Exhibit 10.2

 

EXECUTION VERSION

 

 

 

21 December 2004

 

 

£250,000,000

 

SECOND LIEN FACILITY AGREEMENT

 

 

between

 

 

TELEWEST UK LIMITED

 

 

TELEWEST COMMUNICATIONS NETWORKS LIMITED

and, upon its accession,
TELEWEST GLOBAL FINANCE LLC
as Borrowers

 

 

BARCLAYS CAPITAL
BNP PARIBAS

CITIGROUP GLOBAL MARKETS LIMITED
CREDIT SUISSE FIRST BOSTON

DEUTSCHE BANK AG LONDON

THE ROYAL BANK OF SCOTLAND PLC
as Mandated Lead Arrangers

 

BARCLAYS BANK PLC
as Facility Agent and Security Trustee

 

BARCLAYS BANK PLC
as US Paying Agent

 

 

THE ORIGINAL GUARANTORS

 

and

 

 

THE LENDERS

 

 

 

[g154211kc01image002.jpg]

 

5 Old Broad Street
London EC2N 1DW

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

1.

DEFINITIONS AND INTERPRETATION

 

 

1.1

Definitions

 

 

1.2 [a04-15421_1ex10d2.htm#AccountingExpressions]

Accounting Expressions [a04-15421_1ex10d2.htm#AccountingExpressions]

 

 

1.3 [a04-15421_1ex10d2.htm#Construction]

Construction [a04-15421_1ex10d2.htm#Construction]

 

 

1.4 [a04-15421_1ex10d2.htm#Currency]

Currency [a04-15421_1ex10d2.htm#Currency]

 

 

1.5 [a04-15421_1ex10d2.htm#Statutes]

Statutes [a04-15421_1ex10d2.htm#Statutes]

 

 

1.6 [a04-15421_1ex10d2.htm#Time]

Time [a04-15421_1ex10d2.htm#Time]

 

 

1.7 [a04-15421_1ex10d2.htm#ReferencesToAgreements]

References to Agreements [a04-15421_1ex10d2.htm#ReferencesToAgreements]

 

 

1.8 [a04-15421_1ex10d2.htm#PrincipalIntercreditorDeed]

Principal Intercreditor Deed [a04-15421_1ex10d2.htm#PrincipalIntercreditorDeed]

 

2. [a04-15421_1ex10d2.htm#TheFacility]

THE FACILITY [a04-15421_1ex10d2.htm#TheFacility]

 

 

2.1 [a04-15421_1ex10d2.htm#No3thefacility]

The Facility [a04-15421_1ex10d2.htm#No3thefacility]

 

 

2.2 [a04-15421_1ex10d2.htm#Purpose]

Purpose [a04-15421_1ex10d2.htm#Purpose]

 

 

2.3 [a04-15421_1ex10d2.htm#SeveralObligations]

Several Obligations [a04-15421_1ex10d2.htm#SeveralObligations]

 

 

2.4 [a04-15421_1ex10d2.htm#SeveralRights]

Several Rights [a04-15421_1ex10d2.htm#SeveralRights]

 

3. [a04-15421_1ex10d2.htm#Conditions]

CONDITIONS [a04-15421_1ex10d2.htm#Conditions]

 

 

3.1 [a04-15421_1ex10d2.htm#ConditionsPrecedent]

Conditions Precedent [a04-15421_1ex10d2.htm#ConditionsPrecedent]

 

 

3.2 [a04-15421_1ex10d2.htm#GeneralConditionsSubsequent]

General Conditions Subsequent
[a04-15421_1ex10d2.htm#GeneralConditionsSubsequent]

 

4. [a04-15421_1ex10d2.htm#Utilisation]

UTILISATION [a04-15421_1ex10d2.htm#Utilisation]

 

 

4.1 [a04-15421_1ex10d2.htm#ConditionsToUtilisation]

Conditions to Utilisation [a04-15421_1ex10d2.htm#ConditionsToUtilisation]

 

 

4.2 [a04-15421_1ex10d2.htm#LendersParticipations]

Lenders’ Participations [a04-15421_1ex10d2.htm#LendersParticipations]

 

5. [a04-15421_1ex10d2.htm#RepaymentOfOutstandings]

REPAYMENT OF OUTSTANDINGS [a04-15421_1ex10d2.htm#RepaymentOfOutstandings]

 

 

5.1 [a04-15421_1ex10d2.htm#RepaymentOf]

Repayment of Outstandings [a04-15421_1ex10d2.htm#RepaymentOf]

 

 

5.2 [a04-15421_1ex10d2.htm#NoReborrowingOfAdvance]

No Reborrowing of Advance [a04-15421_1ex10d2.htm#NoReborrowingOfAdvance]

 

6. [a04-15421_1ex10d2.htm#VoluntaryPrepayment]

VOLUNTARY PREPAYMENT [a04-15421_1ex10d2.htm#VoluntaryPrepayment]

 

 

6.1 [a04-15421_1ex10d2.htm#Voluntary]

Voluntary Prepayment [a04-15421_1ex10d2.htm#Voluntary]

 

 

6.2 [a04-15421_1ex10d2.htm#RightOfPrepaymentAndCancellation]

Right of Prepayment and Cancellation in relation to a single Lender
[a04-15421_1ex10d2.htm#RightOfPrepaymentAndCancellation]

 

 

6.3 [a04-15421_1ex10d2.htm#ApplicationOfRepayments]

Application of Repayments [a04-15421_1ex10d2.htm#ApplicationOfRepayments]

 

 

6.4 [a04-15421_1ex10d2.htm#NoticeOfRepayment]

Notice of Repayment [a04-15421_1ex10d2.htm#NoticeOfRepayment]

 

 

6.5 [a04-15421_1ex10d2.htm#RestrictionsOnRepayment]

Restrictions on Repayment [a04-15421_1ex10d2.htm#RestrictionsOnRepayment]

 

7. [a04-15421_1ex10d2.htm#MandatoryPrepaymentAndCancellation]

MANDATORY PREPAYMENT AND CANCELLATION
[a04-15421_1ex10d2.htm#MandatoryPrepaymentAndCancellation]

 

 

7.1 [a04-15421_1ex10d2.htm#ChangeOfControl]

Change of Control [a04-15421_1ex10d2.htm#ChangeOfControl]

 

 

7.2 [a04-15421_1ex10d2.htm#RepaymentFromNetProceedsOfDisposals]

Repayment from Net Proceeds of Disposals and Insurance Recoveries
[a04-15421_1ex10d2.htm#RepaymentFromNetProceedsOfDisposals]

 

 

7.3 [a04-15421_1ex10d2.htm#BlockedAccounts]

Blocked Accounts [a04-15421_1ex10d2.htm#BlockedAccounts]

 

 

7.4 [a04-15421_1ex10d2.htm#RepaymentFromExcessCashFlow]

Repayment from Excess Cash Flow
[a04-15421_1ex10d2.htm#RepaymentFromExcessCashFlow]

 

 

7.5 [a04-15421_1ex10d2.htm#RepaymentFromDebtProceeds]

Repayment from Debt Proceeds [a04-15421_1ex10d2.htm#RepaymentFromDebtProceeds]

 

 

7.6 [a04-15421_1ex10d2.htm#RepaymentFromEquityProceeds]

Repayment from Equity Proceeds
[a04-15421_1ex10d2.htm#RepaymentFromEquityProceeds]

 

8. [a04-15421_1ex10d2.htm#Interest]

INTEREST [a04-15421_1ex10d2.htm#Interest]

 

 

8.1 [a04-15421_1ex10d2.htm#No3InterestPeriods]

Interest Periods [a04-15421_1ex10d2.htm#No3InterestPeriods]

 

 

8.2 [a04-15421_1ex10d2.htm#Duration]

Duration [a04-15421_1ex10d2.htm#Duration]

 

 

8.3 [a04-15421_1ex10d2.htm#No3paymentofinterest]

Payment of Interest [a04-15421_1ex10d2.htm#No3paymentofinterest]

 

 

8.4 [a04-15421_1ex10d2.htm#InterestRate]

Interest Rate [a04-15421_1ex10d2.htm#InterestRate]

 

 

8.5 [a04-15421_1ex10d2.htm#Notification]

Notification [a04-15421_1ex10d2.htm#Notification]

 

9. [a04-15421_1ex10d2.htm#MarketDisruptionAndAlternativeIntere]

MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES
[a04-15421_1ex10d2.htm#MarketDisruptionAndAlternativeIntere]

 

 

9.1 [a04-15421_1ex10d2.htm#MarketDisruption]

Market Disruption [a04-15421_1ex10d2.htm#MarketDisruption]

 

 

9.2 [a04-15421_1ex10d2.htm#SubstituteInterestPeriodAndInterest]

Substitute Interest Period and Interest Rate
[a04-15421_1ex10d2.htm#SubstituteInterestPeriodAndInterest]

 

 

9.3 [a04-15421_1ex10d2.htm#AlternativeRate]

Alternative Rate [a04-15421_1ex10d2.htm#AlternativeRate]

 

10. [a04-15421_1ex10d2.htm#CommissionsAndFees]

COMMISSIONS AND FEES [a04-15421_1ex10d2.htm#CommissionsAndFees]

 

 

10.1 [a04-15421_1ex10d2.htm#ArrangementAndUnderwritingFee]

Arrangement and Underwriting Fee
[a04-15421_1ex10d2.htm#ArrangementAndUnderwritingFee]

 

 

10.2 [a04-15421_1ex10d2.htm#AgencyFee]

Agency Fee [a04-15421_1ex10d2.htm#AgencyFee]

 

11. [a04-15421_1ex10d2.htm#Taxes]

TAXES [a04-15421_1ex10d2.htm#Taxes]

 

 

11.1 [a04-15421_1ex10d2.htm#TaxGrossup]

Tax Gross-up [a04-15421_1ex10d2.htm#TaxGrossup]

 

 

i

--------------------------------------------------------------------------------


 

 

11.2 [a04-15421_1ex10d2.htm#TaxIndemnity]

Tax Indemnity [a04-15421_1ex10d2.htm#TaxIndemnity]

 

 

11.3 [a04-15421_1ex10d2.htm#TaxCredit]

Tax Credit [a04-15421_1ex10d2.htm#TaxCredit]

 

12. [a04-15421_1ex10d2.htm#IncreasedCosts]

INCREASED COSTS [a04-15421_1ex10d2.htm#IncreasedCosts]

 

 

12.1 [a04-15421_1ex10d2.htm#IncreasedCo]

Increased Costs [a04-15421_1ex10d2.htm#IncreasedCo]

 

 

12.2 [a04-15421_1ex10d2.htm#IncreasedCostsClaims]

Increased Costs Claims [a04-15421_1ex10d2.htm#IncreasedCostsClaims]

 

 

12.3 [a04-15421_1ex10d2.htm#Exceptions]

Exceptions [a04-15421_1ex10d2.htm#Exceptions]

 

13. [a04-15421_1ex10d2.htm#Illegality]

ILLEGALITY [a04-15421_1ex10d2.htm#Illegality]

 

14. [a04-15421_1ex10d2.htm#Mitigation]

MITIGATION [a04-15421_1ex10d2.htm#Mitigation]

 

 

14.1 [a04-15421_1ex10d2.htm#Mitiga]

Mitigation [a04-15421_1ex10d2.htm#Mitiga]

 

 

14.2 [a04-15421_1ex10d2.htm#LimitationOfLiability]

Limitation of Liability [a04-15421_1ex10d2.htm#LimitationOfLiability]

 

15. [a04-15421_1ex10d2.htm#RepresentationsAndWarrant]

REPRESENTATIONS AND WARRANTIES [a04-15421_1ex10d2.htm#RepresentationsAndWarrant]

 

 

15.1 [a04-15421_1ex10d2.htm#DueOrganisation]

Due Organisation [a04-15421_1ex10d2.htm#DueOrganisation]

 

 

15.2 [a04-15421_1ex10d2.htm#No3NoDeduction]

No Deduction [a04-15421_1ex10d2.htm#No3NoDeduction]

 

 

15.3 [a04-15421_1ex10d2.htm#ClaimsPariPassu]

Claims Pari Passu [a04-15421_1ex10d2.htm#ClaimsPariPassu]

 

 

15.4 [a04-15421_1ex10d2.htm#NoImmunity]

No Immunity [a04-15421_1ex10d2.htm#NoImmunity]

 

 

15.5 [a04-15421_1ex10d2.htm#GoverningLawAndJudgments]

Governing Law and Judgments [a04-15421_1ex10d2.htm#GoverningLawAndJudgments]

 

 

15.6 [a04-15421_1ex10d2.htm#AllActionsTaken]

All Actions Taken [a04-15421_1ex10d2.htm#AllActionsTaken]

 

 

15.7 [a04-15421_1ex10d2.htm#NoFilingOrStampTaxes]

No Filing or Stamp Taxes [a04-15421_1ex10d2.htm#NoFilingOrStampTaxes]

 

 

15.8 [a04-15421_1ex10d2.htm#BindingObligations]

Binding Obligations [a04-15421_1ex10d2.htm#BindingObligations]

 

 

15.9 [a04-15421_1ex10d2.htm#NoWindingup]

No Winding-up [a04-15421_1ex10d2.htm#NoWindingup]

 

 

15.10 [a04-15421_1ex10d2.htm#NoEventOfDefault]

No Event of Default [a04-15421_1ex10d2.htm#NoEventOfDefault]

 

 

15.11 [a04-15421_1ex10d2.htm#NoMaterialProceedings]

No Material Proceedings [a04-15421_1ex10d2.htm#NoMaterialProceedings]

 

 

15.12 [a04-15421_1ex10d2.htm#OriginalFinancialStatements]

Original Financial Statements
[a04-15421_1ex10d2.htm#OriginalFinancialStatements]

 

 

15.13 [a04-15421_1ex10d2.htm#NoMaterialAdverseChange]

No Material Adverse Change [a04-15421_1ex10d2.htm#NoMaterialAdverseChange]

 

 

15.14 [a04-15421_1ex10d2.htm#NoUndisclosedLiabilities]

No Undisclosed Liabilities [a04-15421_1ex10d2.htm#NoUndisclosedLiabilities]

 

 

15.15 [a04-15421_1ex10d2.htm#AccuracyOfInformation]

Accuracy of Information [a04-15421_1ex10d2.htm#AccuracyOfInformation]

 

 

15.16 [a04-15421_1ex10d2.htm#IndebtednessAndEncumbrances]

Indebtedness and Encumbrances
[a04-15421_1ex10d2.htm#IndebtednessAndEncumbrances]

 

 

15.17 [a04-15421_1ex10d2.htm#ExecutionOfFinanceDocuments]

Execution of Finance Documents
[a04-15421_1ex10d2.htm#ExecutionOfFinanceDocuments]

 

 

15.18 [a04-15421_1ex10d2.htm#Structure]

Structure [a04-15421_1ex10d2.htm#Structure]

 

 

15.19 [a04-15421_1ex10d2.htm#EnvironmentalMatters]

Environmental Matters [a04-15421_1ex10d2.htm#EnvironmentalMatters]

 

 

15.20 [a04-15421_1ex10d2.htm#NecessaryAuthorisations]

Necessary Authorisations [a04-15421_1ex10d2.htm#NecessaryAuthorisations]

 

 

15.21 [a04-15421_1ex10d2.htm#IntellectualProperty]

Intellectual Property [a04-15421_1ex10d2.htm#IntellectualProperty]

 

 

15.22 [a04-15421_1ex10d2.htm#OwnershipOfAssets]

Ownership of Assets [a04-15421_1ex10d2.htm#OwnershipOfAssets]

 

 

15.23 [a04-15421_1ex10d2.htm#PaymentOfTaxes]

Payment of Taxes [a04-15421_1ex10d2.htm#PaymentOfTaxes]

 

 

15.24 [a04-15421_1ex10d2.htm#PensionPlans]

Pension Plans [a04-15421_1ex10d2.htm#PensionPlans]

 

 

15.25 [a04-15421_1ex10d2.htm#Security]

Security [a04-15421_1ex10d2.htm#Security]

 

 

15.26 [a04-15421_1ex10d2.htm#InvestmentCompanyAct]

Investment Company Act [a04-15421_1ex10d2.htm#InvestmentCompanyAct]

 

 

15.27 [a04-15421_1ex10d2.htm#PublicUtilityHoldingCompanyAct]

Public Utility Holding Company Act
[a04-15421_1ex10d2.htm#PublicUtilityHoldingCompanyAct]

 

 

15.28 [a04-15421_1ex10d2.htm#Insurance]

Insurance [a04-15421_1ex10d2.htm#Insurance]

 

 

15.29 [a04-15421_1ex10d2.htm#CentreOfMainInterests]

Centre of Main Interests [a04-15421_1ex10d2.htm#CentreOfMainInterests]

 

 

15.30 [a04-15421_1ex10d2.htm#BroadcastingAct1990]

Broadcasting Act 1990 [a04-15421_1ex10d2.htm#BroadcastingAct1990]

 

 

15.31 [a04-15421_1ex10d2.htm#Telecommun]

Telecommunications, Cable and Broadcasting Laws
[a04-15421_1ex10d2.htm#Telecommun]

 

 

15.32 [a04-15421_1ex10d2.htm#LiabilitiesOfTelewestUk]

Liabilities of Telewest UK [a04-15421_1ex10d2.htm#LiabilitiesOfTelewestUk]

 

 

15.33 [a04-15421_1ex10d2.htm#UsPatriotAct]

US Patriot Act [a04-15421_1ex10d2.htm#UsPatriotAct]

 

 

15.34 [a04-15421_1ex10d2.htm#ComplianceWithErisa]

Compliance with ERISA [a04-15421_1ex10d2.htm#ComplianceWithErisa]

 

 

15.35 [a04-15421_1ex10d2.htm#LiabilitiesOfTheUsBorrower]

Liabilities of the US Borrower
[a04-15421_1ex10d2.htm#LiabilitiesOfTheUsBorrower]

 

 

15.36 [a04-15421_1ex10d2.htm#Repetition]

Repetition [a04-15421_1ex10d2.htm#Repetition]

 

16. [a04-15421_1ex10d2.htm#FinancialInformation]

FINANCIAL INFORMATION [a04-15421_1ex10d2.htm#FinancialInformation]

 

 

16.1 [a04-15421_1ex10d2.htm#FinancialStatements]

Financial Statements [a04-15421_1ex10d2.htm#FinancialStatements]

 

 

16.2 [a04-15421_1ex10d2.htm#Budget]

Budget [a04-15421_1ex10d2.htm#Budget]

 

 

16.3 [a04-15421_1ex10d2.htm#OtherInformation]

Other Information [a04-15421_1ex10d2.htm#OtherInformation]

 

 

16.4 [a04-15421_1ex10d2.htm#ComplianceCertificates]

Compliance Certificates [a04-15421_1ex10d2.htm#ComplianceCertificates]

 

 

16.5 [a04-15421_1ex10d2.htm#ChangeInAccountingPractices]

Change in Accounting Practices
[a04-15421_1ex10d2.htm#ChangeInAccountingPractices]

 

 

16.6 [a04-15421_1ex10d2.htm#Notifications]

Notifications [a04-15421_1ex10d2.htm#Notifications]

 

17. [a04-15421_1ex10d2.htm#FinancialCondition]

FINANCIAL CONDITION [a04-15421_1ex10d2.htm#FinancialCondition]

 

 

ii

--------------------------------------------------------------------------------


 

 

17.1 [a04-15421_1ex10d2.htm#Ratios]

Ratios [a04-15421_1ex10d2.htm#Ratios]

 

 

17.2 [a04-15421_1ex10d2.htm#PermittedCapitalExpenditure]

Permitted Capital Expenditure
[a04-15421_1ex10d2.htm#PermittedCapitalExpenditure]

 

 

17.3 [a04-15421_1ex10d2.htm#CurrencyCalculations]

Currency calculations [a04-15421_1ex10d2.htm#CurrencyCalculations]

 

 

17.4 [a04-15421_1ex10d2.htm#ProFormaCalculation]

Pro Forma Calculations [a04-15421_1ex10d2.htm#ProFormaCalculation]

 

18. [a04-15421_1ex10d2.htm#PositiveUndertakings]

POSITIVE UNDERTAKINGS [a04-15421_1ex10d2.htm#PositiveUndertakings]

 

 

18.1 [a04-15421_1ex10d2.htm#ApplicationOfAdvances]

Application of Advances [a04-15421_1ex10d2.htm#ApplicationOfAdvances]

 

 

18.2 [a04-15421_1ex10d2.htm#FinancialAssistanceAndFraudulentConv]

Financial Assistance and Fraudulent Conveyance
[a04-15421_1ex10d2.htm#FinancialAssistanceAndFraudulentConv]

 

 

18.3 [a04-15421_1ex10d2.htm#NecessaryAuthorisation]

Necessary Authorisations [a04-15421_1ex10d2.htm#NecessaryAuthorisation]

 

 

18.4 [a04-15421_1ex10d2.htm#ComplianceWithApplicableLaw]

Compliance with Applicable Laws
[a04-15421_1ex10d2.htm#ComplianceWithApplicableLaw]

 

 

18.5 [a04-15421_1ex10d2.htm#Insu]

Insurance [a04-15421_1ex10d2.htm#Insu]

 

 

18.6 [a04-15421_1ex10d2.htm#IntellectualProper]

Intellectual Property [a04-15421_1ex10d2.htm#IntellectualProper]

 

 

18.7 [a04-15421_1ex10d2.htm#RankingOfClaims]

Ranking of Claims [a04-15421_1ex10d2.htm#RankingOfClaims]

 

 

18.8 [a04-15421_1ex10d2.htm#PayTaxe]

Pay Taxes [a04-15421_1ex10d2.htm#PayTaxe]

 

 

18.9 [a04-15421_1ex10d2.htm#Hedgin]

Hedging [a04-15421_1ex10d2.htm#Hedgin]

 

 

18.10 [a04-15421_1ex10d2.htm#No3PensionPlans]

Pension Plans [a04-15421_1ex10d2.htm#No3PensionPlans]

 

 

18.11 [a04-15421_1ex10d2.htm#Environme]

Environmental Matters [a04-15421_1ex10d2.htm#Environme]

 

 

18.12 [a04-15421_1ex10d2.htm#FurtherAssur]

Further Assurance [a04-15421_1ex10d2.htm#FurtherAssur]

 

 

18.13 [a04-15421_1ex10d2.htm#Ass]

Assets [a04-15421_1ex10d2.htm#Ass]

 

 

18.14 [a04-15421_1ex10d2.htm#CentreOfMainInteres]

Centre of Main Interests [a04-15421_1ex10d2.htm#CentreOfMainInteres]

 

 

18.15 [a04-15421_1ex10d2.htm#GroupStructureChart]

Group Structure Chart [a04-15421_1ex10d2.htm#GroupStructureChart]

 

 

18.16 [a04-15421_1ex10d2.htm#ContributionsToTheTcnGro]

Contributions to the TCN Group [a04-15421_1ex10d2.htm#ContributionsToTheTcnGro]

 

 

18.17 [a04-15421_1ex10d2.htm#KnowYourClie]

“Know your client” checks [a04-15421_1ex10d2.htm#KnowYourClie]

 

 

18.18 [a04-15421_1ex10d2.htm#ChangeInAuditors]

Change in Auditors [a04-15421_1ex10d2.htm#ChangeInAuditors]

 

 

18.19 [a04-15421_1ex10d2.htm#NoticeOfIntegratedMerger]

Notice of Integrated Merger Event
[a04-15421_1ex10d2.htm#NoticeOfIntegratedMerger]

 

 

18.20 [a04-15421_1ex10d2.htm#Eris]

ERISA [a04-15421_1ex10d2.htm#Eris]

 

 

18.21 [a04-15421_1ex10d2.htm#Telewest]

Telewest UK [a04-15421_1ex10d2.htm#Telewest]

 

19. [a04-15421_1ex10d2.htm#NegativeUndertakings]

NEGATIVE UNDERTAKINGS [a04-15421_1ex10d2.htm#NegativeUndertakings]

 

 

19.1 [a04-15421_1ex10d2.htm#UndertakingsWithRespect]

Undertakings with respect to the Flextech Group
[a04-15421_1ex10d2.htm#UndertakingsWithRespect]

 

 

19.2 [a04-15421_1ex10d2.htm#NegativePledge]

Negative Pledge [a04-15421_1ex10d2.htm#NegativePledge]

 

 

19.3 [a04-15421_1ex10d2.htm#LoansAndGuarantee]

Loans and Guarantees [a04-15421_1ex10d2.htm#LoansAndGuarantee]

 

 

19.4 [a04-15421_1ex10d2.htm#FinancialIndebtednes]

Financial Indebtedness [a04-15421_1ex10d2.htm#FinancialIndebtednes]

 

 

19.5 [a04-15421_1ex10d2.htm#Div]

Dividends, Distributions and Share Capital [a04-15421_1ex10d2.htm#Div]

 

 

19.6 [a04-15421_1ex10d2.htm#Disposals]

Disposals [a04-15421_1ex10d2.htm#Disposals]

 

 

19.7 [a04-15421_1ex10d2.htm#ChangeOfBusin]

Change of Business [a04-15421_1ex10d2.htm#ChangeOfBusin]

 

 

19.8 [a04-15421_1ex10d2.htm#Merg]

Mergers [a04-15421_1ex10d2.htm#Merg]

 

 

19.9 [a04-15421_1ex10d2.htm#JointVentures]

Joint Ventures [a04-15421_1ex10d2.htm#JointVentures]

 

 

19.10 [a04-15421_1ex10d2.htm#TransactionsWithAffiliate]

Transactions with Affiliates [a04-15421_1ex10d2.htm#TransactionsWithAffiliate]

 

 

19.11 [a04-15421_1ex10d2.htm#ChangeInFinancialYea]

Change in Financial Year [a04-15421_1ex10d2.htm#ChangeInFinancialYea]

 

 

19.12 [a04-15421_1ex10d2.htm#LimitationsOnHedging]

Limitations on Hedging [a04-15421_1ex10d2.htm#LimitationsOnHedging]

 

 

19.13 [a04-15421_1ex10d2.htm#AcquisitionsAndInvestments]

Acquisitions and Investments [a04-15421_1ex10d2.htm#AcquisitionsAndInvestments]

 

 

19.14 [a04-15421_1ex10d2.htm#NoRestrictionsOnPayment]

No Restrictions on Payments [a04-15421_1ex10d2.htm#NoRestrictionsOnPayment]

 

 

19.15 [a04-15421_1ex10d2.htm#TelewestUkCovenant]

Telewest UK Covenants [a04-15421_1ex10d2.htm#TelewestUkCovenant]

 

 

19.16 [a04-15421_1ex10d2.htm#FollowingIntegratedMergerEve]

Following Integrated Merger Event
[a04-15421_1ex10d2.htm#FollowingIntegratedMergerEve]

 

 

19.17 [a04-15421_1ex10d2.htm#UsBorrower]

US Borrower [a04-15421_1ex10d2.htm#UsBorrower]

 

20. [a04-15421_1ex10d2.htm#AccessionUsBorrowerAccedingGuarant]

ACCESSION; US BORROWER; ACCEDING GUARANTORS
[a04-15421_1ex10d2.htm#AccessionUsBorrowerAccedingGuarant]

 

 

20.1 [a04-15421_1ex10d2.htm#TheUsBorrowe]

The US Borrower [a04-15421_1ex10d2.htm#TheUsBorrowe]

 

 

20.2 [a04-15421_1ex10d2.htm#AccedingGuarantors]

Acceding Guarantors [a04-15421_1ex10d2.htm#AccedingGuarantors]

 

 

20.3 [a04-15421_1ex10d2.htm#AssumptionOfRightsAndObligations]

Assumption of Rights and Obligations
[a04-15421_1ex10d2.htm#AssumptionOfRightsAndObligations]

 

21. [a04-15421_1ex10d2.htm#EventsOfDefault]

EVENTS OF DEFAULT [a04-15421_1ex10d2.htm#EventsOfDefault]

 

 

21.1 [a04-15421_1ex10d2.htm#Event]

Events of Default [a04-15421_1ex10d2.htm#Event]

 

 

21.2 [a04-15421_1ex10d2.htm#Nonpayment]

Non-Payment [a04-15421_1ex10d2.htm#Nonpayment]

 

 

21.3 [a04-15421_1ex10d2.htm#Covenants]

Covenants [a04-15421_1ex10d2.htm#Covenants]

 

 

21.4 [a04-15421_1ex10d2.htm#OtherObligation]

Other Obligations [a04-15421_1ex10d2.htm#OtherObligation]

 

 

21.5 [a04-15421_1ex10d2.htm#Misrepresentation]

Misrepresentation [a04-15421_1ex10d2.htm#Misrepresentation]

 

 

21.6 [a04-15421_1ex10d2.htm#CrossDefault]

Cross Default [a04-15421_1ex10d2.htm#CrossDefault]

 

 

iii

--------------------------------------------------------------------------------


 

 

21.7 [a04-15421_1ex10d2.htm#Insolvenc]

Insolvency [a04-15421_1ex10d2.htm#Insolvenc]

 

 

21.8 [a04-15421_1ex10d2.htm#Windingup]

Winding-up [a04-15421_1ex10d2.htm#Windingup]

 

 

21.9 [a04-15421_1ex10d2.htm#ExecutionOrDistress]

Execution or Distress [a04-15421_1ex10d2.htm#ExecutionOrDistress]

 

 

21.10 [a04-15421_1ex10d2.htm#SimilarEvent]

Similar Events [a04-15421_1ex10d2.htm#SimilarEvent]

 

 

21.11 [a04-15421_1ex10d2.htm#Repudiation]

Repudiation [a04-15421_1ex10d2.htm#Repudiation]

 

 

21.12 [a04-15421_1ex10d2.htm#No3Illegality]

Illegality [a04-15421_1ex10d2.htm#No3Illegality]

 

 

21.13 [a04-15421_1ex10d2.htm#IntercreditorDefaul]

Intercreditor Default [a04-15421_1ex10d2.htm#IntercreditorDefaul]

 

 

21.14 [a04-15421_1ex10d2.htm#RevocationOfNecessaryAuthorisation]

Revocation of Necessary Authorisations
[a04-15421_1ex10d2.htm#RevocationOfNecessaryAuthorisation]

 

 

21.15 [a04-15421_1ex10d2.htm#MaterialAdverseEffec]

Material Adverse Effect [a04-15421_1ex10d2.htm#MaterialAdverseEffec]

 

 

21.16 [a04-15421_1ex10d2.htm#ResignationOfAuditor]

Resignation of Auditors [a04-15421_1ex10d2.htm#ResignationOfAuditor]

 

 

21.17 [a04-15421_1ex10d2.htm#MaterialProceeding]

Material Proceedings [a04-15421_1ex10d2.htm#MaterialProceeding]

 

 

21.18 [a04-15421_1ex10d2.htm#Acceleratio]

Acceleration [a04-15421_1ex10d2.htm#Acceleratio]

 

 

21.19 [a04-15421_1ex10d2.htm#RepaymentOnDeman]

Repayment on Demand [a04-15421_1ex10d2.htm#RepaymentOnDeman]

 

22. [a04-15421_1ex10d2.htm#DefaultInterest]

DEFAULT INTEREST [a04-15421_1ex10d2.htm#DefaultInterest]

 

 

22.1 [a04-15421_1ex10d2.htm#ConsequencesOfNonpayme]

Consequences of Non-Payment [a04-15421_1ex10d2.htm#ConsequencesOfNonpayme]

 

 

22.2 [a04-15421_1ex10d2.htm#DefaultRate]

Default Rate [a04-15421_1ex10d2.htm#DefaultRate]

 

 

22.3 [a04-15421_1ex10d2.htm#MaturityOfDefaultInteres]

Maturity of Default Interest [a04-15421_1ex10d2.htm#MaturityOfDefaultInteres]

 

 

22.4 [a04-15421_1ex10d2.htm#ConstructionOfUnpaidSum]

Construction of Unpaid Sum [a04-15421_1ex10d2.htm#ConstructionOfUnpaidSum]

 

23. [a04-15421_1ex10d2.htm#GuaranteeAndIndemnity]

GUARANTEE AND INDEMNITY [a04-15421_1ex10d2.htm#GuaranteeAndIndemnity]

 

 

23.1 [a04-15421_1ex10d2.htm#Guarantee]

Guarantee [a04-15421_1ex10d2.htm#Guarantee]

 

 

23.2 [a04-15421_1ex10d2.htm#Indemnity]

Indemnity [a04-15421_1ex10d2.htm#Indemnity]

 

 

23.3 [a04-15421_1ex10d2.htm#ContinuingAndIndependentObligations]

Continuing and Independent Obligations
[a04-15421_1ex10d2.htm#ContinuingAndIndependentObligations]

 

 

23.4 [a04-15421_1ex10d2.htm#AvoidanceOfPayments]

Avoidance of Payments [a04-15421_1ex10d2.htm#AvoidanceOfPayments]

 

 

23.5 [a04-15421_1ex10d2.htm#ImmediateRecourse]

Immediate Recourse [a04-15421_1ex10d2.htm#ImmediateRecourse]

 

 

23.6 [a04-15421_1ex10d2.htm#WaiverOfDefences]

Waiver of Defences [a04-15421_1ex10d2.htm#WaiverOfDefences]

 

 

23.7 [a04-15421_1ex10d2.htm#NoCompetition]

No Competition [a04-15421_1ex10d2.htm#NoCompetition]

 

 

23.8 [a04-15421_1ex10d2.htm#Appropriation]

Appropriation [a04-15421_1ex10d2.htm#Appropriation]

 

 

23.9 [a04-15421_1ex10d2.htm#LimitationOfLiabilitiesOfUnitedStat]

Limitation of Liabilities of United States Guarantors
[a04-15421_1ex10d2.htm#LimitationOfLiabilitiesOfUnitedStat]

 

 

23.10 [a04-15421_1ex10d2.htm#DroitDeDiscussionDroitDeDivision]

Droit de Discussion / Droit de Division
[a04-15421_1ex10d2.htm#DroitDeDiscussionDroitDeDivision]

 

24. [a04-15421_1ex10d2.htm#Agents]

AGENTS [a04-15421_1ex10d2.htm#Agents]

 

 

24.1 [a04-15421_1ex10d2.htm#AppointmentOfTheAgent]

Appointment of the Agents [a04-15421_1ex10d2.htm#AppointmentOfTheAgent]

 

 

24.2 [a04-15421_1ex10d2.htm#DutiesOfTheFacilityAgentusPayingA]

Duties of the Facility Agent/US Paying Agent
[a04-15421_1ex10d2.htm#DutiesOfTheFacilityAgentusPayingA]

 

 

24.3 [a04-15421_1ex10d2.htm#RoleOfTheMandatedLeadArrang]

Role of the Mandated Lead Arrangers
[a04-15421_1ex10d2.htm#RoleOfTheMandatedLeadArrang]

 

 

24.4 [a04-15421_1ex10d2.htm#NoFiduciaryDutie]

No Fiduciary Duties [a04-15421_1ex10d2.htm#NoFiduciaryDutie]

 

 

24.5 [a04-15421_1ex10d2.htm#BusinessWithTheGro]

Business with the Group [a04-15421_1ex10d2.htm#BusinessWithTheGro]

 

 

24.6 [a04-15421_1ex10d2.htm#DiscretionOfTheFacilityAgentusPayi]

Discretion of the Facility Agent/US Paying Agent
[a04-15421_1ex10d2.htm#DiscretionOfTheFacilityAgentusPayi]

 

 

24.7 [a04-15421_1ex10d2.htm#InstructingGroupsInstruction]

Instructing Group’s Instructions
[a04-15421_1ex10d2.htm#InstructingGroupsInstruction]

 

 

24.8 [a04-15421_1ex10d2.htm#NoResponsibilit]

No Responsibility [a04-15421_1ex10d2.htm#NoResponsibilit]

 

 

24.9 [a04-15421_1ex10d2.htm#ExclusionOfLiabilit]

Exclusion of Liability [a04-15421_1ex10d2.htm#ExclusionOfLiabilit]

 

 

24.10 [a04-15421_1ex10d2.htm#LendersIndemni]

Lender’s Indemnity [a04-15421_1ex10d2.htm#LendersIndemni]

 

 

24.11 [a04-15421_1ex10d2.htm#Resignation]

Resignation [a04-15421_1ex10d2.htm#Resignation]

 

 

24.12 [a04-15421_1ex10d2.htm#Confidentiality]

Confidentiality [a04-15421_1ex10d2.htm#Confidentiality]

 

 

24.13 [a04-15421_1ex10d2.htm#FacilityOffice]

Facility Office [a04-15421_1ex10d2.htm#FacilityOffice]

 

 

24.14 [a04-15421_1ex10d2.htm#LendersAssociatedCostsDetails]

Lenders’ Associated Costs Details
[a04-15421_1ex10d2.htm#LendersAssociatedCostsDetails]

 

 

24.15 [a04-15421_1ex10d2.htm#CreditAppraisalByTheLenders]

Credit Appraisal by the Lenders
[a04-15421_1ex10d2.htm#CreditAppraisalByTheLenders]

 

 

24.16 [a04-15421_1ex10d2.htm#DeductionFromAmountsPayableByTheAg]

Deduction from Amounts Payable by the Agents
[a04-15421_1ex10d2.htm#DeductionFromAmountsPayableByTheAg]

 

 

24.17 [a04-15421_1ex10d2.htm#ObligorsAgent]

Obligors’ Agent [a04-15421_1ex10d2.htm#ObligorsAgent]

 

 

24.18 [a04-15421_1ex10d2.htm#CooperationWithTheFacilityAgentus]

Co-operation with the Facility Agent/US Paying Agent
[a04-15421_1ex10d2.htm#CooperationWithTheFacilityAgentus]

 

 

24.19 [a04-15421_1ex10d2.htm#KnowYourClientChecks]

“Know your client” checks [a04-15421_1ex10d2.htm#KnowYourClientChecks]

 

 

24.20 [a04-15421_1ex10d2.htm#AgentsManagementTime]

Agent’s Management Time [a04-15421_1ex10d2.htm#AgentsManagementTime]

 

25. [a04-15421_1ex10d2.htm#TcnsIndemnities]

TCN’S INDEMNITIES [a04-15421_1ex10d2.htm#TcnsIndemnities]

 

 

25.1 [a04-15421_1ex10d2.htm#GeneralIndemnities]

General Indemnities [a04-15421_1ex10d2.htm#GeneralIndemnities]

 

 

25.2 [a04-15421_1ex10d2.htm#BreakCosts]

Break Costs [a04-15421_1ex10d2.htm#BreakCosts]

 

26. [a04-15421_1ex10d2.htm#CurrencyOfAccount]

CURRENCY OF ACCOUNT [a04-15421_1ex10d2.htm#CurrencyOfAccount]

 

 

26.1 [a04-15421_1ex10d2.htm#No3Currency]

Currency [a04-15421_1ex10d2.htm#No3Currency]

 

 

iv

--------------------------------------------------------------------------------


 

 

26.2 [a04-15421_1ex10d2.htm#CurrencyIndemnity]

Currency Indemnity [a04-15421_1ex10d2.htm#CurrencyIndemnity]

 

27. [a04-15421_1ex10d2.htm#Payments]

PAYMENTS [a04-15421_1ex10d2.htm#Payments]

 

 

27.1 [a04-15421_1ex10d2.htm#PaymentToTheFacilityAgentAndTheUs]

Payment to the Facility Agent and the US Paying Agent
[a04-15421_1ex10d2.htm#PaymentToTheFacilityAgentAndTheUs]

 

 

27.2 [a04-15421_1ex10d2.htm#SameDayFunds]

Same Day Funds [a04-15421_1ex10d2.htm#SameDayFunds]

 

 

27.3 [a04-15421_1ex10d2.htm#ClearPayments]

Clear Payments [a04-15421_1ex10d2.htm#ClearPayments]

 

 

27.4 [a04-15421_1ex10d2.htm#PartialPayments]

Partial Payments [a04-15421_1ex10d2.htm#PartialPayments]

 

 

27.5 [a04-15421_1ex10d2.htm#No3Indemnity]

Indemnity [a04-15421_1ex10d2.htm#No3Indemnity]

 

 

27.6 [a04-15421_1ex10d2.htm#NotificationOfPayment]

Notification of Payment [a04-15421_1ex10d2.htm#NotificationOfPayment]

 

 

27.7 [a04-15421_1ex10d2.htm#BusinessDays]

Business Days [a04-15421_1ex10d2.htm#BusinessDays]

 

28. [a04-15421_1ex10d2.htm#Setoff]

SET-OFF [a04-15421_1ex10d2.htm#Setoff]

 

 

28.1 [a04-15421_1ex10d2.htm#RightToSetoff]

Right to Set-off [a04-15421_1ex10d2.htm#RightToSetoff]

 

 

28.2 [a04-15421_1ex10d2.htm#NoObligation]

No Obligation [a04-15421_1ex10d2.htm#NoObligation]

 

29. [a04-15421_1ex10d2.htm#SharingAmongTheFinanceParties]

SHARING AMONG THE FINANCE PARTIES
[a04-15421_1ex10d2.htm#SharingAmongTheFinanceParties]

 

 

29.1 [a04-15421_1ex10d2.htm#PaymentsToFinanceParties]

Payments to Finance Parties [a04-15421_1ex10d2.htm#PaymentsToFinanceParties]

 

 

29.2 [a04-15421_1ex10d2.htm#RedistributionOfPayments]

Redistribution of Payments [a04-15421_1ex10d2.htm#RedistributionOfPayments]

 

 

29.3 [a04-15421_1ex10d2.htm#RecoveringFinancePartysRights]

Recovering Finance Party’s Rights
[a04-15421_1ex10d2.htm#RecoveringFinancePartysRights]

 

 

29.4 [a04-15421_1ex10d2.htm#ReversalOfRedistribution]

Reversal of Redistribution [a04-15421_1ex10d2.htm#ReversalOfRedistribution]

 

 

29.5 [a04-15421_1ex10d2.htm#No3Exceptions]

Exceptions [a04-15421_1ex10d2.htm#No3Exceptions]

 

30. [a04-15421_1ex10d2.htm#CalculationsAndAccounts]

CALCULATIONS AND ACCOUNTS [a04-15421_1ex10d2.htm#CalculationsAndAccounts]

 

 

30.1 [a04-15421_1ex10d2.htm#DayCountConvention]

Day Count Convention [a04-15421_1ex10d2.htm#DayCountConvention]

 

 

30.2 [a04-15421_1ex10d2.htm#ReferenceBanks]

Reference Banks [a04-15421_1ex10d2.htm#ReferenceBanks]

 

 

30.3 [a04-15421_1ex10d2.htm#MaintainAccounts]

Maintain Accounts [a04-15421_1ex10d2.htm#MaintainAccounts]

 

 

30.4 [a04-15421_1ex10d2.htm#ControlAccounts]

Control Accounts [a04-15421_1ex10d2.htm#ControlAccounts]

 

 

30.5 [a04-15421_1ex10d2.htm#PrimaFacieEvidence]

Prima Facie Evidence [a04-15421_1ex10d2.htm#PrimaFacieEvidence]

 

 

30.6 [a04-15421_1ex10d2.htm#CertificateOfFinanceParty]

Certificate of Finance Party [a04-15421_1ex10d2.htm#CertificateOfFinanceParty]

 

 

30.7 [a04-15421_1ex10d2.htm#CertificateOfTheFacilityAgent]

Certificate of the Facility Agent
[a04-15421_1ex10d2.htm#CertificateOfTheFacilityAgent]

 

31. [a04-15421_1ex10d2.htm#AssignmentsAndTransfers]

ASSIGNMENTS AND TRANSFERS [a04-15421_1ex10d2.htm#AssignmentsAndTransfers]

 

 

31.1 [a04-15421_1ex10d2.htm#SuccessorsAndAssignees]

Successors and Assignees [a04-15421_1ex10d2.htm#SuccessorsAndAssignees]

 

 

31.2 [a04-15421_1ex10d2.htm#AssignmentOrTransfersByObligors]

Assignment or Transfers by Obligors
[a04-15421_1ex10d2.htm#AssignmentOrTransfersByObligors]

 

 

31.3 [a04-15421_1ex10d2.htm#AssignmentsOrTransfersByLenders]

Assignments or Transfers by Lenders
[a04-15421_1ex10d2.htm#AssignmentsOrTransfersByLenders]

 

 

31.4 [a04-15421_1ex10d2.htm#Assignments]

Assignments [a04-15421_1ex10d2.htm#Assignments]

 

 

31.5 [a04-15421_1ex10d2.htm#TransferDeed]

Transfer Deed [a04-15421_1ex10d2.htm#TransferDeed]

 

 

31.6 [a04-15421_1ex10d2.htm#TransferFee]

Transfer Fee [a04-15421_1ex10d2.htm#TransferFee]

 

 

31.7 [a04-15421_1ex10d2.htm#DisclosureOfInformation]

Disclosure of Information [a04-15421_1ex10d2.htm#DisclosureOfInformation]

 

 

31.8 [a04-15421_1ex10d2.htm#NoIncreasedObligations]

No Increased Obligations [a04-15421_1ex10d2.htm#NoIncreasedObligations]

 

 

31.9 [a04-15421_1ex10d2.htm#No3Notification]

Notification [a04-15421_1ex10d2.htm#No3Notification]

 

32. [a04-15421_1ex10d2.htm#CostsAndExpenses]

COSTS AND EXPENSES [a04-15421_1ex10d2.htm#CostsAndExpenses]

 

 

32.1 [a04-15421_1ex10d2.htm#TransactionCosts]

Transaction Costs [a04-15421_1ex10d2.htm#TransactionCosts]

 

 

32.2 [a04-15421_1ex10d2.htm#PreservationAndEnforcementCosts]

Preservation and Enforcement Costs
[a04-15421_1ex10d2.htm#PreservationAndEnforcementCosts]

 

 

32.3 [a04-15421_1ex10d2.htm#StampTaxes]

Stamp Taxes [a04-15421_1ex10d2.htm#StampTaxes]

 

 

32.4 [a04-15421_1ex10d2.htm#ConsentsAndWaivers]

Amendments, Consents and Waivers [a04-15421_1ex10d2.htm#ConsentsAndWaivers]

 

 

32.5 [a04-15421_1ex10d2.htm#LendersIndemnity]

Lenders’ Indemnity [a04-15421_1ex10d2.htm#LendersIndemnity]

 

 

32.6 [a04-15421_1ex10d2.htm#ValueAddedTax]

Value Added Tax [a04-15421_1ex10d2.htm#ValueAddedTax]

 

33. [a04-15421_1ex10d2.htm#RemediesAndWaivers]

REMEDIES AND WAIVERS [a04-15421_1ex10d2.htm#RemediesAndWaivers]

 

34. [a04-15421_1ex10d2.htm#NoticesAndDeliveryOfInformation]

NOTICES AND DELIVERY OF INFORMATION
[a04-15421_1ex10d2.htm#NoticesAndDeliveryOfInformation]

 

 

34.1 [a04-15421_1ex10d2.htm#Writing]

Writing [a04-15421_1ex10d2.htm#Writing]

 

 

34.2 [a04-15421_1ex10d2.htm#GivingOfNotice]

Giving of Notice [a04-15421_1ex10d2.htm#GivingOfNotice]

 

 

34.3 [a04-15421_1ex10d2.htm#UseOfWebsitesemail]

Use of Websites/E-mail [a04-15421_1ex10d2.htm#UseOfWebsitesemail]

 

 

34.4 [a04-15421_1ex10d2.htm#ElectronicCommunication]

Electronic Communication [a04-15421_1ex10d2.htm#ElectronicCommunication]

 

 

34.5 [a04-15421_1ex10d2.htm#CertificatesOfOfficers]

Certificates of Officers [a04-15421_1ex10d2.htm#CertificatesOfOfficers]

 

35. [a04-15421_1ex10d2.htm#EnglishLanguage]

ENGLISH LANGUAGE [a04-15421_1ex10d2.htm#EnglishLanguage]

 

36. [a04-15421_1ex10d2.htm#PartialInvalidity]

PARTIAL INVALIDITY [a04-15421_1ex10d2.htm#PartialInvalidity]

 

37. [a04-15421_1ex10d2.htm#Amendments]

AMENDMENTS [a04-15421_1ex10d2.htm#Amendments]

 

 

37.1 [a04-15421_1ex10d2.htm#Amen]

Amendments [a04-15421_1ex10d2.htm#Amen]

 

 

37.2 [a04-15421_1ex10d2.htm#Consent]

Consent [a04-15421_1ex10d2.htm#Consent]

 

 

v

--------------------------------------------------------------------------------


 

 

37.3 [a04-15421_1ex10d2.htm#TechnicalAmendments]

Technical Amendments [a04-15421_1ex10d2.htm#TechnicalAmendments]

 

 

37.4 [a04-15421_1ex10d2.htm#GuaranteesAndSecurity]

Guarantees and Security [a04-15421_1ex10d2.htm#GuaranteesAndSecurity]

 

 

37.5 [a04-15421_1ex10d2.htm#ReleaseOfGuaranteesAndSecurity]

Release of Guarantees and Security
[a04-15421_1ex10d2.htm#ReleaseOfGuaranteesAndSecurity]

 

 

37.6 [a04-15421_1ex10d2.htm#AmendmentsAffectingTheFacilityAgent]

Amendments affecting the Facility Agent
[a04-15421_1ex10d2.htm#AmendmentsAffectingTheFacilityAgent]

 

 

37.7 [a04-15421_1ex10d2.htm#DeemedConsent]

Deemed Consent [a04-15421_1ex10d2.htm#DeemedConsent]

 

38. [a04-15421_1ex10d2.htm#ThirdPartyRights]

THIRD PARTY RIGHTS [a04-15421_1ex10d2.htm#ThirdPartyRights]

 

39. [a04-15421_1ex10d2.htm#Counterparts]

COUNTERPARTS [a04-15421_1ex10d2.htm#Counterparts]

 

40. [a04-15421_1ex10d2.htm#GoverningLaw]

GOVERNING LAW [a04-15421_1ex10d2.htm#GoverningLaw]

 

 

40.1 [a04-15421_1ex10d2.htm#GoverningLawOfAgreement]

Governing Law of Agreement [a04-15421_1ex10d2.htm#GoverningLawOfAgreement]

 

 

40.2 [a04-15421_1ex10d2.htm#GoverningLawOfClaimsAgainstUsBorro]

Governing Law of Claims Against US Borrower
[a04-15421_1ex10d2.htm#GoverningLawOfClaimsAgainstUsBorro]

 

41. [a04-15421_1ex10d2.htm#Jurisdiction]

JURISDICTION [a04-15421_1ex10d2.htm#Jurisdiction]

 

 

41.1 [a04-15421_1ex10d2.htm#Courts]

Courts [a04-15421_1ex10d2.htm#Courts]

 

 

41.2 [a04-15421_1ex10d2.htm#Waiver]

Waiver [a04-15421_1ex10d2.htm#Waiver]

 

 

41.3 [a04-15421_1ex10d2.htm#ServiceOfProcess]

Service of Process [a04-15421_1ex10d2.htm#ServiceOfProcess]

 

 

41.4 [a04-15421_1ex10d2.htm#ProceedingsInOtherJurisdictions]

Proceedings in Other Jurisdictions
[a04-15421_1ex10d2.htm#ProceedingsInOtherJurisdictions]

 

 

41.5 [a04-15421_1ex10d2.htm#GeneralConsent]

General Consent [a04-15421_1ex10d2.htm#GeneralConsent]

 

 

41.6 [a04-15421_1ex10d2.htm#WaiverOfImmunity]

Waiver of Immunity [a04-15421_1ex10d2.htm#WaiverOfImmunity]

 

 

SCHEDULE 1 [a04-15421_1ex10d2.htm#No3Schedule1]

 

 

 

PART 1 - [a04-15421_1ex10d2.htm#Part1]

LENDERS AND COMMITMENTS [a04-15421_1ex10d2.htm#Part1]

 

 

 

PART 2 - [a04-15421_1ex10d2.htm#Part2]

UK NON-BANK LENDERS [a04-15421_1ex10d2.htm#Part2]

 

 

SCHEDULE 2 THE ORIGINAL GUARANTORS [a04-15421_1ex10d2.htm#No3Schedule2]

 

 

SCHEDULE 3 FORM OF DEED OF TRANSFER AND ACCESSION
[a04-15421_1ex10d2.htm#No3Schedule3]

 

 

SCHEDULE 4 [a04-15421_1ex10d2.htm#No3Schedule4]

 

 

 

PART 1 - [a04-15421_1ex10d2.htm#Part1ConditionsPrecedentToFirstU]

CONDITIONS PRECEDENT TO FIRST UTILISATION
[a04-15421_1ex10d2.htm#Part1ConditionsPrecedentToFirstU]

 

 

 

PART 2 - [a04-15421_1ex10d2.htm#Part2FormOfCertificateOfObligor]

FORM OF CERTIFICATE OF OBLIGOR
[a04-15421_1ex10d2.htm#Part2FormOfCertificateOfObligor]

 

 

 

PART 3 - [a04-15421_1ex10d2.htm#Part3InitialSecurityDocuments]

INITIAL SECURITY DOCUMENTS [a04-15421_1ex10d2.htm#Part3InitialSecurityDocuments]

 

 

SCHEDULE 5 [a04-15421_1ex10d2.htm#No3Schedule5]

 

 

 

PART 1 - [a04-15421_1ex10d2.htm#FormOfUtilisationRequest]

FORM OF UTILISATION REQUEST [a04-15421_1ex10d2.htm#FormOfUtilisationRequest]

 

 

SCHEDULE 6 ASSOCIATED COSTS RATE [a04-15421_1ex10d2.htm#No3Schedule6]

 

 

SCHEDULE 7 [a04-15421_1ex10d2.htm#No3Schedule7]

 

 

 

PART 1 - [a04-15421_1ex10d2.htm#FormOf]

FORM OF ACCESSION NOTICE [a04-15421_1ex10d2.htm#FormOf]

 

 

 

PART 2 - [a04-15421_1ex10d2.htm#No3Sched7Part2]

ACCESSION DOCUMENTS [a04-15421_1ex10d2.htm#No3Sched7Part2]

 

 

SCHEDULE 8 [a04-15421_1ex10d2.htm#No3Schedule8]

 

 

 

PART 1 - [a04-15421_1ex10d2.htm#No3Sched8Part1]

FORM OF QUARTERLY COMPLIANCE CERTIFICATE [a04-15421_1ex10d2.htm#No3Sched8Part1]

 

 

 

PART 2 - [a04-15421_1ex10d2.htm#No3Sched8Part2]

FORM OF COMPLIANCE CERTIFICATE FOLLOWING INTEGRATED MERGER
[a04-15421_1ex10d2.htm#No3Sched8Part2]

 

 

 

EVENT [a04-15421_1ex10d2.htm#No3Sched8Part2]

 

 

SCHEDULE 9 [a04-15421_1ex10d2.htm#No3Schedule9]

 

 

 

PART 1 - [a04-15421_1ex10d2.htm#Part1MembersOfTheTcnGroup]

MEMBERS OF THE TCN GROUP [a04-15421_1ex10d2.htm#Part1MembersOfTheTcnGroup]

 

 

 

PART 2 - [a04-15421_1ex10d2.htm#No3Sched9Part2]

MEMBERS OF THE FLEXTECH GROUP [a04-15421_1ex10d2.htm#No3Sched9Part2]

 

 

 

PART 3 - [a04-15421_1ex10d2.htm#Part3ExcludedSubsidiaries]

EXCLUDED SUBSIDIARIES [a04-15421_1ex10d2.htm#Part3ExcludedSubsidiaries]

 

 

SCHEDULE 10 [a04-15421_1ex10d2.htm#No3Schedule10]

 

 

 

PART 1 - [a04-15421_1ex10d2.htm#No3Sched10Part1]

EXISTING ENCUMBRANCES [a04-15421_1ex10d2.htm#No3Sched10Part1]

 

 

 

PART 2 - [a04-15421_1ex10d2.htm#Part2ExistingLo]

EXISTING LOANS [a04-15421_1ex10d2.htm#Part2ExistingLo]

 

 

 

PART 3 - [a04-15421_1ex10d2.htm#Part3ExistingFina]

EXISTING FINANCIAL INDEBTEDNESS [a04-15421_1ex10d2.htm#Part3ExistingFina]

 

 

 

PART 4 - [a04-15421_1ex10d2.htm#Part4ExistingPer]

EXISTING PERFORMANCE BONDS [a04-15421_1ex10d2.htm#Part4ExistingPer]

 

 

 

PART 5 - [a04-15421_1ex10d2.htm#Part5ExistingLoanS]

EXISTING LOAN STOCK [a04-15421_1ex10d2.htm#Part5ExistingLoanS]

 

 

SCHEDULE 11 HEDGING AGREEMENTS [a04-15421_1ex10d2.htm#Schedul]

 

 

SCHEDULE 12 VENDOR FINANCING ARRANGEMENTS [a04-15421_1ex10d2.htm#Sche]

 

 

vi

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 21 December 2004 and made between:

 

(1)           TELEWEST COMMUNICATIONS NETWORKS LIMITED (company registration
number 3071086, whose registered office is at Export House, Cawsey Way, Woking,
Surrey, GU21 6QX, “TCN”);

 

(2)           TELEWEST UK LIMITED (company registration number 04925679, whose
registered office is at Export House, Cawsey Way, Woking, Surrey, GU21 6QX,
“Telewest UK”);

 

(3)           BARCLAYS CAPITAL, BNP PARIBAS, CITIGROUP GLOBAL MARKETS LIMITED,
CREDIT SUISSE FIRST BOSTON, DEUTSCHE BANK AG LONDON and THE ROYAL BANK OF
SCOTLAND PLC together, the “Mandated Lead Arrangers”);

 

(4)           BARCLAYS BANK PLC (as agent for and on behalf of the Finance
Parties, the “Facility Agent”);

 

(5)           BARCLAYS BANK PLC (as United States paying agent for and on behalf
of the Finance Parties (the “US Paying Agent”));

 

(6)           BARCLAYS BANK PLC (as security trustee for and on behalf of the
Finance Parties, the “Security Trustee”);

 

(7)           THE ORIGINAL GUARANTORS (as defined below); and

 

(8)           THE LENDERS (as defined below).

 


1.             DEFINITIONS AND INTERPRETATION


 


1.1          DEFINITIONS


 

In this Agreement the following terms have the meanings set out below.

 

“95% Security Test” means the requirement that, save as otherwise provided in
Clause 18.12 (Further Assurance), members of the TCN Group generating not less
than 95% of the Consolidated Annualised TCN Group Net Operating Cash Flow are
originally party to or have acceded as Guarantors to this Agreement as tested by
reference to (subject to the provisions of paragraph (b) of the definition of
“Merger Event Conditions”) each set of quarterly financial information relating
to the TCN Group delivered to the Facility Agent pursuant to Clause 16.1
(Financial Statements).

 

“Acceding Guarantor” means any member of the TCN Group (or immediately prior to
the effective date of the Integrated Merger Event, any member of the Target
Group) which has complied with the requirements of Clause 20.1 (Acceding
Guarantors).

 

“Acceleration Date” means the date on which notice has been served under Clause
21.18 (Acceleration).

 

“Acceptable Hedging Agreement” means a Hedging Agreement entered into on the
terms of the International Swaps & Derivatives Association Inc. 1992 or 2002
Master Agreement (Multicurrency-Cross Border) under which:

 

(a)           if the 1992 Master Agreement is used, “Second Method” and “Market
Quotation” are specified as the payment method applicable; and

 

(b)           the governing Law is English or New York Law.

 

7

--------------------------------------------------------------------------------


 

“Accession Notice” means a duly completed notice of accession in the form of
Part 1 of Schedule 7 (Form of Accession Notice).

 

“Act” means the Companies Act 1985 (as amended).

 

“Advance” means an advance (as from time to time reduced by repayment) made or
to be made by the Lenders under the Facility.

 

“Affiliate” means, in relation to a person, any other person directly or
indirectly controlling, controlled by or under direct or indirect common control
with that person, and for these purposes “control” shall be construed so as to
mean the ownership, either directly or indirectly and legally or beneficially,
of more than 50% of the issued share capital of a company or the ability to
control, either directly or indirectly, the affairs or the composition of the
board of directors (or equivalent of it) of a company and “controlling”,
“controlled by” and “under common control with” shall be construed accordingly.

 

“Agents” means the Facility Agent and the US Paying Agent and “Agent” means
either of them.

 

“Ancillary Facility” has the meaning given to such term in the Senior Facilities
Agreement.

 

“Anti-Terrorism Laws” mean:

 

(a)           Executive Order No. 13224 of September 23, 2001 - Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism (the “Executive Order”);

 

(b)           the Uniting and Strengthening of America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (commonly known as the USA Patriot Act); and

 

(c)           the Money Laundering Control Act of 1986, Public Law 99-570.

 

“Applicable Make Whole Premium” means an amount equal to the greater of (a) 1%
of the amount of the Outstandings to be repaid (the “relevant Outstandings”) and
(b) the difference on the proposed prepayment date between (i) an amount equal
to the present value of 102% of the relevant Outstandings and any interest that
would have accrued on such relevant Outstandings from the proposed prepayment
date up to and including the last day of the Non-Call Period computed using a
discount rate equal to the Gilt Rate plus 0.50% and (ii) the principal amount of
the relevant Outstandings.

 

“Associated Costs Rate” means, in relation to any Advance or Unpaid Sum, the
rate determined in accordance with Schedule 6 (Associated Costs Rate).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Available Commitment” means, in relation to a Lender and a particular Borrower,
at any time and save as otherwise provided in this Agreement, its Commitment in
relation to that Borrower at such time adjusted to take account of any
cancellation or reduction of, or any transfer by such Lender or any transfer to
it of any Commitment in respect of that Borrower, in each case, pursuant to the
terms of this Agreement.

 

“Available Facility” means, at any time, the aggregate amount of each Lender’s
Available Commitment.

 

8

--------------------------------------------------------------------------------


 

“Barclays Intercreditor Agreement” means the intercreditor deed to be entered
into on or about the date hereof between Yorkshire Cable Communications Limited,
Sheffield Cable Communications Limited, Yorkshire Cable Properties Limited,
Cable London Limited, Barclays Bank PLC and the Security Trustee.

 

“Blocked Account” means each interest bearing account maintained with Barclays
Bank PLC (or such other bank as the Facility Agent may determine) in the name of
TCN for the purposes of Clause 7.3 (Blocked Accounts) which is secured in favour
of the Security Trustee pursuant to the Security Documents, or as otherwise
required by the terms of this Agreement.

 

“Borrowers” means TCN and upon its accession in accordance with Clause 20.1 (The
US Borrower) the US Borrower, and “Borrower” means either of them as the context
requires.

 

“Break Costs” means the amount (if any) by which:

 

(a)           the interest (excluding the Margin) which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in an Advance or Unpaid Sum to the last day of the current
Interest Period in respect of that Advance or Unpaid Sum, had the amount so
received been paid on the last day of that Interest Period;

 

exceeds:

 

(b)           the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount of such Advance or Unpaid Sum received or
recovered by it on deposit with a leading bank in the London interbank market
for a period starting on the Business Day following such receipt or recovery and
ending on the last day of the current Interest Period.

 

“Budget” means in respect of any financial year the budget for such financial
year and projections for the first Financial Quarter thereof in the form and
including the information required to be delivered by TCN to the Facility Agent
pursuant to Clause 16.2 (Budget).

 

“Business Day” means a day (other than a Saturday or Sunday) on which (a) banks
generally are open for business in London.

 

“Capital Expenditure” means, in respect of any period, the aggregate amount of
all fixed asset additions of the TCN Group in accordance with GAAP during such
period less any reclassification of finance or capital leases that has not
resulted in a cash flow during the period; provided that for the purposes of
calculating compliance with Clause 17.2 (Permitted Capital Expenditure), the
following shall be excluded:

 

(a)           any such expenditure on the replacement or restoration of assets
to the extent paid for by any insurance award or condemnation award with respect
to the assets being replaced or restored;

 

(b)           any such expenditure for acquisitions, investments or Joint
Ventures that are not prohibited by Clause 19.9 (Joint Ventures) or 19.13
(Acquisitions and Investments); and

 

(c)           any such expenditure made with Equity Proceeds or the Net Proceeds
of any Financial Indebtedness in accordance with Clauses 7.5 (Repayment from
Debt Proceeds) and Clauses 7.6 (Repayment from Equity Proceeds) respectively
which are contributed to the TCN Group in accordance with Clause 18.16
(Contributions to the TCN Group),

 

and provided further that for the purposes of paragraph (b)(i) of the definition
of Consolidated TCN Group Cash Flow as used in Clause 17.1 (Ratios), Capital
Expenditures shall also exclude the aggregate amount of all Capital Expenditures
for the relevant period in excess of the cash portion

 

9

--------------------------------------------------------------------------------


 

thereof as set out in the cash flow statement of the TCN Group for the period in
question, calculated in accordance with GAAP.

 

“Capital Expenditure Allowance” means, in respect of any period, the figure
opposite that period in the table set out in paragraph (b) of Clause 17.2
(Permitted Capital Expenditure).

 

“Cash” means at any time:

 

(a)           all Cash Equivalent Investments; and

 

(b)           cash (in cleared balances) denominated in Sterling (or any other
currency freely convertible into Sterling) and credited to an account with an
Eligible Deposit Bank and to which the relevant account holder is alone
beneficially entitled and for so long as:

 

(i)            such cash is repayable on demand (including any cash held on time
deposit which is capable of being broken and the balance received on same day
notice provided that any such cash shall only be taken into account net of any
penalties or costs which would be incurred in breaking the relevant time
deposit) and repayment of such cash is not contingent on the prior discharge of
any other Indebtedness of any person whatsoever or on the satisfaction of any
other condition; or

 

(ii)           such cash has been deposited with an Eligible Deposit Bank as
security for any performance bond, guarantee, standby letter of credit or
similar facility the contingent liabilities relating to such having been
included in the calculation of Consolidated Total Debt or Consolidated Total
Group Debt, as applicable.

 

“Cash Equivalent Investment” means:

 

(a)           securities which are freely negotiable and marketable:

 

(i)            which mature not more that 12 months from the date of
acquisition; and

 

(ii)           which are rated at least AA by Standard & Poor’s or Aa2 by
Moody’s;

 

(b)           certificates of deposit, floating rate notes, acceptances issued
by and deposit and current accounts of and time deposits with banks which have
permission to carry on the regulated activity of accepting deposits under the
Financial Services & Markets Act 2000 or are authorised by building societies
under the Building Securities Act 1986 or cash funds managed by any reputable
financial institution so long as such bank or building society’s or cash fund
senior long term debt immediately prior to the making of such investment is not
rated less than A by Standard and Poor’s and not less that A2 by Moody’s; and

 

(c)           commercial paper rated at least A-2 by Standard & Poor’s and P-2
by Moody’s with a maturity of not more than 12 months.

 

“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) NO 1346/2000 of 29 May 2000 on Insolvency Proceedings.

 

“Change in Tax Law” means the introduction, implementation, repeal, withdrawal
or change in, or in the interpretation, administration or application of any Law
relating to taxation (a) in the case of a participation in an Advance by a
Lender named in Part 1 of Schedule 1 (Lenders and Commitments) after the date of
this Agreement, or (b) in the case of a participation in an Advance by any other
Lender, after the date on which such Lender becomes a party to this Agreement in
accordance with the provisions of Clause 31 (Assignments and Transfers).

 

10

--------------------------------------------------------------------------------


 

“Change of Control” means:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) of related persons but excluding any
employee benefit plan of such Person or its Subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, excluding any Permitted Holder or group of
Permitted Holders, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that for the purposes of this paragraph (a)
such person or group shall be deemed to have “beneficial ownership” of all
shares that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30% of the Voting Stock (excluding any such interest
represented by preferred stock of such Person or any debt instrument issued by
such Person, in each case which is not Voting Stock or exchangeable or
convertible into Voting Stock) of the Ultimate Parent (for the purposes of this
paragraph (a), such person shall be deemed to beneficially own any Voting Stock
of any entity held by any other entity (the “parent entity”), if such person is
the beneficial owner (as defined in this paragraph (a)), directly or indirectly,
of more than 50% of the voting power of the Voting Stock of such parent entity);
or

 

(b)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of the Ultimate
Parent (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of such company
was approved by a vote of a majority of the directors of such company then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of the Ultimate
Parent, then in the office,

 

provided that it shall not constitute a Change of Control under paragraph (a)
above in the event that the Ultimate Parent becomes a wholly-owned Subsidiary of
a Holding Company and the stockholders of such Holding Company are substantially
the same as the stockholders of the Ultimate Parent prior to such acquisition.

 

“Closing Date” means the date on which the Utilisation is made pursuant to and
in accordance with the terms of this Agreement, which shall not be later than 31
January 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued under it.  Section references
to the Code are to the Code, as in effect at the date of this Agreement and any
subsequent provisions of the Code, amendatory of it, supplemental to it or
substituted therefor.

 

“Commitment” means, in relation to a Lender and a particular Borrower, at any
time, and save as otherwise provided in this Agreement (a) in the case of a
Lender specified in Part 1 of Schedule 1 (Lenders and Commitments) the relevant
proportion (as specified by the Facility Agent pursuant to Clause 2.1 (The
Facility)) of the amount set out opposite its name in the relevant column of
Part 1 of Schedule 1 (Lenders and Commitments); or (b) in the case of all other
Lenders, as specified in the Transfer Deed pursuant to which such Lender becomes
a party to this Agreement.

 

“Compliance Certificate” means:

 

(a)           in the case of a Compliance Certificate required to be delivered
under paragraph (a) of Clause 16.4 (Compliance Certificates), a certificate
substantially in the form set out in Part 1 of Schedule 8 (Form of Quarterly
Compliance Certificate); or

 

11

--------------------------------------------------------------------------------


 

(b)           in the case of a Compliance Certificate required to be delivered
under paragraph (b) of Clause 16.4 (Compliance Certificates), a certificate
substantially in the form set out in Part 2 of Schedule 8 (Form of Compliance
Certificate following Integrated Merger Event),

 

or in each case, such other similar form as the Facility Agent shall agree with
TCN.

 

“Confirmation Date” has the meaning given to it in paragraph (k) of Clause 11.1
(Tax Gross-up).

 

“Consolidated Annualised TCN Group Net Operating Cash Flow” means, as at the end
of any Semi-Annual Period, two times the Consolidated TCN Group Net Operating
Cash Flow for such Semi-Annual Period.

 

“Consolidated Debt Service” means, in respect of any period, the aggregate of:

 

(a)           the Total Interest Charges in respect of such period; and

 

(b)           save to the extent immediately reborrowed, the aggregate of all
scheduled payments (for the avoidance of doubt, excluding voluntary and
mandatory prepayments) in such period of principal, capital or nominal amounts
in respect of Consolidated Total Debt.

 

“Consolidated Group Net Borrowings” means, at any time, the Consolidated Total
Group Debt at such time less Cash, credited to any account in the name of the
Ultimate Parent, Telewest UK or any member of the TCN Group.

 

“Consolidated Group Net Operating Cash Flow” means, in respect of any period,
the aggregate of:

 

(a)           Net Income of the Ultimate Parent, Telewest UK and the TCN Group
(the “Limited Group” for the purposes of this definition only) for such period,
plus (or minus as the case may be) (only to the extent used in arriving at Net
Income of the Limited Group for such period):

 

(i)            non-cash gains or losses, whether extraordinary, recurring or
otherwise and non-cash expenses (excluding any such non-cash expense to the
extent that it represents amortisation of a prepaid cash expense that was paid
in a prior period or an accrual of, or a reserve for, cash expenses in any
future period) and non-cash expenses for compensation relating to the granting
of options and restricted stock, sale of stock and similar arrangements;

 

(ii)           taxes or benefits in respect of taxes;

 

(iii)         foreign currency translation differences;

 

(iv)          other non-operating gains, losses and expenses, including (i)
costs attributable to redundancies (other than outsourcing costs), (ii) costs
of, and accounting for, financial instruments, (iii) gains and losses on
disposals of fixed assets and/or investments and (iv) costs attributable to the
disposal of obsolete or surplus properties no longer required for the purposes
of the Limited Group’s business of up to £35,000,000 in aggregate during the
period commencing on the Closing Date and ending on 31 December 2005;

 

(v)            interest expense, including, without limitation, amortisation of
debt issuance cost and debt discount, and other periodic fees, commissions and
charges in respect of Financial Indebtedness, net of the aggregate amount of any
interest income (other than interest income in respect of loan stock issued by a
Joint Venture) remaining after giving effect to any taxes paid or payable in
respect of such income;

 

12

--------------------------------------------------------------------------------


 

(vi)          depreciation and amortisation;

 

(vii)         extraordinary items;

 

(viii)        (A) the fees payable to the Lenders pursuant to the Fees Letter
and (B) all fees paid or payable by any member of the Limited Group (on its own
behalf or on behalf of Telewest) to its professional advisers or the
professional advisers to the Lenders, the lenders under the Existing Credit
Facility or to other stakeholders in Telewest and its current or former
subsidiaries and associated partnerships in relation to the restructuring,
readjustment, rescheduling and/or reorganisation of the share capital of
Telewest and/or the restructuring, readjustment, rescheduling, reorganisation or
refinancing of any Financial Indebtedness of Telewest which took place in
connection with the financial restructuring of Telewest;

 

(ix)          at the election of TCN, cash charges resulting from any third
party professional, advisory, legal and accounting fees and out-of-pocket
expenses reasonably incurred in connection with, an acquisition or investment,
any financing, any Disposal or any Merger Event (in any such case, whether
completed or not); provided that (A) the aggregate amount added back in respect
of such fees and expenses in connection with a Merger Event shall not exceed
£5,000,000, and the aggregate amount added back in respect of such fees and
expenses in connection with a Flextech Disposal shall not exceed £5,000,000 (or
to the extent the aggregate of such fees and expenses in either case does exceed
£5,000,000, any amount above such limit, provided that a corresponding amount
shall be deducted from any availability under, at TCN’s option, either or both
of the baskets set out in paragraph (x) below) and (B) in connection with any
other transactions contemplated under this sub-paragraph (ix), the aggregate
amount added back in respect of such fees and expenses shall not exceed
£12,000,000;

 

(x)           cash charges resulting from severance, integration and other
adjustments made as a result of:

 

(A)          a Flextech Disposal, up to £7,500,000 in aggregate (where such
charges have been certified by a duly authorised officer of TCN as being
directly attributable to such Flextech Disposal); and

 

(B)          a Merger Event, but only to the extent that such charges do not
exceed (when aggregated with such equivalent charges of the Target Group)
£125,000,000 in the First Period and £75,000,000 in the Second Period where the
term “First Period” means the period (1) commencing on the later of (x) four
months prior to the closing of the Merger Event and (y) the public announcement
by the Ultimate Parent,  Telewest UK, TCN or any other member of the TCN Group
that the parties to the Merger Event have signed a merger agreement (or similar
agreement) (or in the case of a Merger Event governed by the Takeover Code of
the United Kingdom, that there is a firm intention to effect a Merger Event),
and ending on (2) the date which is twelve months after the closing of the
Merger Event, and the term “Second Period” means the twelve month period after
such First Period (in each case, where such charges have been certified by a
duly authorised officer of TCN as being directly attributable to the Merger
Event);

 

(xi)          any cash costs incurred by any member of the Limited Group during
such period (if any) and payable to any third party in relation to any scheme of
arrangement, restructuring, recapitalisation, bankruptcy or insolvency
proceeding, capital raising or debt restructuring which was initiated prior to
the date of this Agreement; and

 

13

--------------------------------------------------------------------------------


 

(xii)         any amounts arising in respect of cumulative changes in GAAP since
the date of this Agreement,

 

minus (only to the extent used in arriving at Net Income of the Limited Group
for such period);

 

(b)           Excluded Group Net Operating Cash Flow for that period (excluding
for these purposes the Ultimate Parent and Telewest UK).

 

“Consolidated Net Borrowings” means, at any time, the Consolidated Total Debt at
such time less Cash, credited to any account in the name of a member of the TCN
Group, subject to a maximum aggregate deduction equal to the sum of £200,000,000
(or its equivalent in other currencies).

 

“Consolidated Senior Debt” means, at any time (without double counting), the
aggregate principal, capital or nominal amounts (including any Total Interest
Charges capitalised as principal) of Financial Indebtedness of any member of the
TCN Group incurred on a senior unsubordinated basis but excluding Financial
Indebtedness (i) of any member of the TCN Group to another member of the TCN
Group or the Target Group, (ii) under the Facility or any Second Lien
Refinancing or (iii) under any Subordinated Funding, in each case to the extent
not prohibited under this Agreement.

 

“Consolidated TCN Group Cash Flow” means, in respect of any period, Consolidated
TCN Group Net Operating Cash Flow for that period after:

 

(a)           adding back:

 

(i)            any decrease in the amount of Working Capital of the TCN Group at
the end of such period compared against the Working Capital of the TCN Group at
the start of such period;

 

(ii)           all cash extraordinary or non-recurring gains during that period
to the extent not included in Consolidated TCN Group Net Operating Cash Flow;

 

(iii)         any amount received in cash in that period by members of the TCN
Group in respect of income and related taxes; and

 

(iv)          at the option of TCN, any amount paid during the period paid in
relation to video on demand of up to £30 million per annum where the TCN Group
has received a contribution in accordance with Clause 18.16 (Contributions to
the TCN Group) equal to such amount;

 

(b)           deducting:

 

(i)            the actual Capital Expenditure of members of the TCN Group during
such period;

 

(ii)           any increase in the amount of Working Capital of the TCN Group at
the end of such period compared against the Working Capital of the TCN Group at
the start of that period;

 

(iii)         any amount paid in cash in that period by any member of the TCN
Group in respect of income and other taxes;

 

(iv)          all cash extraordinary or non-recurring losses during that period
to the extent not included in Consolidated TCN Group Net Operating Cash Flow;

 

(v)            (A) any amount paid in cash in that period in respect of the
items added to Net

 

14

--------------------------------------------------------------------------------


 

Income in the determination of Consolidated TCN Group Net Operating Cash Flow
for such period under paragraphs (a), (iv), (v), (viii), (ix), (x) and (xi) of
the definition thereof, (B) any amounts paid in cash in respect of payments made
or paid during such period by any member of the TCN Group to any person who is
not a member of the TCN Group in respect of costs and expenses in connection
with transactions contemplated by any raising of Telewest Global Debt, by the
Finance Documents, the Senior Finance Documents and by the Existing Credit
Facility and (C) any cash costs incurred during the relevant period in relation
to any scheme of arrangement, restructuring, recapitalisation, bankruptcy or
insolvency proceeding, capital raising or debt restructuring which was initiated
prior to the date of this Agreement; and

 

(vi)          any amount paid in cash (to the extent not taken into account
under paragraph (a)(xii) of definition of Consolidated TCN Group Net Operating
Cash Flow) other than amounts paid by way of loan or credit to members of the
Flextech Group permitted under paragraph (d)(iv) or (v) of Clause 19.3 (Loans
and Guarantees)) in that period in respect of dividends, distributions, loans,
investments (other than acquisitions) or other similar payments made or paid
during such period by any member of the TCN Group to any person who is not a
member of the TCN Group and any cash charges falling under sub-paragraph (a)(ix)
of “Consolidated TCN Group Net Operating Cash Flow” which have been added back
for the purposes of calculating such definition;

 

provided that in no event shall amounts constituting Consolidated Debt Service
be deducted from Consolidated TCN Group Cash Flow, and no amount shall be
included or excluded more than once and provided further that, for the avoidance
of doubt, in calculating Consolidated TCN Group Cash Flow for the purposes of
Clause 7.4 (Repayment from Excess Cash Flow), Net Proceeds (including, without
limitation, Net Proceeds arising from any Flextech Disposal), any gains or
losses arising as a result of a Flextech Disposal or Merger Event and the
proceeds of any Subordinated Funding shall be excluded.

 

“Consolidated TCN Group Net Operating Cash Flow” means, in respect of any
period, the aggregate of:

 

(a)           Net Income of the TCN Group for such period, plus (or minus as the
case may be) (only to the extent used in arriving at Net Income of the TCN Group
for such period):

 

(i)            non-cash gains or losses, whether extraordinary, recurring or
otherwise and non-cash expenses (excluding any such non-cash expense to the
extent that it represents amortisation of a prepaid cash expense that was paid
in a prior period or an accrual of, or a reserve for, cash expenses in any
future period) and non-cash expenses for compensation relating to the granting
of options and restricted stock, sale of stock and similar arrangements;

 

(ii)           taxes or benefits in respect of taxes;

 

(iii)         foreign currency translation differences;

 

(iv)          other non-operating gains, losses and expenses, including (A)
costs attributable to redundancies (other than outsourcing costs), (B) costs of,
and accounting for, financial instruments, (C) gains and losses on disposals of
fixed assets and/or investments and (D) costs attributable to the disposal of
obsolete or surplus properties no longer required for the purposes of the TCN
Group’s business of up to £35,000,000 in aggregate during the period commencing
on the Closing Date and ending on 31 December 2005;

 

(v)            interest expense, including, without limitation, amortisation of
debt issuance cost and

 

15

--------------------------------------------------------------------------------


 

debt discount, and other periodic fees, commissions and charges in respect of
Financial Indebtedness, net of the aggregate amount of any interest income
(other than interest income in respect of loan stock issued by a Joint Venture)
remaining after giving effect to any taxes paid or payable in respect of such
income;

 

(vi)          depreciation and amortisation;

 

(vii)         extraordinary items;

 

(viii)        (A) the fees payable to the Lenders pursuant to the Fees Letter
and (B) all fees paid or payable by any member of the TCN Group (on its own
behalf or on behalf of Telewest) to its professional advisers or the
professional advisers to the Lenders, the lenders under the Existing Credit
Facility or to other stakeholders in Telewest and its current or former
subsidiaries and associated partnerships in relation to the restructuring,
readjustment, rescheduling and/or reorganisation of the share capital of
Telewest and/or the restructuring, readjustment, rescheduling, reorganisation or
refinancing of any Financial Indebtedness of Telewest which took place in
connection with the financial restructuring of Telewest;

 

(ix)          at the election of TCN, cash charges resulting from any third
party professional, advisory, legal and accounting fees and out-of-pocket
expenses reasonably incurred in connection with, an acquisition or investment,
any financing, any Disposal or any Merger Event (in any such case, whether
completed or not); provided that (A) the aggregate amount added back in respect
of such fees and expenses in connection with a Merger Event shall not exceed
£5,000,000 and the aggregate amount added back in respect of such fees and
expenses in connection with a Flextech Disposal shall not exceed £5,000,000 (or
to the extent the aggregate of such fees and expenses in either case does exceed
£5,000,000, any amount above such limit, provided that a corresponding amount
shall be deducted from any availability under, at TCN’s option, either or both
of the baskets set out in paragraph (x) below) and (B) in connection with any
other transactions contemplated under this sub-paragraph (ix), the aggregate
amount added back in respect of such fees and expenses shall not exceed
£12,000,000;

 

(x)           cash charges resulting from severance, integration and other
adjustments made as a result of:

 

(A)          a Flextech Disposal up to £7,500,000 in aggregate (where such
charges have been certified by a duly authorised officer of TCN as being
directly attributable to such Flextech Disposal); and

 

(B)          a Merger Event, but only to the extent that such charges do not
exceed (when aggregated with any such equivalent charges of the Target Group)
£125,000,000 in the First Period and £75,000,000 in the Second Period where the
term “First Period” means the period (1) commencing on the later of (x) four
months prior to the closing of the Merger Event and (y) the public announcement
by the Ultimate Parent, Telewest UK or any other member of the TCN Group that
the parties to the Merger Event have signed a merger agreement (or similar
agreement) (or in the case of a Merger Event governed by the Takeover Code of
the United Kingdom, that there is a firm intention to effect a Merger Event),
and ending on (2) the date which is twelve months after the closing of the
Merger Event, and the term “Second Period” means the twelve month period after
such First Period (in each case, where such charges have been certified by a
duly authorised officer of TCN as being directly attributable to the Merger
Event);

 

16

--------------------------------------------------------------------------------


 

(xi)          any cash costs incurred by any member of the TCN Group during such
period (if any) and payable to any third party in relation to any scheme of
arrangement, restructuring, recapitalisation, bankruptcy or insolvency
proceeding, capital raising or debt restructuring which was initiated prior to
the date of this Agreement;

 

(xii)         any amounts arising in respect of Permitted Payments made to the
Ultimate Parent or Telewest UK in accordance with paragraph (a)(ii) of the
definition Permitted Payments; and

 

(xiii)       any amounts arising in respect of cumulative changes in GAAP since
the date of this Agreement;

 

minus (only to the extent used in arriving at Net Income of the TCN Group for
such period)

 

(b)           Excluded Group Net Operating Cash Flow for that period.

 

“Consolidated Total Debt” means, at any time (without double counting):

 

(a)           the aggregate principal, capital or nominal amounts of Financial
Indebtedness (including any Total Interest Charges capitalised as principal) of
any member of the TCN Group (including, without limitation, Financial
Indebtedness arising under or pursuant to the Finance Documents and the Senior
Finance Documents); plus

 

(b)           the aggregate principal, capital or nominal amounts of Financial
Indebtedness (including any Total Interest Charges capitalised as principal) of
any member of the Group to the extent it is Serviceable Non-TCN Group Debt;

 

excluding any Financial Indebtedness of any member of the TCN Group to another
member of the TCN Group or under any Subordinated Funding, in each case, to the
extent not prohibited under this Agreement.

 

“Consolidated Total Group Debt” means, at any time (without double counting):

 

(a)           the aggregate principal, capital or nominal amounts of Financial
Indebtedness (including any Total Interest Charges capitalised as principal) of
the Ultimate Parent, Telewest UK and any member of the TCN Group (including,
without limitation, Financial Indebtedness arising under or pursuant to the
Finance Documents and the Senior Finance Documents); plus

 

(b)           the aggregate principal, capital or nominal amounts of Financial
Indebtedness (including any Total Interest Charges capitalised as principal) of
any member of the Group to the extent it is Serviceable Non-TCN Group Debt;

 

excluding any Financial Indebtedness of the Ultimate Parent, Telewest UK or any
member of the Group to Ultimate Parent, Telewest UK or another member of the
Group or under any Subordinated Funding, in each case, to the extent not
prohibited under this Agreement.

 

“Content” means any rights to broadcast, transmit, distribute or otherwise make
available for viewing, exhibition or reception (whether in analogue or digital
format and whether as a channel or an internet service, a teletext-type service,
an interactive service, or an enhanced television service or any part of any of
the foregoing, or on a pay-per-view basis, or near video-on-demand, or
video-on-demand basis or otherwise) any one or more of audio and/or visual
images, audio content, or interactive content (including hyperlinks, re-purposed
web-site content, database content plus

 

17

--------------------------------------------------------------------------------


 

associated templates, formatting information and other data including any
interactive applications or functionality), text, data, graphics, or other
content, by means of any means of distribution, transmission or delivery system
or technology (whether now known or hereafter invented).

 

“Core Group” means TCN and its Subsidiaries other than the Flextech Group.

 

“Core Obligor Group” means the TCN Group Obligors other than the Ultimate
Parent, Telewest UK and the members of the Flextech Group.

 

“Cost” means in relation to the provision of Intra-Group Services or management
services, the cost estimated in good faith by the relevant member of the TCN
Group to have been incurred by that member of the TCN Group in the provision of
such Intra-Group Services or management services (as the case may be),
including, without limitation, a proportion of any material employment,
property, information technology, administration, utilities, transport,
materials or other costs directly attributable to the provision thereof.

 

“Currency Hedging Agreements” means one or more Hedging Agreements consisting of
foreign exchange contracts, currency swap agreements or other similar agreements
or arrangements designed to manage fluctuations in currency values.

 

“Current Assets” means, in respect of any person or group, the aggregate of
trade and other receivables (net of allowances for doubtful debts), prepayments
and all other current assets of such person or group maturing within twelve
months from the date of computation, as required to be accounted for as current
assets under GAAP but excluding cash and Cash Equivalent Investments.

 

“Current Liabilities” means, in respect of any person or group, the aggregate of
all liabilities (including accounts payable, accruals and provisions) of such
person or group falling due within twelve months from the date of computation
and required to be accounted for as current liabilities under GAAP but excluding
Financial Indebtedness of such person or group falling due within such period
and any interest on such Financial Indebtedness due in such period.

 

“Default” means an Event of Default or any event or circumstance which (with the
expiry of a grace period, the giving of notice, the making of any determination
under any of the Finance Documents or any combination of any of the foregoing)
would be an Event of Default provided that in relation to any event which is
subject to a materiality threshold or condition before such event would
constitute an Event of Default, such default shall not constitute a Default
until such materiality threshold or condition has been satisfied.

 

“Derivatives Termination Value” means, at any date and in respect of any one or
more Hedging Agreements, after taking into account the effect of any legally
enforceable netting agreements relating to such Hedging Agreements, (i) for any
date on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (ii) for any date prior to the date referenced in clause (i), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognised dealer in such Hedging Agreements (which
may include any Finance Party).

 

“Disposal” means any sale, transfer, lease, surrender or other disposal by any
member of the TCN Group of any shares in any of its Subsidiaries or all or any
part of its revenues, assets, other shares, business or undertakings other than
in the ordinary course of business or trade.

 

“Documentary Credit” has the meaning given to such term in the Senior Facilities
Agreement.

 

18

--------------------------------------------------------------------------------


 

“Dormant Subsidiary” means, at any time, with respect to any company, any
Subsidiary of such company which is “dormant” as defined in section 249AA of the
Act (or the equivalent under the laws of the jurisdiction of incorporation of
the relevant company).

 

“Double Taxation Treaty” means in relation to a payment of interest on an
Advance made to any Borrower, any convention or agreement between the government
of the United Kingdom and any other government for the avoidance of double
taxation with respect to taxes on income and capital gains which makes provision
for exemption from tax imposed by the United Kingdom on interest.

 

“Eligible Deposit Bank” means any bank or financial institution which has a
short term rating of at least A1 granted by Standard & Poor’s or P1 granted by
Moody’s.

 

“Encumbrance” means:

 

(a)           a mortgage, charge, pledge, lien, encumbrance or other security
interest securing any obligation of any person;

 

(b)           any arrangement under which money or claims to, or the benefit of,
a bank or other account may be applied, set-off or made subject to a combination
of accounts so as to effect payment of sums owed or payable to any person; or

 

(c)           any other type of agreement or preferential arrangement (including
title transfer and retention arrangements) having a similar effect.

 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

(a)           air (including air within natural or man-made structures, whether
above or below ground);

 

(b)           water (including territorial, coastal and inland waters, water
under or within land and water in drains and sewers); and

 

(c)           land (including land under water).

 

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating to any
Environmental Law or Environmental Licence.

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)           have as a purpose or effect the protection of, and/or prevention
of harm or damage to, the Environment;

 

(b)           provide remedies or compensation for harm or damage to the
Environment; or

 

(c)           relate to Hazardous Substances or health or safety matters.

 

“Environmental Licence” means any Authorisations required at any time under
Environmental Law.

 

“Equity Equivalent Funding” means a loan made to, or any Financial Indebtedness
owed by, any person where the Financial Indebtedness incurred thereby:

 

(a)           may not be repaid at any time prior to the repayment in full of
all Outstandings;

 

19

--------------------------------------------------------------------------------


 

(b)           carries no interest or carries interest which is payable only on
non-cash pay terms or following repayment in full of all Outstandings and
cancellation of all Available Commitments; and

 

(c)           is either (i) structurally and contractually subordinated to the
Facility or (ii) contractually subordinated to the Facility, in each case,
pursuant to the Principal Intercreditor Deed.

 

“Equity Proceeds” means the cash proceeds raised by the Ultimate Parent,
Telewest UK or any member of the TCN Group by way of public equity securities
offerings in the international or domestic equity capital markets (after
deducting all reasonable fees, commissions, costs and expenses incurred by the
Ultimate Parent, Telewest UK or any member of the TCN Group in connection with
such raising) and which do not constitute Net Proceeds of Financial Indebtedness
described in paragraph (c) of the definition of Net Proceeds.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued under
it.  Section references to ERISA are to ERISA as in effect on the date of this
Agreement.

 

“ERISA Affiliate” means, in relation to a member of the TCN Group, each person
(as defined in section 3(9) of ERISA) which together with that member of the TCN
Group would be deemed to be a “single employer” within the meaning of
section 414(b), (c), (m) or (o) of the Code.

 

“Event of Default” means any of the events or circumstances described as such in
Clause 21 (Events of Default).

 

“Excess Cash Flow” means in relation to any financial year of TCN, (i)
Consolidated TCN Group Cash Flow less (ii) the sum of (A) Consolidated Debt
Service for such financial year plus (B) the aggregate amount of all payments or
prepayments of principal, whether voluntary or mandatory, of Consolidated Total
Debt made in such financial year (other than voluntary prepayments applied in
repayment of the Facility in accordance with paragraphs (i), (ii) and (iii) of
the proviso to Clause 2.4 of the Principal Intercreditor Deed), provided that no
such amounts prepaid and used in the calculation under this paragraph (ii)(B)
shall be available for reborrowing; and provided further that for the purposes
of the calculation set forth in this definition, no amount shall be included or
excluded more than once.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Excluded Group” means each member of the Group which is not a member of the TCN
Group, including, without limitation, the Excluded Subsidiaries.

 

“Excluded Group Net Operating Cash Flow” means, in respect of any period,
segment profit or loss (or net income or loss, as applicable) attributable to
the Excluded Group for that period adding back (or deducting as the case may be)
(to the extent used in arriving at segment profit or loss (or net income or
loss, as applicable)) non-cash items relating to the Excluded Group and any
cumulative changes in GAAP since the date of this Agreement.

 

“Excluded Subsidiary” means:

 

(a)           the Subsidiaries of TCN listed in Part 3 of Schedule 9 (Excluded
Subsidiaries);

 

(b)           any Subsidiary of TCN or, following an Integrated Merger Event, a
Subsidiary of the Target Group which is a Dormant Subsidiary and which (i) has
assets (save for loans existing on the date of this Agreement owed to it by
other members of the TCN Group) with an aggregate value of £10,000 or less; and
(ii) is not a Guarantor;

 

20

--------------------------------------------------------------------------------


 

(c)           any Subsidiary of TCN or, following an Integrated Merger Event, a
Subsidiary of the Target Group which is a Project Company;

 

(d)           any member of the Flextech Group; and

 

(e)           following an Integrated Merger Event, any Excluded Target Group
Member,

 

provided that any Excluded Subsidiary may, at the election of TCN, upon not less
than 10 Business Days’ prior written notice to the Facility Agent and, in the
case of a member of the Flextech Group, with the prior consent of an Instructing
Group, cease to be an Excluded Subsidiary and become a member of the TCN Group.

 

“Excluded Target Group Member” means any member of the Target Group that is not
a Target Group Obligor and has not been designated by TCN as a member of the TCN
Group.

 

“Existing Credit Facility” means the loan agreement dated 16 March 2001 among
TCN, the Lead Arrangers party thereto, CIBC World Markets PLC, as Agent,
Existing Security Trustee and New Security Trustee, and the Lenders party
thereto (each as defined therein), as amended and restated effective 14
July 2004 and as further amended, supplemented or otherwise modified prior to
the Closing Date.

 

“Existing Encumbrance” means any Encumbrance existing at the date of this
Agreement, details of which are set out in Part 1 of Schedule 10 (Existing
Encumbrances).

 

“Existing Financial Indebtedness” means the Financial Indebtedness existing at
the Closing Date, details of which are set out in Part 3 of Schedule 10
(Existing Financial Indebtedness).

 

“Existing Hedge Counterparties” has the meaning given to it in the Principal
Intercreditor Deed.

 

“Existing Hedge Agreements” has the meaning given to it in the Principal
Intercreditor Deed.

 

“Existing Lease Parties” means Lloyds (Nimrod) Specialist Finance Limited,
Leckhampton Finance Limited (formerly known as Robert Fleming Leasing (Number 4)
Limited) and Lombard Commercial Limited as lessors, The Cable Corporation
Limited and The Yorkshire Cable Group Limited as lessees and Lloyds TSB Leasing
Limited as agent for the lessors.

 

“Existing Loan Stock” means the loan stock and redeemable preference shares
identified in Part 5 of Schedule 10 (Existing Loan Stock).

 

“Existing Loans” means the loans granted by members of the TCN Group existing at
the date of this Agreement, details of which are set out in Part 2 of
Schedule 10 (Existing Loans).

 

“Existing Performance Bonds” means each of the performance bonds or similar
obligations existing as at the Closing Date, details of which are set out in
Part 4 of Schedule 10 (Existing Performance Bonds).

 

“Facility” means the term loan facility granted to the Borrowers pursuant to
Clause 2.1 (The Facility).

 

“Facility Agent’s Spot Rate of Exchange” means, in relation to two currencies,
the Facility Agent’s spot rate of exchange for the purchase of the
first-mentioned currency with the second-mentioned currency in the London
foreign exchange market at or about 11 a.m. on a particular day.

 

“Facility Office” means the office notified by a Lender to the Facility Agent in
writing on or before the date it becomes a Lender (or, following that date, (i)
by not less than five Business Days’ written notice) as the office through which
it will perform its obligations under this Agreement where the

 

21

--------------------------------------------------------------------------------


office is situated in Financial Action Task Force countries, or (ii) with the
prior written consent of the Facility Agent, an office through which it will
perform its obligations under this Agreement situated in non-Financial Action
Task Force countries.

 

“Fee Letters” means the fee letters referred to in Clauses 10.1 (Arrangement and
Underwriting Fee) and 10.2 (Agency Fee).

 

“Final Maturity Date” means the date falling 114 months after the date of this
Agreement, provided that if such day is not a Business Day, the Final Maturity
Date will be the next succeeding Business Day in the then current calendar month
(if there is one) or the preceding Business Day (if there is not).

 

“Finance Documents” means:

 

(a)           this Agreement, any Accession Notices and any Transfer Deeds;

 

(b)           the Fee Letters;

 

(c)           the Security Documents;

 

(d)           the Principal Intercreditor Deed;

 

(e)           each TGD Intercreditor Agreement;

 

(f)            following an Integrated Merger Event, any other intercreditor
agreement that is entered into with, amongst others, members of the Target
Group;

 

(g)           any Hedging Agreements entered into with one or more Hedge
Counterparties pursuant to Clause 18.9 (Hedging);

 

(h)           the Barclays Intercreditor Agreement;

 

(i)            any other intercreditor agreement entered into by any of the
parties hereto, as envisaged by any other Finance Document;

 

(j)            any other agreement or document entered into or executed by a
member of the TCN Group pursuant to any of the foregoing documents; and

 

(j)            any other agreement or document designated a “Finance Document”
in writing by the Facility Agent and TCN.

 

“Finance Lease” means a lease treated as a capital or finance lease pursuant to
applicable accounting standards (including at the date of this Agreement,
Statement of Standard Accounting Practice 21).

 

“Finance Parties” means the Facility Agent, the US Paying Agent, the Mandated
Lead Arrangers, the Security Trustee, the Lenders and each Hedge Counterparty
and “Finance Party” means any of them.

 

“Financial Action Task Force” means the Financial Action Task Force on Money
Laundering, an inter-governmental body, the purpose of which is the development
and promotion of policies, at both national and international levels, to combat
money laundering.

 

“Financial Indebtedness” means, without double counting, any Indebtedness for or
in respect of:

 

(a)           moneys borrowed;

 

(b)           any amount raised by acceptance under any acceptance credit
facility;

 

22

--------------------------------------------------------------------------------


 

(c)           any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument (for the
avoidance of doubt excluding any loan notes or similar instruments issued solely
by way of consideration for the acquisition of assets in order to defer capital
gains or equivalent taxes where such loan notes or similar instruments are not
issued for the purpose of raising finance);

 

(d)           the principal portion of any liability in respect of any lease or
hire purchase contract which would, in accordance with applicable GAAP, be
treated as a finance or capital lease;

 

(e)           receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis, including, without limitation,
pursuant to any securitisation programme or receivables factoring transaction
referred to in paragraph (g) of Clause 19.6 (Disposals));

 

(f)            the amount of any liability in respect of any purchase price for
assets or services the payment of which is deferred for a period in excess of
150 days in order to raise finance or to finance the acquisition of those assets
or services;

 

(g)           any amount raised under any other transaction (including any
forward sale or purchase agreement) required to be accounted for as Indebtedness
in accordance with GAAP;

 

(h)           any amount raised pursuant to any issue of shares which are
expressed to be redeemable in cash (other than redeemable shares in respect of
which the redemption is prohibited until after repayment in full of all
Outstandings under the Facility);

 

(i)            guarantees, bonds, standby letters of credit of other instruments
issued in connection with the performance of contracts to the extent that the
same are treated as borrowings in accordance with GAAP;

 

(j)            the Derivatives Termination Value in respect of Currency Hedging
Agreements;

 

(k)           any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or other financial institution; or

 

(l)            the amount of any liability in respect of any guarantee or
indemnity for any Financial Indebtedness of another Person referred to in
paragraphs (a) to (k) above.

 

“Financial Officer” means the Chief Financial Officer, the Group Treasurer or
the Group Financial Controller, in each case, of TCN or of the TCN Group, or any
similar officer of TCN or of the TCN Group.

 

“Financial Quarter” means the period commencing on the day immediately following
any Quarter Date and ending on the next succeeding Quarter Date.

 

“Flextech Assets” means cash or assets generated by or attributable to one or
more members of the Flextech Group, provided always that cash or other assets
lent or contributed by any member of the Core Group shall not constitute cash or
assets so generated or attributable.

 

“Flextech Disposal” means any sale, transfer, demerger, contribution,
distribution, spin-off or other disposal of any or all of the members and/or
assets of the Flextech Group.

 

“Flextech Group” means each of the companies listed in Part 2 of Schedule 9
(Members of the Flextech Group), for so long as they remain a member of the
Group and have not, at the option of TCN, been designated as members of the TCN
Group, together with any other persons acquired, organised or otherwise invested
in, directly or indirectly, by any current or future member of such

 

23

--------------------------------------------------------------------------------


 

group, together with their respective successor and assigns in accordance with
any relevant provisions of this Agreement.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by any member of the Group for the benefit of
employees of any member of the Group residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

 

“GAAP” means, in relation to the preparation of the Original Financial
Statements, accounting principles generally accepted in the United Kingdom and
otherwise, accounting principles generally accepted in the United States of
America.

 

“Gilt Rate” means, as at any prepayment date, the weekly average yield to
maturity as of such prepayment date on actually traded United Kingdom government
securities denominated in Sterling with a fixed maturity most nearly equal to
the period from such prepayment date to the end of the Non-Call Period adjusted
to a fixed maturity of one year.

 

“Group” means the Ultimate Parent and its Subsidiaries from time to time
including, following a Merger Event, each member of the Target Group (for as
long as it remains a Subsidiary of the Group).

 

“Group Structure Chart” means the group structure chart delivered to the
Facility Agent pursuant to paragraph 6 of Part 1 of Schedule 4 (Conditions
Precedent to Utilisation) or any updated group structure chart which is
delivered to the Facility Agent pursuant to Clause 18.15 (Group Structure Chart)
from time to time.

 

“Guaranteed Parent Debt” means any Telewest Global Debt in respect of which any
TCN Group Obligor incurs Financial Indebtedness pursuant to a guarantee of such
Financial Indebtedness.

 

“Guarantors” means the Original Guarantors upon its accession hereto pursuant to
Clause 20.1 (The US Borrower), the US Borrower, and any Acceding Guarantors and
“Guarantor” means any one of them as the context requires, provided that in
either case, such person has not been released from its rights and obligations
as a Guarantor hereunder pursuant to Clause 37.5 (Release of Guarantees or
Security).

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment.

 

“Hedge Counterparty” means each Lender or Senior Lender or Affiliate thereof
which is a party to a Hedging Agreement entered into for the purposes of Clause
18.9 (Hedging) and “Hedge Counterparties” means all such Lenders or Affiliates.

 

“Hedging Agreement” means any agreement in respect of an interest rate swap,
currency swap, forward foreign exchange transaction, cap, floor, collar or
option transaction or any other treasury transaction or any combination of it or
any other transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price.

 

“Holding Company” of a company means a company of which the first-mentioned
company is a Subsidiary.

 

24

--------------------------------------------------------------------------------


 

“Increased Cost” means:

 

(a)           any reduction in the rate of return from the Facility or on a
Finance Party’s (or an Affiliate’s) overall capital;

 

(b)           any additional or increased cost; or

 

(c)           any reduction of any amount due and payable under any Finance
Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having agreed to make
available its Commitment or having funded or performed its obligations under any
Finance Document.

 

“Indebtedness” means any obligation (whether incurred as principal or as surety)
for the payment or repayment of money, whether present or future, actual or
contingent (including interest and other charges relating to it).

 

“Information Memorandum” means the information memorandum dated November 2004
approved by TCN concerning the Ultimate Parent, Telewest UK and the TCN Group
which, at the request of TCN and on its behalf, was prepared in relation to the
Facility and Senior Facilities and the business, assets, financial condition and
prospects of the Group and which was made available by the Mandated Lead
Arrangers to selected banks and other institutions for the purpose of
syndication of the Facility and Senior Facilities.

 

“Initial Security Documents” means the documents listed in Part 3 of Schedule 4
(Initial Security Documents).

 

“Instructing Group” means:

 

(a)           before any Utilisation of the Facility under this Agreement, a
Lender or group of Lenders whose Available Commitments amount in aggregate to
more than 66 2/3% of the Available Facility; and

 

(b)           thereafter, a Lender or group of Lenders to whom in aggregate more
than 66 2/3% of the aggregate amount of the Outstandings are (or if there are no
Outstandings at such time, immediately prior to their repayment, were then)
owed,

 

in each case calculated taking account of those Lenders who have actually given
their instructions and those who, not having done so, are deemed to have done so
pursuant to Clause 37.7 (Deemed Consent).

 

“Integrated Merger Event” means the designation by TCN of an Integrated Merger
Event and the notification to the Facility Agent pursuant to Clause 18.19
(Notice of Integrated Merger Event) (subject to satisfaction of the Merger Event
Conditions) of the proposed effective date of such Integrated Merger Event, the
purpose of which is to enable TCN to better integrate the businesses of the TCN
Group and the businesses of the Target Group.

 

“Integrated Merger Projected Debt Coverage Ratio” means the ratio of (a) the
projected Consolidated TCN Group Cash Flow for the 12 month period commencing on
the relevant date of determination to (b) projected Consolidated Debt Service of
the TCN Group for such period, calculated on a pro forma basis adjusted to give
effect to the Integrated Merger Event.

 

“Integrated Merger Senior Leverage Ratio” means the ratio of (i) the aggregate
of (A) Consolidated Senior Debt (as at close of business on the proposed
effective date of the Integrated Merger Event) of the TCN Group (as constituted
immediately prior to the proposed effective date of

 

25

--------------------------------------------------------------------------------


 

the Integrated Merger Event) plus (without double counting) (B) Pro Forma Target
Group Senior Debt, to (ii) the aggregate of (A) Consolidated TCN Group Net
Operating Cash Flow plus (B) Target Group Net Operating Cash Flow, in each case,
calculated on an annualised basis for each Semi-Annual Period ended on the most
recent Quarter Date for each of the TCN Group or the Target Group (as
applicable) prior to the proposed effective date of the Integrated Merger Event.

 

“Integrated Merger Trailing Debt Coverage Ratio” means the ratio of (i) the
aggregate of (A) Consolidated TCN Group Cash Flow calculated on an annualised
basis for the Semi-Annual Period ending on the most recent Quarter Date for the
TCN Group immediately prior to the proposed effective date of the Integrated
Merger Event plus (B) Target Group Cash Flow calculated on an annualised basis
for the Semi-Annual Period ending on the most recent Quarter Date for the Target
Group immediately prior to the proposed effective date of the Integrated Merger
Event to (ii) (A) Consolidated Debt Service of the TCN Group adjusted on a pro
forma basis to include any Total Interest Charges payable by the TCN Group (as
constituted immediately prior to the Integrated Merger Event) with respect to
Financial Indebtedness of such TCN Group as at the close of business on the
proposed effective date of the Integrated Merger Event for such Semi-Annual
Period (calculated on an annualised basis) of the TCN Group plus (without 
double counting)  (B) Pro Forma Debt Service of Target.

 

“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright or any license to use any of the
same.

 

“Interest Period” means, save as otherwise provided in this Agreement, any of
those periods mentioned in Clause 8.1 (Interest Periods).

 

“Interest Rate Agreements” means one or more Hedging Agreements consisting of
interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, captions, collars and similar arrangements) and/or
other similar agreements or arrangements designed to manage fluctuations in
interest rates, including cross-currency swap arrangements designed primarily to
manage any such fluctuations.

 

“Intra-Group Services” means, as between one or more members of the TCN Group
and one or more members of the Flextech Group:

 


(A)           THE SALE OF PROGRAMMING OR OTHER CONTENT BY ANY SUCH MEMBER(S) OF
THE FLEXTECH GROUP TO ONE OR MORE MEMBERS OF THE TCN GROUP;


 


(B)           THE LEASE OR SUBLEASE OF OFFICE SPACE, OTHER PREMISES OR EQUIPMENT
BY ONE OR MORE MEMBERS OF THE TCN GROUP TO ONE OR MORE MEMBERS OF THE FLEXTECH
GROUP OR BY ONE OR MORE MEMBERS OF THE FLEXTECH GROUP TO ONE OR MORE MEMBERS OF
THE TCN GROUP;


 


(C)           THE PROVISION OR RECEIPT OF OTHER SERVICES, FACILITIES OR OTHER
ARRANGEMENTS (IN EACH CASE NOT CONSTITUTING FINANCIAL INDEBTEDNESS) IN THE
ORDINARY COURSE OF BUSINESS, INCLUDING, WITHOUT LIMITATION, THE EMPLOYMENT OF
PERSONNEL, PROVISION OF EMPLOYEE HEALTHCARE OR OTHER BENEFITS, ACTING AS AGENT
TO BUY EQUIPMENT, OTHER ASSETS OR SERVICES OR TO TRADE WITH RESIDENTIAL OR
BUSINESS CUSTOMERS, THE PROVISION OF AUDIT, ACCOUNTING, BANKING, IT, TELEPHONY,
OFFICE, ADMINISTRATIVE, COMPLIANCE, PAYROLL OR OTHER SIMILAR SERVICES; OR


 


(D)           THE EXTENSION, IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS NO
LESS FAVOURABLE TO THE RELEVANT MEMBER OF THE TCN GROUP THAN ARMS’ LENGTH TERMS,
BY OR TO ANY MEMBER OF THE TCN GROUP TO OR BY ANY SUCH MEMBER OF THE FLEXTECH
GROUP OF TRADE CREDIT NOT CONSTITUTING FINANCIAL INDEBTEDNESS IN RELATION TO THE
PROVISION OR RECEIPT OF INTRA-GROUP SERVICES REFERRED TO IN PARAGRAPHS (A), (B)
OR  (C) ABOVE,

 

26

--------------------------------------------------------------------------------


 

in the case of paragraphs (a) to (c) inclusive, provided that (i) any
consideration receivable by the relevant member of the TCN Group in respect of
any such Intra-Group Services provided by it is no less than Cost and (ii) any
consideration payable by the relevant member of the TCN Group in respect of any
such Intra-Group Services received by it is no more than fair market value.

 

“Jersey Obligors” means each of the companies identified as such in Schedule 2
(Original Guarantors).

 

“Joint Venture” means any joint venture, partnership or similar arrangement
between any member of the TCN Group and any other person which is not a member
of the TCN Group.

 

“Joint Venture Group” means any Joint Venture and its Subsidiaries.

 

“Law” means:

 

(a)           common or customary law;

 

(b)           any constitution, decree, judgment, legislation, order, ordinance,
regulation, statute, treaty or other legislative measure in any jurisdiction;
and

 

(c)           any directive, regulation, practice, requirement which has the
force of law and which is issued by any governmental body, agency or department
or any central bank or other fiscal, monetary, regulatory, self-regulatory or
other authority or agency.

 

“Legal Opinions” means any of the legal opinions referred to in paragraph 8 of
Part 1 to Schedule 4 (Conditions Precedent to Utilisation) and paragraph 2 of
Part 2 to Schedule 7 (Accession Documents) required to be delivered pursuant to
Clause 3.1 (Conditions Precedent) and Clause 20 (Accession: US Borrower;
Guarantors), respectively.

 

“Lender” means a person which:

 

(a)           is named in Part 1 of Schedule 1 (Lenders and Commitments); or

 

(b)           has become a party to this Agreement in accordance with the
provisions of Clause 31 (Assignments and Transfers),

 

which in each case has not ceased to be a party to this Agreement in accordance
with the terms of this Agreement.

 

“LIBOR” means, in relation to any amount to be advanced to or owed by an Obligor
under this Agreement on which interest for a given period is to accrue:

 

(a)           the rate per annum which appears on the Relevant Page for such
period at or about 11.00 am on the Quotation Date for such period; or

 

(b)           if no such rate is displayed and the Facility Agent shall not have
selected an alternative service on which such rate is displayed as contemplated
by the definition of “Relevant Page”, the arithmetic mean (rounded upwards, if
not already such a multiple, to the nearest 5 decimal places) of the rates (as
notified to the Facility Agent) at which each of the Reference Banks was
offering to prime banks in the London interbank market deposits in Sterling for
such period at or about 11.00 am on the Quotation Date for such period.

 

“Long Range Plan” means the long range business plan for the TCN Group as
approved by the board of directors of the Ultimate Parent on 8 September 2004.

 

“Margin” means 4.00% per annum.

 

27

--------------------------------------------------------------------------------


 

“Marketable Securities” means any security which is listed on any publicly
recognised stock exchange which is rated at least AA by Standard & Poor’s or Aa2
by Moody’s and which has, or is issued by a company which has, a capitalisation
of not less than £1 billion (or its equivalent in other currencies) as at the
time such Marketable Securities are acquired by any member of the TCN Group by
way of consideration for any disposal permitted under Clause 19.6 (Disposals).

 

“Material Adverse Effect” means a material adverse change in:

 

(a)           the financial condition, assets or business of the Obligors (taken
as a whole); or

 

(b)           the ability of any Obligor to perform and comply with its payment
or other material obligations under any Finance Document (taking into account
the resources available to such TCN Group Obligor from any other member of the
TCN Group or the Flextech Group (while it remains a member of the Group)).

 

“Material Subsidiary” means, at any time, a member of the TCN Group whose
contribution to Consolidated Annualised TCN Group Net Operating Cash Flow (on a
consolidated basis if it has Subsidiaries) represents at least 5% of the
Consolidated Annualised TCN Group Net Operating Cash Flow.

 

“Member State” means a member of the European Community.

 

“Merger Event” means:

 

(a)           the merger, amalgamation or consolidation of the Ultimate Parent,
or any Holding Company or wholly-owned Subsidiary of the Ultimate Parent, with a
Target or any Holding Company or wholly-owned Subsidiary of a Target which
results in the Group and the Target Group forming one and the same group of
companies;

 

(b)           the acquisition by the Ultimate Parent, or any Holding Company or
wholly-owned Subsidiary of the Ultimate Parent, of the total issued share
capital of, a Target or any Holding Company or wholly-owned Subsidiary of a
Target and which results in all or substantially all of the assets and business
of the Target Group being acquired by, and forming a part of, the Group; or

 

(c)           the acquisition by a Target or any Holding Company or wholly-owned
Subsidiary of the Target of the total issued share capital of, the Ultimate
Parent, or any Holding Company or wholly-owned Subsidiary of the Ultimate Parent
and which results in all or substantially all of the assets and business of the
Group being acquired by, and forming a part of, the Target Group,

 

and which TCN designates by written notice to the Facility Agent as the “Merger
Event” for the purposes of this Agreement, provided that only one such
designation may be permitted during the term of the Facility.

 

“Merger Event Conditions” means, in relation to an Integrated Merger Event:

 

(a)           either:

 

(i)            TCN shall have satisfied each of the Merger Event Integration
Tests as at close of business on the effective date of the Integrated Merger
Event; or

 

(ii)           the prior consent of an Instructing Group shall have been
obtained to such Integrated Merger Event;

 

28

--------------------------------------------------------------------------------


 

(b)           save as permitted pursuant to the proviso to Clause 18.12 (Further
Assurance), such members of the Target Group who are to become members of the
TCN Group upon the Integrated Merger Event shall have acceded to this Agreement
as Acceding Guarantors pursuant to Clause 20.1 (Acceding Guarantors), as are
necessary to ensure that immediately following the Integrated Merger Event, the
95% Security Test would be satisfied, where the 95% Security Test is calculated
by reference to the aggregate of (i) Consolidated TCN Group Net Operating Cash
Flow for the Financial Quarter ending on the most recent Quarter Date prior to
the effective date of the Integrated Merger Event and (ii) Target Group Net
Operating Cash Flow for the most recent Financial Quarter ending on the date
prior to the effective date of the Integrated Merger Event for which the most
recent quarterly financial information is available for the Target Group; and

 

(c)           the Security Trustee is granted second ranking security interests
for the benefit of the Lenders over (i) all or substantially all of the assets
and undertakings of each Target Group Obligor (other than any asset which the
security trustee or security agent in respect of the Target Group Financial
Indebtedness or Target Group Refinancing Indebtedness has agreed may be excluded
from the corresponding security documents granted or to be granted in respect of
the Target Group Financial Indebtedness and/or Target Group Refinancing
Indebtedness and which is in existence on and following the effective date of
the Integrated Merger Event, or which the Security Trustee agrees may be
excluded from such security (provided that the Security Trustee shall not agree
to exclude any asset of a Target Group Obligor from such security where the net
book value of such asset exceeds £3,000,000 (or its equivalent in other
currencies) without the prior consent of an Instructing Group (not to be
unreasonably withheld or delayed)) on terms substantially similar to the
relevant Security Documents executed by members of the TCN Group prior to such
Integrated Merger Event; and (ii) all of the issued share capital of each Target
Group Obligor from the prospective shareholders of such Target Group Obligor
after the Integrated Merger Event, in each case, for the purposes of securing
the guarantees given by each such Target Group Obligor under paragraph (b)
above.

 

“Merger Event Integration Tests” means:

 

(a)           the aggregate principal amount of any Target Group Financial
Indebtedness and any Target Group Refinancing Indebtedness (without double
counting) incurred on a senior secured basis (excluding, for the avoidance of
doubt, any second lien Financial Indebtedness) and ranking pari passu with the
obligations under this Agreement does not exceed £2,425,000,000 (or its
equivalent in other currencies);

 

(b)           there is no decrease in the credit ratings of the Facility and the
Senior Facilities assigned by Standard and Poor’s and Moody’s to such debt (if
any) immediately prior to the Integrated Merger Event and there is no change in
outlook for such credit ratings;

 

(c)           the Integrated Merger Senior Leverage Ratio does not exceed
2.95:1;

 

(d)           (i)            the Integrated Merger Trailing Debt Coverage Ratio
shall not be less than the ratio set out in the table below opposite the Quarter
Date immediately prior to the proposed effective date of the Integrated Merger
Event; and

 

(ii)           the Integrated Merger Projected Debt Coverage Ratio as at (A) the
Quarter Date falling at the end of the first full Financial Quarter after the
effective date of the Integrated Merger Event, and (B) as at each subsequent
Quarter Date thereafter, shall be projected in the combined business plan of the
TCN Group and Target Group to not be less than the ratio set forth in the table
below opposite such Quarter Date, in each case, calculated on a rolling twelve
month basis, provided that in respect of each Quarter Date falling at the end of
each of the first three full Financial Quarters from

 

29

--------------------------------------------------------------------------------


 

the effective date of the Integrated Merger Event, such calculations shall be
made on an annualised basis for the period between the Quarter Date at the
beginning of the first full Financial Quarter arising after the Integrated
Merger Event and ending on such Quarter Date;

 

Quarter Date

 

Ratio

 

Quarter Date

 

Ratio

 

 

 

 

 

 

 

 

 

30 September 2004

 

1.42x

 

31 March 2008

 

1.45x

 

 

 

 

 

 

 

 

 

31 December 2004

 

1.54x

 

30 June 2008

 

1.51x

 

 

 

 

 

 

 

 

 

31 March 2005

 

1.52x

 

30 September 2008

 

1.34x

 

 

 

 

 

 

 

 

 

30 June 2005

 

1.55x

 

31 December 2008

 

1.37x

 

 

 

 

 

 

 

 

 

30 September 2005

 

1.51x

 

31 March 2009

 

1.37x

 

 

 

 

 

 

 

 

 

31 December 2005

 

1.53x

 

30 June 2009

 

1.40x

 

 

 

 

 

 

 

 

 

31 March 2006

 

1.46x

 

30 September 2009

 

1.50x

 

 

 

 

 

 

 

 

 

30 June 2006

 

1.51x

 

31 December 2009

 

1.54x

 

 

 

 

 

 

 

 

 

30 September 2006

 

1.43x

 

31 March 2010

 

1.57x

 

 

 

 

 

 

 

 

 

31 December 2006

 

1.50x

 

30 June 2010

 

1.61x

 

 

 

 

 

 

 

 

 

31 March 2007

 

1.42x

 

30 September 2010

 

1.65x

 

 

 

 

 

 

 

 

 

30 June 2007

 

1.47x

 

31 December 2010

 

1.69x

 

 

 

 

 

 

 

 

 

30 September 2007

 

1.43x

 

31 March 2011 and thereafter

 

1.72x

 

 

 

 

 

 

 

 

 

31 December 2007

 

1.48x

 

 

 

 

 

 

(e)           subject to paragraph (f) below, the ratio of (i) the aggregate of
(A) projected Consolidated Net Borrowings as of the close of business on the
proposed effective date of the Integrated Merger Event plus (without double
counting) (B) Pro Forma Target Group Debt (provided that  for the purposes of
calculating the aggregate figure for this sub-paragraph (i), if the aggregate of
the Cash balances deducted from Consolidated Total Debt in arriving at
Consolidated Net Borrowings is less than £200,000,000 (or its equivalent in
other currencies), an amount of cash and the value of any Cash Equivalent
Investments held by the Target Group may be deducted from Pro Forma Target Group
Debt, provided further that in no event may the aggregate of all such amounts
deducted for the purposes of this sub-paragraph (i) exceed £200,000,000 (or its
equivalent in other currencies)), to (ii) the aggregate of (A) Consolidated
Annualised TCN Group Net Operating Cash Flow for the Semi-Annual Period ending
on the Quarter Date of the TCN Group immediately prior to the proposed effective
date of the Integrated Merger Event and (B) Target Group Net Operating Cash Flow
calculated on an annualised basis for the Semi-Annual Period ending on the
Quarter Date for the Target Group immediately prior to the proposed effective
date of the Integrated Merger Event shall not be more than X (where X has the
value indicated opposite the Quarter Date immediately prior to the proposed
effective date of the Integrated Merger Event in the table set out in paragraph
(d) to Clause 17.1 (Ratios) under the caption “Consolidated Net Borrowings to
Consolidated Annualised TCN Group Net Operating Cash Flow”);

 

30

--------------------------------------------------------------------------------


 

(f)            if:

 

(i)            TCN has designated any Target Group Acquisition Indebtedness to
be serviced from the TCN Group pursuant to a written notice delivered to the
Facility Agent prior to the proposed effective date of the Integrated Merger
Event; and/or

 

(ii)           (A) the amount of Target Group Interim Indebtedness plus Target
Group Financial Indebtedness included for the purposes of the Merger Event
Integration Tests exceeds the amount of Target Group Financial Indebtedness as
of the date of the Unintegrated Merger Event; and (B) during the period between
the effective date of the Unintegrated Merger Event and the proposed effective
date of the Integrated Merger Event, the Target Group has entered into or made
acquisitions of businesses or investments in joint ventures outside the ordinary
course of business (in each case excluding businesses or joint ventures acquired
from or entered into with any other member of the Group and excluding
acquisitions of assets made in exchange for similar assets) or paid any
dividends or distributions to any member of the Group other than to another
member of the Target Group or to a member of the TCN Group where the
consideration paid, the investments contractually committed and the dividends
and distributions paid in aggregate exceed £250,000,000 (or its equivalent in
other currencies),

 

then the provisions of paragraph (e) above shall not apply and in replacement
thereof, the ratio of (i) the aggregate of (A) projected Consolidated Net
Borrowings, as of the close of business on the proposed effective date of the
Integrated Merger Event, calculated on a pro forma basis to include the
aggregate principal amount of Target Group Acquisition Indebtedness to be
serviced from the TCN Group plus (without double counting) (B) Pro Forma Target
Group Debt (provided that  for the purposes of calculating the aggregate figure
for this sub-paragraph (i), if the aggregate of the Cash balances deducted from
Consolidated Total Debt in arriving at Consolidated Net Borrowings is less than
£200,000,000 (or its equivalent in other currencies), an amount of cash and the
value of any Cash Equivalent Investments held by the Target Group may be
deducted from Pro Forma Target Group Debt, provided further that in no event may
the aggregate of all such amounts deducted for the purposes of this
sub-paragraph (i) exceed £200,000,000 (or its equivalent in other currencies))
to (ii) the aggregate of (A) Consolidated Annualised TCN Group Net Operating
Cash Flow for the Semi-Annual Period ending on the Quarter Date of the TCN Group
immediately prior to the proposed effective date of the Integrated Merger Event
and (B) Target Group Net Operating Cash Flow calculated on an annualised basis
for the Semi-Annual Period ending on the Quarter Date for the Target Group
immediately prior to the proposed effective date of the Integrated Merger Event,
shall not be more than the ratio which is the higher of the following ratios:

 

(x)           the ratio set forth in the table below opposite the Quarter Date
immediately prior to the proposed effective date of the Integrated Merger Event;
and

 

Quarter Date

 

Ratio

 

Quarter Date

 

Ratio

 

 

 

 

 

 

 

 

 

30 September 2004

 

4.05x

 

31 December 2007

 

2.46x

 

 

 

 

 

 

 

 

 

31 December 2004

 

3.60x

 

31 March 2008

 

2.30x

 

 

 

 

 

 

 

 

 

31 March 2005

 

3.49x

 

30 June 2008

 

2.27x

 

 

 

 

 

 

 

 

 

30 June 2005

 

3.45x

 

30 September 2008

 

2.10x

 

 

31

--------------------------------------------------------------------------------


 

30 September 2005

 

3.42x

 

31 December 2008

 

2.08x

 

 

 

 

 

 

 

 

 

31 December 2005

 

3.37x

 

31 March 2009

 

1.92x

 

 

 

 

 

 

 

 

 

31 March 2006

 

3.21x

 

30 June 2009

 

1.88x

 

 

 

 

 

 

 

 

 

30 June 2006

 

3.12x

 

30 September 2009

 

1.76x

 

 

 

 

 

 

 

 

 

30 September 2006

 

2.96x

 

31 December 2009

 

1.75x

 

 

 

 

 

 

 

 

 

31 December 2006

 

2.90x

 

31 March 2010

 

1.61x

 

 

 

 

 

 

 

 

 

31 March 2007

 

2.73x

 

30 June 2010

 

1.59x

 

 

 

 

 

 

 

 

 

30 June 2007

 

2.66x

 

30 September 2010

 

1.47x

 

 

 

 

 

 

 

 

 

30 September 2007

 

2.51x

 

31 December 2010

 

1.47x

 

 

 

 

 

 

 

 

 

 

 

 

 

31 March 2011 and thereafter

 

1.34x

 

 

(y)           the actual ratio of Consolidated Net Borrowings to Consolidated
TCN Group Net Operating Cash Flow for the Quarter Date immediately prior to the
proposed effective date of the Integrated Merger Event calculated with respect
to the TCN Group only (without including any members of the Target Group) and in
the manner set forth in paragraph (a) of Clause 17.1 (Ratios), provided that the
ratio in this paragraph (y) shall in no event be higher than X (where X has the
value indicated opposite the Quarter Date immediately prior to the proposed
effective date of the Integrated Merger Event, in the table set out in paragraph
(d) of Clause 17.1 (Ratios) under the caption “Consolidated Net Borrowings to
Consolidated Annualised TCN Group Net Operating Cash Flow”) and

 

(g)           the ratio of (i) (A) Consolidated Annualised TCN Group Net
Operating Cash Flow for the  Semi-Annual Period ending on the Quarter Date of
the TCN Group immediately prior to the proposed effective  date of the
Integrated Merger Event plus (B) Target Group Net Operating Cash Flow calculated
on an annualised basis for the  Semi-Annual Period ending on the Quarter Date of
the Target Group immediately prior to the proposed effective date of the
Integrated Merger Event, to (ii) (A) Total Interest Charges calculated on an
annualised basis for such Semi-Annual Period relating to the TCN Group (as
constituted immediately prior to the effective date of the Integrated Merger
Event) plus (without double counting) (B) Pro Forma Target Group Total Interest
Charges, calculated on an annualised basis for such Semi-Annual Period relating
to the Target Group, shall be not less than Y (where Y has the value indicated
opposite the Quarter Date immediately prior to the proposed effective date of
the Integrated Merger Event in the table set out in paragraph (d) to Clause 17.1
(Ratios) under the caption “Consolidated Annualised TCN Net Operating Cash Flow
to Total Interest Charges”)),

 

provided that:

 

(i)            no Target Group Financial Indebtedness or Target Group
Refinancing Indebtedness which is to be repaid by close of business on the
proposed effective date of the Integrated Merger Event (or any amounts of Total
Interest Charges payable thereon) shall be taken into account in assessing
compliance with any of the tests set out in this definition; and

 

32

--------------------------------------------------------------------------------


 

(ii)           for the purposes of assessing satisfaction with the Merger Event
Integration Tests and the Merger Event Conditions, the calculations relating to
the trailing Target Group Cash Flow and Target Group Net Operating Cash Flow
shall be by reference to the financial information for Target Group for the
relevant period and shall reflect the accounting policies, practices and
procedures of the Target Group then in effect.

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereof.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) any member of the Group or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which any member of the Group or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

“Necessary Authorisations” means all Authorisations (including Environmental
Licences and any Authorisations issued pursuant to or any deemed Authorisations
under any Statutory Requirements) of any person including any government or
other regulatory authority required by applicable Law to enable it to:

 

(a)           lawfully enter into and perform its obligations under the Finance
Documents to which it is party;

 

(b)           ensure the legality, validity, enforceability or admissibility in
evidence in England and, if different, its jurisdiction of incorporation or
establishment, of such Finance Documents to which it is party; and

 

(c)           carry on its business from time to time.

 

“Net Income” means, in respect of any period and any Person, the net profit (or
loss) after taxes of that Person for that period as determined in accordance
with GAAP, excluding any adjustments to such net profit (or loss) relating to
the application of fresh start accounting principles and including any profits
(or losses) attributable to the interest of the TCN Group in any undertaking (as
defined in Section 259 Companies Act 1985) which is not a subsidiary undertaking
(as defined in Section 258 Companies Act 1985) of the Ultimate Parent for the
relevant period.

 

“Net Proceeds” means:

 

(a)           any cash proceeds received by any member of the TCN Group
(including, when received, any cash proceeds received by way of deferred
instalment of purchase price or from the sale of Cash Equivalent Investments or
Marketable Securities acquired by any member of the TCN Group in consideration
for any Disposal as contemplated under Clause 19.6 (Disposals)) in connection
with any Disposal after deducting:

 

(i)            all taxes paid or reasonably estimated by TCN to be payable as a
result of that Disposal;

 

(ii)           in the case of a Disposal effected by a member of the TCN Group
other than TCN, such provision as is reasonable for all costs and taxes (after
taking into account all available credits, deductions and allowances) incurred
by the TCN Group to a person other than a member of the TCN Group and fairly
attributable to up-streaming the cash proceeds to TCN or making any distribution
in connection with such proceeds to enable them to reach TCN;

 

(iii)         all reasonable fees, commissions, costs and expenses incurred by
any member of the TCN Group in arranging or effecting that Disposal, including,
without limitation, any

 

33

--------------------------------------------------------------------------------


 

amount required to be paid by any member of the TCN Group to any proprietor of
any intellectual property rights (including intellectual property licences)
related to the assets disposed of where such payment is on arms length terms and
is required to enable such intellectual property rights to be transferred with
such assets to the extent necessary to facilitate the applicable Disposal;

 

(iv)          any cash proceeds which are to be applied towards discharging any
Encumbrance over such asset; and

 

(v)            in the case of a Disposal of a non-wholly-owned Subsidiary or
Joint Venture, to the extent received by any member of the TCN Group, any cash
proceeds attributable to any interest in such Subsidiary or Joint Venture owned
by any person other than a member of the TCN Group;

 

(b)           the cash proceeds received by any member of the TCN Group of any
claim for loss or destruction of or damage to the property of a member of the
TCN Group under any insurance policy after deducting any such proceeds relating
to the third party claims which are applied towards meeting such claims and any
reasonable costs incurred in recovering the same; and

 

(c)           the cash proceeds received in respect of any Financial
Indebtedness raised by the Ultimate Parent, Telewest UK or any member of the TCN
Group (after deducting all reasonable fees, commissions, costs and expenses
incurred by the Ultimate Parent, Telewest UK or any member of the TCN Group in
connection with such raising).

 

“Non-Call Period” means the period commencing on the Closing Date and ending one
day prior to the date falling 12 months thereafter.

 

“NTL Credit Facility” means the £2,425,000,000 senior facilities agreement dated
as of 13 April 2004 among NTL Incorporated, NTL Investment Holdings Limited,
Credit Suisse First Boston as facility agent and trustee, GE Capital Structured
Finance Group Limited as administrative agent, the mandated lead arrangers named
therein and the banks and other lending institutions from time to time party
thereto, as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time.

 

“Obligors” means the Borrowers, the Original Guarantors and any Acceding
Guarantors (including, following an Integrated Merger Event, the Target Group
Obligors) and “Obligor” means any of them.

 

“Obligors’ Agent” means TCN in its capacity as agent for the Obligors, pursuant
to Clause 24.17 (Obligors’ Agent).

 

“OFCOM” means the UK Office of Communications;

 

“Original Financial Statements” means the audited consolidated financial
statements of the TCN Group for the financial year ended 31 December 2003.

 

“Original Guarantor” means each of Telewest UK, TCN and the companies and
partnerships listed in Schedule 2 (The Original Guarantors).”Original Obligors”
means TCN and the Original Guarantors.

 

“Outstandings” means, at any time, the aggregate principal amount of each
Advance outstanding under this Agreement.

 

“Parent Intercompany Debt” means any Indebtedness owed by any member of the TCN
Group to Telewest UK or the Ultimate Parent from time to time or any convertible
unsecured loan stock issued

 

34

--------------------------------------------------------------------------------


 

by any member of the TCN Group to Telewest UK or the Ultimate Parent and which
is subordinated to the Facility pursuant to the terms of the Principal
Intercreditor Deed.

 

“Participating Member State” means any member of the European Community that at
the relevant time has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Partnership Obligors” means each of the partnerships identified as such in
Schedule 2 (Original Guarantors).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
section 4002 of ERISA, or any successor to it.

 

“Permitted Auditors” means any of Pricewaterhouse Coopers, Ernst & Young,
Deloitte & Touche or KPMG or any of their respective successors or any other
internationally recognised firm of accountants.

 

“Permitted Capital Expenditure” has the meaning ascribed to it in Clause 17.2
(Permitted Capital Expenditure).

 

“Permitted Holders” shall mean any person who, together with any of its
Affiliates, is the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under
the Exchange Act) of 5% or more of the outstanding Voting Stock of the Ultimate
Parent on the date of this Agreement and any Affiliates of such person from time
to time.

 

“Permitted Payments” means:

 

(a)           the payment of any dividend, payment, loan or other distribution,
or the repayment of a loan or the redemption of loan stock or redeemable equity:

 

(i)            to implement any part of a Flextech Disposal; or

 

(ii)           made, at any time, to fund the payment of expenses (including
taxes and the buy back of stock from employees) by any member of the Group the
aggregate amount of such payments, prior to an Integrated Merger Event, being no
greater than £20,000,000 per annum (or its equivalent in other currencies), or
following an Integrated Merger Event, being no greater than £50,000,000 per
annum (or its equivalent in other currencies), of which no more than £2,000,000
per annum (or its equivalent in other currencies) may be incurred in the buy
back of stock from employees; or

 

(iii)         made at any time, to any Person, from Flextech Assets (including
proceeds from a Flextech Disposal); or

 

(b)           the payment of any dividend, payment, loan or other distribution,
or the repayment of a loan, or the redemption of loan stock or redeemable
equity, in each case, which is required in order to facilitate the making of
payments by any member of the Group required pursuant to:

 

(i)            the terms of the Finance Documents;

 

(ii)           the terms of any agreements for Financial Indebtedness which
constitutes Serviceable Non-TCN Group Debt;

 

(iii)         the terms of the Senior Finance Documents, any Senior Debt
Refinancing and any Second Lien Refinancing (or in each case, any guarantee of
the obligations thereunder), to the extent such payment is permitted by the
terms of the Principal

 

35

--------------------------------------------------------------------------------


 

Intercreditor Deed, other than any payments in relation to any fees, costs,
expenses, commissions or other payments required to be made in respect of any
amendment, consent or waiver in respect of the Senior Finance Documents, any
Senior Debt Refinancing or any such Second Lien Refinancing (or any guarantee of
the obligations thereunder);

 

(iv)          any Hedging Agreement entered into by a member of the Group
relating to currency or interest rate hedging of Financial Indebtedness referred
to in sub-paragraphs (i), (ii) and (iii) above and which is not entered into for
investment or speculative purposes;

 

(v)            the terms of the TCN Notes; or

 

(vi)          the terms of any Subordinated Funding within the meaning of
paragraphs (a), (b), (c), (e)(i) or (e)(iii) of the definition thereof, to the
extent required to facilitate any Permitted Payments allowed under
sub-paragraphs (i) to (v) above,

 

where, in the case of sub-paragraphs (i) to (v), the payment under the relevant
Indebtedness or obligation referred to therein has fallen due or will fall due
within five Business Days of such Permitted Payment being made.

 

“Plan” means any pension plan as defined in section 3(2) of ERISA, which (i) is
maintained or contributed to by (or to which there is an obligation to
contribute by) any member of the Group or an ERISA Affiliate, and each such plan
for the 5 year period immediately following the latest date on which any member
of the Group or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan and (ii) is subject to ERISA, but
excluding any Multiemployer Plan.

 

“Post Merger Target Group Refinancing” means any Financial Indebtedness incurred
at any time after an Integrated Merger Event (other than Target Group
Refinancing Indebtedness), for the purposes of refinancing any Target Group
Financial Indebtedness or any Target Group Refinancing Indebtedness, including
any Financial Indebtedness incurred for the purpose of the payment of all
principal, interest, fees, expenses, commissions, make-whole and any other
contractual premium payable which is not inconsistent with standard market
practice, in respect of such refinancing and any reasonable fees, costs and
expenses incurred in connection with such refinancing, and in respect of which
the following terms will apply:

 

(a)           the final maturity date or redemption of such refinancing occurs
after the scheduled final maturity date or redemption date of the Target Group
Financial Indebtedness or the Target Group Refinancing Indebtedness being
refinanced;

 

(b)           the average life of the Post Merger Target Group Refinancing is
not less than the remaining average life of the Target Group Financial
Indebtedness or the Target Group Refinancing Indebtedness being refinanced at
the time of such refinancing;

 

(c)           taking into account any hedging arrangements for the principal and
interest on the Post Merger Target Group Refinancing, the interest rate per
annum payable in cash on the Post Merger Target Group Refinancing or in the case
of a floating rate loan, the applicable margin, shall not exceed the interest
payable in cash, or as the case may be, the applicable margin, on the Target
Group Financial Indebtedness or any Target Group Refinancing Indebtedness which
is being refinanced; and

 

(d)           such Post Merger Target Group Refinancing is raised by (i) any
member of the TCN Group provided that such Post Merger Target Group Refinancing
is not (in the reasonable opinion of the Facility Agent having taken legal
advice from counsel where appropriate) raised at a level

 

36

--------------------------------------------------------------------------------


 

which is structurally superior to the level at which the Target Group Financial
Indebtedness or Target Group Refinancing Indebtedness being refinanced was
raised or (ii) any other member of the Group which is not a member of the TCN
Group.

 

“Prepayment Premium” means in relation to a prepayment an amount equal to the
percentage of the principal amount of the Outstandings being prepaid as set out
below opposite the relevant period:

 

Prepayment Date

 

Percentage

 

during the period commencing on the first day after the Non—Call Period and
ending on the day before the Second Anniversary

 

2.0

%

during the period commencing on the Second Anniversary and ending on the day
before the Third Anniversary

 

1.0

%

during the period commencing on the Third Anniversary

 

0.0

%

 

“Principal Intercreditor Deed” means the intercreditor deed dated on or about
the Closing Date between the Obligors, the Finance Parties, the Senior Finance
Parties, the Existing Hedge Counterparties, the Existing Lease Parties, certain
other members of the Group and others as the same may be amended, varied,
supplemented, novated or restated from time to time.

 

“Pro Forma Debt Service of Target” means the aggregate of:

 

(a)           Pro Forma Target Group Total Interest Charges in respect of the
Semi-Annual Period ending on the Quarter Date immediately prior to the
Integrated Merger Event; and

 

(b)           save to the extent projected to be immediately reborrowed, all
projected scheduled payments of principal, capital or nominal amounts in respect
of Pro Forma Target Group Debt which fall due during the twelve month period
after the effective date of the Integrated Merger Event divided by two but
excluding, for the avoidance of doubt, any amounts prepaid on the effective date
of the Integrated Merger Event.

 

“Pro Forma Target Group Debt” means (without double counting) the projected
aggregate principal, capital or nominal amount (including any Total Interest
Charges capitalised as principal) of Target Group Financial Indebtedness and
Target Group Refinancing Indebtedness which in each case, will remain owing by
any member of the Target Group as at the close of business on the proposed
effective date of the Integrated Merger Event excluding any Financial
Indebtedness owed by any member of the Target Group to another member of the
Target Group or the TCN Group and any Subordinated Funding (as defined herein or
as it relates to the Target in any relevant agreement with respect to Target
Group Financial Indebtedness) (for the purposes of this definition, “Target
Group” excludes any member of the Target Group that is not a Target Group
Obligor and any other member of the Target Group which has not been designated
as a member of the TCN Group).

 

“Pro Forma Target Group Senior Debt” means (without double counting) the
projected aggregate principal, capital or nominal amount (including any Total
Interest Charges capitalised as principal) of Target Group Financial
Indebtedness and Target Group Refinancing Indebtedness incurred on a senior
unsubordinated basis which in each case, will remain owing by any member of the
Target Group as at the close of business of the proposed effective date of the
Integrated Merger Event but excluding any Financial Indebtedness owed by any
member of the Target Group to another member of the Target Group or the TCN
Group and any Subordinated Funding (as defined herein or as it relates to the
Target in any relevant agreement with respect to Target Group Financial
Indebtedness) (for the purposes of this definition, “Target Group” excludes any
member of the Target Group that is not a Target Group Obligor and any other
member of the Target Group which has not been designated as a member of the TCN
Group).

 

37

--------------------------------------------------------------------------------


 

“Pro Forma Target Group Total Interest Charges” means, in respect of any period,
the aggregate amount of Total Interest Charges (but excluding for the avoidance
of doubt, any fees payable or amortised during such period) which would have
accrued during that period on the Pro Forma Target Group Debt as at the close of
business on the proposed effective date of the Integrated Merger Event, at the
rates of interest and commitment commission which would have applied to Pro
Forma Target Group Debt but deducting any Total Interest Charges which would
have been receivable by any member of the Target Group during such period (for
the purposes of this definition, “Target Group” excludes any member of the
Target Group that is not a Target Group Obligor and any other member of the
Target Group which has not been designated as a member of the TCN Group).

 

“Project Company” means a Subsidiary of a company (or a person in which such
company has an interest) which has a special purpose and whose creditors have no
recourse to any member of the TCN Group in respect of Financial Indebtedness of
that Subsidiary or person, as the case may be, or any of such Subsidiary’s or
person’s Subsidiaries (other than recourse to such member of the TCN Group who
had granted an Encumbrance over its shares or other interests in such Project
Company beneficially owned by it provided that such recourse is limited to an
enforcement of such an Encumbrance).

 

“Proportion” in relation to a Lender, means:

 

(a)           in relation to an Advance to be made under this Agreement, the
proportion borne by such Lender’s Available Commitment in respect of the
Facility and the relevant Borrower to the Available Facility; and

 

(b)           in relation to an Advance or Advances outstanding under this
Agreement, the proportion borne by such Lender’s share of such Advance or
Advances.

 

“Protected Party” means a Finance Party or any Affiliate of a Finance Party
which is or will be, subject to any Tax Liability in relation to any amount
payable under or in relation to a Finance Document.

 

“Qualifying Lender” means a Lender which is either:

 

(a)           a UK Bank Lender;

 

(b)           a UK Treaty Lender; or

 

(c)           a UK Non-Bank Lender.

 

“Quarter Date” means (i) in relation to the TCN Group, each of 31 March, 30
June, 30 September and 31 December in each year and (ii) in relation to the
Target Group for any period prior to an Integrated Merger Event, each of the
quarter dates in the financial year of the Target Group as at which quarterly
financial information is prepared for the Target Group.

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined, the first day of that period.

 

“Reference Banks” means the principal London offices of Barclays Bank PLC, The
Royal Bank of Scotland plc and Citibank, N.A. or such other bank or banks as may
be appointed as such by the Facility Agent after consultation with TCN.

 

“Relevant Page” means the page of the Reuters or Telerate screen on which is
displayed in relation to LIBOR for Sterling or, if such page or service shall
cease to be available, such other page or service which displays the London
interbank offered rates for Sterling as the Facility Agent, after consultation
with the Lenders and TCN, shall select.

 

38

--------------------------------------------------------------------------------


 

“Repeating Representations” means the representations and warranties set out in
Clauses 15.1 (Due Organisation), 15.4 (No Immunity), 15.5 (Governing Law and
Judgments), 15.6 (All Actions Taken), 15.8 (Binding Obligations), 15.10 (No
Event of Default), 15.17 (Execution of Finance Documents), 15.26 (Investment
Company Act), 15.27 (Public Utility Holding Company Act), 15.33 (U.S. Patriot
Act), 15.34 (Compliance with ERISA) and 15.35 (Liabilities of the US Borrower).

 

“Reportable Event” means an event described in section 4043(c) of ERISA with
respect to a Plan that is subject to Title IV of ERISA other than those in
respect of which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation section 4043.

 

“Reservations” means:

 

(a)           the principle that equitable remedies are remedies which may be
granted or refused at the discretion of the court, the limitation of enforcement
by laws relating to bankruptcy, insolvency, liquidation, reorganisation, court
schemes, moratoria, administration and other laws generally affecting the rights
of creditors, the time barring of claims under any applicable law, the
possibility that an undertaking to assume liability for or to indemnify against
non-payment of any stamp duty or other tax may be void, defences of set-off or
counterclaim and similar principles;

 

(b)           anything analogous to any of the matters set out in paragraph (a)
above under any laws of any applicable jurisdiction;

 

(c)           the reservations in or anything disclosed by any of the Legal
Opinions;

 

(d)           any circumstance arising through a failure to obtain any consent
from the lenders under the Existing Credit Facility to (i) the execution of the
Finance Documents or the Senior Finance Documents, (ii) the exercise of any
rights or the performance of any obligations under the Finance Documents or the
Senior Finance Documents or (iii) any other matter contemplated by the Finance
Documents or the Senior Finance Documents; and

 

(e)           any circumstance arising through a failure to obtain any consent
from any lessor, licensor or other counterparty whose consent is required to the
grant of any Security over any lease, licence or other agreement or contract on
or before the execution of a Security Document.

 

“Restricted Party” means any person listed in the Annex to the Executive Order
referred to in the definition of “Anti-Terrorism Laws” or on the “Specially
Designated Nationals and Blocked Persons” list maintained by the Office of
Foreign Assets Control of the United States Department of the Treasury;

 

“Revolving Facility” has the meaning given to such term in the Senior Facilities
Agreement.

 

“Scottish Obligors” means each of the companies identified as such in Schedule 2
(Original Guarantors).

 

“Second Anniversary” means the date falling 24 months after the Closing Date.

 

“Second Lien Refinancing” means any Financial Indebtedness incurred for the
purposes of refinancing a portion (but not all) of the Facility including any
Financial Indebtedness incurred for the purpose of the payment of a portion of
the principal, interest, fees, expenses, commissions, make whole and any other
contractual premium payable under the Facility and any reasonable fees, costs
and expenses incurred in connection with such refinancing, in respect of which
the following terms apply:

 

39

--------------------------------------------------------------------------------


 

(a)           the final maturity date or redemption date of such refinancing
(including without limitation, the payment of any accreting principal in respect
of any make whole premium payable on any notes issued at a discount) occurs on
or after the scheduled redemption date in respect of the Facility;

 

(b)           the average life of the Second Lien Refinancing is at least equal
to the remaining average life of the Facility, as at the time of such
refinancing;

 

(c)           the Financial Indebtedness constituted by any Second Lien
Refinancing is pari passu with or, at the Borrower’s option, structurally and/or
contractually subordinated to the Facility;

 

(d)           any security granted in connection with such refinancing shall be
over no assets other than those the subject of the Security and not materially
more favourable to the beneficiaries thereof taken as a whole than the security
granted in respect of the Facility; and

 

(e)           immediately upon completion of such refinancing, TCN is able to
show compliance with the financial covenants set out in paragraphs (b) and (c)
of Clause 17.1 (Ratios) calculated on a pro forma basis for each of the twelve
month periods immediately preceding and following the date of such refinancing.

 

“Security” means the Encumbrances created or purported to be created pursuant to
the Security Documents.

 

“Security Documents” means:

 

(a)           each of the Initial Security Documents;

 

(b)           any security documents required to be delivered by an Acceding
Guarantor pursuant to Clause 20.1 (Acceding Guarantors);

 

(c)           in relation to any Integrated Merger Event, any security documents
granted in favour of the Security Trustee by any member of the Target Group
pursuant to the Merger Event Conditions;

 

(d)           any other document executed at any time by any member of the Group
conferring or evidencing any Encumbrance for or in respect of any of the
obligations of the Obligors under this Agreement whether or not specifically
required by this Agreement; and

 

(e)           any other document executed at any time pursuant to Clause 18.12
(Further Assurance) or any similar covenant in any of the Security Documents
referred to in paragraph (a) to (d) above.

 

“Semi-Annual Period” means each period of six months ending on a Quarter Date.

 

“Senior Debt Refinancing” means, subject to the terms of the Principal
Intercreditor Deed, any Financial Indebtedness incurred for the purposes of
refinancing all or any portion of the Senior Facilities, including any Financial
Indebtedness incurred for the purpose of the payment of all or any portion of
the principal, interest, fees, expenses, commissions, make whole and any other
contractual premium payable under the Senior Facilities and any reasonable fees,
costs and expenses incurred in connection with such refinancing.

 

“Senior Facilities Agreement” means the senior facilities agreement dated as at
the date of this Agreement and made between, inter alios, TCN, Telewest UK,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston, Deutsche Bank AG London, GE Capital Structured Finance Group
Limited and The Royal Bank of Scotland plc as Mandated Lead

 

40

--------------------------------------------------------------------------------


 

Arrangers, Barclays Bank PLC as Facility Agent, US Paying Agent and Security
Trustee, GE Capital Structured Finance Group Limited as Administrative Agent and
the Senior Lenders.

 

“Senior Facilities” means the £1,550,000,000 multi-currency term and revolving
loan facilities made available to TCN and the US Borrower under the Senior
Facilities Agreement.

 

“Senior Finance Documents” means the Finance Documents (as defined in the Senior
Facilities Agreement).

 

“Senior Finance Parties” means the “Finance Parties” as such term is defined in
the Senior Facilities Agreement.

 

“Senior Lenders” means the “Lenders” as defined in the Senior Facilities
Agreement.

 

“Serviceable Non-TCN Group Debt” means:

 

(a)           Financial Indebtedness arising under any Guaranteed Parent Debt;

 

(b)           upon the occurrence of an Integrated Merger Event, and subject to
satisfaction of the test set out in paragraph (f) of the definition of “Merger
Event Integration Tests”, any Target Group Acquisition Indebtedness and at any
time thereafter, any Target Group Acquisition Refinancing Indebtedness which, in
any case, TCN has designated as Serviceable Non-TCN Group Debt by notice in
writing to the Facility Agent delivered not less than 5 Business Days’ prior to
the Integrated Merger Event or the incurrence of the Target Group Acquisition
Refinancing Indebtedness, as the case may be;

 

(c)           upon the occurrence of a Merger Event, or if later, at the time
such Financial Indebtedness was incurred, any Target Group Financial
Indebtedness and any Target Group Refinancing Indebtedness which TCN has
designated as Serviceable Non-TCN Group Debt by notice in writing to the
Facility Agent delivered not less than 5 Business Days’ prior to the Merger
Event or the incurrence of such Financial Indebtedness, as the case may be;

 

(d)           upon or at any time after an Integrated Merger Event, any Post
Merger Target Group Refinancing which TCN has designated as Serviceable Non-TCN
Group Debt by notice in writing to the Facility Agent delivered not less than 5
Business Days’ prior to the incurrence of such Post Merger Target Group
Refinancing; and

 

(e)           any Telewest Global Debt not described in paragraphs (a) to (d)
above where TCN has provided not less than 5 Business Days’ prior written notice
to the Facility Agent designating such Financial Indebtedness as Serviceable
Non-TCN Group Debt,

 

in the case of paragraphs (b), (c) and (d), to the extent only of the principal
amounts so designated at the relevant time and provided that any Serviceable
Non-TCN Group Debt other than Serviceable Non-TCN Group Debt consisting of
Guaranteed Parent Debt which thereafter ceases to constitute Guaranteed Parent
Debt shall thereafter at all times remain Serviceable Non-TCN Group Debt

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group or any successor
thereof.

 

“Statutory Requirements” means any applicable provision or requirement of any
Act of Parliament (including without limitation, the Communications Act 2003 and
the Broadcasting Acts 1990 and 1996) or any instrument, rule or order made under
any Act of Parliament or any regulation or by-law of any local or other
competent authority or any statutory undertaking or statutory company which has
jurisdiction in relation to the carrying out, use, occupation, operation of the
properties or the businesses of any member of the TCN Group carried out thereon.

 

41

--------------------------------------------------------------------------------


 

“Subordinated Funding” means any loan made to any TCN Group Obligor by any
member of the Group that is not a TCN Group Obligor or by any member of the
Flextech Group which:

 

(a)           constitutes Parent Intercompany Debt;

 

(b)           arises under any intercompany loan agreements or any convertible
unsecured loan stock or redeemable preference shares issued by a TCN Group
Obligor;

 

(c)           is an intercompany loan existing as at the date of this Agreement
(including any inter-company loan the benefit of which has, at any time after
the date of this Agreement, been assigned to any other member of the Group where
such assignment is not otherwise prohibited by this Agreement);

 

(d)           constitutes Equity Equivalent Funding; or

 

(e)           in circumstances where, upon and following an Integrated Merger
Event, the members of the Target Group do not constitute Subsidiaries of TCN:

 

(i)            constitutes a loan made by a member of the Group which is not a
TCN Group Obligor to a Target Group Obligor which exists as at the effective
date of the Integrated Merger Event;

 

(ii)           constitutes Equity Equivalent Funding; or

 

(iii)         is made by a member of the Group (other than a TCN Group Obligor)
which is a direct parent of any TCN Group Obligor to the Target and which may or
may not thereafter be contributed into or invested in the Target Group,

 

provided that, in the case of paragraphs (b), (c), (d) and (e), the relevant
debtor and creditor are party to the Principal Intercreditor Deed as an
Intergroup Debtor or Intergroup Creditor (as such terms are defined in the
Principal Intercreditor Deed), respectively, or such other subordination
arrangements as may be satisfactory to the Facility Agent, acting reasonably.

 

“Subscriber” means any person who has entered into an agreement (which has not
expired or been terminated) with a TCN Group Obligor to be provided with
services by a TCN Group Obligor through the operation of telecommunications and
television systems operated by the TCN Group in accordance with applicable
Telecommunications, Cable and Broadcasting Laws (including any part of such
system and all modifications, substitutions, replacements, renewals and
extensions made to such systems).

 

“Subsidiary” of a person means (a) any company or entity directly or indirectly
controlled by such person (for which purpose “control” means either ownership of
more than 50 per cent. of the voting share capital (or equivalent right of
ownership) of such company or entity or power to direct its policies and
management whether by contract or otherwise or the right to receive more than 50
per cent. of any distributions (of whatever nature) made in respect of the share
capital or other ownership interests of such company or entity) and (b) (for the
purpose only of the preparation of the financial statements to be prepared
pursuant to Clause 16.1 (Financial Statements) and the undertakings in Clause 17
(Financial Condition) a company that is consolidated with such person in
accordance with GAAP.

 

“Supplement” means the supplement to the Information Memorandum dated 20
December 2004.

 

“Successful Syndication” has the meaning given to it in the Fee Letter referred
to in Clause 10.1 (Arrangement and Underwriting Fee).

 

42

--------------------------------------------------------------------------------


 

“Syndication Date” means the date specified by the Mandated Lead Arrangers (and
notified to the Facility Agent and TCN) as the day on which Successful
Syndication has occurred.

 

“Target” means a person whose principal area of business is substantially the
business of the TCN Group (or any part of it) and whose operations are based
predominantly in the United Kingdom.

 

“Target Group” means the Target (or to the extent applicable, any Holding
Company of the Target) and its Subsidiaries as at the date on which the Merger
Event has or is deemed to have occurred and thereafter shall mean, the Target
(or to the extent applicable, any Holding Company of the Target) and its
Subsidiaries from time to time.

 

“Target Group Acquisition Indebtedness” means any Financial Indebtedness raised
by any member of the Group (other than a member of the TCN Group) the proceeds
of which have been or are to be used to finance the acquisition of the Target
Group and any reasonable fees, costs and expenses incurred in relation to the
same.

 

“Target Group Acquisition Refinancing Indebtedness” means any Financial
Indebtedness incurred by any member of the Group (other than a member of the TCN
Group) to refinance all or any part of the Target Group Acquisition
Indebtedness, including any Financial Indebtedness incurred for the purpose of
the payment of all principal, interest, fees, expenses, commissions, make-whole
and any other contractual premium payable in respect thereof, in respect of such
refinancing and any reasonable fees, costs and expenses incurred in connection
with such refinancing, and in respect of which the following terms apply:

 

(a)           the final maturity date or redemption of such refinancing occurs
after the scheduled final maturity date or redemption date of the Target Group
Acquisition Indebtedness being refinanced;

 

(b)           the average life of the Target Group Acquisition Refinancing
Indebtedness is not shorter than the remaining average life of the Target Group
Acquisition Indebtedness being refinanced at the time of such refinancing;

 

(c)           taking into account any hedging arrangements for the principal and
interest on the Target Group Acquisition Refinancing Indebtedness, the interest
rate per annum payable in cash, or in the case of a floating rate loan, the
applicable margin, on such Target Group Acquisition Refinancing  Indebtedness
shall not exceed the interest payable in cash, or as the case may be, the
applicable margin, on Target Group Acquisition Indebtedness which is being
refinanced; and

 

(d)           such Target Group Acquisition Refinancing Indebtedness is
structurally subordinated to the Facility.

 

“Target Group Capital Expenditure” means, in respect of any period, the
aggregate amount of all expenditures of the Target Group on property, plant and
equipment, excluding for the purposes of paragraph (b)(i) of the definition of
Target Group Cash Flow:

 

(a)           any such expenditure on the replacement or restoration of assets
to the extent paid for by any insurance award or condemnation award with respect
to the assets being replaced or restored;

 

(b)           any such capital expenditure for acquisitions, investments or
joint ventures; and

 

(c)           any such capital expenditure made with proceeds of Financial
Indebtedness, equity proceeds or proceeds of any asset disposition.

 

43

--------------------------------------------------------------------------------


 

“Target Group Cash Flow” means, in respect of any period, Target Group Net
Operating Cash Flow for that period after:

 

(a)           adding back:

 

(i)            any decrease in the amount of Working Capital of the Target Group
at the end of such period compared against the Working Capital of the Target
Group at the start of such period;

 

(ii)           all cash extraordinary or non-recurring gains during that period
to the extent not included in Target Group Net Operating Cash Flow; and

 

(iii)         any amount received in cash in that period by members of the
Target Group (other than by or in respect of any Excluded Target Group Member)
in respect of income and related taxes;

 

(b)           deducting:

 

(i)            the actual Target Group Capital Expenditure of members of the
Target Group (other than by or in relation to the business of any Excluded
Target Group Member) during such period;

 

(ii)           any increase in the amount of Working Capital of the Target Group
at the end of such period compared against the Working Capital of the Target
Group at the start of that period;

 

(iii)         any amount paid in cash in that period by any member of the Target
Group (other than by or in relation to the business of any Excluded Target Group
Member) in respect of income and related taxes

 

(iv)          all cash extraordinary or non-recurring losses during that period
to the extent not included in Target Group Net Operating Cash Flow; and

 

(v)            any amount paid in cash in that period in respect of dividends,
distributions, loans, investments or other similar payments made or paid during
such period by any member of the Target Group (other than any Excluded Target
Group Member) to any person who is not a member of the Target Group and any cash
charges falling under sub-paragraph (h) of “Target Group Net Operating Cash
Flow” which have been added back for the purposes of calculating such
definition,

 

provided that (A) in no event shall amounts constituting Target Group Debt
Service be deducted from Target Group Cash Flow, (B) no amount shall be included
or excluded more than once and (C) in the event the Target is NTL Incorporated
or any of its Subsidiaries, “Target Group Cash Flow” shall have the meaning set
forth for “Bank Group Cash Flow” in the NTL Credit Facility.

 

“Target Group Consolidated Revenues” means, in respect of any period, the
consolidated revenues for the Target Group for that period as evidenced by the
financial statements of the Target Group for such period.

 

“Target Group Debt Service” means, in respect of any period, the aggregate of:

 

(a)           the Total Interest Charges in respect of such period; and

 

(b)           save to the extent immediately reborrowed, the aggregate of all
scheduled payments in such period of principal, capital or nominal amounts in
respect of Target Group Financial Indebtedness or Target Group Refinancing
Indebtedness;

 

44

--------------------------------------------------------------------------------


 

provided that, in the event the Target is NTL Incorporated or any of its
Subsidiaries, “Target Group Debt Service” shall have the meaning set forth for
“Consolidated Debt Service” in the NTL Credit Facility.

 

“Target Group Financial Indebtedness” means:

 

(a)           Financial Indebtedness of the Target Group existing as at the date
on which a Merger Event has or is deemed to have occurred to the extent not
incurred in contemplation of the Merger Event; and

 

(b)           Financial Indebtedness constituting Target Group Interim
Indebtedness,

 

but excluding any Financial Indebtedness owed by one member of the Target Group
to another member of the Target Group and following an Integrated Merger Event,
any Financial Indebtedness owed by one member of the Target Group to a member of
the TCN Group, any Financial Indebtedness constituted by guarantees of the
Facility, the Senior Facility and any Subordinated Funding.

 

“Target Group Interim Indebtedness” means Financial Indebtedness incurred by the
Target Group between the effective date of an Unintegrated Merger Event and the
effective date of an Integrated Merger Event.

 

“Target Group Net Operating Cash Flow” means, in respect of any period, the Net
Income for such period of the Target Group (excluding for this purpose any
Excluded Target Group Member), determined in accordance with GAAP as then in
effect and adding back (or deducting, as the case may be) (only to the extent
used in arriving at Net Income of the Target Group):

 

(a)           non-cash gains or losses, whether extraordinary, recurring or
otherwise (excluding however any non-cash charge to the extent that it
represents amortisation of a prepaid expense that was paid in a prior period or
an accrual of, or a reserve for, cash charges or expenses in any future period),
and including without limitation non-cash expenses for compensation relating to
the granting of options and restricted stock, sale of stock and similar
arrangements;

 

(b)           taxes or benefits in respect of taxes;

 

(c)           foreign currency transaction gains and losses and foreign currency
translation differences;

 

(d)           other non-operating gains and losses, including the costs of, and
accounting for, financial instruments and gains and losses on disposals of fixed
assets;

 

(e)           interest expense and interest income including, without
limitation, amortisation of debt issuance cost and debt discount;

 

(f)            depreciation and amortisation;

 

(g)           extraordinary items;

 

(h)           at the election of TCN, cash charges resulting from any third
party professional, advisory, legal and accounting fees and out-of-pocket
expenses reasonably incurred in connection with, an acquisition or investment,
any financing, any disposal, any separation of any part of parts of its business
anticipated under the Target Facility Agreement (as defined in the Principal
Intercreditor Deed) (a “Target Separation”) or any Merger Event (in any such
case, whether completed or not) provided that (i) in connection with a Merger
Event or Target Separation, the aggregate amount added back in respect of such
fees and expenses shall not exceed £10,000,000 (or to the extent the aggregate
of such fees and expenses do exceed £10,000,000, any amount above such limit
provided that a corresponding amount shall be deducted from

 

45

--------------------------------------------------------------------------------


 

any availability under, at TCN’s option, either or both of the baskets set out
in paragraph (i) below) and (ii) in connection with any other transactions
contemplated under this sub-paragraph (h), the aggregate amount added back in
respect of such fees and expenses shall not exceed £20,000,000;

 

(i)            cash charges resulting from severance, integration and other
adjustments made as a result of:

 

(i)            Target Separation (or any part of a Target Separation) up to
£15,000,000 in aggregate (where such charges have been certified by a duly
authorised officer of the Target as being directly attributable to a Target
Separation); and

 

(ii)           a Merger Event, but only to the extent that such charges do not
exceed £125,000,000 in the First Period and £75,000,000 in the Second Period
where the term “First Period” means the period (A) commencing on the later of
(1) four months prior to the closing of the Merger Event and (2) the public
announcement by the Ultimate Parent, Telewest UK or any other member of the TCN
Group that the parties to the Merger Event have signed a merger agreement (or
similar agreement) (or in the case of a Merger Event governed by the Takeover
Code of the United Kingdom, that there is a firm intention to effect a Merger
Event), and ending on (B) the date which is twelve months after the closing of
the Merger Event, and the term “Second Period” means the twelve month period
after such First Period (in each case, where such charges have been certified by
a duly authorised officer of the Target as being directly attributable to the
Merger Event);

 

(j)            any cash costs incurred by the Target Group during such period
(if any) and payable to any third party in relation to any scheme of
arrangement, restructuring or recapitalisation which was initiated prior to the
date of this Agreement; and

 

(k)           cumulative changes in GAAP as at the date of this Agreement;

 

provided that, in the event the Target is NTL Incorporated or any of its
Subsidiaries, “Target Group Net Operating Cash Flow” shall have the meaning set
forth for “Bank Group Covenant Profit” in the NTL Credit Facility.

 

“Target Group Obligors” means any member of the Target Group that becomes an
Obligor under this Agreement, pursuant to the provisions of Clause 20.1
(Acceding Guarantors).

 

“Target Group Refinancing Indebtedness” means any Financial Indebtedness
incurred at any time prior to an Integrated Merger Event by any member of the
Group other than a member of the TCN Group or upon or immediately following an
Integrated Merger Event, incurred by any member of the Group (other than any
member of the TCN Group which was also a member of the TCN Group immediately
prior to the Integrated Merger Event), in each case, to refinance all or any
part of the Target Group Financial Indebtedness, including any Financial
Indebtedness incurred for the purpose of the payment of all principal, interest,
fees, expenses, commissions, make-whole and any other contractual premium
payable in respect thereof, in respect of such Target Group Financial
Indebtedness and any fees, costs and expenses incurred in connection with such
refinancing.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any tax.

 

“Tax Deduction” means a deduction or withholding for or on account of tax from a
payment made or to be made under a Finance Document.

 

“Taxes Act” means the Income and Corporation Taxes Act 1988.

 

“Tax Liability” has the meaning set out in paragraph (e) of Clause 11.2 (Tax
Indemnity).

 

46

--------------------------------------------------------------------------------


“Tax Payment” means the increase in any payment made by an Obligor to a Finance
Party under paragraph (c) of Clause 11.1 (Tax Gross-up) or any amount payable
under paragraph (d) of Clause 11.1 (Tax Gross-up) or under Clause 11.2 (Tax
Indemnity).

 

“TCN Eurobond” means one or more listed notes issued by TCN to the US Borrower
after the date hereof in exchange for and satisfaction of the TCN Short Term
Notes, as the same may be amended, supplemented, restated, increased, replaced
or otherwise modified from time to time as permitted under this Agreement.

 

“TCN Group” means TCN and its direct and indirect Subsidiaries and associated
partnerships but (a) excluding the Excluded Subsidiaries and (b) following an
Integrated Merger Event including each Target Group Obligor and each other
person which was a Subsidiary or Holding Company of the Target immediately prior
to the Integrated Merger Event which is designated as a member of the TCN Group
by TCN pursuant to Clause 18.19 (Notice of Integrated Merger Event) or by notice
to the Facility Agent from time to time and for so long as such company is a
member of the Group.

 

“TCN Group Consolidated Revenues” means, in respect of any period, the
consolidated revenues for the TCN Group for that period as evidenced by the
financial information provided in respect of that period pursuant to Clause 16.1
(Financial Statements).

 

“TCN Group Obligor” means a member of the TCN Group that is an Obligor
hereunder.

 

“TCN Notes” means the TCN Short Term Notes or the TCN Eurobond as applicable.

 

“TCN Short Term Notes” means the notes in the initial aggregate amount of £ [•]
and $ [•] to be issued by TCN to the US Borrower on the date of Utilisation
hereunder.

 

“Telecommunications, Cable and Broadcasting Laws” means the Telecommunications
Act 1984, the Cable and Broadcasting Act 1984, the Broadcasting Act 1990
(together with the Broadcasting Act 1996), the Communications Act 2003 and all
other laws, statutes, regulations and judgments relating to broadcasting or
telecommunications or cable television or broadcasting applicable to any member
of the TCN Group, and/or the business carried on by, any member of the TCN Group
(for the avoidance of doubt, not including laws, statutes, regulations or
judgments relating solely to consumer credit, data protection or intellectual
property).

 

“Telewest” means Telewest Communications plc (company registration number
2983307).

 

“Telewest Global Debt” means any Financial Indebtedness of the Ultimate Parent
or one or more of its Subsidiaries (other than a member of the TCN Group).

 

“Termination Date” means the date falling 30 days after the date of this
Agreement.

 

“TGD Intercreditor Agreement” means, to the extent any Guaranteed Parent Debt is
issued, one or more intercreditor deeds between certain of the Obligors, the
Finance Parties and the indenture trustee or other representative of the lenders
in respect of such Guaranteed Parent Debt, as the same may be amended,
supplemented, novated or restated from time to time.

 

“Third Anniversary” means the date falling 36 months after the Closing Date.

 

“Total Interest Charges” means, in relation to any period, (A) the total amount
(without duplication) of (i) all interest, amounts in the nature of interest and
commitment, non-utilisation and other periodic fees and commissions accruing in
respect of Financial Indebtedness (including in respect of obligations under
finance or capital leases or hire purchase payments but excluding amortisation
of underwriting, arrangement and similar upfront fees and debt issuance costs)
paid or payable by the TCN Group during such period plus (ii) net cash amounts
paid or payable by the TCN Group (or

 

47

--------------------------------------------------------------------------------


 

minus net cash amounts received or receivable by the TCN Group), as the case may
be, under Interest Rate Agreements, in each case in respect of such period plus
(iii) discounts suffered and repayment premiums payable by the TCN Group in
respect of Financial Indebtedness during such period, in each case to the extent
applicable GAAP requires that such discounts and premiums be treated as or in
like manner to interest plus (iv) discount fees and acceptance fees payable by
the TCN Group or deducted in respect of any Financial Indebtedness of the TCN
Group (including all fees payable in connection with any Documentary Credit, any
other letters of credit or guarantees and any Ancillary Facility) plus (v) any
cash amounts paid or payable by the TCN Group in respect of such period in the
form of Permitted Payments the proceeds of which are intended to enable the
recipient thereof to fund the payment of amounts owed by such recipient in
respect of items of the type described in clauses (i) through (iv) above plus
(vi) any other costs, expenses and deductions of the like effect minus (B) all
interest received by the TCN Group in respect of cash on deposit with banks or
financial institutions, in each case during such period, in the case of each of
clauses (i) to (vi) above, excluding any adjustments to such amounts relating to
the application of fresh start accounting principles.

 

“Transfer Agreement” means the agreement dated 12 July 2004 between Telewest
Communications plc, Telewest UK and the Ultimate Parent pursuant to which
substantially all of the assets of Telewest Communications plc (including the
entire issued share capital of TCN) were transferred to Telewest UK.

 

“Transfer Date” means, in relation to any Transfer Deed, the effective date of
such transfer as specified in such Transfer Deed.

 

“Transfer Deed” means a duly completed deed of transfer and accession
substantially in the form set out in Schedule 3 (Form of Deed of Transfer and
Accession) which has been executed as a deed by a Lender and a Transferee
whereby such Lender seeks to transfer to such Transferee all or a part of such
Lender’s rights, benefits and obligations under this Agreement as contemplated
in Clause 31 (Assignments and Transfers) and such Transferee agrees to accept
such transfer and to be bound by this Agreement and to accede to the Principal
Intercreditor Deed and, if applicable, any other relevant intercreditor
agreement.

 

“Transferee” means a bank or other institution to which a Lender seeks to
transfer all or part of its rights, benefits and obligations under this
Agreement pursuant to and in accordance with Clause 31 (Assignments and
Transfers).

 

“UK Bank Lender” means, in relation to a payment of interest on a participation
in an Advance, a Lender which is beneficially entitled to and within the charge
to United Kingdom corporation tax as regards that payment and (a) if the
participation in that Advance was made by it, is a Lender which is a “bank” (as
defined for the purposes of section 349 of the Taxes Act in section 840A of the
Taxes Act) or (b) if the participation in that Advance was made by a different
person, such person was a “bank” (as defined for the purposes of section 349 of
the Taxes Act in section 840A of the Taxes Act) at the time that Advance was
made.

 

“UK Non-Bank Lender” means, in relation to a payment of interest on an Advance:

 

(a)           a Lender which is beneficially entitled to the income in respect
of which that payment is made and is a UK Resident company (the first condition
set out in section 349B of the Taxes Act); or

 

(b)           a Lender which satisfies one of the other conditions set out in
section 349B of the Taxes Act,

 

where the Board of the Inland Revenue has not given a direction under
section 349C of the Taxes Act which relates to that payment of interest.

 

48

--------------------------------------------------------------------------------


 

“UK Resident” means a person who is resident in the United Kingdom for the
purposes of the Taxes Act and “non-UK Resident” shall be construed accordingly.

 

“UK Treaty Lender” means in relation to a payment of interest on an Advance, a
Lender which is entitled to claim full relief from liability to taxation
otherwise imposed by the United Kingdom (in relation to that Lender’s
participation in Advances made to TCN) on interest under a Double Taxation
Treaty and which does not carry on business in the United Kingdom through a
permanent establishment with which that Lender’s participation in that Advance
is effectively connected and, in relation to any payment of interest on any
Advance made by that Lender, TCN has received notification in writing from the
Board of the Inland Revenue authorising it to pay interest on such Advances
without any Tax Deduction.

 

“Ultimate Parent” means Telewest Global, Inc., incorporated in the State of
Delaware, United States of America, whose registered office is at 1209 Orange
Street, Wilmington, Delaware 19801, United States of America and references to
the Ultimate Parent shall include (save in the case of the definitions of Change
of Control and Permitted Holders) any company which, after the date hereof,
becomes a Holding Company of Telewest Global, Inc. and, following a Merger Event
pursuant to which the Ultimate Parent is amalgamated, consolidated or merged
into a member of the Target Group, the relevant surviving entity.

 

“Unfunded Current Liability” means, in relation to any Plan, the amount, if any,
by which the value of the accumulated plan benefits under that Plan determined
on a plan termination basis in accordance with actuarial assumptions at such
time consistent with those prescribed by the PBGC for purposes of section 4044
of ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“Unintegrated Merger Event” means a Merger Event has occurred but an Integrated
Merger Event has not occurred.

 

“Unpaid Sum” means any sum due and payable by an Obligor under this Agreement
but unpaid.

 

“US Borrower” means Telewest Global Finance LLC, a limited liability company
incorporated in Delaware, United States of America.

 

“US Borrower Security Documents” means the Initial Security Documents listed in
paragraphs 4 and 6 of Part 3 of Schedule 4 (Initial Security Documents).

 

“Utilisation” means the utilisation of the Facility under this Agreement by way
of an Advance.

 

“Utilisation Date” means the date on which an Advance is (or is requested) to be
made in accordance with the terms of this Agreement.

 

“Utilisation Request” means a duly completed notice in the form set out in Part
1 to Schedule 5 (Form of Utilisation Request).

 

“Voting Stock” of a person means all classes of capital stock, share capital or
other interests (including partnership interests) of such person then
outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

 

“Working Capital” means, in respect of any person or group on any date, Current
Assets less Current Liabilities of such person or group.

 

49

--------------------------------------------------------------------------------


 


1.2          ACCOUNTING EXPRESSIONS


 

All accounting expressions which are not otherwise defined in this Agreement
shall be construed in accordance with GAAP.

 


1.3          CONSTRUCTION


 

Unless a contrary indication appears, any reference in this Agreement to:

 

the “Facility Agent”, the “US Paying Agent”, a “Mandated Lead Arranger”, the
“Security Trustee”, a “Hedge Counterparty or a “Lender” shall be construed so as
to include their respective and any subsequent successors, Transferees and
permitted assigns in accordance with their respective interests;

 

“agreed form” means, in relation to any document, in the form agreed by or on
behalf of the Mandated Lead Arrangers and TCN prior to the date of this
Agreement;

 

a reference to “Barclays Capital” is a reference to Barclays Capital, the
investment banking division of Barclays Bank PLC;

 

“company” includes any body corporate;

 

“continuing” in relation to an Event of Default, or a Default shall be construed
as meaning that (a) the circumstances constituting such Event of Default or
Default continue and (b) neither the Facility Agent (being duly authorised to do
so) nor the Lenders have waived in accordance with this Agreement, such of its
or their rights under this Agreement as arise as a result of that event;

 

“determines” or “determined” means, except as otherwise provided herein, a
determination made in the absolute discretion of the person making the
determination;

 

the “equivalent” on any given date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the second
currency at the Facility Agent’s Spot Rate of Exchange at or about 11:00 a.m. on
the relevant date for the purchase of the first currency with the second
currency or for the purposes of determining any amounts testing any covenant or
determining whether an Event of Default has occurred under this Agreement:

 

(a)           in the case of any basket or threshold amount qualifying a
covenant:

 

(i)            in order to determine how much of such basket has been used at
any time, for each transaction entered into in reliance upon the utilisation of
such basket or in reliance upon such threshold not being reached prior to such
time, the date upon which such transaction was entered into; and

 

(ii)           in order to determine the permissibility of a proposed
transaction, on the date upon which the permissibility of that transaction is
being tested for the purposes of determining compliance with that covenant; and

 

(b)           in the case of any basket or threshold amount relating to an Event
of Default, the date on which the relevant event is being assessed for the
purposes of determining whether such Event of Default has occurred,

 

provided that in the case of Financial Indebtedness proposed to be incurred to
refinance other Financial Indebtedness denominated in a currency other than
Sterling or other than the currency in which such refinanced Financial
Indebtedness is denominated, if such refinancing would cause any

 

50

--------------------------------------------------------------------------------


 

applicable Sterling-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Sterling-denominated restriction shall be deemed not to be exceeded so long as
the principal amount of such refinancing Financial Indebtedness does not exceed
the principal amount of such Financial Indebtedness being refinanced in the
applicable currency at the then current exchange rate.

 

“month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that, where any such period would otherwise end on a day which is not
a Business Day, it shall end on the next succeeding Business Day, unless that
day falls in the calendar month succeeding that in which it would otherwise have
ended, in which case it shall end on the immediately preceding Business Day
provided that, if a period starts on the last Business Day in a calendar month
or if there is no numerically corresponding day in the month in which that
period ends, that period shall end on the last Business Day in that later month
(provided that in any reference to “months” only the last month in a period
shall be construed in the aforementioned manner);

 

a “repayment” shall include a “prepayment” and references to “repay” or “prepay”
shall be construed accordingly;

 

a “person” shall be construed as a reference to any person, firm, company,
whether with limited liability or otherwise, government, state or agency of a
state or any association or partnership (whether or not having separate legal
personality) of two or more of the foregoing;

 

“tax” shall be construed so as to include all present and future taxes, charges,
imposts, duties, levies, deductions or withholdings of any kind whatsoever, or
any amount payable on account of or as security for any of the foregoing, by
whomsoever on whomsoever and wherever imposed, levied, collected, withheld or
assessed together with any penalties, additions, fines, surcharges or interest
relating to it; and “taxes” and “taxation” shall be construed accordingly;

 

“VAT” shall be construed as value added tax as provided for in the Value Added
Tax Act 1994 and legislation (or purported legislation and whether delegated or
otherwise) supplemental to that Act or in any primary or secondary legislation
promulgated by the European Community or European Union or any official body or
agency of the European Community or European Union, and any tax similar or
equivalent to value added tax imposed by any country other than the United
Kingdom and any similar or turnover tax replacing or introduced in addition to
any of the same;

 

“wholly-owned Subsidiary” of a company shall be construed as a reference to any
company which has no other members except that other company and that other
company’s wholly-owned Subsidiaries or nominees for that other company or its
wholly-owned Subsidiaries; and

 

the “winding-up”, “dissolution” or “administration” of a company shall be
construed so as to include any equivalent or analogous proceedings under the Law
of the jurisdiction in which such company is incorporated, established or
organised or any jurisdiction in which such company carries on business,
including the seeking of liquidation, winding-up, dissolution, administration,
adjustment, protection from creditors or relief of debtors.

 


1.4          CURRENCY


 

 “£” and “Sterling” denote the lawful currency of the United Kingdom and “$” and
“Dollars” denote the lawful currency of the United States of America.

 

51

--------------------------------------------------------------------------------


 


1.5          STATUTES


 

Any reference in this Agreement to a statute or a statutory provision shall,
save where a contrary intention is specified, be construed as a reference to
such statute or statutory provision as the same shall have been, or may be,
amended or re-enacted.

 


1.6          TIME


 

Any reference in this Agreement to a time shall, unless otherwise specified, be
construed as a reference to London time.

 


1.7          REFERENCES TO AGREEMENTS


 

Unless otherwise stated, any reference in this Agreement to any agreement or
document (including any reference to this Agreement) shall be construed as a
reference to:

 


(A)           SUCH AGREEMENT OR DOCUMENT AS AMENDED, VARIED, NOVATED OR
SUPPLEMENTED FROM TIME TO TIME;


 


(B)           ANY OTHER AGREEMENT OR DOCUMENT WHEREBY SUCH AGREEMENT OR DOCUMENT
IS SO AMENDED, VARIED, SUPPLEMENTED OR NOVATED; AND


 


(C)           ANY OTHER AGREEMENT OR DOCUMENT ENTERED INTO PURSUANT TO OR IN
ACCORDANCE WITH ANY SUCH AGREEMENT OR DOCUMENT.


 


1.8          PRINCIPAL INTERCREDITOR DEED


 

Each of the parties to this Agreement agree and acknowledge that this Agreement
is entered into, subject to the terms of the Principal Intercreditor Deed and in
the event of any inconsistency between this Agreement and the Principal
Intercreditor Deed the terms of the Principal Intercreditor Deed shall prevail.

 


2.             THE FACILITY


 


2.1          THE FACILITY


 

The Lenders grant to the Borrowers, upon the terms and subject to the conditions
of this Agreement, a term loan facility in an amount of £250,000,000 (the
“Facility”) which shall be available in Sterling by way of no more than one
drawing by each of the Borrowers on the Closing Date provided that drawings
shall be made by each of the Borrowers in such proportions as the Facility Agent
shall have notified TCN prior to the first drawing hereunder.

 


2.2          PURPOSE


 


(A)           THE FACILITY, TOGETHER WITH CASH ON HAND OF TCN AND THE PROCEEDS
OF THE SENIOR FACILITIES ARE INTENDED TO FINANCE, DIRECTLY OR INDIRECTLY, THE
REPAYMENT IN FULL OF ALL AMOUNTS DUE AND PAYABLE UNDER THE EXISTING CREDIT
FACILITY (INCLUDING WITHOUT LIMITATION, BY WAY OF PRINCIPAL, INTEREST, BREAK
COSTS, FEES AND EXPENSES, COMMISSION AND ANY OTHER PREMIUMS), ANY FEES, COSTS
AND EXPENSES DUE AND PAYABLE UNDER THE FINANCE DOCUMENTS AND THE SENIOR FINANCE
DOCUMENTS AND ANY OTHER FEES, COSTS AND EXPENSES INCURRED BY THE OBLIGORS IN
CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THE FINANCE DOCUMENTS AND THE
SENIOR FINANCE DOCUMENTS.


 


(B)           THE US BORROWER SHALL APPLY ALL AMOUNTS BORROWED BY IT UNDER THIS
AGREEMENT IN OR TOWARDS FUNDING OF THE TCN SHORT TERM NOTES, AND TCN SHALL APPLY
ALL AMOUNTS BORROWED UNDER THIS

 

52

--------------------------------------------------------------------------------


 


AGREEMENT AND THE TCN SHORT TERM NOTES IN OR TOWARDS SATISFACTION OF THE
PURPOSES REFERRED TO IN PARAGRAPH (A).


 


(C)           NONE OF THE FINANCE PARTIES SHALL BE OBLIGED TO CONCERN THEMSELVES
WITH THE APPLICATION OF ANY AMOUNTS BORROWED UNDER THIS AGREEMENT.


 


2.3          SEVERAL OBLIGATIONS


 

The obligations of each Finance Party under this Agreement are several and the
failure by a Finance Party to perform any of its obligations under this
Agreement shall not affect the obligations of any of the Obligors towards any
other party to this Agreement nor shall any other party be liable for the
failure by such Finance Party to perform its obligations under this Agreement.

 


2.4          SEVERAL RIGHTS


 

The rights of each Finance Party are several and any debt arising under this
Agreement at any time from an Obligor to any Finance Party to this Agreement
shall be a separate and independent debt.  Each Finance Party may, except as
otherwise stated in this Agreement, separately enforce its rights under this
Agreement.

 


3.             CONDITIONS


 


3.1          CONDITIONS PRECEDENT


 

The obligations of the Lenders to make the Facility available shall be
conditional upon the Facility Agent having confirmed to TCN that it has received
(or has waived in accordance with this Agreement, the requirement to receive)
the documents listed in Part 1 of Schedule 4 (Conditions Precedent to First
Utilisation) and that each is satisfactory, in form and substance, to the
Facility Agent, acting reasonably.  The Facility Agent shall notify TCN and the
Lenders promptly upon being so satisfied.

 


3.2          GENERAL CONDITIONS SUBSEQUENT


 

TCN shall procure (and each relevant Obligor shall ensure) that within 30 days
after the Closing Date (or earlier, to the extent required by any time-limit
prescribed by law) all Initial Security Documents shall have been registered or
filed with all appropriate authorities to the extent necessary for the purposes
of perfecting the Security created thereunder.  The Facility Agent shall notify
TCN and the Lenders promptly upon being so satisfied.

 


4.             UTILISATION


 


4.1          CONDITIONS TO UTILISATION


 

Save as otherwise provided in this Agreement, an Advance will be made by the
Lenders to each of the Borrowers at the relevant Borrower’s request if:

 


(A)           THE FACILITY AGENT HAS RECEIVED FROM TCN OR TELEWEST GLOBAL
FINANCE LLC, AS APPROPRIATE, A DULY COMPLETED UTILISATION REQUEST NO EARLIER
THAN THE DAY WHICH IS 10 BUSINESS DAYS AND NO LATER THAN 2:00 P.M. ON THE DAY
WHICH IS 3 BUSINESS DAYS PRIOR TO THE PROPOSED UTILISATION DATE FOR SUCH
ADVANCE, RECEIPT OF WHICH SHALL OBLIGE THE RELEVANT BORROWER TO BORROW THE
AMOUNT REQUESTED ON THE UTILISATION DATE STATED THEREIN UPON THE TERMS AND
SUBJECT TO THE CONDITIONS CONTAINED IN THIS AGREEMENT;


 


(B)           THE PROPOSED UTILISATION DATE IS A BUSINESS DAY WHICH IS OR
PRECEDES THE TERMINATION DATE;

 

53

--------------------------------------------------------------------------------


 


(C)           THE UTILISATION WOULD RESULT IN THE MAXIMUM PRINCIPAL AMOUNT OF
THE AVAILABLE FACILITY BEING BORROWED;


 


(D)           THE FACILITY AGENT HAS RECEIVED EVIDENCE SATISFACTORY TO IT THAT
£1,450,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) HAS BEEN OR WILL,
SIMULTANEOUSLY WITH THE DRAWING OF THE FIRST ADVANCE HEREUNDER, BE DRAWN BY THE
BORROWERS UNDER THE SENIOR FACILITIES;


 


(E)           INTEREST RATE APPLICABLE TO SUCH ADVANCE’S FIRST INTEREST PERIOD
WILL NOT HAVE TO BE DETERMINED UNDER CLAUSE 9 (MARKET DISRUPTION AND ALTERNATIVE
INTEREST RATES);


 


(F)            ON THE DATE OF THE UTILISATION REQUEST AND THE PROPOSED
UTILISATION DATE, ALL REPRESENTATIONS SET OUT IN CLAUSE 15 (REPRESENTATIONS AND
WARRANTIES) MADE BY EACH OF THE PERSONS IDENTIFIED AS MAKING THOSE
REPRESENTATIONS ARE TRUE IN ALL MATERIAL RESPECTS BY REFERENCE TO THE
CIRCUMSTANCES THEN EXISTING AND NO DEFAULT IS CONTINUING OR WOULD RESULT FROM
THE MAKING OF THE PROPOSED ADVANCE.


 


4.2          LENDERS’ PARTICIPATIONS


 

Each Lender will participate through its Facility Office in each Advance made
pursuant to Clause 4.1 (Conditions to Utilisation) in its respective Proportion.

 


5.             REPAYMENT OF OUTSTANDINGS


 


5.1          REPAYMENT OF OUTSTANDINGS


 

The Borrowers shall repay the Outstandings in full on the Final Maturity Date.

 


5.2          NO REBORROWING OF ADVANCE


 

No Borrower may reborrow any part of the Facility which is repaid.

 


6.             VOLUNTARY PREPAYMENT


 


6.1          VOLUNTARY PREPAYMENT


 


(A)           DURING THE NON-CALL PERIOD, TCN MAY BY GIVING TO THE FACILITY
AGENT NOT LESS THAN 5 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THAT EFFECT (UNLESS
AN INSTRUCTING GROUP HAS GIVEN ITS PRIOR CONSENT TO A SHORT PERIOD), REPAY OR
PROCURE THAT THERE IS REPAID THE OUTSTANDINGS IN WHOLE OR IN PART AT PAR
TOGETHER WITH AN AMOUNT EQUAL TO THE APPLICABLE MAKE-WHOLE PREMIUM.


 


(B)           AT ANY TIME AFTER THE END OF THE NON-CALL PERIOD, TCN MAY BY
GIVING TO THE FACILITY AGENT NOT LESS THAN 5 BUSINESS DAYS’ PRIOR WRITTEN NOTICE
TO THAT EFFECT (UNLESS AN INSTRUCTING GROUP HAS GIVEN ITS PRIOR CONSENT TO A
SHORTER PERIOD), REPAY OR PROCURE THAT THERE IS REPAID THE OUTSTANDINGS IN WHOLE
OR IN PART (BUT IF IN PART, IN AN AMOUNT THAT REDUCES THE OUTSTANDINGS BY A
MINIMUM AMOUNT OF £5,000,000 AND AN INTEGRAL MULTIPLE OF £1,000,000) TOGETHER
WITH THE APPLICABLE PREPAYMENT PREMIUM, IF ANY, AND ACCRUED INTEREST ON THE
AMOUNT REPAID WITHOUT PREMIUM OR PENALTY BUT SUBJECT TO THE PAYMENT OF ANY BREAK
COSTS.


 


6.2          RIGHT OF PREPAYMENT AND CANCELLATION IN RELATION TO A SINGLE LENDER


 

If any sum payable to any Lender by an Obligor is required to be increased under
Clause 11.1 (Tax Gross-up) or a Lender claims indemnification from any Borrower
under the provisions of Clause 11.2 (Tax Indemnity) or Clause 12.1 (Increased
Costs) TCN may elect, by providing at least 5 Business Days’ prior notice of its
intention to repay or to cause to be repaid such Lender’s share of the
Outstandings to the Facility Agent, to repay such Lender’s share of the

 

54

--------------------------------------------------------------------------------


 

Outstandings.  In such event, TCN shall procure that on the last day of the then
current Interest Period repay such Lender’s portion of each Advance.

 


6.3          APPLICATION OF REPAYMENTS


 

Subject to the provisions of the Principal Intercreditor Deed and, upon and
following an Integrated Merger Event to any other applicable intercreditor
agreement, to the extent applicable, any repayment made pursuant to Clauses 6.1
(Voluntary Prepayment), 7.2 (Repayment from Net Proceeds of Disposals and
Insurance Recoveries), 7.4 (Repayment from Excess Cash Flow), 7.5 (Repayment
from Debt Proceeds) and 7.6 (Repayment from Equity Proceeds) under the
circumstances set out therein, shall be applied in repayment of the Outstandings
pro tanto.

 


6.4          NOTICE OF REPAYMENT


 

Any notice of repayment given by either Borrower pursuant to Clauses 6.1
(Voluntary Prepayment) or 6.2 (Right of Prepayment and Cancellation in relation
to a single Lender) shall be irrevocable, shall specify the date upon which such
repayment is to be made and the amount of such repayment and shall oblige such
Borrower to make such repayment on such date.

 


6.5          RESTRICTIONS ON REPAYMENT


 

No Borrower may repay all or any part of any Advance except at the times and in
the manner expressly provided for in this Agreement.

 


7.             MANDATORY PREPAYMENT AND CANCELLATION


 


7.1          CHANGE OF CONTROL


 

If, other than to the extent arising from or in connection with a Merger Event:

 


(A)           THERE OCCURS A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
AND/OR BUSINESS OF THE TCN GROUP, (EXCLUDING FOR THE PURPOSES OF THIS CLAUSE
7.1(A), ANY FLEXTECH DISPOSAL), TAKEN AS A WHOLE;


 


(B)           TELEWEST UK CEASES TO BE A DIRECT OR INDIRECT WHOLLY-OWNED
SUBSIDIARY OF THE ULTIMATE PARENT;


 


(C)           TCN CEASES TO BE A DIRECT WHOLLY-OWNED SUBSIDIARY OF TELEWEST UK;
OR


 


(D)           A CHANGE OF CONTROL OCCURS,


 

all of the Available Commitments shall immediately be cancelled, the Commitments
of each Lender shall be reduced to zero and TCN shall procure that the
Outstandings are immediately repaid in full together with unpaid interest
accrued thereon and all other amounts payable pursuant to Clause 25 (TCN’s
Indemnities) and any other provision of this Agreement.

 


7.2          REPAYMENT FROM NET PROCEEDS OF DISPOSALS AND INSURANCE RECOVERIES


 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT TO ANY OTHER APPLICABLE
INTERCREDITOR AGREEMENT, TCN SHALL PROCURE THAT, SUBJECT TO PARAGRAPH (B) BELOW
OR UNLESS THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF THE INSTRUCTING
GROUP) OTHERWISE AGREES, AN AMOUNT EQUAL TO THE NET PROCEEDS (OTHER THAN NET
PROCEEDS OF FINANCIAL INDEBTEDNESS) RECEIVED:


 

(I)            BY ANY MEMBER OF THE TCN GROUP IN EXCESS OF AN AGGREGATE OF
£6,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL YEAR OF TCN;
OR

 

55

--------------------------------------------------------------------------------


 

(II)           BY ANY MEMBER OF THE TCN GROUP IN RESPECT OF ANY INSURANCE POLICY
IN AGGREGATE EXCEEDING £6,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY
FINANCIAL YEAR OF TCN,

 

is applied in or towards repayment of the Outstandings in accordance with Clause
6.3 (Application of Repayments) at the end of the Interest Period current at the
time of receipt of such Net Proceeds.

 


(B)           PARAGRAPH (A) SHALL NOT APPLY TO NET PROCEEDS:


 

(I)            ARISING FROM A DISPOSAL WHERE SUCH NET PROCEEDS ARE USED FOR THE
ACQUISITION OF OR REINVESTMENT IN ASSETS USED OR USEFUL IN THE BUSINESS OF THE
TCN GROUP OR IN A BUSINESS DIRECTLY RELATED TO THE BUSINESS OF THE TCN GROUP OR
ARE APPLIED TOWARDS CAPITAL EXPENDITURES OF THE TCN GROUP, IN EACH CASE, WITHIN
12 MONTHS OF THE DATE OF RECEIPT OF SUCH NET PROCEEDS AND TO THE EXTENT NOT
OTHERWISE RESTRICTED BY THE PROVISIONS OF THIS AGREEMENT;

 

(II)           ARISING FROM ANY DISPOSAL REFERRED TO IN PARAGRAPHS (A), (B)
(WHERE THE NET PROCEEDS OF ANY INDIVIDUAL SUCH DISPOSAL, OR SERIES OF DISPOSALS
FORMING PART OF THE SAME TRANSACTION, ARE LESS THAN £3,000,000 (OR ITS
EQUIVALENT IN OTHER CURRENCIES)), (C) (OTHER THAN TO THE EXTENT SUCH NET
PROCEEDS RELATE TO THE DISPOSAL OF CASH EQUIVALENT INVESTMENTS OR MARKETABLE
SECURITIES ACQUIRED IN CONSIDERATION OF ANY DISPOSAL WHICH IS SUBJECT TO THE
PROVISO TO CLAUSE 19.6 (DISPOSALS)), (D), (E), (F), (G), (H), (I), (J), (K), (L)
AND (P) OF CLAUSE 19.6 (DISPOSALS);

 

(III)         ARISING FROM ANY INSURANCE RECOVERY, WHERE THE NET PROCEEDS
ARISING OUT OF THE SAME ARE APPLIED WITHIN 12 MONTHS OF RECEIPT OF SUCH NET
PROCEEDS IN REPLACING, REINSTATING OR REPAIRING THE RELEVANT DAMAGED OR
DESTROYED ASSETS IN REFINANCING ANY EXPENDITURE INCURRED IN THE REPLACEMENT,
REINSTATEMENT AND/OR REPAIR OF SUCH ASSETS, FOR THE ACQUISITION OF OR
REINVESTMENT IN ASSETS ACQUIRED FOR USE IN THE BUSINESS OF THE TCN GROUP OR FOR
APPLICATION TOWARDS CAPITAL EXPENDITURES OF THE TCN GROUP;

 

(IV)          ARISING OUT OF OR IN CONNECTION WITH ALL OR ANY PART OF A FLEXTECH
DISPOSAL; OR

 

(V)            TO THE EXTENT APPLIED IN REPAYMENT OF THE SENIOR FACILITIES IN
ACCORDANCE WITH THE PRINCIPAL INTERCREDITOR DEED.

 


7.3          BLOCKED ACCOUNTS


 


(A)           IN RELATION TO ANY AMOUNT OF NET PROCEEDS OR EQUITY PROCEEDS IN
EXCESS OF £20,000,000 (I) REFERRED TO IN PARAGRAPHS (B)(I) AND (B)(III) OF
CLAUSE 7.2(A) (REPAYMENT FROM NET PROCEEDS OF DISPOSALS AND INSURANCE
RECEIVABLES), (II) CONTRIBUTED TO THE TCN GROUP UNDER SUB-PARAGRAPH (B)(IX) OF
CLAUSE 7.5 (REPAYMENT FROM DEBT PROCEEDS) OR (III) CONTRIBUTED TO OR INVESTED IN
THE TCN GROUP UNDER SUB-PARAGRAPH (B)(II) OF CLAUSE 7.6 (REPAYMENT FROM EQUITY
PROCEEDS) PENDING THE ACQUISITION, REINVESTMENT, REPLACEMENT, REINSTATEMENT OR
REPAIR OR APPLICATION TOWARDS CAPITAL EXPENDITURES CONTEMPLATED IN CLAUSE
7.2(B), OR THE APPLICATION TOWARDS ANY ACQUISITION, INVESTMENT OR CAPITAL
EXPENDITURES CONTEMPLATED IN CLAUSE 7.5(B) OR CLAUSE 7.6(B), ALL SUCH AMOUNTS
SHALL BE DEPOSITED IN A BLOCKED ACCOUNT.


 


(B)           WHILE THERE ARE ANY OUTSTANDINGS OR ANY OF THE COMMITMENTS ARE
AVAILABLE FOR DRAWING, NO AMOUNT SHALL BE WITHDRAWN FROM ANY BLOCKED ACCOUNT BY
ANY MEMBER OF THE GROUP OR THE FACILITY AGENT EXCEPT FOR (I) AMOUNTS APPLIED IN
ACCORDANCE WITH SUB-PARAGRAPHS (B)(I) AND (B)(III) OF CLAUSE 7.2 (REPAYMENT FROM
NET PROCEEDS OF DISPOSALS AND INSURANCE RECOVERIES), SUB-PARAGRAPH (B)(IX) OF
CLAUSE 7.5 (REPAYMENT FROM DEBT PROCEEDS) AND SUB-PARAGRAPH (B)(II) OF CLAUSE
7.6 (REPAYMENT FROM EQUITY PROCEEDS), (II) AMOUNTS APPLIED IN OR TOWARDS

 

56

--------------------------------------------------------------------------------


 


REPAYMENT OF OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 7.2 (REPAYMENT FROM NET
PROCEEDS OF DISPOSALS AND INSURANCE RECOVERIES), CLAUSE 7.5 (REPAYMENT FROM DEBT
PROCEEDS) OR CLAUSE 7.6 (REPAYMENT FROM EQUITY PROCEEDS), (III) AT THE ELECTION
OF TCN, AMOUNTS APPLIED IN OR TOWARDS REPAYMENT OF REVOLVING FACILITY
OUTSTANDINGS, OR (IV) FOLLOWING THE ACCELERATION DATE, APPLICATIONS BY THE
FACILITY AGENT OF THE WHOLE OR ANY PART OF THE SUMS STANDING TO THE CREDIT OF A
BLOCKED ACCOUNT IN OR TOWARDS PAYMENT OF ANY SUMS DUE AND UNPAID AT ANY TIME
FROM ANY OBLIGOR UNDER ANY FINANCE DOCUMENT.


 


7.4          REPAYMENT FROM EXCESS CASH FLOW


 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT, TO ANY OTHER APPLICABLE
INTERCREDITOR AGREEMENT, TCN SHALL ENSURE THAT, TO THE EXTENT EXCESS CASH FLOW
EXCEEDS £10,000,000 IN ANY FINANCIAL YEAR OF TCN, SUBJECT TO PARAGRAPH (B)
BELOW, AN AMOUNT EQUAL TO:


 

(I)            (A)          50% OF EXCESS CASH FLOW IN SUCH FINANCIAL YEAR IN
THE EVENT THAT THE COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 16.4
(COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE RATIO OF
CONSOLIDATED TOTAL DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO CONSOLIDATED
ANNUALISED TCN GROUP NET OPERATING CASH FLOW THE SEMI-ANNUAL PERIOD ENDING ON
THE LAST DAY OF SUCH FINANCIAL YEAR, IS GREATER THAN 3.5 TO 1.0; OR

 

(B)           25% of Excess Cash Flow in such financial year, in the event that
the Compliance Certificate delivered pursuant to Clause 16.4 (Compliance
Certificates) and the annual financial information delivered pursuant to Clause
16.1 (Financial Statements) demonstrate that the ratio of Consolidated Total
Debt as at the end of such financial year to Consolidated Annualised TCN Group
Net Operating Cash Flow for the Semi-Annual Period ending on the last day of
such financial year, is 3.5 to 1.0 or less but is more than 2.75 to 1.0,

 

minus

 

(II)           THE AGGREGATE AMOUNT OF EXCESS CASH FLOW FOR SUCH FINANCIAL YEAR
APPLIED OR TO BE APPLIED IN REPAYMENT OF THE SENIOR FACILITIES IN ACCORDANCE
WITH THE PRINCIPAL INTERCREDITOR DEED;

 

is applied in or towards repayment of Outstandings in accordance with Clause 6.3
(Application of Repayments) within 10 Business Days after the delivery to the
Facility Agent of the annual financial information of the TCN Group for such
financial year.

 


(B)           NO REPAYMENTS SHALL BE REQUIRED UNDER PARAGRAPH (A) ABOVE IN
RESPECT OF (I) THE FINANCIAL YEAR ENDING 31 DECEMBER 2004 OR (II) ANY OTHER
FINANCIAL YEAR IN THE EVENT THAT, IN THE CASE OF THIS PARAGRAPH (B)(II), THE
COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 16.4 (COMPLIANCE
CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED PURSUANT TO CLAUSE
16.1 (FINANCIAL STATEMENTS) IN RESPECT OF SUCH OTHER FINANCIAL YEAR DEMONSTRATE
THAT THE RATIO OF CONSOLIDATED TOTAL DEBT AS AT THE END OF SUCH FINANCIAL YEAR
TO CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW FOR THE SEMI-ANNUAL
PERIOD ENDING ON THE LAST DAY OF SUCH FINANCIAL YEAR, IS 2.75 TO 1.0 OR LESS.


 


7.5          REPAYMENT FROM DEBT PROCEEDS


 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT TO ANY OTHER APPLICABLE
INTERCREDITOR AGREEMENT AND UNLESS THE FACILITY AGENT (ACTING ON THE
INSTRUCTIONS OF THE INSTRUCTING GROUP) OTHERWISE AGREES, TCN

 

57

--------------------------------------------------------------------------------


 


SHALL, SUBJECT TO PARAGRAPH (B) BELOW, ENSURE THAT AN AMOUNT EQUAL TO 50% OF THE
NET PROCEEDS IN EXCESS OF £10,000,000 OF ANY FINANCIAL INDEBTEDNESS RAISED BY
THE ULTIMATE PARENT, TELEWEST UK OR ANY MEMBER OF THE TCN GROUP IN CONNECTION
WITH ANY SINGLE RAISING OF FINANCIAL INDEBTEDNESS AFTER THE DATE HEREOF SHALL BE
CONTRIBUTED TO A MEMBER OF THE TCN GROUP, IF APPLICABLE, IN ACCORDANCE WITH
CLAUSE 18.16 (CONTRIBUTIONS TO THE TCN GROUP) AND, TO THE EXTENT SUCH NET
PROCEEDS HAVE NOT BEEN OR ARE NOT REQUIRED TO BE APPLIED IN REPAYMENT OF THE
SENIOR FACILITIES IN ACCORDANCE WITH THE PRINCIPAL INTERCREDITOR DEED, APPLIED
IN OR TOWARDS REPAYMENT OF OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 6.3
(APPLICATION OF REPAYMENTS) IN THE INCREMENTAL AMOUNT AT THE END OF INTEREST
PERIODS NEXT ENDING ON OR AFTER THE 10TH BUSINESS DAY FOLLOWING THE DATE OF
RECEIPT OF SUCH NET PROCEEDS BY THE RELEVANT MEMBER OF THE GROUP.


 


(B)           PARAGRAPH (A) ABOVE SHALL NOT APPLY TO:


 

(I)            THE NET PROCEEDS OF THE SENIOR FACILITIES OR ANY FINANCIAL
INDEBTEDNESS RAISED IN RESPECT OF ANY SENIOR DEBT REFINANCING OR SECOND LIEN
REFINANCING PROVIDED THAT ANY AMOUNT RECEIVED IN CONNECTION WITH ANY SUCH SENIOR
DEBT REFINANCING OR SECOND LIEN REFINANCING WHICH EXCEEDS THE AGGREGATE OF (A)
THE AGGREGATE PRINCIPAL AMOUNT OF THE FINANCIAL INDEBTEDNESS BEING REFINANCED,
(B) ANY ACCRUED INTEREST THEREON, (C) ANY MAKE-WHOLE AND ANY OTHER CONTRACTUAL
PREMIUM PAYABLE IN RESPECT THEREOF AND (D) ANY FEES, COSTS, EXPENSES,
COMMISSIONS AND OTHER SIMILAR CHARGES REASONABLY INCURRED IN CONNECTION WITH
SUCH REFINANCING, SHALL BE REQUIRED TO BE REPAID IN ACCORDANCE WITH PARAGRAPH
(A) ABOVE EXCEPT TO THE EXTENT SUCH EXCESS WOULD BE EXCLUDED FROM THE
APPLICATION OF PARAGRAPH (A) ABOVE UNDER THE TERMS OF ANY OTHER PROVISION OF
THIS PARAGRAPH (B);

 

(II)           IN CONNECTION WITH AN UNINTEGRATED MERGER EVENT OR AT ANY TIME
PRIOR TO AN INTEGRATED MERGER EVENT, THE NET PROCEEDS OF ANY TARGET GROUP
REFINANCING INDEBTEDNESS RAISED BY THE ULTIMATE PARENT OR TELEWEST UK;

 

(III)         IN CONNECTION WITH OR AT ANY TIME AFTER AN INTEGRATED MERGER
EVENT, THE NET PROCEEDS OF ANY TARGET GROUP REFINANCING INDEBTEDNESS AND ANY
POST MERGER TARGET GROUP REFINANCING RAISED BY THE ULTIMATE PARENT, TELEWEST UK
OR ANY MEMBER OF THE GROUP, WHICH IS NOT OTHERWISE PROHIBITED BY THIS AGREEMENT,
(PROVIDED IN EACH CASE, THAT ANY AMOUNT RECEIVED IN CONNECTION WITH ANY TARGET
GROUP REFINANCING INDEBTEDNESS OR ANY POST MERGER TARGET GROUP REFINANCING WHICH
EXCEEDS THE AGGREGATE OF (A) THE AGGREGATE PRINCIPAL AMOUNT OF THE TARGET GROUP
FINANCIAL INDEBTEDNESS AND/OR TARGET GROUP REFINANCING INDEBTEDNESS (AS THE CASE
MAY BE) WHICH IS BEING REFINANCED, (B) ANY ACCRUED INTEREST THEREON, (C)
MAKE-WHOLE AND ANY OTHER CONTRACTUAL PREMIUM PAYABLE IN RESPECT THEREOF WHICH IS
NOT INCONSISTENT WITH STANDARD MARKET PRACTICE, AND (D) ANY REASONABLE FEES,
COSTS, EXPENSES, COMMISSIONS AND OTHER SIMILAR CHARGES REASONABLY INCURRED IN
CONNECTION WITH SUCH REFINANCING, SHALL BE REQUIRED TO BE REPAID IN ACCORDANCE
WITH PARAGRAPH (A) ABOVE, EXCEPT TO THE EXTENT SUCH EXCESS WOULD BE EXCLUDED
FROM THE APPLICATION OF PARAGRAPH (A) ABOVE UNDER THE TERMS OF ANY OTHER
PROVISION IN THIS PARAGRAPH (B));

 

(IV)          THE NET PROCEEDS OF ANY FINANCIAL INDEBTEDNESS IN RESPECT OF ANY
HEDGING AGREEMENT ENTERED INTO BY ANY MEMBER OF THE GROUP;

 

(V)            THE NET PROCEEDS OF ANY FINANCIAL INDEBTEDNESS RAISED BY THE
ULTIMATE PARENT, TELEWEST UK OR ANY MEMBER OF THE TCN GROUP FROM ANY OTHER
MEMBER OF THE GROUP TO THE EXTENT NOT OTHERWISE PROHIBITED BY THIS AGREEMENT;

 

(VI)          THE NET PROCEEDS OF ANY FINANCIAL INDEBTEDNESS RAISED BY THE
ULTIMATE PARENT, TELEWEST UK OR A MEMBER OF THE TCN GROUP TO THE EXTENT SUCH
FINANCIAL

 

58

--------------------------------------------------------------------------------


 

INDEBTEDNESS IS PERMITTED BY CLAUSE 19.4 (FINANCIAL INDEBTEDNESS) OR PARAGRAPH
(B) OF CLAUSE 19.15 (TELEWEST UK COVENANTS);

 

(VII)         THE NET PROCEEDS OF ANY TELEWEST GLOBAL DEBT RAISED BY THE
ULTIMATE PARENT OR TELEWEST UK WHICH NET PROCEEDS ARE, WITHIN 90 BUSINESS DAYS
OF RECEIPT THEREOF, CONTRIBUTED TO THE TCN GROUP IN ACCORDANCE WITH CLAUSE 18.16
(CONTRIBUTIONS TO THE TCN GROUP)AND DEPOSITED INTO A BLOCKED ACCOUNT TO THE
EXTENT CONTEMPLATED BY CLAUSE 7.3 (BLOCKED ACCOUNTS) AND APPLIED WITHIN 90 DAYS
AFTER SUCH DEPOSIT TOWARDS THE PURCHASE PRICE OF ANY ACQUISITION OR INVESTMENT
PERMITTED BY CLAUSE 19.13 (ACQUISITIONS AND INVESTMENTS) OR WITHIN 12 MONTHS
THEREAFTER TOWARDS CAPITAL EXPENDITURE IN COMPLIANCE WITH THE PROVISIONS OF
CLAUSE 17.2 (PERMITTED CAPITAL EXPENDITURE) OR TOWARDS AMOUNTS RELATING TO VIDEO
ON DEMAND AS SET OUT IN PARAGRAPH (A)(IV) OF THE DEFINITION OF CONSOLIDATED TCN
GROUP CASH FLOW;

 

(VIII)        THE NET PROCEEDS OF ANY SERVICEABLE NON TCN GROUP DEBT RAISED BY
THE ULTIMATE PARENT OR TELEWEST UK WHICH NET PROCEEDS ARE CONTRIBUTED TO THE TCN
GROUP IN ACCORDANCE WITH CLAUSE 18.16 (CONTRIBUTIONS TO THE TCN GROUP), PROVIDED
THAT IF SUCH SERVICEABLE NON TCN GROUP DEBT HAD BEEN INCURRED BY A MEMBER OF THE
TCN GROUP, IT WOULD HAVE BEEN PERMITTED PURSUANT TO PARAGRAPH (G) OR (M) OF
CLAUSE 19.4 (FINANCIAL INDEBTEDNESS); OR

 

(IX)          THE NET PROCEEDS OF ANY TELEWEST GLOBAL DEBT RAISED BY THE
ULTIMATE PARENT OR TELEWEST UK WHICH CONSTITUTES TARGET GROUP ACQUISITION
INDEBTEDNESS OR TARGET GROUP ACQUISITION REFINANCING INDEBTEDNESS (PROVIDED THAT
ANY AMOUNT RECEIVED IN CONNECTION WITH ANY TARGET GROUP ACQUISITION REFINANCING
INDEBTEDNESS WHICH EXCEEDS THE AGGREGATE OF (A) THE AGGREGATE PRINCIPAL AMOUNT
OF THE TARGET GROUP ACQUISITION INDEBTEDNESS BEING REFINANCED, (B) ANY ACCRUED
INTEREST THEREON, (C) MAKE-WHOLE AND ANY OTHER CONTRACTUAL PREMIUM PAYABLE IN
RESPECT THEREOF WHICH IS NOT INCONSISTENT WITH STANDARD MARKET PRACTICE, AND (D)
ANY FEES, COSTS, EXPENSES, COMMISSIONS AND OTHER SIMILAR CHARGES REASONABLY
INCURRED IN CONNECTION WITH SUCH REFINANCING, SHALL BE REQUIRED TO BE REPAID IN
ACCORDANCE WITH PARAGRAPH (A) ABOVE, EXCEPT TO THE EXTENT SUCH EXCESS WOULD BE
EXCLUDED FROM THE APPLICATION OF PARAGRAPH (A) ABOVE UNDER THE TERMS OF ANY
OTHER PROVISION IN THIS PARAGRAPH (B)).

 


7.6          REPAYMENT FROM EQUITY PROCEEDS


 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT TO ANY OTHER APPLICABLE
INTERCREDITOR AGREEMENT AND UNLESS THE FACILITY AGENT (ACTING ON THE
INSTRUCTIONS OF THE INSTRUCTING GROUP) OTHERWISE AGREES, TCN SHALL (SUBJECT TO
PARAGRAPH (B) BELOW) ENSURE, TO THE EXTENT EQUITY PROCEEDS EXCEED £10,000,000 IN
ANY FINANCIAL YEAR OF TCN, THAT AN AMOUNT EQUAL TO:


 

(I)            50% OF EQUITY PROCEEDS IN RESPECT OF ANY SINGLE RAISING OF
EQUITY, IN THE EVENT THAT THE COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED
PURSUANT TO CLAUSE 16.4 (COMPLIANCE CERTIFICATES) AND THE QUARTERLY FINANCIAL
INFORMATION DELIVERED PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS) FOR EACH
FINANCIAL QUARTER IN THE SEMI-ANNUAL PERIOD ENDING ON THE QUARTER DATE TO WHICH
SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE RATIO OF CONSOLIDATED
TOTAL DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED ANNUALISED TCN GROUP NET
OPERATING CASH FLOW FOR THE SEMI-ANNUAL PERIOD ENDING ON SUCH QUARTER DATE IS
MORE THAN 3.5 TO 1.0; OR

 

(II)           25% OF EQUITY PROCEEDS IN RESPECT OF ANY SINGLE RAISING OF
EQUITY, IN THE EVENT THAT THE COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED
PURSUANT TO CLAUSE 16.4 (COMPLIANCE CERTIFICATES) AND THE QUARTERLY FINANCIAL
INFORMATION DELIVERED PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS) FOR EACH
FINANCIAL QUARTER IN THE SEMI-ANNUAL PERIOD ENDING

 

59

--------------------------------------------------------------------------------


 

ON THE QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE
THAT THE RATIO OF CONSOLIDATED TOTAL DEBT AS AT SUCH QUARTER DATE TO
CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW FOR THE SEMI-ANNUAL
PERIOD ENDING ON SUCH QUARTER DATE IS 3.5 TO 1.0  OR LESS BUT IS MORE THAN 3.0
TO 1.0,

 

shall be contributed to a member of the TCN Group in accordance with Clause
18.16 (Contributions to the TCN Group) and, to the extent such Net Proceeds have
not been or are not required to be applied in repayment of the Senior Facilities
in accordance with the Principal Intercreditor Deed, applied in or towards
repayment of Outstandings in accordance with Clause 6.3 (Application of
Repayments) in each case at the end of Interest Periods next ending on or after
the 10th Business Day following the date of receipt of such Net Proceeds by the
relevant  issuer.

 


(B)           PARAGRAPH (A) SHALL NOT APPLY TO ANY EQUITY PROCEEDS:


 

(I)            TO THE EXTENT THAT ANY BORROWER HAS MADE A VOLUNTARY PREPAYMENT
OF THE OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 6.1 (VOLUNTARY PREPAYMENT) USING
THE PROCEEDS OF ANY TELEWEST GLOBAL DEBT (THE “VOLUNTARY PREPAYMENT AMOUNT”) AND
SUCH EQUITY PROCEEDS ARE APPLIED IN PREPAYMENT OF THE TELEWEST GLOBAL DEBT SO
USED;

 

(II)           TO THE EXTENT SUCH EQUITY PROCEEDS ARE CONTRIBUTED TO OR INVESTED
IN THE TCN GROUP IN ACCORDANCE WITH CLAUSE 18.16 (CONTRIBUTIONS TO THE TCN
GROUP) AND IMMEDIATELY UPON SUCH CONTRIBUTION, ARE DEPOSITED INTO A BLOCKED
ACCOUNT TO THE EXTENT CONTEMPLATED BY CLAUSE 7.3 (BLOCKED ACCOUNTS) AND APPLIED
WITHIN 180 DAYS THEREAFTER TOWARDS THE PURCHASE PRICE OF ANY ACQUISITION OR
INVESTMENT PERMITTED BY CLAUSE 19.13 (ACQUISITIONS AND INVESTMENTS) OR WITHIN 12
MONTHS THEREAFTER TOWARDS ANY CAPITAL EXPENDITURES NOT PROHIBITED BY THE
PROVISIONS OF CLAUSE 17.2 (PERMITTED CAPITAL EXPENDITURE) OR TOWARDS AMOUNTS
RELATING TO VIDEO ON DEMAND AS SET OUT IN PARAGRAPH (A)(IV) OF THE DEFINITION OF
CONSOLIDATED TCN GROUP CASH FLOW;

 

(III)         TO THE EXTENT SUCH EQUITY PROCEEDS ARE APPLIED TOWARDS
CONSIDERATION PAYABLE IN CONNECTION WITH, AND ANY REASONABLE FEES, COMMISSIONS,
EXPENSES OR OTHER SIMILAR CHARGES INCURRED BY THE GROUP IN RELATION TO, A MERGER
EVENT;

 

(IV)          ARISING FROM THE EXERCISE OF STOCK OPTIONS OR ANY OTHER ISSUANCE
OF SIMILAR SECURITIES TO DIRECTORS, OFFICERS, EMPLOYEES OR CONSULTANTS OF ANY
MEMBER OF THE GROUP;

 

(V)            TO THE EXTENT SUCH EQUITY PROCEEDS ARE APPLIED TOWARDS ANY
REFINANCING OF TARGET GROUP ACQUISITION INDEBTEDNESS, TARGET GROUP ACQUISITION
REFINANCING INDEBTEDNESS, TARGET GROUP FINANCIAL INDEBTEDNESS, TARGET GROUP
REFINANCING INDEBTEDNESS OR POST MERGER TARGET GROUP REFINANCING; AND

 

(VI)          TO THE EXTENT RAISED BY ANY MEMBER OF THE GROUP WHICH IS A JOINT
VENTURE BUT WHICH IS NOT A MEMBER OF THE TCN GROUP AND APPLIED FOR ITS OWN
PURPOSES.

 


(C)           TCN’S OBLIGATIONS UNDER CLAUSE 7.6(A) ABOVE SHALL NOT APPLY IN
RESPECT OF EQUITY PROCEEDS IF, ON THE LAST DAY OF THE FINANCIAL QUARTER ENDED
MOST RECENTLY PRIOR TO THE RECEIPT OF SUCH EQUITY PROCEEDS IN RESPECT OF WHICH A
COMPLIANCE CERTIFICATE HAS BEEN DELIVERED PURSUANT TO CLAUSE 16.4 (COMPLIANCE
CERTIFICATES) AND QUARTERLY FINANCIAL INFORMATION HAS BEEN DELIVERED PURSUANT TO
CLAUSE 16.1 (FINANCIAL STATEMENTS), THE RATIO OF CONSOLIDATED TOTAL DEBT AS AT
THE LAST DAY OF SUCH FINANCIAL QUARTER TO CONSOLIDATED ANNUALISED TCN GROUP NET
OPERATING CASH FLOW FOR THE SEMI-ANNUAL PERIOD ENDING ON SUCH DAY IS 3.0 TO 1.0
OR LESS.

 

60

--------------------------------------------------------------------------------


 


8.             INTEREST


 


8.1          INTEREST PERIODS


 

The period for which an Advance is outstanding shall be divided into successive
periods (each an “Interest Period”) each of which (other than the first) shall
start on the last day of the preceding such period.

 


8.2          DURATION


 

The duration of each Interest Period shall, save as otherwise provided in this
Agreement, be 1, 2, 3 or 6 months or such other period of up to 12 months as all
the Lenders may agree, as the relevant Borrower may select by no later than 2:00
p.m. on the date falling 3 Business Days before the first day of the relevant
Interest Period, provided that:

 


(A)           IF THE RELEVANT BORROWER FAILS TO GIVE SUCH NOTICE OF SELECTION IN
RELATION TO AN INTEREST PERIOD, THE DURATION OF THAT INTEREST PERIOD SHALL,
SUBJECT TO THE OTHER PROVISIONS OF THIS CLAUSE 8, BE 3 MONTHS;


 


(B)           PRIOR TO THE SYNDICATION DATE, UNLESS THE FACILITY AGENT OTHERWISE
AGREES, THE DURATION OF EACH INTEREST PERIOD SHALL BE 1 MONTH (OR, IF LESS, SUCH
DURATION AS MAY BE NECESSARY TO ENSURE THAT SUCH INTEREST PERIOD ENDS ON THE
SYNDICATION DATE); AND


 


(C)           ANY INTEREST PERIOD THAT WOULD OTHERWISE END DURING THE MONTH
PRECEDING OR EXTEND BEYOND THE FINAL MATURITY DATE SHALL BE OF SUCH DURATION
THAT IT SHALL END ON THE FINAL MATURITY DATE.


 


8.3          PAYMENT OF INTEREST


 

On (a) the last day of each Interest Period (or if such day is not a Business
Day, on the immediately succeeding Business Day in the then current month (if
there is one) or the preceding Business Day (if there is not)), and if the
relevant Interest Period exceeds 6 months, on the expiry of each 6 month period
during that Interest Period, or (b) if Clause 11.1(k) applies, the relevant
Confirmation Date, the Borrower to whom the relevant Advance was made shall pay
accrued interest on such Advance.

 


8.4          INTEREST RATE


 

The rate of interest applicable to an Advance at any time during an Interest
Period relating to it shall be the rate per annum which is the sum of the
Margin, the Associated Costs Rate for such Advance at such time (if applicable)
and LIBOR for such Interest Period.

 


8.5          NOTIFICATION


 

The Facility Agent shall promptly notify the relevant Borrower and the Lenders
of each determination of LIBOR, the Associated Costs Rate, and any change to the
proposed length of an Interest Period or any interest rate occasioned by the
operation of Clause 9 (Market Disruption and Alternative Interest Rates).

 


9.             MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES


 


9.1          MARKET DISRUPTION


 

If, in relation to any Interest Period:

 


(A)           LIBOR IS TO BE DETERMINED BY REFERENCE TO THE REFERENCE BANKS AND,
AT OR ABOUT 11.00 A.M. (LONDON TIME) ON THE QUOTATION DATE FOR SUCH INTEREST
PERIOD, NONE OR ONLY ONE OF THE

 

61

--------------------------------------------------------------------------------


 


REFERENCE BANKS SUPPLIES A RATE FOR THE PURPOSE OF DETERMINING LIBOR, AS THE
CASE MAY BE, FOR THE RELEVANT PERIOD; OR


 


(B)           BEFORE THE CLOSE OF BUSINESS IN LONDON ON THE QUOTATION DATE FOR
SUCH INTEREST PERIOD, THE FACILITY AGENT HAS BEEN NOTIFIED BY A LENDER OR EACH
OF A GROUP OF LENDERS TO WHOM IN AGGREGATE 40% OR MORE OF THE RELEVANT ADVANCE
IS OWED (OR, IN THE CASE OF AN UNDRAWN ADVANCE, IF MADE, WOULD BE OWED) THAT THE
COST TO IT OF OBTAINING MATCHING DEPOSITS FOR THE RELEVANT ADVANCE IN THE LONDON
INTERBANK MARKET WOULD BE IN EXCESS OF LIBOR,


 

then the Facility Agent shall notify the relevant Borrowers and the Lenders of
such event and, notwithstanding anything to the contrary in this Agreement,
Clause 9.2 (Substitute Interest Period and Interest Rate) shall apply (if the
relevant Advance is already outstanding).  If either paragraph (a) or (b)
applies to a proposed Advance such Advance shall not be made.

 


9.2          SUBSTITUTE INTEREST PERIOD AND INTEREST RATE


 


(A)           IF PARAGRAPH (A) OF CLAUSE 9.1 (MARKET DISRUPTION) APPLIES, THE
DURATION OF THE RELEVANT INTEREST PERIOD SHALL BE 1 MONTH OR, IF LESS, SUCH THAT
IT SHALL END ON THE TERMINATION DATE.


 


(B)           IF EITHER PARAGRAPH OF CLAUSE 9.1 (MARKET DISRUPTION) APPLIES TO
AN ADVANCE, THE RATE OF INTEREST APPLICABLE TO EACH LENDER’S PORTION OF SUCH
ADVANCE DURING THE RELEVANT INTEREST PERIOD SHALL (SUBJECT TO ANY AGREEMENT
REACHED PURSUANT TO CLAUSE 9.3 (ALTERNATIVE RATE)) BE THE RATE PER ANNUM WHICH
IS THE SUM OF:


 

(I)            THE MARGIN;

 

(II)           THE RATE PER ANNUM NOTIFIED TO THE FACILITY AGENT BY SUCH LENDER
BEFORE THE LAST DAY OF SUCH INTEREST PERIOD TO BE THAT WHICH EXPRESSES AS A
PERCENTAGE RATE PER ANNUM THE COST TO SUCH LENDER OF FUNDING FROM WHATEVER
SOURCES IT MAY REASONABLY SELECT ITS PORTION OF SUCH ADVANCE DURING SUCH
INTEREST PERIOD; AND

 

(III)         THE ASSOCIATED COSTS RATE, IF ANY, APPLICABLE TO SUCH LENDER’S
PARTICIPATION IN THE RELEVANT ADVANCE.

 


9.3          ALTERNATIVE RATE


 

If Clause 9.1 (Market Disruption) applies and the Facility Agent or any Borrower
so requires, the Facility Agent and TCN shall enter into negotiations with a
view to agreeing an alternative basis:

 

(a)           for determining the rate of interest from time to time applicable
to such Advances; and/or

 

(b)           upon which such Advances may be maintained thereafter,

 

and any such alternative basis that is agreed shall take effect in accordance
with its terms and be binding on each party to this Agreement, provided that the
Facility Agent may not agree any such alternative basis without the prior
consent of each Lender, acting reasonably.

 


10.          COMMISSIONS AND FEES


 


10.1        ARRANGEMENT AND UNDERWRITING FEE


 

TCN shall pay to the Mandated Lead Arrangers the arrangement fee specified in
the letter dated 2 November 2004 from the Mandated Lead Arrangers to TCN at the
time and in the amount specified in such letter.

 

62

--------------------------------------------------------------------------------


 


10.2        AGENCY FEE


 

TCN shall pay to the Facility Agent for its own account the fees specified in
the letter dated on or around the date hereof from the Facility Agent to TCN at
the times and in the amounts specified in such letter.

 


11.          TAXES


 


11.1        TAX GROSS-UP


 


(A)           EACH PAYMENT MADE BY AN OBLIGOR UNDER A FINANCE DOCUMENT SHALL BE
MADE BY IT WITHOUT ANY TAX DEDUCTION, UNLESS A TAX DEDUCTION IS REQUIRED BY LAW.


 


(B)           AS SOON AS IT BECOMES AWARE THAT AN OBLIGOR IS OR WILL BE REQUIRED
BY LAW TO MAKE A TAX DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE RATE AT WHICH
OR THE BASIS ON WHICH SUCH TAX DEDUCTION IS TO BE MADE) THE RELEVANT OBLIGOR
SHALL NOTIFY THE FACILITY AGENT ACCORDINGLY.  SIMILARLY, A LENDER SHALL NOTIFY
THE FACILITY AGENT UPON BECOMING SO AWARE IN RESPECT OF A PAYMENT PAYABLE TO
THAT LENDER.


 


(C)           IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY AN OBLIGOR,
THE AMOUNT OF THE PAYMENT DUE SHALL, UNLESS PARAGRAPH (F) BELOW APPLIES, BE
INCREASED TO AN AMOUNT SO THAT, AFTER THE REQUIRED TAX DEDUCTION IS MADE, THE
PAYEE RECEIVES AN AMOUNT EQUAL TO THE AMOUNT IT WOULD HAVE RECEIVED HAD NO TAX
DEDUCTION BEEN REQUIRED.


 


(D)           IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY THE FACILITY
AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE (OTHER THAN BY REASON OF THE
FACILITY AGENT OR THE SECURITY TRUSTEE PERFORMING ITS OBLIGATIONS AS SUCH UNDER
THIS AGREEMENT THROUGH AN OFFICE LOCATED OUTSIDE THE UNITED KINGDOM OR THE US
PAYING AGENT PERFORMING ITS OBLIGATIONS AS SUCH THROUGH AN OFFICE LOCATED
OUTSIDE THE UNITED STATES) FROM ANY PAYMENT TO ANY FINANCE PARTY WHICH
REPRESENTS AN AMOUNT OR AMOUNTS RECEIVED FROM AN OBLIGOR, THAT OBLIGOR SHALL,
UNLESS PARAGRAPH (F) BELOW APPLIES, PAY DIRECTLY TO THAT FINANCE PARTY AN AMOUNT
WHICH, AFTER MAKING THE REQUIRED TAX DEDUCTION ENABLES THE PAYEE OF THAT AMOUNT
TO RECEIVE AN AMOUNT EQUAL TO THE PAYMENT WHICH IT WOULD HAVE RECEIVED IF NO TAX
DEDUCTION HAD BEEN REQUIRED


 


(E)           IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY THE FACILITY
AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE FROM ANY PAYMENT TO ANY
FINANCE PARTY, THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE
AS APPROPRIATE SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN
CONNECTION WITH THAT TAX DEDUCTION TO THE RELEVANT TAXING AUTHORITY WITHIN THE
TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY LAW AND WITHIN 30 DAYS OF
MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT IN CONNECTION WITH THAT TAX
DEDUCTION, THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE AS
APPROPRIATE MAKING THAT TAX DEDUCTION OR OTHER PAYMENT SHALL DELIVER TO TCN OR
THE US BORROWER, AS APPROPRIATE, EVIDENCE THAT THE TAX DEDUCTION OR OTHER
PAYMENT HAS BEEN MADE OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


(F)            NO OBLIGOR IS REQUIRED TO MAKE A TAX PAYMENT TO A LENDER UNDER
PARAGRAPHS (C) OR (D) ABOVE FOR A TAX DEDUCTION IN RESPECT OF TAX IMPOSED BY THE
UNITED KINGDOM ON A PAYMENT OF INTEREST IN RESPECT OF A PARTICIPATION IN AN
ADVANCE BY THAT LENDER TO TCN WHERE THAT LENDER IS NOT A QUALIFYING LENDER ON
THE DATE ON WHICH THE RELEVANT PAYMENT OF INTEREST IS DUE (OTHERWISE THAN AS A
CONSEQUENCE OF A CHANGE IN TAX LAW) TO THE EXTENT THAT PAYMENT COULD HAVE BEEN
MADE WITHOUT A TAX DEDUCTION IF THAT LENDER HAD BEEN A QUALIFYING LENDER ON THAT
DATE.

 

63

--------------------------------------------------------------------------------


 


(G)           THE RELEVANT OBLIGOR WHICH IS REQUIRED TO MAKE A TAX DEDUCTION
SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN CONNECTION WITH THAT
TAX DEDUCTION TO THE RELEVANT TAXING AUTHORITY WITHIN THE TIME ALLOWED AND IN
THE MINIMUM AMOUNT REQUIRED BY LAW.


 


(H)           WITHIN 30 DAYS OF MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT
REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, THE RELEVANT OBLIGOR MAKING THAT
TAX DEDUCTION OR OTHER PAYMENT SHALL DELIVER TO THE FACILITY AGENT OR THE US
PAYING AGENT, AS APPROPRIATE, FOR THE FINANCE PARTY ENTITLED TO THE INTEREST TO
WHICH SUCH TAX DEDUCTION OR PAYMENT RELATES EVIDENCE THAT THE TAX DEDUCTION OR
OTHER PAYMENT HAS BEEN MADE OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


(I)            EACH LENDER EXPRESSED TO BE A “UK NON-BANK LENDER” IN PART 2 OF
SCHEDULE 1 (UK NON-BANK LENDERS) OR IN THE TRANSFER DEED PURSUANT TO WHICH IT
BECOMES A LENDER REPRESENTS AND WARRANTS TO:


 

(I)            THE FACILITY AGENT AND TCN, ON THE DATE OF THIS AGREEMENT, OR ON
THE RELEVANT TRANSFER DATE (AS THE CASE MAY BE) THAT IT IS WITHIN PARAGRAPH (A)
OF THE DEFINITION OF UK NON-BANK LENDER ON THAT DATE (UNLESS, IF IT IS NOT
WITHIN PARAGRAPH (A), IT IS WITHIN PARAGRAPH (B) OF THE DEFINITION OF UK
NON-BANK LENDER ON THAT DATE, AND HAS NOTIFIED THE FACILITY AGENT OF THE
CIRCUMSTANCES BY VIRTUE OF WHICH IT FALLS WITHIN SUCH PARAGRAPH (B) AND HAS
PROVIDED EVIDENCE OF THE SAME TO TCN IF AND TO THE EXTENT REQUESTED TO DO SO,
AND THE FACILITY AGENT); AND

 

(II)           THE FACILITY AGENT AND TCN THAT, UNLESS IT NOTIFIES THE FACILITY
AGENT AND TCN TO THE CONTRARY IN WRITING PRIOR TO ANY SUCH DATE, ITS
REPRESENTATION AND WARRANTY IN PARAGRAPH (I) OF THIS CLAUSE 11.1(I) IS TRUE IN
RELATION TO THAT LENDER’S PARTICIPATION IN EACH ADVANCE MADE TO TCN, ON EACH
DATE THAT TCN MAKES A PAYMENT OF INTEREST IN RELATION TO SUCH ADVANCE.

 


(J)            A LENDER THAT INTENDS TO QUALIFY AS A UK TREATY LENDER AND THE
RELEVANT OBLIGOR THAT MAKES A PAYMENT TO WHICH THAT LENDER IS ENTITLED SHALL
CO-OPERATE IN COMPLETING ANY PROCEDURAL FORMALITIES NECESSARY FOR THE RELEVANT
OBLIGOR TO OBTAIN AUTHORISATION TO MAKE THAT PAYMENT WITHOUT A TAX DEDUCTION.


 


(K)           (I)            IF, IN RELATION TO ANY INTEREST PAYMENT TO A LENDER
ON AN ADVANCE:


 


(A)          THAT LENDER HAS CONFIRMED TO TCN AND THE FACILITY AGENT BEFORE THAT
INTEREST PAYMENT WOULD OTHERWISE FALL DUE THAT:


 


(1)           IT HAS COMPLETED THE NECESSARY PROCEDURAL FORMALITIES REFERRED TO
IN PARAGRAPH (J) OF THIS CLAUSE 11.1; AND


 


(2)           THE INLAND REVENUE HAS NOT DECLINED TO ISSUE THE AUTHORISATION
REFERRED TO IN THE DEFINITION OF “UK TREATY LENDER” (THE “AUTHORISATION”) TO
THAT LENDER IN RELATION TO THAT ADVANCE, OR IF THE INLAND REVENUE HAS DECLINED,
THE LENDER IS DISPUTING THAT DECISION IN GOOD FAITH; AND


 

(B)          the relevant Obligor has not received the Authorisation,

 

then, that interest payment (the “relevant Interest Payment”) shall not be due
and payable under or Clause 8.3 (Payment of Interest) until the date (the
“Confirmation Date”) which is  2 Business Days after the earlier of:

 

(x)           the date on which the Authorisation is received by the relevant
Obligor;

 

64

--------------------------------------------------------------------------------


 

(y)           the date that Lender confirms to TCN and the Facility Agent that
it is not entitled to claim full relief from liability to taxation otherwise
imposed by the United Kingdom (in relation to that Lender’s participation in
Advances made to TCN) on interest under a Double Taxation Treaty in relation to
the relevant Interest Payment; and

 

(z)           the date which is 6 months after the date on which the relevant
Interest Payment had otherwise been due and payable.

 

(ii)           For the avoidance of doubt, in the event that sub-paragraph (i)
of this paragraph (k) applies the Interest Period to which the relevant Interest
Payment relates shall not be extended and the start of the immediately
succeeding Interest Period shall not be delayed.

 


11.2        TAX INDEMNITY


 


(A)           SUBJECT TO PARAGRAPH (B) OF THIS CLAUSE, TCN SHALL (WITHIN 5
BUSINESS DAYS OF DEMAND BY THE FACILITY AGENT) PAY (OR PROCURE THAT THE RELEVANT
OBLIGOR PAYS) FOR THE ACCOUNT OF A PROTECTED PARTY AN AMOUNT EQUAL TO ANY TAX
LIABILITY WHICH THAT PROTECTED PARTY REASONABLY DETERMINES HAS BEEN OR WILL BE
SUFFERED BY THAT PROTECTED PARTY (DIRECTLY OR INDIRECTLY) IN CONNECTION WITH ANY
FINANCE DOCUMENT.


 


(B)           PARAGRAPH (A) OF THIS CLAUSE SHALL NOT APPLY:


 

(I)            WITH RESPECT TO ANY TAX LIABILITY OF A PROTECTED PARTY IN RESPECT
OF TAX ON OVERALL NET INCOME OF THAT PROTECTED PARTY;

 

(II)           TO THE EXTENT THAT ANY TAX LIABILITY HAS BEEN COMPENSATED FOR BY
AN INCREASED PAYMENT OR OTHER PAYMENT UNDER PARAGRAPHS (C) OR (D) OF CLAUSE 11.1
(TAX GROSS-UP) OR WOULD HAVE BEEN COMPENSATED FOR BY SUCH AN INCREASED PAYMENT
OR OTHER PAYMENT, BUT FOR THE APPLICATION OF PARAGRAPH (F) OF CLAUSE 11.1 (TAX
GROSS-UP); OR

 

(III)         UNTIL THE CLOSING DATE HAS OCCURRED.

 


(C)           A PROTECTED PARTY MAKING, OR INTENDING TO MAKE, A CLAIM PURSUANT
TO PARAGRAPH (A) OF THIS CLAUSE 11.2 SHALL PROMPTLY NOTIFY THE FACILITY AGENT OF
THE EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM TOGETHER WITH
SUPPORTING EVIDENCE, FOLLOWING WHICH THE FACILITY AGENT SHALL NOTIFY TCN AND
PROVIDE SUCH EVIDENCE TO IT.


 


(D)           A PROTECTED PARTY SHALL, ON RECEIVING A PAYMENT FROM AN OBLIGOR
UNDER THIS CLAUSE 11.2, NOTIFY THE FACILITY AGENT.


 


(E)           IN THIS CLAUSE 11.2:


 

“Tax Liability” means, in respect of any Protected Party:

 

(I)            ANY LIABILITY OR ANY INCREASE IN THE LIABILITY OF THAT PERSON TO
MAKE ANY PAYMENT OF OR IN RESPECT OF TAX;

 

(II)           ANY LOSS OF ANY RELIEF, ALLOWANCE, DEDUCTION OR CREDIT IN RESPECT
OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON;

 

(III)         ANY SETTING OFF AGAINST INCOME, PROFITS OR GAINS OR AGAINST ANY
TAX LIABILITY OF ANY RELIEF, ALLOWANCE, DEDUCTION OR CREDIT IN RESPECT OF TAX
WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON; AND

 

65

--------------------------------------------------------------------------------


 

(IV)          ANY LOSS OR SETTING OFF AGAINST ANY TAX LIABILITY OF A RIGHT TO
REPAYMENT OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON.

 

For this purpose, any question of whether or not any relief, allowance,
deduction, credit or right to repayment of tax has been lost or set off in
relation to any person, and if so, the date on which that loss or set-off took
place, shall be conclusively determined by that person, acting reasonably and in
good faith and such determination shall be binding on the relevant parties to
this Agreement.

 

“Tax on Overall Net Income” means, in relation to a Protected Party, tax (other
than tax deducted or withheld from any payment) imposed on the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party by the jurisdiction in which the relevant Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which the
Finance Party is treated as residing for tax purposes or in which the relevant
Finance Party’s Facility Office or head office is situated.

 


(F)            A PROTECTED PARTY MAKING OR INTENDING TO MAKE A CLAIM UNDER
PARAGRAPH (A) ABOVE SHALL PROMPTLY NOTIFY THE FACILITY AGENT OF THE EVENT WHICH
WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM TOGETHER WITH SUPPORTING EVIDENCE,
FOLLOWING WHICH THE FACILITY AGENT SHALL NOTIFY TCN AND PROVIDE SUCH EVIDENCE TO
IT.


 


(G)           A PROTECTED PARTY SHALL, ON RECEIVING A PAYMENT FROM AN OBLIGOR
UNDER THIS CLAUSE 11.2, NOTIFY THE FACILITY AGENT.


 


11.3        TAX CREDIT


 


(A)           IF AN OBLIGOR MAKES A TAX PAYMENT AND THE RELEVANT FINANCE PARTY
DETERMINES (ACTING IN GOOD FAITH AND REASONABLY) THAT:


 

(I)            A TAX CREDIT IS ATTRIBUTABLE TO THAT TAX PAYMENT; AND

 

(II)           THAT FINANCE PARTY HAS OBTAINED, UTILISED AND RETAINED THAT TAX
CREDIT,

 

the Finance Party shall (subject to paragraph (b) below and to the extent that
such Finance Party can do so without prejudicing the availability and/or the
amount of the Tax Credit and the right of that Finance Party to obtain any other
benefit, relief or allowance which may be available to it) pay to the relevant
Obligor such amount which that Finance Party determines, acting reasonably and
in good faith, will leave it (after that payment) in the same after-tax position
as it would have been in had the Tax Payment not been made by the relevant
Obligor.

 


(B)           (I)            EACH FINANCE PARTY SHALL HAVE AN ABSOLUTE
DISCRETION AS TO THE TIME AT WHICH AND THE ORDER AND MANNER IN WHICH IT REALISES
OR UTILISES ANY TAX CREDITS AND SHALL NOT BE OBLIGED TO ARRANGE ITS BUSINESS OR
ITS TAX AFFAIRS IN ANY PARTICULAR WAY IN ORDER TO BE ELIGIBLE FOR ANY CREDIT OR
REFUND OR SIMILAR BENEFIT.


 

(ii)           No Finance Party shall be obliged to disclose to any other person
any information regarding its business, tax affairs or tax computations.

 

(iii)         If a Finance Party has made a payment to an Obligor pursuant to
this Clause 11.3 on account of a Tax Credit and it subsequently transpires that
that Finance Party did not receive that Tax Credit or received a reduced Tax
Credit, such Obligor shall, on demand, pay to that Finance Party the amount
which that Finance Party determines, acting reasonably and in good faith, will
put it (after that payment is received) in the same after tax position as it
would have been in had no such payment or a reduced payment been made to such
Obligor.

 

66

--------------------------------------------------------------------------------


 


(C)           NO FINANCE PARTY SHALL BE OBLIGED TO MAKE ANY PAYMENT UNDER THIS
CLAUSE 11.3 IF, BY DOING SO, IT WOULD CONTRAVENE THE TERMS OF ANY APPLICABLE LAW
OR ANY NOTICE, DIRECTION OR REQUIREMENT OF ANY GOVERNMENTAL OR REGULATORY
AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW).


 


12.          INCREASED COSTS


 


12.1        INCREASED COSTS


 

Subject to Clause 12.3, (Exceptions) TCN shall, within 3 Business Days of a
demand by the Facility Agent, pay for the account of a Finance Party the amount
of any Increased Cost incurred by that Finance Party or any of its Affiliates as
a result (direct or indirect) of:

 


(A)           THE INTRODUCTION OR IMPLEMENTATION OF OR ANY CHANGE IN (OR ANY
CHANGE IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY LAW,
REGULATION, PRACTICE OR CONCESSION OR ANY DIRECTIVE, REQUIREMENT, REQUEST OR
GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW BUT WHERE SUCH LAW,
REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE
DOES NOT HAVE THE FORCE OF LAW, IT IS ONE WITH WHICH BANKS OR FINANCIAL
INSTITUTIONS SUBJECT TO THE SAME ARE GENERALLY ACCUSTOMED TO COMPLY) OF ANY
CENTRAL BANK, INCLUDING THE EUROPEAN CENTRAL BANK, THE FINANCIAL SERVICES
AUTHORITY OR ANY OTHER FISCAL, MONETARY, REGULATORY OR OTHER AUTHORITY AFTER THE
DATE OF THIS AGREEMENT;


 


(B)           COMPLIANCE WITH ANY LAW, REGULATION, PRACTICE, CONCESSION OR ANY
SUCH DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE MADE AFTER THE DATE OF THIS
AGREEMENT; OR


 


(C)           THE IMPLEMENTATION OF ECONOMIC OR MONETARY UNION BY ANY MEMBER
STATE WHICH IS NOT ALREADY A PARTICIPATING MEMBER STATE.


 


12.2        INCREASED COSTS CLAIMS


 


(A)           A FINANCE PARTY INTENDING TO MAKE A CLAIM PURSUANT TO CLAUSE 12.1
(INCREASED COSTS) SHALL NOTIFY THE FACILITY AGENT OF THE EVENT GIVING RISE TO
THE CLAIM, FOLLOWING WHICH THE FACILITY AGENT SHALL PROMPTLY NOTIFY TCN.


 


(B)           EACH FINANCE PARTY SHALL, AS SOON AS PRACTICABLE AFTER A DEMAND BY
THE FACILITY AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS OR IF
APPLICABLE, ITS AFFILIATE’S INCREASED COSTS SETTING OUT IN REASONABLE DETAIL ITS
CALCULATIONS IN RELATION TO SUCH INCREASED COSTS.


 


12.3        EXCEPTIONS


 

Clause 12.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 


(A)           ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY LAW TO BE MADE BY AN
OBLIGOR, AS THE CASE MAY BE;


 


(B)           COMPENSATED FOR BY CLAUSE 11.2 (TAX INDEMNITY) (OR WOULD HAVE BEEN
COMPENSATED FOR BY CLAUSE 11.2 BUT WAS NOT SO COMPENSATED SOLELY BECAUSE
PARAGRAPH (B) OF CLAUSE 11.2 APPLIED);


 


(C)           COMPENSATED FOR BY THE PAYMENT OF THE ASSOCIATED COSTS RATE;


 


(D)           ATTRIBUTABLE TO THE GROSS NEGLIGENCE OF, OR WILFUL BREACH BY, THE
RELEVANT FINANCE PARTY OR IF APPLICABLE, ANY OF ITS AFFILIATES OF ANY LAW,
REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE,
TO WHICH THE IMPOSITION OF SUCH INCREASED COST RELATES; OR

 

67

--------------------------------------------------------------------------------


 


(E)           ATTRIBUTABLE TO A DELAY OF MORE THAN 30 DAYS IN THE RELEVANT
FINANCE PARTY NOTIFYING THE FACILITY AGENT OF ANY CLAIM PURSUANT TO PARAGRAPH
(A) OF CLAUSE 12.2 (INCREASED COSTS CLAIMS) AFTER SUCH FINANCE PARTY HAS BECOME
AWARE THAT IT HAD SUFFERED THE RELEVANT INCREASED COST.


 


13.          ILLEGALITY


 

If it becomes unlawful in any relevant jurisdiction for a Lender to perform any
of its obligations as contemplated by this Agreement or to fund or maintain its
participation in any Advance:

 


(A)           THAT LENDER SHALL PROMPTLY NOTIFY THE FACILITY AGENT UPON BECOMING
AWARE OF THAT EVENT;


 


(B)           UPON THE FACILITY AGENT NOTIFYING TCN, THE AVAILABLE COMMITMENTS
OF THAT LENDER WILL IMMEDIATELY BE CANCELLED AND ITS COMMITMENTS REDUCED TO ZERO
AND SUCH LENDER SHALL NOT THEREAFTER BE OBLIGED TO PARTICIPATE IN ANY ADVANCE;
AND


 


(C)           IF SO REQUIRED BY THE FACILITY AGENT ON BEHALF OF THE RELEVANT
LENDER, TCN SHALL REPAY OR PROCURE THAT THERE IS REPAID THAT LENDER’S
PARTICIPATION IN THE ADVANCES MADE TO IT AND TO THE US BORROWER ON THE LAST DAY
OF THE CURRENT INTEREST PERIOD OCCURRING AFTER THE FACILITY AGENT HAS NOTIFIED
TCN OR, IF EARLIER, THE DATE SPECIFIED BY THE LENDER IN THE NOTICE DELIVERED TO
THE FACILITY AGENT (BEING NO EARLIER THAN THE LAST DAY OF ANY APPLICABLE GRACE
PERIOD PERMITTED BY LAW).


 


14.          MITIGATION


 


14.1        MITIGATION


 


(A)           EACH FINANCE PARTY SHALL IN CONSULTATION WITH TCN, TAKE ALL
REASONABLE STEPS TO MITIGATE ANY CIRCUMSTANCES WHICH ARISE AND WHICH WOULD
RESULT IN ANY AMOUNT BECOMING PAYABLE UNDER, OR PURSUANT TO, OR CANCELLED
PURSUANT TO, ANY OF CLAUSE 11 (TAXES), CLAUSE 12 (INCREASED COSTS) OR CLAUSE 13
(ILLEGALITY) INCLUDING (BUT NOT LIMITED TO) TRANSFERRING ITS RIGHTS AND
OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO ANOTHER AFFILIATE OR FACILITY OFFICE
OR FINANCIAL INSTITUTION ACCEPTABLE TO TCN WHICH IS WILLING TO PARTICIPATE IN
THE FACILITY.


 


(B)           PARAGRAPH (A) OF THIS CLAUSE DOES NOT IN ANY WAY LIMIT THE
OBLIGATIONS OF ANY OBLIGOR UNDER THE FINANCE DOCUMENTS.


 


14.2        LIMITATION OF LIABILITY


 


(A)           WITH EFFECT FROM THE CLOSING DATE, TCN AGREES TO INDEMNIFY EACH
FINANCE PARTY FOR ALL COSTS AND EXPENSES REASONABLY INCURRED BY THAT FINANCE
PARTY AS A RESULT OF STEPS TAKEN BY IT UNDER CLAUSE 14.1 (MITIGATION).


 


(B)           A FINANCE PARTY IS NOT OBLIGED TO TAKE ANY STEPS UNDER CLAUSE 14.1
(MITIGATION) IF, IN THE OPINION OF THAT FINANCE PARTY (ACTING REASONABLY), TO DO
SO MIGHT IN ANY WAY BE PREJUDICIAL TO IT.


 


15.          REPRESENTATIONS AND WARRANTIES


 

(a)           Telewest UK makes each of the representations and warranties set
out in this Clause 15, other than Clauses 15.9 (No Winding-up), 15.10 (No Event
of Default), 15.12 (Original Financial Statements), 15.13 (No Material Adverse
Change), 15.14 (No Undisclosed Liabilities), 15.15 (Accuracy of Information),
paragraphs (a) and (b) of Clause 15.16 (Indebtedness and Encumbrances), 15.18
(Structure), 15.26 (Investment Company Act), 15.27 (Public Utility Holding
Company Act) or 15.35 (Liabilities of US Borrower) to each Finance Party on the

 

68

--------------------------------------------------------------------------------


 

date of this Agreement and (if different) on the Closing Date (except where the
Closing Date falls on the date immediately after the date of this Agreement)
with respect to itself.

 

(b)           TCN makes each of the representations and warranties set out in
this Clause 15, other than Clause 15.32 (Liabilities of Telewest UK) and 15.35
(Liabilities of US Borrower) with respect to itself and, save to the extent such
representation provides otherwise, Telewest UK and each TCN Group Obligor, to
each Finance Party on the date of this Agreement and (if different) on the
Closing Date (except where the Closing Date falls on the date immediately after
the date of this Agreement).

 

(c)           The US Borrower makes each of the representations and warranties
set out in this Clause 15 other than those expressed to be made by TCN or
Telewest UK only, to each Finance Party on the date of its accession to this
Agreement and (if different) on the Closing Date (except where the Closing Date
falls on the date immediately after the date of this Agreement) with respect to
itself.

 

(d)           Each Obligor (other than Telewest UK, TCN and the US Borrower)
makes each of the representations and warranties set out in this Clause 15 other
than those expressed to be made by TCN, Telewest UK or the US Borrower, only to
each Finance Party on the date of this Agreement or, in the case of an Acceding
Guarantor, on the date of its accession hereto and (if different) on the Closing
Date (except where the Closing Date falls on the date immediately after the date
of this Agreement) with respect to itself.

 


15.1        DUE ORGANISATION


 

It is a company duly organised, or a partnership duly formed, under the laws of
its jurisdiction of incorporation or establishment with power and authority to
enter into those of the Finance Documents to which it is party and to exercise
its rights and perform its obligations thereunder and all corporate and (subject
to paragraphs (d) and (e) of the definition of Reservations) other action
required to authorise its execution of those of the Finance Documents to which
it is party and its performance of its obligations have been duly taken.

 


15.2        NO DEDUCTION


 

At the date of this Agreement, it will not be required to make any deduction for
or withholding on account of tax from any payment it may make under any of the
Finance Documents to any Lender which is a Qualifying Lender.

 


15.3        CLAIMS PARI PASSU


 

Subject to the Reservations, under the laws of its jurisdiction of incorporation
or establishment, and, if different, England, in force at the date of this
Agreement, the claims of the Finance Parties against it under the Finance
Documents to which it is party rank and will rank at least pari passu with the
claims of all its unsecured and unsubordinated creditors save those whose claims
are preferred by any bankruptcy, insolvency, liquidation or similar laws of
general application.

 


15.4        NO IMMUNITY


 

In any legal proceedings taken in its jurisdiction of incorporation or
establishment and, if different, England in relation to any of the Finance
Documents to which it is party it will not be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process.

 

69

--------------------------------------------------------------------------------


 


15.5        GOVERNING LAW AND JUDGMENTS


 

Subject to the Reservations, in any legal proceedings taken in its jurisdiction
of incorporation or establishment in relation to any of the Finance Documents to
which it is party, the choice of law expressed in such documents to be the
governing law of it and any judgment obtained in such jurisdiction will be
recognised and enforced.

 


15.6        ALL ACTIONS TAKEN


 

All acts, conditions and things required to be done, fulfilled and performed in
order:

 


(A)           TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS RIGHTS UNDER AND
PERFORM AND COMPLY WITH ALL MATERIAL OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT
IN THE FINANCE DOCUMENTS TO WHICH IT IS PARTY;


 


(B)           SUBJECT TO THE RESERVATIONS, TO ENSURE THAT ALL MATERIAL
OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT IN THE FINANCE DOCUMENTS TO WHICH IT
IS PARTY ARE LEGAL, VALID AND BINDING; AND


 


(C)           SUBJECT TO THE RESERVATIONS, TO MAKE THE FINANCE DOCUMENTS TO
WHICH IT IS PARTY ADMISSIBLE IN EVIDENCE IN ITS JURISDICTION OF INCORPORATION OR
ESTABLISHMENT AND, IF DIFFERENT, THE UNITED KINGDOM,


 

have been done, fulfilled and performed.

 


15.7        NO FILING OR STAMP TAXES


 

Under the laws of the United Kingdom or the United States of America, in force
at the date of this Agreement, it is not necessary that any of the Finance
Documents to which it is party be filed, recorded or enrolled with any court or
other authority in such jurisdiction or that any stamp, registration or similar
tax be paid on or in relation to any of them other than those filings which are
necessary to perfect the Security and save as stated in the Reservations,
provided that for the purposes of this Clause 15.7, “Finance Documents” does not
include any Transfer Deeds.

 


15.8        BINDING OBLIGATIONS


 

Subject to the Reservations, the obligations expressed to be assumed by it in
the Finance Documents to which it is party, are legal, valid and binding and
enforceable against it in accordance with the terms thereof and no limit on its
powers will be exceeded as a result of the borrowings, grant of security or
giving of guarantees contemplated by such Finance Documents or the performance
by it of any of its obligations thereunder.

 


15.9        NO WINDING-UP


 

In the case of TCN only, none of the Ultimate Parent, Telewest UK or any TCN
Group Obligor is taking any corporate action nor are any other steps being taken
(including the commencement of any legal proceedings) against the Ultimate
Parent, Telewest UK or any TCN Group Obligor, for its winding-up, suspension of
payments, moratorium, dissolution, administration or reorganisation, composition
or compromise of other arrangement, for the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager,
conservator, custodian, trustee or similar officer of it or of any or all of its
assets or revenues save as disclosed to the Facility Agent prior to the date of
this Agreement.

 

70

--------------------------------------------------------------------------------


 


15.10      NO EVENT OF DEFAULT


 

In the case of TCN only, no Event of Default is continuing or might reasonably
be expected to result from the making of any Advance.

 


15.11      NO MATERIAL PROCEEDINGS


 

In the case of TCN and Telewest UK only, no litigation, arbitration or
administrative proceeding of or before any court, arbitral body, or agency in
which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Effect has been started or, to
the best of its knowledge, is threatened in writing or (in the case of TCN only)
is pending against it or any member of the TCN Group, other than litigation,
arbitration or administrative proceedings commenced prior to the date of this
Agreement, details of which are set out in the Information Memorandum.

 


15.12      ORIGINAL FINANCIAL STATEMENTS


 

In the case of TCN only, except as described in Note 1 to the Original Financial
Statements, the Original Financial Statements were prepared in accordance with
applicable GAAP which have been consistently applied (unless and to the extent
expressly disclosed to the Facility Agent in writing to the contrary before the
date of this Agreement) and fairly present in all material respects the
consolidated financial position of the TCN Group at the date as of which they
were prepared and/or (as appropriate) the results of operations and changes in
financial position during the period for which they were prepared.

 


15.13      NO MATERIAL ADVERSE CHANGE


 

In the case of TCN only, since publication of its Original Financial Statements
no event or series of events has occurred, in each case which has had or could
reasonably be expected to have a Material Adverse Effect.

 


15.14      NO UNDISCLOSED LIABILITIES


 

In the case of TCN only, as at 31 December 2003, neither TCN nor any of its
Subsidiaries had any material liabilities (contingent or otherwise) which were
not disclosed in the Original Financial Statements (or by the notes thereto) or
reserved against therein and the TCN Group had no material unrealised or
anticipated losses arising from commitments entered into by it which were not so
disclosed or reserved against, in each case, to the extent required to be
disclosed by applicable GAAP.

 


15.15      ACCURACY OF INFORMATION


 

In the case of TCN only:

 


(A)           TO THE BEST OF ITS KNOWLEDGE AND BELIEF HAVING MADE ALL REASONABLE
AND PROPER ENQUIRIES, ALL STATEMENTS OF FACT RELATING TO THE BUSINESS, ASSETS,
FINANCIAL CONDITION AND OPERATIONS OF THE GROUP CONTAINED IN THE INFORMATION
MEMORANDUM AND THE SUPPLEMENT ARE TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL
RESPECTS AS AT THEIR RESPECTIVE DATES, AND IN ANY EVENT THE MATTERS CONTAINED IN
THE SUPPLEMENT HAVE NOT HAD AND WILL NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(B)           THE OPINIONS AND VIEWS EXPRESSED IN THE INFORMATION MEMORANDUM,
THE LONG RANGE PLAN AND THE CURRENT BUDGET REPRESENT THE HONESTLY HELD OPINIONS
AND VIEWS OF TCN AND WERE ARRIVED AT AFTER CAREFUL CONSIDERATION AND WERE BASED
ON REASONABLE GROUNDS AS AT THE DATES ON WHICH THEY WERE PREPARED;

 

71

--------------------------------------------------------------------------------



(C)           ALL FINANCIAL PROJECTIONS AND FORECASTS MADE BY ANY MEMBER OF THE
TCN GROUP IN THE INFORMATION MEMORANDUM, THE LONG RANGE PLAN AND THE CURRENT
BUDGET HAVE BEEN PREPARED IN GOOD FAITH AND ARE BASED UPON REASONABLE
ASSUMPTIONS (IT BEING UNDERSTOOD THAT SUCH FINANCIAL PROJECTIONS ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL OF TCN AND THAT
NO ASSURANCE CAN BE GIVEN THAT SUCH PROJECTIONS WILL BE REALISED);


 


(D)           (OTHER THAN IN RESPECT OF THE FINANCIAL PROJECTIONS AND FORECASTS
REFERRED TO IN PARAGRAPH (C) ABOVE), THE INFORMATION MEMORANDUM DID NOT OMIT TO
DISCLOSE OR TAKE INTO ACCOUNT ANY MATTER KNOWN TO TCN AFTER DUE AND CAREFUL
ENQUIRY WHERE FAILURE TO DISCLOSE OR TAKE INTO ACCOUNT SUCH MATTER WOULD RESULT
IN ANY OF THE INFORMATION MEMORANDUM (OR ANY FACTUAL INFORMATION CONTAINED
THEREIN) BEING MISLEADING IN ANY MATERIAL RESPECT AS AT THE DATE THEREOF.


 


15.16      INDEBTEDNESS AND ENCUMBRANCES


 

In the case of TCN only, other than in the case of paragraph (c):

 


(A)           SAVE AS PERMITTED UNDER THIS AGREEMENT, NEITHER IT NOR ANY MEMBER
OF THE TCN GROUP HAS INCURRED ANY FINANCIAL INDEBTEDNESS WHICH IS OUTSTANDING.


 


(B)           SAVE AS PERMITTED UNDER THIS AGREEMENT, NO ENCUMBRANCE EXISTS OVER
ALL OR ANY OF THE PRESENT OR FUTURE REVENUES OR ASSETS OF ANY MEMBER OF THE TCN
GROUP.


 


(C)           IN THE CASE OF TELEWEST UK ONLY, SAVE AS PROVIDED IN THE SECURITY
DOCUMENTS OR GRANTED IN RESPECT OF THE EXISTING CREDIT FACILITY, NO ENCUMBRANCE
EXISTS OVER ANY OF ITS RIGHTS, TITLE OR INTEREST IN THE SHARES OF TCN OR THE
PARENT INTERCOMPANY DEBT.


 


15.17      EXECUTION OF FINANCE DOCUMENTS

 

Its execution of the Finance Documents to which it is party and the exercise of
its rights and performance of its obligations thereunder do not and will not:

 


(A)           CONFLICT WITH ANY AGREEMENT, MORTGAGE, BOND OR OTHER INSTRUMENT OR
TREATY TO WHICH IT IS A PARTY OR WHICH IS BINDING UPON IT OR ANY OF ITS ASSETS
(SAVE AS CONTEMPLATED BY PARAGRAPHS (D) AND (E) OF THE DEFINITION OF
RESERVATIONS) IN A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(B)           CONFLICT WITH ANY MATTER CONTAINED IN ITS CONSTITUTIONAL
DOCUMENTS;


 


(C)           CONFLICT WITH ANY APPLICABLE LAW.


 


15.18      STRUCTURE


 

In the case of TCN only:

 


(A)           THE GROUP STRUCTURE CHART IS A COMPLETE AND ACCURATE
REPRESENTATION OF THE STRUCTURE OF THE TCN GROUP AND THE HOLDING COMPANIES OF
TCN IN ALL MATERIAL RESPECTS;


 


(B)           THE US BORROWER IS A WHOLLY-OWNED SUBSIDIARY OF TCN;


 


(C)           TCN IS A WHOLLY OWNED SUBSIDIARY OF TELEWEST UK;


 


(D)           TELEWEST UK IS A WHOLLY OWNED SUBSIDIARY OF THE ULTIMATE PARENT;
AND

 


(E)           THE ULTIMATE PARENT IS A HOLDING COMPANY OF THE GROUP.

 

72

--------------------------------------------------------------------------------


 


15.19      ENVIRONMENTAL MATTERS


 


(A)           IT HAS TO THE BEST OF ITS KNOWLEDGE AND BELIEF:


 

(I)            COMPLIED WITH ALL ENVIRONMENTAL LAWS TO WHICH IT IS SUBJECT;

 

(II)           OBTAINED ALL ENVIRONMENTAL LICENCES REQUIRED IN CONNECTION WITH
ITS BUSINESS; AND

 

(III)         COMPLIED WITH THE TERMS OF ALL SUCH ENVIRONMENTAL LICENCES,

 

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 


(B)           TO THE BEST OF ITS KNOWLEDGE AND BELIEF, THERE IS NO ENVIRONMENTAL
CLAIM PENDING OR THREATENED AGAINST IT, WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           NO:


 

(I)            PROPERTY CURRENTLY OR PREVIOUSLY OWNED, LEASED, OCCUPIED OR
CONTROLLED BY IT IS CONTAMINATED WITH ANY HAZARDOUS SUBSTANCE; AND

 

(II)           DISCHARGE, RELEASE, LEAKING, MIGRATION OR ESCAPE OF ANY HAZARDOUS
SUBSTANCE INTO THE ENVIRONMENT HAS OCCURRED OR IS OCCURRING ON, UNDER OR FROM
THAT PROPERTY,

 

in each case in circumstances where the same could reasonably be expected to
have a Material Adverse Effect.

 


15.20      NECESSARY AUTHORISATIONS


 


(A)           THE NECESSARY AUTHORISATIONS REQUIRED BY IT ARE IN FULL FORCE AND
EFFECT,


 


(B)           IT IS IN COMPLIANCE WITH THE MATERIAL PROVISIONS OF EACH NECESSARY
AUTHORISATION RELATING TO IT,


 


(C)           TO THE BEST OF ITS KNOWLEDGE, NONE OF THE NECESSARY AUTHORISATIONS
RELATING TO IT ARE THE SUBJECT OF ANY PENDING OR THREATENED PROCEEDINGS OR
REVOCATION,


 

in each case, except where any failure to maintain such Necessary Authorisations
in full force and effect, any non-compliance or any proceedings or revocation
could not reasonably be expected to have a Material Adverse Effect and subject
to the Reservations.

 


15.21      INTELLECTUAL PROPERTY


 

The Intellectual Property Rights owned by or licensed to it are all the material
Intellectual Property Rights required by it in order to carry out, maintain and
operate its business, properties and assets, and so far as it is aware, it does
not infringe, in any way any Intellectual Property Rights of any third party
save, in each case, where the failure to own or license the relevant
Intellectual Property Rights or any infringement thereof could not reasonably be
expected to have a Material Adverse Effect.

 


15.22      OWNERSHIP OF ASSETS


 

Save to the extent disposed of in a manner permitted by the terms of any of the
Finance Documents with effect from and after the Closing Date, it has good title
to or valid leases or licences of or is otherwise entitled to use all material
assets necessary to conduct its business in a manner consistent with the Long
Range Plan except to the extent that the failure to have such title, leases or
licences or to be so entitled could not be reasonably expected to have a
Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 


15.23      PAYMENT OF TAXES


 

It has no claims or liabilities which are being, or are reasonably likely to be,
asserted against it with respect to taxes which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect save to the extent it
(or TCN) having set aside proper reserves for such claims or liabilities, can
demonstrate that the same are being contested in good faith on the basis of
appropriate professional advice.

 


15.24      PENSION PLANS


 


(A)           EACH DEFINED BENEFIT PENSION PLAN OPERATED BY IT GENERALLY FOR THE
BENEFIT OF THE EMPLOYEES OF TELEWEST UK OR ANY MEMBER OF THE TCN GROUP HAS BEEN
VALUED BY AN ACTUARY APPOINTED BY THE TRUSTEES OF SUCH PLAN IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH ALL LAWS APPLICABLE TO IT AND USING ACTUARIAL
ASSUMPTIONS AND RECOMMENDATIONS COMPLYING WITH STATUTORY REQUIREMENTS OR
APPROVED BY THE ACTUARY AND SINCE THE MOST RECENT VALUATION THE RELEVANT
EMPLOYERS HAVE PAID CONTRIBUTIONS TO THE PLAN IN ACCORDANCE WITH THE SCHEDULE OF
CONTRIBUTIONS IN FORCE FROM TIME TO TIME IN RELATION TO THE PLAN, IN EACH CASE
SAVE TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           IT IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS RELATING TO ANY PENSION PLAN OPERATED BY IT OR IN WHICH IT PARTICIPATES,
SAVE TO THE EXTENT THAT ANY FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           IT DOES NOT MAINTAIN OR CONTRIBUTE TO, AND IS NOT OBLIGED TO
MAINTAIN OR CONTRIBUTE TO, ANY PENSION PLAN THAT IS REQUIRED BY TITLE IV OF
ERISA.


 


15.25      SECURITY


 

Subject to the Reservations, it is the legal or beneficial owner of all assets
and other property which it purports to charge, mortgage, pledge, assign or
otherwise secure pursuant to each Security Document and all shares subject to
the Security are fully paid and not subject to any restrictions on transfer in
the constitutional documents of the relevant Obligor or company which would be
contravened by the creation of the Security if any necessary consent is not in
full force and effect and (subject to their registration or filing at
appropriate registries for the purposes of perfecting the Security created
thereunder and the Reservations) those Security Documents to which it is a party
create and give rise to valid and effective Security having the ranking
expressed in those Security Documents.

 


15.26      INVESTMENT COMPANY ACT


 

In the case of TCN only, neither the Ultimate Parent nor any of its Subsidiaries
is an “investment company” which is registered or required to be registered
under the United States Investment Company Act of 1940 or a company “controlled”
by such an “investment company”.

 


15.27      PUBLIC UTILITY HOLDING COMPANY ACT


 

In the case of TCN only, neither the Ultimate Parent nor any of its Subsidiaries
is a “holding company” or a “Subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “Subsidiary company” of a “holding
company” within the meaning of the United States Public Utility Holding Company
Act of 1935.

 


15.28      INSURANCE


 

In the case of TCN and Telewest UK only, it and (in the case of TCN only) each
member of the TCN Group is adequately insured for the purposes of its business
with reputable underwriters or insurance companies against such risks and to
such extent as is necessary or usual for prudent companies

 

74

--------------------------------------------------------------------------------


 

carrying on such a business (other than insurance in respect of the underground
portion of the cable network and various pavement-based electronics associated
with the cable network as disclosed in the Group’s public disclosure documents)
and except to the extent that the failure to so insure could not reasonably be
expected to have a Material Adverse Effect.

 


15.29      CENTRE OF MAIN INTERESTS


 

Its Centre of Main Interests is the place in which its registered office is
situated or, if different, another place in the country in which its registered
office is situated, or England.

 


15.30      BROADCASTING ACT 1990


 

Neither it (and in the case of TCN only) nor any member of any Joint Venture
Group is (other than being a body corporate which is controlled by a person or
persons falling within paragraph 1(1)(b) of Part 11 of schedule 2 to the
Broadcasting Act 1990 (as amended)) a “disqualified person” for the purposes
schedule 2 to such Act.

 


15.31      TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS


 


(A)           IT AND (IN THE CASE OF TCN ONLY) EACH MEMBER OF EACH JOINT VENTURE
GROUP COMPLIES AND HAS AT ALL TIMES COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS (BUT EXCLUDING, FOR THESE
PURPOSES ONLY, BREACHES OF TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS WHICH
HAVE BEEN EXPRESSLY WAIVED BY THE RELEVANT REGULATORY AUTHORITY).


 


(B)           IT AND (IN THE CASE OF TCN ONLY) EACH MEMBER OF EACH JOINT VENTURE
GROUP COMPLIES AND HAS AT ALL TIMES COMPLIED IN ALL MATERIAL RESPECTS WITH ANY
AND ALL CONDITIONS SET BY THE DIRECTOR GENERAL OF TELECOMMUNICATIONS OR BY OFCOM
UNDER SECTION 45 OF THE COMMUNICATIONS ACT 2003 AS ARE APPLICABLE TO IT OR SUCH
MEMBER OF THE JOINT VENTURE GROUP (AS THE CASE MAY BE).


 


15.32      LIABILITIES OF TELEWEST UK


 

In the case of Telewest UK only, Telewest UK is a Holding Company of TCN and:

 


(A)           HAS NOT TRADED OR UNDERTAKEN ANY COMMERCIAL ACTIVITIES OF ANY KIND
(OTHER THAN BY ENTERING INTO ANY OF THE FINANCE DOCUMENTS OR SENIOR FINANCE
DOCUMENTS);

 


(B)           DOES NOT HAVE ANY ASSETS OTHER THAN SHARES IN ITS RELEVANT
SUBSIDIARIES, RIGHTS IN RESPECT OF PARENT INTERCOMPANY DEBT OWED TO IT AND CASH;


 


(C)           DOES NOT HAVE ANY MATERIAL LIABILITIES OR OBLIGATIONS (ACTUAL OR
CONTINGENT) TO ANY PERSON OTHER THAN (I) PURSUANT TO THE TRANSFER AGREEMENT,
(II) AS CONTEMPLATED BY THE TERMS OF THE FINANCE DOCUMENTS AND/OR THE SENIOR
FINANCE DOCUMENTS AND (III) PURSUANT TO ANY INTERCOMPANY LOANS OR OBLIGATIONS
OWING AS AT THE DATE OF THIS AGREEMENT TO ANY MEMBERS OF THE GROUP; AND


 


(D)           AS AT THE DATE OF THIS AGREEMENT, NO MATERIAL CLAIMS HAVE BEEN
MADE OR THREATENED IN WRITING AGAINST TELEWEST UK PURSUANT TO THE TRANSFER
AGREEMENT.


 


15.33      US PATRIOT ACT


 


(A)           IT HAS NO REASON TO BELIEVE THAT IT OR ANY OF ITS AFFILIATES:


 

(I)            IS A RESTRICTED PARTY OR CONTROLLED BY A RESTRICTED PARTY OR HAS
RECEIVED FUNDS OR PROPERTY FROM A RESTRICTED PARTY; OR

 

75

--------------------------------------------------------------------------------


 

(II)           HAS VIOLATED ANY ANTI-TERRORISM LAW OR IS THE SUBJECT OF ANY
ACTION OR INVESTIGATION (INCLUDING ANY RELATING TO ASSET SEIZURE, FORFEITURE OR
CONFISCATION) UNDER ANY ANTI-TERRORISM LAW.

 


(B)           IT AND ITS AFFILIATES HAVE TAKEN REASONABLE MEASURES TO ENSURE
COMPLIANCE WITH THE ANTI-TERRORISM LAWS.


 


15.34      COMPLIANCE WITH ERISA


 


(A)           EACH PLAN (AND EACH RELATED TRUST, INSURANCE CONTRACT OR FUND) IS
IN COMPLIANCE WITH ITS TERMS AND WITH ALL APPLICABLE LAWS, INCLUDING WITHOUT
LIMITATION ERISA AND THE CODE, SAVE WHERE THE FAILURE TO BE SO COMPLIANT WOULD
NOT RESULT IN A MATERIAL LIABILITY.


 


(B)           EACH PLAN (AND EACH RELATED TRUST, IF ANY) WHICH IS INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A DETERMINATION LETTER
FROM THE INTERNAL REVENUE SERVICE TO THE EFFECT THAT IT MEETS THE REQUIREMENTS
OF SECTIONS 401(A) AND 501(A) OF THE CODE.


 


(C)           NO REPORTABLE EVENT HAS OCCURRED IN RELATION TO A PLAN.


 


(D)           NEITHER IT NOR ANY MEMBER OF THE GROUP NOR ANY ERISA AFFILIATE
CONTRIBUTES TO OR HAS OR EVER HAD ANY OBLIGATION TO CONTRIBUTE TO, ANY
MULTIEMPLOYER PLAN.


 


(E)           NO PLAN HAS AN UNFUNDED CURRENT LIABILITY WHICH, WHEN ADDED TO THE
AGGREGATE AMOUNT OF UNFUNDED CURRENT LIABILITIES WITH RESPECT TO ALL OTHER
PLANS, EXCEEDS $10,000,000.


 


(F)            NO PLAN WHICH IS SUBJECT TO SECTION 412 OF THE CODE OR
SECTION 302 OF ERISA HAS AN ACCUMULATED FUNDING DEFICIENCY, WITHIN THE MEANING
OF SUCH SECTIONS OF THE CODE OR ERISA, OR HAS APPLIED FOR OR RECEIVED A WAIVER
OF AN ACCUMULATED FUNDING DEFICIENCY OR AN EXTENSION OF ANY AMORTISATION PERIOD,
WITHIN THE MEANING OF SECTION 412 OF THE CODE OR SECTION 303 OR 304 OF ERISA.


 


(G)           ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO A PLAN HAVE
BEEN MADE WITHIN THE TIME LIMIT THEREFOR, SAVE WHERE THE FAILURE TO DO SO WOULD
NOT RESULT IN A MATERIAL LIABILITY.


 


(H)           NEITHER IT NOR ANY OTHER MEMBER OF THE GROUP NOR ANY ERISA
AFFILIATE HAS INCURRED ANY MATERIAL LIABILITY (INCLUDING ANY INDIRECT,
CONTINGENT OR SECONDARY LIABILITY) TO OR ON ACCOUNT OF A PLAN PURSUANT TO
SECTIONS 409, 502(I), 502(L), 515, 4062, 4063, 4064, 4069, 4201, 4204 OR 4212 OF
ERISA OR SECTION 401(A)(29), 4971 OR 4975 OF THE CODE OR EXPECTS TO INCUR ANY
SUCH MATERIAL LIABILITY UNDER ANY OF THE FOREGOING SECTIONS WITH RESPECT TO ANY
PLAN.


 


(I)            TO TELEWEST UK’S KNOWLEDGE, NO CONDITION EXISTS WHICH PRESENTS A
MATERIAL RISK TO IT OR ANY OTHER MEMBER OF THE GROUP OR ANY ERISA AFFILIATE OF
INCURRING A LIABILITY TO OR ON ACCOUNT OF A PLAN PURSUANT TO THE PROVISIONS OF
ERISA AND THE CODE ENUMERATED IN PARAGRAPH (H) OF THIS CLAUSE 15.34.


 


(J)            NO PROCEEDINGS HAVE BEEN INSTITUTED TO TERMINATE OR APPOINT A
TRUSTEE TO ADMINISTER ANY PLAN MAINTAINED BY IT WHICH IS SUBJECT TO TITLE IV OF
ERISA.


 


(K)           NO ACTION, SUIT, PROCEEDING, HEARING, AUDIT OR INVESTIGATION WITH
RESPECT TO THE ADMINISTRATION, OPERATION OR THE INVESTMENT OF ASSETS OF ANY PLAN
(OTHER THAN ROUTINE CLAIMS FOR BENEFITS) IS PENDING OR, TO TELEWEST UK’S
KNOWLEDGE, EXPECTED OR THREATENED.


 


(L)            EACH GROUP HEALTH PLAN (AS DEFINED IN SECTION 607(1) OF ERISA OR
SECTION 4980B(G)(2) OF THE CODE) WHICH COVERS OR HAS COVERED EMPLOYEES OR FORMER
EMPLOYEES OF ANY MEMBER OF THE GROUP OR ANY ERISA AFFILIATE HAS AT ALL TIMES
BEEN OPERATED IN COMPLIANCE WITH THE

 

76

--------------------------------------------------------------------------------


 


PROVISIONS OF PART 6 OF SUBTITLE B OF TITLE I OF ERISA AND SECTION 4980B OF THE
CODE, SAVE WHERE THE FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL LIABILITY.


 


(M)          NO LIEN IMPOSED UNDER THE CODE OR ERISA ON ITS ASSETS OR THE ASSETS
OF ANY OTHER MEMBER OF THE GROUP OR ANY ERISA AFFILIATE EXISTS OR IS LIKELY TO
ARISE ON ACCOUNT OF ANY PLAN.


 


(N)           IT AND EACH OTHER MEMBER OF THE GROUP DO NOT MAINTAIN OR
CONTRIBUTE TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN SECTION 3(1) OF
ERISA) WHICH PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER FORMER EMPLOYEES
(OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY PLAN THE OBLIGATIONS
WITH RESPECT TO WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(O)           EACH FOREIGN PENSION PLAN HAS BEEN MAINTAINED IN SUBSTANTIAL
COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF ANY AND ALL APPLICABLE
LAWS, STATUTES, RULES, REGULATIONS AND ORDERS AND HAS BEEN MAINTAINED, WHERE
REQUIRED, IN GOOD STANDING WITH APPLICABLE REGULATORY AUTHORITIES, SAVE WHERE
THE FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL LIABILITY.


 


(P)           ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO A FOREIGN
PENSION PLAN MAINTAINED BY IT HAVE BEEN MADE WITHIN THE TIME LIMIT THEREFOR,
SAVE WHERE THE FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL LIABILITY.


 


15.35      LIABILITIES OF THE US BORROWER


 

In the case of the US Borrower only, it is a wholly owned Subsidiary of TCN and:

 


(A)           HAS NOT TRADED OR UNDERTAKEN ANY COMMERCIAL ACTIVITIES OF ANY KIND
(OTHER THAN BY ENTERING INTO THE FINANCE DOCUMENTS AND SENIOR FINANCE DOCUMENTS
TO WHICH IT IS PARTY OR THE TCN NOTES);


 


(B)           DOES NOT HAVE ANY ASSETS OTHER THAN ITS RIGHTS UNDER AND PAYMENTS
RECEIVED PURSUANT TO THE TCN NOTES; AND


 

does not have any material liabilities or obligations (actual or contingent) to
any person other than as contemplated by the terms of the Finance Documents and
Senior Finance Documents.

 


15.36      REPETITION


 

Each Repeating Representation is deemed to be made by the party identified as
making such Repeating Representation above in relation to itself, or in the case
of TCN in relation to itself and each TCN Group Obligor or the TCN Group as a
whole (as applicable), by reference to the facts and circumstances then
existing:

 


(A)           ON THE UTILISATION DATE AND ON THE FIRST DAY OF EACH INTEREST
PERIOD; AND


 


(B)           IN THE CASE OF ANY ACCEDING GUARANTOR, ON THE DAY THE SAME BECOMES
AN ACCEDING GUARANTOR.


 


16.          FINANCIAL INFORMATION


 


16.1        FINANCIAL STATEMENTS


 


THE BORROWER SHALL PROVIDE TO THE FACILITY AGENT IN SUFFICIENT COPIES FOR ALL
THE LENDERS, THE FOLLOWING FINANCIAL INFORMATION RELATING TO EACH OF THE TCN
GROUP AND THE GROUP:


 


(A)           AS SOON AS THE SAME BECOME AVAILABLE, BUT IN ANY EVENT WITHIN
120 DAYS AFTER THE END OF EACH OF TCN’S FINANCIAL YEARS, THE CONSOLIDATED
FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR IN RESPECT OF THE TCN GROUP AND OF
THE GROUP, AUDITED BY A FIRM OF AUDITORS MEETING THE

 

77

--------------------------------------------------------------------------------


 


REQUIREMENTS OF CLAUSE 18.18 (CHANGE IN AUDITORS), AND ACCOMPANIED BY THE
RELATED AUDITOR’S REPORT, SUCH REPORT NOT TO BE QUALIFIED IN ANY MATERIAL
RESPECT AS A RESULT OF THE INVESTIGATION DESCRIBED IN THE SUPPLEMENT;


 


(B)           AS SOON AS THEY BECOME AVAILABLE BUT IN ANY EVENT WITHIN 45 DAYS
AFTER THE END OF THE FIRST THREE FINANCIAL QUARTERS OF EACH FINANCIAL YEAR, THE
UNAUDITED CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS OF THE TCN GROUP AND OF
THE GROUP COMMENCING WITH THE FINANCIAL QUARTER ENDING ON 31 MARCH 2005,
PROVIDED THAT THE UNAUDITED CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS FOR THE
FINANCIAL QUARTER DURING WHICH A MERGER EVENT OR AN INTEGRATED MERGER EVENT
OCCURS SHALL BE REQUIRED TO BE DELIVERED WITHIN 90 DAYS AFTER THE END OF SUCH
FINANCIAL QUARTER;


 


(C)           AS SOON AS THEY BECOME AVAILABLE BUT IN ANY EVENT WITHIN 45 DAYS
AFTER THE END OF THE LAST FINANCIAL QUARTER IN EACH OF TCN’S FINANCIAL YEARS,
THE UNAUDITED CONSOLIDATED MANAGEMENT ACCOUNTS OF THE TCN GROUP AND OF THE GROUP
IN RESPECT OF SUCH FINANCIAL QUARTER.


 

In relation to the financial information of the Group only, the above
requirements (including in relation to the financial statements in (c) above)
may be satisfied by the provision, within the specified time periods, of copies
of reports for the Group already filed with the Securities and Exchange
Commission (“SEC”) for the relevant period (it being acknowledged that the SEC
does not as at the date hereof require the filing of quarterly financial
statements for the fourth Financial Quarter of any financial year).

 


16.2        BUDGET


 

In respect of each financial year, as soon as the same becomes available and in
any event by no later than 31 January in any financial year, TCN shall deliver
to the Facility Agent, in sufficient copies for the Lenders, the annual
operating budget, which as regards paragraphs (b) and (c) below shall be in the
agreed form or with such amendments as may be necessary to reflect changes made
to the Group’s public financial information as agreed by the Facility Agent
(acting reasonably) and prepared by reference to each Financial Quarter in
respect of such financial year and projections for the first Financial Quarter
(the “initial Financial Quarter”) in respect such financial year of the TCN
Group.  The annual operating budget and the projections for the initial
Financial Quarter shall be prepared in form and context consistent with past
practice of TCN and shall include:

 


(A)           FORECASTS OF ANY PROJECTED MATERIAL DISPOSALS (INCLUDING TIMING
AND ANTICIPATED NET PROCEEDS THEREOF) ON A CONSOLIDATED BASIS FOR THE TCN GROUP;


 


(B)           PROJECTED ANNUAL STATEMENTS OF OPERATIONS (INCLUDING PROJECTED
REVENUE AND OPERATING COSTS) ON A CONSOLIDATED BASIS FOR THE TCN GROUP IN THE
AGREED FORM OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE
TO THE GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT
(ACTING REASONABLY);


 


(C)           PROJECTED ESTIMATED PRO FORMA BALANCE SHEETS AND ESTIMATED PRO
FORMA STATEMENTS OF CASH FLOWS ON A CONSOLIDATED BASIS FOR THE TCN GROUP IN THE
AGREED FORM OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE
TO THE GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT
(ACTING REASONABLY);


 


(D)           PROJECTED CAPITAL EXPENDITURE TO BE INCLUDED FOR EACH FINANCIAL
QUARTER OF SUCH FINANCIAL YEAR AND ON A CONSOLIDATED BASIS FOR THE TCN GROUP;
AND


 


(E)           A COMMENTARY FROM THE MANAGEMENT IN RELATION TO THE KEY DRIVERS
FOR THE TCN GROUP FOR SUCH FINANCIAL YEAR AND FOR THE INITIAL FINANCIAL QUARTER.

 

78

--------------------------------------------------------------------------------


 

TCN shall provide the Facility Agent with any details of material changes in the
projections set out in any Budget delivered under this Clause 16.2 as soon as
reasonably practicable after it becomes aware of any such change.

 


16.3        OTHER INFORMATION


 

TCN shall and shall procure that each of the Obligors shall from time to time on
the request of the Facility Agent:

 


(A)           PROVIDE THE FACILITY AGENT WITH SUCH INFORMATION ABOUT THE
BUSINESS AND FINANCIAL CONDITION OF THE TCN GROUP OR ANY MEMBER OF THE TCN GROUP
(INCLUDING SUCH MEMBER’S BUSINESS) AS THE FACILITY AGENT MAY REASONABLY REQUIRE,
PROVIDED THAT TCN SHALL NOT BE UNDER ANY OBLIGATION TO PROVIDE, OR PROCURE THE
PROVIDING OF, ANY INFORMATION THE SUPPLY OF WHICH WOULD BE CONTRARY TO ANY
CONFIDENTIALITY OBLIGATION BINDING ON ANY MEMBER OF THE TCN GROUP OR WHERE THE
SUPPLY OF SUCH INFORMATION COULD PREJUDICE THE RETENTION OF LEGAL PRIVILEGE IN
SUCH INFORMATION AND PROVIDED FURTHER THAT NO OBLIGOR SHALL (AND TCN SHALL
PROCURE THAT NO MEMBER OF THE TCN GROUP SHALL) BE ABLE TO DENY THE FACILITY
AGENT ANY SUCH INFORMATION BY REASON OF IT HAVING ENTERED INTO A CONFIDENTIALITY
UNDERTAKING WHICH WOULD PREVENT IT FROM DISCLOSING, OR BE ABLE TO CLAIM ANY
LEGAL PRIVILEGE IN RESPECT OF, ANY FINANCIAL INFORMATION RELATING TO ITSELF OR
THE GROUP; AND


 


(B)           PROVIDE ALL THEN EXISTING INFORMATION ABOUT THE BUSINESS AND
FINANCIAL CONDITION OF THE TCN GROUP OR ANY MEMBER OF THE TCN GROUP (INCLUDING
SUCH MEMBER’S BUSINESS) AS STANDARD & POOR’S OR MOODY’S MAY REASONABLY REQUIRE
AND EXTEND ALL REASONABLE CO-OPERATION FOR THE PURPOSE OF DETERMINING OR
ASSESSING THE CREDIT RATINGS (IF ANY) ASSIGNED TO THE FACILITY AND TCN SHALL USE
ALL REASONABLE EFFORTS TO MEET WITH REPRESENTATIVES OF STANDARD & POOR’S AND
MOODY’S NO LESS FREQUENTLY THAN ONCE IN EACH CALENDAR YEAR AND IN CONNECTION
WITH AN INTEGRATED MERGER EVENT.


 


16.4        COMPLIANCE CERTIFICATES


 


(A)           TCN SHALL ENSURE THAT EACH SET OF FINANCIAL INFORMATION DELIVERED
BY IT PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS) IS ACCOMPANIED BY A WORKING
PAPER (THE “ATTACHED WORKING PAPER”) SETTING OUT THE CALCULATIONS SHOWING
COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 17 (FINANCIAL
CONDITION) AND THE INFORMATION FROM WHICH SUCH CALCULATIONS ARE DERIVED
(INCLUDING THE CALCULATIONS FOR THE COMPONENTS OF SUCH COVENANTS ON A LINE BY
LINE BASIS) AND A COMPLIANCE CERTIFICATE SIGNED BY TWO OF ITS AUTHORISED
SIGNATORIES (AT LEAST ONE OF WHOM SHALL BE A FINANCIAL OFFICER) CONFIRMING:


 

(I)            COMPLIANCE WITH THE RELEVANT FINANCIAL COVENANTS SET OUT IN
CLAUSE 17 (FINANCIAL CONDITION) AND SHOWING FIGURES REPRESENTING THE ACTUAL
FINANCIAL RATIOS THEN IN EFFECT AND THE AMOUNT OF CAPITAL EXPENDITURE SPENT IN
THE RELEVANT PERIOD;

 

(II)           THE RATIO OF CONSOLIDATED NET BORROWINGS TO CONSOLIDATED
ANNUALISED TCN GROUP NET OPERATING CASH FLOW;

 

(III)         THE RATIO OF CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH
FLOW TO TOTAL INTEREST CHARGES;

 

(IV)          THE RATIO OF CONSOLIDATED TCN GROUP CASH FLOW TO CONSOLIDATED DEBT
SERVICE;

 

(V)            COMPLIANCE WITH THE 95% SECURITY TEST;

 

(VI)          THE ABSENCE OF ANY DEFAULT; AND

 

(VII)         THAT THE INFORMATION CONTAINED IN THE ATTACHED WORKING PAPER HAS
BEEN PREPARED ON

 

79

--------------------------------------------------------------------------------


 

the basis of the same information and methodology used to prepare the
appropriate financial information,

 

in each case, as at the end of such financial year or Financial Quarter to which
such financial information relates or detailing any non-compliance.

 


(B)           UPON THE OCCURRENCE OF AN INTEGRATED MERGER EVENT, TCN SHALL
DELIVER:


 

(I)            A COMPLIANCE CERTIFICATE SIGNED BY TWO OF ITS AUTHORISED
SIGNATORIES (AT LEAST ONE OF WHOM SHALL BE A FINANCIAL OFFICER) CONFIRMING THAT
AS AT THE EFFECTIVE DATE OF SUCH INTEGRATED MERGER EVENT, THE MERGER EVENT
CONDITION SET OUT IN PARAGRAPH (B) OF THE DEFINITION THEREOF AND (UNLESS THE
CONSENT OF AN INSTRUCTING GROUP HAS BEEN OBTAINED TO THE INTEGRATED MERGER EVENT
PURSUANT TO PARAGRAPH (A)(II) OF THE DEFINITION OF MERGER EVENT CONDITIONS) THE
MERGER EVENT INTEGRATION TESTS SET OUT IN PARAGRAPHS (C), (D), (E) OR (F) (AS
APPLICABLE) AND (G) OF THE DEFINITION THEREOF HAVE BEEN SATISFIED, SUCH
CERTIFICATE TO SET OUT (IN THE CASE OF SUCH MERGER EVENT INTEGRATION TESTS) THE
RELEVANT RATIOS, THE CALCULATIONS SHOWING COMPLIANCE WITH SUCH RATIOS AND THE
INFORMATION FROM WHICH SUCH CALCULATIONS WERE DERIVED (INCLUDING THE
CALCULATIONS FOR THE COMPONENTS OF SUCH RATIOS ON A LINE BY LINE BASIS); AND

 

(II)           A BUSINESS PLAN FOR THE COMBINED BUSINESSES OF THE TCN GROUP AND
THE TARGET GROUP FOR THE PERIOD UP TO THE FINAL MATURITY DATE IN RESPECT OF
FACILITY C.

 


(C)           IF:


 

(I)            AN EVENT OF DEFAULT HAS OCCURRED, BUT ONLY WHILE SUCH EVENT OF
DEFAULT IS CONTINUING, (PROVIDED THAT WITH RESPECT TO AN EVENT OF DEFAULT
RELATING TO A BREACH OF ANY COVENANT IN CLAUSE 17 (FINANCIAL CONDITION), SUCH
EVENT OF DEFAULT SHALL BE DEEMED TO BE CONTINUING UNTIL SUCH TIME AS TCN HAS
DELIVERED A COMPLIANCE CERTIFICATE PURSUANT TO CLAUSE 16.5 (COMPLIANCE
CERTIFICATES) DEMONSTRATING THAT TCN IS IN COMPLIANCE WITH EACH OF THE COVENANTS
SET OUT IN CLAUSE 17 (FINANCIAL CONDITION)); OR

 

(II)           IN THE REASONABLE OPINION OF AN INSTRUCTING GROUP, A BREACH OF
ANY COVENANT IN CLAUSE 17 (FINANCIAL CONDITION) IS REASONABLY LIKELY TO OCCUR,

 

IN EACH SUCH CIRCUMSTANCE, AT TCN’S EXPENSE (IN THE CASE OF SUB-PARAGRAPH (I))
AND AT THE LENDERS’ EXPENSE (IN THE CASE OF SUB-PARAGRAPH (II)), BUT WITHOUT
CAUSING ANY UNDUE INTERRUPTION TO THE NORMAL BUSINESS OPERATIONS OF SUCH OBLIGOR
OR ANY MEMBER OF THE TCN GROUP:

 

(X)           THE FACILITY AGENT SHALL BE ENTITLED TO CALL FOR AN INDEPENDENT
AUDIT AND INVESTIGATION WHICH IS REASONABLE IN SCOPE AND DEGREE HAVING REGARD TO
THE NATURE OF THE EVENT OF DEFAULT OR SUSPECTED BREACH (AS THE CASE MAY BE) OF
THE FINANCIAL POSITION OF THE TCN GROUP; AND

 

(Y)           THE FACILITY AGENT, ANY FINANCE PARTY, OR REPRESENTATIVE OF THE
FACILITY AGENT OR SUCH FINANCE PARTY (AN “INSPECTING PARTY”) SHALL BE ENTITLED
TO HAVE ACCESS, TOGETHER WITH ITS ACCOUNTANTS OR OTHER PROFESSIONAL ADVISERS,
DURING NORMAL BUSINESS HOURS, TO INSPECT OR OBSERVE SUCH PART OF THE BUSINESS OF
THE TCN GROUP AS IS OWNED OR OPERATED BY ANY OBLIGOR, AND TO HAVE ACCESS TO
BOOKS, RECORDS, ACCOUNTS, DOCUMENTS, COMPUTER PROGRAMMES, DATA OR OTHER
INFORMATION IN THE POSSESSION OF OR AVAILABLE TO SUCH OBLIGOR OR MEMBER OF THE
TCN GROUP AND TO TAKE SUCH COPIES AS MAY BE CONSIDERED APPROPRIATE BY SUCH
INSPECTING PARTY, PROVIDED THAT NO OBLIGOR SHALL (AND TCN SHALL NOT BE OBLIGED
TO PROCURE THAT ANY MEMBER OF THE TCN GROUP SHALL) BE UNDER ANY OBLIGATION TO
ALLOW ANY PERSON TO HAVE ACCESS TO ANY BOOKS, RECORDS, ACCOUNTS, DOCUMENTS,
COMPUTER PROGRAMMES, DATA OR OTHER INFORMATION OR TO TAKE

 

80

--------------------------------------------------------------------------------


 

COPIES THEREOF WHERE TO DO SO WOULD BREACH ANY CONFIDENTIALITY OBLIGATION
BINDING ON ANY MEMBER OF THE GROUP OR WOULD PREJUDICE THE RETENTION OF LEGAL
PRIVILEGE TO WHICH SUCH OBLIGOR OR MEMBER OF THE GROUP IS THEN ENTITLED IN
RESPECT OF SUCH BOOKS, RECORDS, ACCOUNTS, DOCUMENTS, COMPUTER PROGRAMMES, DATA
OR OTHER INFORMATION AND PROVIDED FURTHER THAT NO OBLIGOR SHALL (AND TCN SHALL
PROCURE THAT NO MEMBER OF THE TCN GROUP SHALL) BE ABLE TO DENY THE FACILITY
AGENT ANY SUCH INFORMATION BY REASON OF IT HAVING ENTERED INTO A CONFIDENTIALITY
UNDERTAKING WHICH WOULD PREVENT IT FROM DISCLOSING, OR BE ABLE TO CLAIM ANY
LEGAL PRIVILEGE IN RESPECT OF, ANY FINANCIAL INFORMATION RELATING TO ITSELF OR
THE GROUP.

 


16.5        CHANGE IN ACCOUNTING PRACTICES


 

TCN shall ensure that each set of financial information delivered to the
Facility Agent pursuant to Clause 16.1 (Financial Statements) is prepared using
accounting policies, practices and procedures consistent with US GAAP as at the
date hereof, unless in relation to any such set of financial information TCN
elects to notify the Facility Agent that there have been one or more changes in
any such accounting policies, practices or procedures (including, without
limitation, any change in the basis upon which costs are capitalised):

 


(A)           TCN PROVIDES:


 

a description of the changes and the adjustments which would be required to be
made to that financial information in order to cause them to reflect US GAAP as
at the date hereof and any reference in this Agreement to that financial
information shall be construed as a reference to that financial information as
adjusted to reflect US GAAP as at the date hereof; or

 


(B)           TCN NOTIFIES THE FACILITY AGENT THAT IT IS NOT LONGER PRACTICABLE
TO TEST COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 17 (FINANCIAL
CONDITION) AGAINST THE FINANCIAL INFORMATION REQUIRED TO BE DELIVERED PURSUANT
TO THIS CLAUSE 16 OR THAT IT WISHES TO CEASE PREPARING THE ADDITIONAL
INFORMATION REQUIRED BY SUB-PARAGRAPH (A) ABOVE, IN WHICH CASE:


 

(I)            THE FACILITY AGENT AND TCN SHALL ENTER INTO NEGOTIATIONS WITH A
VIEW TO AGREEING ALTERNATIVE FINANCIAL COVENANTS TO REPLACE THOSE CONTAINED IN
CLAUSE 17 (FINANCIAL CONDITION) IN ORDER TO MAINTAIN A CONSISTENT BASIS FOR SUCH
FINANCIAL COVENANTS (AND FOR APPROVAL BY AN INSTRUCTING GROUP);

 

(II)           IF THE FACILITY AGENT AND TCN AGREE ALTERNATIVE FINANCIAL
COVENANTS TO REPLACE THOSE CONTAINED IN CLAUSE 17 (FINANCIAL CONDITION) WHICH
ARE ACCEPTABLE TO AN INSTRUCTING GROUP, SUCH ALTERNATIVE FINANCIAL COVENANTS
SHALL BE BINDING ON ALL PARTIES HERETO; AND

 

(III)         IF, AFTER THREE MONTHS FOLLOWING THE DATE OF THE NOTICE GIVEN TO
THE FACILITY AGENT PURSUANT TO THIS SUB-PARAGRAPH (B), THE FACILITY AGENT AND
TCN CANNOT AGREE ALTERNATIVE FINANCIAL COVENANTS WHICH ARE ACCEPTABLE TO AN
INSTRUCTING GROUP, THE FACILITY AGENT SHALL REFER THE MATTER TO ANY OF THE
PERMITTED AUDITORS AS MAY BE AGREED BETWEEN TCN AND THE FACILITY AGENT FOR
DETERMINATION OF THE ADJUSTMENTS REQUIRED TO BE MADE TO SUCH FINANCIAL
INFORMATION OR THE CALCULATION OF SUCH RATIOS TO TAKE ACCOUNT OF SUCH CHANGE,
SUCH DETERMINATION TO BE BINDING ON THE PARTIES HERETO, PROVIDED THAT PENDING
SUCH DETERMINATION (BUT NOT THEREAFTER) TCN SHALL CONTINUE TO PREPARE FINANCIAL
INFORMATION AND CALCULATE SUCH COVENANTS IN ACCORDANCE WITH PARAGRAPH (A) ABOVE.

 


16.6        NOTIFICATIONS


 

TCN shall furnish or procure that there shall be furnished to the Facility Agent
in sufficient copies for each of the Lenders:

 

81

--------------------------------------------------------------------------------


 


(A)           AS SOON AS REASONABLY PRACTICABLE, DOCUMENTS REQUIRED TO BE
DESPATCHED BY THE ULTIMATE PARENT TO ITS SHAREHOLDERS GENERALLY (OR ANY CLASS OF
THEM) IN THEIR CAPACITY AS SUCH AND ALL DOCUMENTS RELATING TO THE FINANCIAL
OBLIGATIONS OF ANY OBLIGOR DESPATCHED BY OR ON BEHALF OF ANY OBLIGOR TO ITS
CREDITORS GENERALLY (IN THEIR CAPACITY AS CREDITORS) IT BEING AGREED THAT TO THE
EXTENT SUCH INFORMATION IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION,
SUCH FILING WILL SATISFY TCN’S OBLIGATIONS WITH REGARD TO THE PROVISION OF SUCH
INFORMATION;


 


(B)           AS SOON AS REASONABLY PRACTICABLE AFTER THE SAME ARE INSTITUTED
OR, TO ITS KNOWLEDGE, THREATENED, DETAILS OF ANY LITIGATION, ARBITRATION OR
ADMINISTRATIVE PROCEEDINGS INVOLVING ANY MEMBER OF THE TCN GROUP WHICH, IS
REASONABLY LIKELY TO BE ADVERSELY DETERMINED AND IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(C)           WRITTEN DETAILS OF ANY DEFAULT PROMPTLY UPON BECOMING AWARE OF THE
SAME, AND OF ALL REMEDIAL STEPS BEING TAKEN AND PROPOSED TO BE TAKEN IN RESPECT
OF THAT DEFAULT; AND


 


(D)           AS SOON AS REASONABLY PRACTICABLE AFTER RECEIPT OF A REQUEST BY
THE FACILITY AGENT, TCN SHALL SUPPLY TO THE FACILITY AGENT A CERTIFICATE SIGNED
BY A DIRECTOR OR ITS CHIEF FINANCIAL OFFICER (GIVEN WITHOUT PERSONAL LIABILITY)
ON ITS BEHALF CERTIFYING THAT NO DEFAULT IS CONTINUING (OR IF A DEFAULT IS
CONTINUING, SPECIFYING THE DEFAULT AND THE STEPS, IF ANY, BEING TAKEN TO REMEDY
THE SAME).


 


17.          FINANCIAL CONDITION


 


17.1        RATIOS


 

The financial condition of the TCN Group as evidenced by the financial
information provided pursuant to Clause 16.1 (Financial Statements) and the
Attached Working Paper referred to in paragraph (a) of Clause 16.4 (Compliance
Certificates) shall be such that:

 


(A)           CONSOLIDATED NET BORROWINGS TO CONSOLIDATED ANNUALISED TCN GROUP
NET OPERATING CASH FLOW


 

Consolidated Net Borrowings as at any Quarter Date specified in the table in
paragraph (d) of this Clause 17.1, shall not be more than X times Consolidated
Annualised TCN Group Net Operating Cash Flow for the Semi-Annual Period ending
on such Quarter Date, where X has the value indicated for such Quarter Date in
such table.

 


(B)           CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW TO TOTAL
INTEREST CHARGES


 

Consolidated Annualised TCN Group Net Operating Cash Flow for the Semi-Annual
Period ending on any Quarter Date specified in the table in paragraph (d) of
this Clause 17.1, shall not be less than Y times Total Interest Charges
calculated on an annualised basis based on the Total Interest Charges for such
Semi-Annual Period, where Y has the value indicated for such period in such
table.

 


(C)           CONSOLIDATED TCN GROUP CASH FLOW TO CONSOLIDATED DEBT SERVICE


 

Consolidated TCN Group Cash Flow in respect of the twelve month period ending on
each Quarter Date commencing with 30 June 2005 specified in the table in
paragraph (d) of this Clause 17.1 shall not be less than Z times Consolidated
Debt Service for such twelve month period, where Z has the value indicated for
such period in such table, provided that (i) in the case of the test on 30
June 2005, this ratio shall be calculated by reference to Consolidated TCN Group
Cash Flow and Consolidated Debt Service for the Semi-Annual Period ending on 30
June 2005 multiplied by 2 and (ii) in the case of the test on 30 September 2005,
this ratio shall be calculated by reference to Consolidated TCN Group Cash Flow
and Consolidated

 

82

--------------------------------------------------------------------------------


 

Debt Service for the nine month period ending on 30 September 2005 multiplied by
4/3.

 


(D)           RATIO TABLE


 

This is the table referred to in paragraphs (a) to (c) above.

 

Quarter Date

 

Consolidated Net
Borrowings to
Consolidated
Annualised TCN
Group Net
Operating Cash
Flow

 

Consolidated
Annualised TCN
Group Net
Operating Cash
Flow to Total
Interest Charges

 

Consolidated
TCN Group Cash
Flow to
Consolidated Debt
Service

 

 

 

X

 

Y

 

Z

 

31 March 2005

 

4.40

 

2.35

 

 

 

30 June 2005

 

4.35

 

2.45

 

1.00

 

30 September 2005

 

4.20

 

2.55

 

1.00

 

31 December 2005

 

4.05

 

2.65

 

1.00

 

31 March 2006

 

4.00

 

2.65

 

1.00

 

30 June 2006

 

3.95

 

2.70

 

1.00

 

30 September 2006

 

3.80

 

2.80

 

1.00

 

31 December 2006

 

3.65

 

2.95

 

1.00

 

31 March 2007

 

3.55

 

3.00

 

1.00

 

30 June 2007

 

3.45

 

3.00

 

1.00

 

30 September 2007

 

3.30

 

3.15

 

1.00

 

31 December 2007

 

3.15

 

3.25

 

1.00

 

31 March 2008

 

3.05

 

3.35

 

1.00

 

30 June 2008

 

2.90

 

3.40

 

1.00

 

30 September 2008

 

2.80

 

3.60

 

1.00

 

31 December 2008

 

2.60

 

3.75

 

1.00

 

31 March 2009

 

2.55

 

3.90

 

1.00

 

30 June 2009

 

2.50

 

4.05

 

1.00

 

30 September 2009

 

2.50

 

4.30

 

1.00

 

31 December 2009

 

2.50

 

4.50

 

1.00

 

31 March 2010

 

2.50

 

4.50

 

1.00

 

30 June 2010 and thereafter

 

2.50

 

4.50

 

1.00

 

 


17.2        PERMITTED CAPITAL EXPENDITURE


 


(A)           CAPITAL EXPENDITURE DURING EACH FINANCIAL YEAR OF THE TCN GROUP
SHALL NOT EXCEED THE AGGREGATE OF:


 

(I)            THE CAPITAL EXPENDITURE ALLOWANCE (AS SET OUT IN PARAGRAPH (B)
BELOW) FOR SUCH FINANCIAL YEAR; PLUS

 

(II)           TO THE EXTENT NOT USED IN THE IMMEDIATELY PRECEDING FINANCIAL
YEAR, UP TO 25% OF THE CAPITAL EXPENDITURE ALLOWANCE FOR THE IMMEDIATELY
PRECEDING FINANCIAL YEAR (“CARRIED FORWARD CAPEX”),

 

(together, the “Permitted Capital Expenditure”) provided that in the case of any
financial year:

 

(A)          for the purposes of calculating Permitted Capital Expenditure for
such financial year, any Carried Forward Capex shall be deemed to have been
utilised last and shall not be carried forward more than once;

 

(B)         in no circumstances may Permitted Capital Expenditure in such
financial year exceed

 

83

--------------------------------------------------------------------------------


 

125% of the Capital Expenditure Allowance for such financial year;

 

(C)          an amount of up to £75,000,000 in aggregate (or its equivalent in
other currencies) of Capital Expenditure may be incurred (in addition to any
Permitted Capital Expenditure allowed under this Clause 17.2) to the extent such
Capital Expenditure is funded from Equity Proceeds which are contributed to the
TCN Group and applied from time to time towards Capital Expenditure as
contemplated by sub-paragraph (b)(ii) of Clause 7.6 (Repayment from Equity
Proceeds).

 


(B)           THE CAPITAL EXPENDITURE ALLOWANCE (SUBJECT TO ITS ADJUSTMENT IN
ACCORDANCE WITH PARAGRAPH (C) BELOW) IN RESPECT OF EACH FINANCIAL YEAR IS AS
FOLLOWS:

 

Financial Year ending

 

Capital Expenditure Allowance (£)

 

 

 

 

 

31 December 2005

 

315,000,000

 

 

 

 

 

31 December 2006

 

330,000,000

 

 

 

 

 

31 December 2007

 

310,000,000

 

 

 

 

 

31 December 2008

 

300,000,000

 

 

 

 

 

31 December 2009

 

295,000,000

 

 

 

 

 

31 December 2010

 

290,000,000

 

 

 

 

 

31 December 2011

 

285,000,000

 

 


(C)           FOLLOWING AN INTEGRATED MERGER EVENT, THE AMOUNTS SET OUT IN THE
TABLE IN PARAGRAPH (B) ABOVE UNDER THE COLUMN ENTITLED “CAPITAL EXPENDITURE
ALLOWANCE” SHALL BE ADJUSTED SO THAT SUCH AMOUNTS AFTER AN INTEGRATED MERGER
EVENT SHALL BEAR THE SAME RELATION TO SUCH AMOUNTS PRIOR TO THE INTEGRATED
MERGER EVENT AS THE COMBINED TCN GROUP CONSOLIDATED REVENUES FOR THE SEMI-ANNUAL
PERIOD ENDING ON THE MOST RECENT QUARTER DATE FOR THE TCN GROUP FOR WHICH
QUARTERLY FINANCIAL INFORMATION IS AVAILABLE FOR THE TCN GROUP AND TARGET GROUP
CONSOLIDATED REVENUES FOR THE SEMI-ANNUAL PERIOD ENDING ON THE LAST QUARTER DATE
FOR WHICH QUARTERLY FINANCIAL INFORMATION IS AVAILABLE FOR THE TARGET GROUP
BEARS TO THE TCN GROUP CONSOLIDATED REVENUES FOR THE SEMI-ANNUAL PERIOD ENDING
ON THE MOST RECENT QUARTER DATE FOR THE TCN GROUP IMMEDIATELY PRIOR TO THE
INTEGRATED MERGER EVENT.


 


17.3        CURRENCY CALCULATIONS


 

Where any financial information with reference to which any of the covenants in
Clause 17.1 (Ratios) are tested states amounts in a currency other than Sterling
such amounts shall, for the purposes of testing such covenants be converted from
such currency into Sterling at the rate used in such financial information for
the purpose of converting such amounts from Sterling into the currency in which
they are stated in such financial information or where no such rate is stated in
such financial information at an appropriate rate selected by TCN, acting
reasonably.

 


17.4        PRO FORMA CALCULATIONS


 

For the purposes of testing compliance with the financial covenants set out in
Clause 17.1 (Ratios), Clause 19.15 (Telewest UK Covenants) and paragraph (j) of
Clause 19.13 (Acquisitions and Investments) the calculation of such ratios shall
be made on a pro forma basis giving effect to all material acquisitions and
disposals made by the TCN Group during the relevant period of calculation based
on historical financial results of the items being acquired or disposed of,
provided that any Flextech Disposal shall not give rise to any adjustments.

 

84

--------------------------------------------------------------------------------


 


18.          POSITIVE UNDERTAKINGS


 


18.1        APPLICATION OF ADVANCES


 

TCN shall ensure that the proceeds of each Advance made under this Agreement are
applied exclusively for the applicable purposes specified in Clause 2.2
(Purpose).

 


18.2        FINANCIAL ASSISTANCE AND FRAUDULENT CONVEYANCE


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall) ensure that its execution of the Finance Documents to which it is a party
and the performance of its obligations thereunder does not contravene any
applicable local laws and regulations concerning fraudulent conveyance,
financial assistance by a company for the acquisition of or subscription for its
own shares or the shares of its parent or any other company or concerning the
protection of shareholders’ capital.

 


18.3        NECESSARY AUTHORISATIONS


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall):

 


(A)           OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO MAINTAIN IN
FULL FORCE AND EFFECT ALL NECESSARY AUTHORISATIONS, EXCEPT WHERE A FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(B)           PROMPTLY UPON REQUEST OF THE FACILITY AGENT, SUPPLY CERTIFIED
COPIES TO THE FACILITY AGENT OF ANY SUCH NECESSARY AUTHORISATIONS SO REQUESTED.


 


18.4        COMPLIANCE WITH APPLICABLE LAWS


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall) comply with all applicable laws to which it is subject in respect of the
conduct of its business and the ownership of its assets (including, without
limitation, all Statutory Requirements), in each case, where a failure so to
comply could reasonably be expected to have a Material Adverse Effect.

 


18.5        INSURANCE


 


(A)           EACH OBLIGOR SHALL (AND TCN SHALL PROCURE THAT EACH MEMBER OF THE
TCN GROUP SHALL) EFFECT AND MAINTAIN INSURANCES ON AND IN RELATION TO ITS
BUSINESS AND ASSETS AGAINST SUCH RISKS AND TO SUCH EXTENT AS IS NECESSARY OR
USUAL FOR PRUDENT COMPANIES CARRYING ON A BUSINESS SUCH AS THAT CARRIED ON BY
SUCH OBLIGOR OR MEMBER OF THE TCN GROUP WITH A REPUTABLE UNDERWRITER OR
INSURANCE COMPANY EXCEPT TO THE EXTENT DISCLOSED IN THE GROUP’S PUBLIC
DISCLOSURE DOCUMENTS OR TO THE EXTENT THAT THE FAILURE TO SO INSURE COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           TCN SHALL (UPON THE REASONABLE REQUEST OF THE FACILITY AGENT)
SUPPLY THE FACILITY AGENT WITH COPIES OF ALL SUCH INSURANCE POLICIES OR
CERTIFICATES OF INSURANCE IN RESPECT THEREOF OR (IN THE ABSENCE OF THE SAME)
SUCH OTHER EVIDENCE OF THE EXISTENCE OF SUCH POLICIES AS MAY BE REASONABLY
ACCEPTABLE TO THE FACILITY AGENT.


 


18.6        INTELLECTUAL PROPERTY


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall):

 


(A)           TAKE ALL NECESSARY ACTION TO SAFEGUARD AND MAINTAIN ITS RIGHTS,
PRESENT AND FUTURE, IN OR RELATING TO ALL INTELLECTUAL PROPERTY RIGHTS OWNED,
USED OR EXPLOITED BY IT AND WHICH ARE MATERIAL TO THE BUSINESS OF THE TCN GROUP
(INCLUDING, WITHOUT LIMITATION, PAYING ALL APPLICABLE RENEWAL FEES,

 

85

--------------------------------------------------------------------------------


 


LICENCE FEES AND OTHER OUTGOINGS) SAVE WHERE A FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(B)           NOTIFY THE FACILITY AGENT PROMPTLY OF ANY INFRINGEMENT OR
SUSPECTED INFRINGEMENT OR ANY CHALLENGE TO THE VALIDITY OF ANY OF THE PRESENT OR
FUTURE INTELLECTUAL PROPERTY RIGHTS OWNED, USED OR EXPLOITED BY IT AND WHICH ARE
MATERIAL TO THE BUSINESS OF THE TCN GROUP WHICH MAY COME TO ITS NOTICE AND IT
WILL SUPPLY THE FACILITY AGENT WITH ALL INFORMATION IN ITS POSSESSION RELATING
THERETO IF THE SAME COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT AND TAKE ALL NECESSARY STEPS (INCLUDING, WITHOUT LIMITATION, THE
INSTITUTION OF LEGAL PROCEEDINGS) TO PREVENT THIRD PARTIES INFRINGING SUCH
INTELLECTUAL PROPERTY RIGHTS TO THE EXTENT THAT FAILURE TO DO SO COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


18.7        RANKING OF CLAIMS


 

Subject to the Reservations, each Obligor shall ensure that at all times the
claims of the Finance Parties against it under the Finance Documents to which it
is a party rank at least pari passu with the claims of all its unsecured,
unsubordinated creditors save those whose claims are preferred by any
bankruptcy, insolvency, liquidation or similar laws of general application.

 


18.8        PAY TAXES


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall), file all material tax returns on time and ensure that at all times,
there are no material claims or liabilities which are asserted against it in
respect of tax, save to the extent the relevant Obligor or in the case of any
other member of the TCN Group, TCN (as the case may be) can demonstrate that the
same are being contested in good faith on the basis of appropriate professional
advice and that proper reserves have been established therefor to the extent
required by applicable generally accepted accounting principles.

 


18.9        HEDGING

 


EACH BORROWER SHALL:


 


(A)           WITHIN 6 MONTHS OF THE DATE OF THIS AGREEMENT ENTER INTO AND
MAINTAIN HEDGING AGREEMENTS FOR THE PURPOSE OF LIMITING THE TCN GROUP’S EXPOSURE
TO ADVERSE MOVEMENTS IN INTEREST RATES OR FOREIGN EXCHANGE IN RELATION TO THE
SENIOR FACILITIES AND THE FACILITY (OR ANY SECOND LIEN REFINANCING, AS
APPLICABLE) AS FOLLOWS:

 

(I)            INTEREST RATE HEDGING REQUIRED TO ENSURE THAT INTEREST IS PAYABLE
AT FIXED RATES ON NOT LESS THAN 55% OF THE COMBINED AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AS AT THE CLOSING DATE, UNDER THE SENIOR FACILITIES AND THE FACILITY
(OR ANY SECOND LIEN REFINANCING, AS APPLICABLE), FOR A PERIOD COMMENCING ON THE
DATE ON WHICH SUCH HEDGING AGREEMENTS ARE EXECUTED AND ENDING ON THE THIRD
ANNIVERSARY OF THE CLOSING DATE; AND

 

(II)           CURRENCY RATE HEDGING IN RESPECT OF ALL AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE UNDER THE B FACILITY, THE C FACILITY OR THE FACILITY (OR ANY
SECOND LIEN REFINANCING, AS APPLICABLE) IN EURO OR DOLLARS FOR A PERIOD
COMMENCING ON THE DATE ON WHICH SUCH HEDGING AGREEMENTS ARE EXECUTED AND ENDING
ON THE THIRD ANNIVERSARY OF THE CLOSING DATE;

 


(B)           WITHIN 6 MONTHS OF THE DATE OF ANY SECOND LIEN REFINANCING, ENTER
INTO AND MAINTAIN HEDGING ARRANGEMENTS FOR THE PURPOSE OF LIMITING THE TCN
GROUP’S EXPOSURE TO ADVERSE MOVEMENTS IN INTEREST RATES OR FOREIGN EXCHANGE IN
RELATION TO SUCH SECOND LIEN REFINANCING FOR THE RELEVANT REMAINING PERIOD
SPECIFIED IN PARAGRAPH (A) ABOVE AND TO THE EXTENT THAT TCN WOULD HAVE

 

86

--------------------------------------------------------------------------------


 


BEEN OBLIGED TO ENTER INTO HEDGING ARRANGEMENTS IN RESPECT OF SUCH SECOND LIEN
REFINANCING UNDER PARAGRAPH (A) ABOVE IF THE LOAN INSTRUMENT CONSTITUTING SUCH
SECOND LIEN REFINANCING HAD CONSTITUTED THE FACILITY;

 


(C)           ENSURE THAT THE HEDGING ARRANGEMENTS REQUIRED PURSUANT TO
PARAGRAPHS (A) AND (B) IN ARE ENTERED INTO IN THE FORM OF ACCEPTABLE HEDGING
AGREEMENTS; AND

 


(D)           AS SOON AS REASONABLY PRACTICABLE FOLLOWING REQUEST BY THE
FACILITY AGENT PROVIDE THE FACILITY AGENT WITH CERTIFIED TRUE COPIES OF EACH
SUCH HEDGING AGREEMENT ENTERED INTO,


 

provided that no Borrower shall be in breach of this Clause 18.9 if such
Borrower fails to enter into the hedging arrangements required under paragraphs
(a) and (b) by the relevant times specified in paragraphs (a) and (b) and, in
the case of paragraph (a), during the time between the date of this Agreement
and the date falling six months thereafter, either:

 

(i)            none of the Lenders or their Affiliates is willing to enter into
Hedging Agreements to effect the hedging arrangements required by paragraphs (a)
or (b), as the case may be; or

 

(ii)           where a Lender or its Affiliate is willing to enter into such
hedging arrangements, the terms of such hedging arrangements are, in the
reasonable opinion of the Facility Agent and the Mandated Lead Arrangers and
having regard to the creditworthiness of any Borrower and current market
conditions, considered to be unreasonable, or where in the opinion of the
Facility Agent and the Mandated Lead Arrangers, acting reasonably, such hedging
arrangements would cause material adverse tax-related implications for any
member of the Group.

 


18.10      PENSION PLANS

 

TCN shall use reasonable endeavours to ensure that all pension plans maintained
and operated by it generally for the benefit of employees of any member of the
TCN Group are maintained and operated in all material respects in accordance
with all applicable laws from time to time and that the employer contributions
are assessed and paid in all material respects in accordance with the governing
provisions of such schemes and all laws applicable thereto, in each case, save
to the extent that any failure to fund such pension plan on that basis could not
reasonably be expected to have a Material Adverse Effect.

 


18.11      ENVIRONMENTAL MATTERS


 


(A)           EACH OBLIGOR SHALL (AND TCN SHALL PROCURE THAT EACH MEMBER OF THE
TCN GROUP SHALL):


 

(I)            COMPLY WITH ALL ENVIRONMENTAL LAWS TO WHICH IT IS SUBJECT;

 

(II)           OBTAIN ALL ENVIRONMENTAL LICENCES REQUIRED OR DESIRABLE IN
CONNECTION WITH THE BUSINESS IT CARRIES ON; AND

 

(III)         COMPLY WITH THE TERMS OF ALL SUCH ENVIRONMENTAL LICENCES,

 

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 


(B)           EACH OBLIGOR SHALL (AND TCN SHALL PROCURE THAT EACH MEMBER OF THE
TCN GROUP SHALL) PROMPTLY NOTIFY THE FACILITY AGENT OF ANY ENVIRONMENTAL CLAIM
(TO THE BEST OF SUCH OBLIGOR’S OR MEMBER OF THE TCN GROUP’S KNOWLEDGE AND
BELIEF) PENDING OR THREATENED AGAINST IT WHICH, IF SUBSTANTIATED, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

87

--------------------------------------------------------------------------------


 


(C)           NO OBLIGOR SHALL (AND TCN SHALL PROCURE THAT NO MEMBER OF THE TCN
GROUP SHALL) PERMIT OR ALLOW TO OCCUR ANY DISCHARGE, RELEASE, LEAK, MIGRATION OR
OTHER ESCAPE OF ANY HAZARDOUS SUBSTANCE INTO THE ENVIRONMENT ON, UNDER OR FROM
ANY PROPERTY OWNED, LEASED, OCCUPIED OR CONTROLLED BY IT, WHERE SUCH DISCHARGE,
RELEASE, LEAK, MIGRATION OR ESCAPE COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


18.12      FURTHER ASSURANCE


 


(A)           EACH OBLIGOR SHALL (AND TCN SHALL PROCURE THAT EACH MEMBER OF THE
TCN GROUP SHALL) AT ITS OWN EXPENSE, PROMPTLY TAKE ALL SUCH REASONABLE ACTION AS
THE FACILITY AGENT OR THE SECURITY TRUSTEE MAY REQUIRE FOR THE PURPOSE OF
COMPLYING WITH THE PROVISIONS OF PARAGRAPH (B) AND FOR THE REGISTRATION OR
FILING OF ANY SECURITY DOCUMENTS DELIVERED PURSUANT THERETO WITH ALL APPROPRIATE
AUTHORITIES TO THE EXTENT NECESSARY FOR THE PURPOSES OF PERFECTING THE SECURITY
CREATED THEREUNDER.


 


(B)           TCN SHALL:


 

(I)            SUBJECT TO THE PROVISO BELOW AND EXCEPT AS OTHERWISE PROVIDED IN
THIS CLAUSE 18.12, PROCURE THAT THE 95% SECURITY TEST IS SATISFIED, ON EACH
QUARTER DATE DURING THE TERM OF THE FACILITY WHERE SUCH PERCENTAGE IS CALCULATED
BY REFERENCE TO THE QUARTERLY FINANCIAL INFORMATION RELATING TO THE TCN GROUP
MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS) AND
CERTIFIED IN THE RELEVANT COMPLIANCE CERTIFICATE ACCOMPANYING THE SAME;

 

(II)           PROCURE THAT IN RELATION TO ANY MEMBER OF THE TCN GROUP WHICH
BECOMES AN OBLIGOR FOR THE PURPOSES OF ENSURING COMPLIANCE WITH SUB-PARAGRAPH
(I) ABOVE, EACH INTERMEDIATE HOLDING COMPANY OF SUCH MEMBER OF THE TCN GROUP
WITHIN THE TCN GROUP SHALL ALSO BECOME AN OBLIGOR HEREUNDER; AND

 

(III)         PROCURE THAT EACH OBLIGOR WHICH IS OR BECOMES A PARTY TO THIS
AGREEMENT IN SUCH CAPACITY UNDER SUB-PARAGRAPH (I) ABOVE SHALL HAVE DELIVERED TO
THE SECURITY TRUSTEE, ONE OR MORE SECURITY DOCUMENTS GRANTING SECURITY OVER ALL
OR SUBSTANTIALLY ALL OF ITS ASSETS OTHER THAN ANY SHARES IN, RECEIVABLES OWED BY
OR ANY OTHER INTEREST IN ANY EXCLUDED SUBSIDIARY OR PROJECT COMPANY OR ANY OTHER
ASSET WHICH IS OF A TYPE EXCLUDED FROM EXISTING CORRESPONDING SECURITY DOCUMENTS
OR HAS BEEN EXCLUDED FOR THE REASONS PROVIDED IN PARAGRAPH (C) OF MERGER EVENT
CONDITIONS, OR WHICH THE SECURITY TRUSTEE AGREES MAY BE EXCLUDED FROM THE
SECURITY GRANTED UNDER THE SECURITY DOCUMENTS (PROVIDED THAT THE SECURITY
TRUSTEE SHALL NOT AGREE TO EXCLUDE ANY ASSET OF AN OBLIGOR FROM THE SECURITY
WHERE THE NET BOOK VALUE OF SUCH ASSET EXCEEDS £3,000,000 (OR ITS EQUIVALENT IN
OTHER CURRENCIES) WITHOUT THE PRIOR CONSENT OF AN INSTRUCTING GROUP (NOT TO BE
UNREASONABLY WITHHELD OR DELAYED)),

 

PROVIDED THAT IT SHALL NOT CONSTITUTE A BREACH OF THIS PARAGRAPH (B) IF ANY
OBLIGOR IS PREVENTED BY ANY LEGAL OR CONTRACTUAL RESTRICTION FROM COMPLYING WITH
THE PROVISIONS OF SUB-PARAGRAPHS (I) AND (III) AND PROVIDED FURTHER THAT IN NO
EVENT SHALL THE OBLIGORS REPRESENT LESS THAN 90% OF THE CONSOLIDATED ANNUALISED
TCN GROUP NET OPERATING CASH FLOW.

 


(C)           A BREACH OF SUB-PARAGRAPH (B) SHALL NOT CONSTITUTE A DEFAULT IF:


 

(I)            ONE OR MORE MEMBERS OF THE TCN GROUP BECOME OBLIGORS IN
ACCORDANCE WITH CLAUSE 20.1 (ACCEDING GUARANTORS) WITHIN 5 BUSINESS DAYS OF THE
DELIVERY OF A COMPLIANCE CERTIFICATE BY TCN DEMONSTRATING THAT THE 95% SECURITY
TEST IS NOT SATISFIED; AND

 

(II)           THE FACILITY AGENT (ACTING REASONABLY) IS SATISFIED THAT THE 95%
SECURITY TEST WOULD HAVE BEEN SATISFIED ON THE RELEVANT QUARTER DATE IF SUCH
COMPLIANCE CERTIFICATE HAD

 

88

--------------------------------------------------------------------------------


 

BEEN PREPARED ON THE BASIS THAT SUCH MEMBERS OF THE TCN GROUP HAD BEEN OBLIGORS
AS AT THAT QUARTER DATE.

 


(D)           IN RELATION TO ANY PROVISION OF THIS AGREEMENT OR AFTER AN
INTEGRATED MERGER EVENT, ANY OTHER APPLICABLE INTERCREDITOR AGREEMENT WHICH
REQUIRES THE OBLIGORS OR ANY MEMBER OF THE TCN GROUP TO DELIVER A SECURITY
DOCUMENT FOR THE PURPOSES OF GRANTING ANY GUARANTEE OR SECURITY FOR THE BENEFIT
OF THE FINANCE PARTIES, THE SECURITY TRUSTEE AGREES TO EXECUTE AS SOON AS
REASONABLY PRACTICABLE, ANY SUCH GUARANTEE OR SECURITY DOCUMENT WHICH IS
PRESENTED TO IT FOR EXECUTION.


 


(E)           EACH OF THE FINANCE PARTIES HEREBY AGREES THAT IT WILL, UPON THE
REQUEST OF TCN MADE FOLLOWING DELIVERY OF THE WRITTEN NOTICE REFERRED TO IN
CLAUSE 18.19 (NOTICE OF INTEGRATED MERGER EVENT), AND/OR IN ANTICIPATION OF THE
INCURRENCE OF ANY TARGET GROUP REFINANCING INDEBTEDNESS OR POST MERGER TARGET
GROUP REFINANCING AFTER THE OCCURRENCE OF AN INTEGRATED MERGER EVENT EXECUTE
SUCH OTHER INTERCREDITOR ARRANGEMENTS OR OTHER DOCUMENTATION AS MAY REASONABLY
BE NECESSARY TO GIVE EFFECT TO SUCH INTEGRATED MERGER EVENT, PROVIDED THAT THE
PROVISIONS AFFECTING THE PRIORITY, RANKING, PERMITTED PAYMENTS AND PERMITTED
ENFORCEMENT BY THE FINANCE PARTIES SHALL BE ON SUBSTANTIALLY EQUIVALENT TERMS TO
THOSE OF THE PRINCIPAL INTERCREDITOR DEED, IT BEING UNDERSTOOD THAT THE TARGET
GROUP SENIOR INDEBTEDNESS (AS DEFINED IN THE PRINCIPAL INTERCREDITOR DEED) SHALL
RANK PARI PASSU WITH ALL OTHER SENIOR INDEBTEDNESS (AS DEFINED IN THE PRINCIPAL
INTERCREDITOR DEED).


 


(F)            EACH OF THE FINANCE PARTIES HEREBY AGREES THAT IT WILL, UPON THE
REQUEST OF TCN MADE UPON REASONABLE NOTICE PRIOR TO THE PROPOSED EFFECTIVE DATE
OF ANY SECOND LIEN REFINANCING, ACCEPT AN ACCESSION DEED BY WHICH PARTIES WILL
ACCEDE TO THE PRINCIPAL INTERCREDITOR DEED IN RELATION TO SUCH SECOND LIEN
REFINANCING.  TO THE EXTENT THAT ANY AMENDMENTS ARE REQUESTED BY ANY PERSON
PARTY TO SUCH AGREEMENT, EACH FINANCE PARTY AGREES TO NEGOTIATE SUCH AMENDMENTS
IN GOOD FAITH


 


(G)           AT ANY TIME AFTER AN EVENT OF DEFAULT HAS OCCURRED AND WHILST SUCH
EVENT OF DEFAULT IS CONTINUING, EACH OBLIGOR SHALL, AT ITS OWN EXPENSE, TAKE ANY
AND ALL ACTION AS THE SECURITY TRUSTEE MAY DEEM NECESSARY FOR THE PURPOSES OF
PERFECTING OR OTHERWISE PROTECTING THE LENDERS’ INTERESTS IN THE SECURITY
CONSTITUTED BY THE SECURITY DOCUMENTS.


 


18.13      ASSETS


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall) maintain and preserve all of its assets that are necessary in the conduct
of its business as it is conducted from time to time, in good working order and
condition subject to ordinary wear and tear where any failure to do so would be
reasonably likely to have a Material Adverse Effect.

 


18.14      CENTRE OF MAIN INTERESTS


 

No Obligor incorporated or otherwise existing under the laws of England shall
(and TCN shall procure that no other member of the TCN Group incorporated or
otherwise existing under the laws of England shall), without the prior written
consent of an Instructing Group, cause or allow its Centre of Main Interests to
change to a country other than England.

 


18.15      GROUP STRUCTURE CHART


 

If there is a material change or inaccuracy in the corporate structure of the
TCN Group or any Holding Companies of TCN from that set out in the Group
Structure Chart most recently delivered to the Facility Agent, TCN shall deliver
or procure that there is delivered to the Facility Agent, as soon as practicable
upon becoming available, an updated Group Structure Chart containing information

 

89

--------------------------------------------------------------------------------


 

sufficient to evidence the matters set out in paragraphs (b) and (c) of Clause
15.18 (Structure) and showing such change or correcting such inaccuracy.

 


18.16      CONTRIBUTIONS TO THE TCN GROUP


 

Telewest UK shall procure that any monies which are at any time contributed by
any member of the Group to any member of the TCN Group shall be contributed by
way of Subordinated Funding, by way of an investment through capital
contribution or a subscription of securities or convertible unsecured loan stock
in the relevant member of the TCN Group.

 


18.17      “KNOW YOUR CLIENT” CHECKS


 


(A)           EACH OBLIGOR SHALL PROMPTLY UPON THE REQUEST OF THE FACILITY AGENT
OR ANY LENDER AND EACH LENDER SHALL PROMPTLY UPON THE REQUEST OF THE FACILITY
AGENT SUPPLY, OR PROCURE THE SUPPLY OF, SUCH DOCUMENTATION AND OTHER EVIDENCE AS
IS REASONABLY REQUESTED BY THE FACILITY AGENT (FOR ITSELF OR ON BEHALF OF ANY
LENDER) OR ANY LENDER (FOR ITSELF OR ON BEHALF OF ANY PROSPECTIVE TRANSFEREE IN
ORDER FOR THE FACILITY AGENT, SUCH LENDER OR ANY PROSPECTIVE TRANSFEREE TO CARRY
OUT AND BE SATISFIED WITH THE RESULTS OF ALL NECESSARY “KNOW YOUR CLIENT” OR
OTHER APPLICABLE ANTI-MONEY LAUNDERING CHECKS IN RELATION TO THE IDENTITY OF ANY
PERSON THAT IT IS REQUIRED TO CARRY OUT IN RELATION TO THE TRANSACTIONS
CONTEMPLATED IN THE FINANCE DOCUMENTS.


 


(B)           TCN SHALL, BY NOT LESS THAN 3 BUSINESS DAYS WRITTEN NOTICE TO THE
FACILITY AGENT, NOTIFY THE FACILITY AGENT (WHICH SHALL PROMPTLY NOTIFY THE
LENDERS) OF ITS INTENTION TO REQUEST THAT ONE OF ITS WHOLLY-OWNED SUBSIDIARIES
BECOMES AN ACCEDING GUARANTOR PURSUANT TO CLAUSE 20.1 (ACCEDING GUARANTORS).


 


(C)           FOLLOWING THE GIVING OF ANY NOTICE PURSUANT TO PARAGRAPH (B)
ABOVE, TCN SHALL PROMPTLY UPON THE REQUEST OF THE FACILITY AGENT OR ANY LENDER
SUPPLY, OR PROCURE THE SUPPLY OF, SUCH DOCUMENTATION AND OTHER EVIDENCE AS IS
REASONABLY REQUESTED BY THE FACILITY AGENT (FOR ITSELF OR ON BEHALF OF ANY
LENDER) OR ANY LENDER (FOR ITSELF OR ON BEHALF OF ANY PROSPECTIVE TRANSFEREE TO
CARRY OUT AND BE SATISFIED WITH THE RESULTS OF ALL NECESSARY “KNOW YOUR CLIENT”
OR OTHER APPLICABLE ANTI-MONEY LAUNDERING CHECKS IN RELATION TO THE IDENTITY OF
ANY PERSON THAT IT IS REQUIRED TO CARRY OUT IN RELATION TO THE ACCESSION OF SUCH
ACCEDING GUARANTOR TO THIS AGREEMENT.


 


18.18      CHANGE IN AUDITORS


 

The Obligors shall ensure that its auditors are (and in the case of TCN, the TCN
Group’s auditors are) any one of the Permitted Auditors provided that in the
event of any change in such auditors, the relevant Obligor (or TCN, in the case
of any change to the TCN Group’s auditors) shall promptly notify the Facility
Agent of such change.

 


18.19      NOTICE OF INTEGRATED MERGER EVENT


 

TCN may designate an Integrated Merger Event by providing not less than 30 days’
written notice before the proposed effective date thereof to the Facility
Agent.  Such notice shall specify the following matters as projected by TCN in
its reasonable judgment, as at the date of such notice:

 


(A)           THE PROPOSED PROVISIONAL EFFECTIVE DATE OF THE INTEGRATED MERGER
EVENT;


 


(B)           WHICH MEMBERS OF THE TARGET GROUP SHALL BECOME TARGET GROUP
OBLIGORS AND WHICH OTHER MEMBERS OF THE TARGET GROUP ARE BEING DESIGNATED AS
MEMBERS OF THE TCN GROUP AT THE DATE OF THE INTEGRATED MERGER EVENT FOR THE
PURPOSES OF SUB-PARAGRAPH (B) OF THE DEFINITION OF “TCN GROUP”; AND


 


(C)           WHAT (IF ANY) CORPORATE REORGANISATIONS WILL BE IMPLEMENTED IN
CONNECTION WITH THE INTEGRATED

 

90

--------------------------------------------------------------------------------


 


MERGER EVENT; FOR THE AVOIDANCE OF DOUBT, ANY REORGANISATION INVOLVING THE
TARGET GROUP (INCLUDING WITHOUT LIMITATION, THE ACQUISITION OF ONE OR MORE
MEMBERS OF THE TARGET GROUP BY TCN OR ONE OR MORE SUBSIDIARIES OF TCN) FOR THE
PURPOSES OF AN INTEGRATED MERGER EVENT SHALL CONSTITUTE A PERMITTED ACQUISITION
FOR THE PURPOSES OF PARAGRAPH (A) OF CLAUSE 19.13 (ACQUISITIONS AND
INVESTMENTS),


 

provided that, upon reasonable request of the Facility Agent following delivery
of the notice referred to above and from time to time, TCN shall keep the
Facility Agent appraised of all material developments with respect to the
Integrated Merger Event and provided further that no less than 3 Business Days
before the effective date of the Integrated Merger Event, TCN shall provide
written confirmation of the matters referred to in paragraphs (a) to (c) to the
Facility Agent.

 


18.20      ERISA


 


(A)           AS SOON AS POSSIBLE AND, IN ANY EVENT, WITHIN 20 DAYS AFTER
TELEWEST UK OR ANY OBLIGOR KNOWS OR HAS REASON TO KNOW OF THE OCCURRENCE OF ANY
OF THE EVENTS SPECIFIED IN PARAGRAPH (B) OF THIS CLAUSE 18.20, TELEWEST UK OR
SUCH OBLIGOR WILL DELIVER TO THE AGENT IN SUFFICIENT COPIES FOR EACH LENDER A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF TELEWEST UK OR SUCH OBLIGOR
SETTING OUT FULL DETAILS AS TO SUCH OCCURRENCE AND THE ACTION, IF ANY, THAT THE
RELEVANT MEMBER OF THE GROUP OR ERISA AFFILIATE IS REQUIRED OR PROPOSES TO TAKE,
TOGETHER WITH ANY NOTICES REQUIRED OR PROPOSED TO BE GIVEN OR FILED BY SUCH
MEMBER OF THE GROUP, THE PLAN ADMINISTRATOR OR SUCH ERISA AFFILIATE TO OR WITH
THE PBGC OR ANY OTHER GOVERNMENT AGENCY, OR A PLAN OR MULTIEMPLOYER PLAN
PARTICIPANT AND ANY NOTICES RECEIVED BY SUCH MEMBER OF THE GROUP OR ERISA
AFFILIATE FROM THE PBGC OR ANY OTHER GOVERNMENT AGENCY, OR A PLAN OR
MULTIEMPLOYER PLAN PARTICIPANT WITH RESPECT TO IT.


 


(B)           THE EVENTS REFERRED TO IN PARAGRAPH (A) OF THIS CLAUSE 18.20 ARE:


 

(I)            A REPORTABLE EVENT OCCURS (EXCEPT TO THE EXTENT THAT THE RELEVANT
MEMBER OF THE GROUP HAS PREVIOUSLY DELIVERED TO THE AGENT A CERTIFICATE AND
NOTICES (IF ANY) CONCERNING SUCH EVENT PURSUANT TO THE NEXT CLAUSE OF THIS
AGREEMENT);

 

(II)           A CONTRIBUTING SPONSOR (AS DEFINED IN SECTION 4001(A)(13) OF
ERISA) OF A PLAN SUBJECT TO TITLE IV OF ERISA IS SUBJECT TO THE ADVANCE
REPORTING REQUIREMENT OF PBGC REGULATION SECTION 4043.61 (WITHOUT REGARD TO
SUBPARAGRAPH (B)(1) OF IT), AND AN EVENT DESCRIBED IN SUBSECTION .62, .63, .64,
.65, .66, .67 OR .68 OF PBGC REGULATION SECTION 4043 IS REASONABLY EXPECTED TO
OCCUR WITH RESPECT TO SUCH PLAN WITHIN THE FOLLOWING 30 DAYS;

 

(III)         AN ACCUMULATED FUNDING DEFICIENCY, WITHIN THE MEANING OF
SECTION 412 OF THE CODE OR SECTION 302 OF ERISA, IS INCURRED OR AN APPLICATION
IS OR MAY BE MADE FOR A WAIVER OR MODIFICATION OF THE MINIMUM FUNDING STANDARD
(INCLUDING ANY REQUIRED INSTALMENT PAYMENTS) OR AN EXTENSION OF ANY AMORTISATION
PERIOD UNDER SECTION 412 OF THE CODE OR SECTION 303 OR 304 OF ERISA WITH RESPECT
TO A PLAN OR MULTIEMPLOYER PLAN;

 

(IV)          ANY CONTRIBUTION REQUIRED TO BE MADE WITH RESPECT TO A
MULTIEMPLOYER PLAN, PLAN OR FOREIGN PENSION PLAN IS NOT MADE BEFORE OR WITHIN 30
DAYS FOLLOWING THE TIME LIMIT THEREFOR;

 

(V)            A PLAN OR MULTIEMPLOYER PLAN IS OR MAY BE TERMINATED,
REORGANISED, PARTITIONED OR DECLARED INSOLVENT UNDER TITLE IV OF ERISA;

 

(VI)          A PLAN HAS AN UNFUNDED CURRENT LIABILITY WHICH, WHEN ADDED TO THE
AGGREGATE AMOUNT OF UNFUNDED CURRENT LIABILITIES WITH RESPECT TO ALL OTHER
PLANS, EXCEEDS THE AGGREGATE AMOUNT OF SUCH UNFUNDED CURRENT LIABILITIES THAT
EXISTED ON THE DATE OF THIS

 

91

--------------------------------------------------------------------------------


 

AGREEMENT BY $10,000,000;

 

(VII)         PROCEEDINGS ARE OR MAY BE INSTITUTED TO TERMINATE OR APPOINT A
TRUSTEE TO ADMINISTER A PLAN WHICH IS SUBJECT TO TITLE IV OF ERISA;

 

(VIII)        PROCEEDINGS ARE INSTITUTED PURSUANT TO SECTION 515 OF ERISA TO
COLLECT A DELINQUENT CONTRIBUTION TO A PLAN;

 

(IX)          ANY MEMBER OF THE GROUP OR ANY ERISA AFFILIATE INCURS OR IS
REASONABLY EXPECTED TO INCUR ANY LIABILITY TO OR ON ACCOUNT OF THE TERMINATION
OF OR WITHDRAWAL FROM A PLAN OR MULTIEMPLOYER PLAN UNDER SECTION 4062, 4063,
4064, 4069, 4201, 4204 OR 4212 OF ERISA OR WITH RESPECT TO SUCH A PLAN UNDER
SECTION 401(A)(29), 4971, 4975 OR 4980 OF THE CODE OR SECTION 409, 502(I) OR
502(L) OF ERISA OR WITH RESPECT TO A GROUP HEALTH PLAN (AS DEFINED IN
SECTION 607(1) OF ERISA OR SECTION 4980B(G)(2) OF THE CODE) MAINTAINED BY
TELEWEST UK OR ANY MEMBER OF THE GROUP UNDER SECTION 4980B OF THE CODE; AND

 

(X)           ANY MEMBER OF THE GROUP INCURS OR MAY INCUR A LIABILITY THAT
EXCEEDS $10,000,000 PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) THAT PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER
FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY PLAN OR
ANY FOREIGN PENSION PLAN MAINTAINED BY IT.

 


(C)           THE PARENT SHALL PROCURE THAT EACH MEMBER OF THE GROUP WILL
DELIVER TO THE AGENT IN SUFFICIENT COPIES FOR EACH OF THE LENDERS:


 

(I)            COPIES OF ANY RECORDS, DOCUMENTS OR OTHER INFORMATION THAT MUST
BE FURNISHED TO THE PBGC WITH RESPECT TO ANY PLAN PURSUANT TO SECTION 4010 OF
ERISA;

 

(II)           A COMPLETE COPY OF THE ANNUAL REPORT (ON INTERNAL REVENUE SERVICE
FORM 5500-SERIES (INCLUDING, TO THE EXTENT REQUIRED, THE RELATED FINANCIAL AND
ACTUARIAL STATEMENTS AND OPINIONS AND OTHER SUPPORTING STATEMENTS,
CERTIFICATIONS, SCHEDULES AND INFORMATION)) OF EACH PLAN OR MULTIEMPLOYER PLAN
(IF AVAILABLE TO ANY MEMBER OF THE GROUP OR AN ERISA AFFILIATE) REQUIRED TO BE
FILED WITH THE INTERNAL REVENUE SERVICE;

 

(III)         COPIES OF ANNUAL REPORTS AND ANY RECORDS, DOCUMENTS OR OTHER
INFORMATION REQUIRED TO BE FURNISHED BY SUCH MEMBER OF THE GROUP OR ANY ERISA
AFFILIATE TO THE PBGC OR ANY OTHER GOVERNMENT AGENCY; AND

 

(IV)          ANY MATERIAL NOTICES RECEIVED BY A MEMBER OF THE GROUP OR ANY
ERISA AFFILIATE WITH RESPECT TO ANY PLAN, MULTIEMPLOYER PLAN OR FOREIGN PENSION
PLAN, IN THE CASE OF EACH OF (I), (II), (III) AND (IV), NO LATER THAN 30 DAYS
(OR 10 DAYS IN THE CASE OF THIS PARAGRAPH (IV)) AFTER THE DATE SUCH ANNUAL
REPORT HAS BEEN FILED WITH THE INTERNAL REVENUE SERVICE OR SUCH RECORDS,
DOCUMENTS AND/OR INFORMATION HAS BEEN FURNISHED TO THE PBGC OR SUCH OTHER
GOVERNMENT AGENCY OR SUCH NOTICE HAS BEEN RECEIVED BY SUCH MEMBER OF THE GROUP
OR ERISA AFFILIATE, AS APPLICABLE.

 


(D)           THE PARENT SHALL PROCURE THAT EACH MEMBER OF THE GROUP SHALL
ENSURE THAT ALL FOREIGN PENSION PLANS ADMINISTERED BY THEM OR INTO WHICH THEY
MAKE PAYMENTS, OBTAIN OR RETAIN (AS APPLICABLE) REGISTERED STATUS UNDER AND AS
REQUIRED BY APPLICABLE LAW AND ARE ADMINISTERED IN A TIMELY MANNER IN ALL
RESPECTS IN COMPLIANCE WITH ALL APPLICABLE LAWS EXCEPT WHERE THE FAILURE TO DO
ANY OF THE FOREGOING WILL NOT HAVE A MATERIAL ADVERSE EFFECT.

 

92

--------------------------------------------------------------------------------


 


18.21      TELEWEST UK


 

Telewest UK shall promptly upon becoming aware of the same notify the Facility
Agent of any material claim made, issued or threatened in writing against
Telewest UK under the Transfer Agreement.

 


19.          NEGATIVE UNDERTAKINGS


 


19.1        UNDERTAKINGS WITH RESPECT TO THE FLEXTECH GROUP


 

Any action undertaken, or any transaction entered into, by any member of the TCN
Group and any circumstances arising in connection with or as a result of a
Flextech Disposal shall not be restricted by (nor be deemed to constitute a
utilisation of any of the permitted exceptions to) any of the provisions of this
Clause 19 (and any such action, transaction or circumstance shall not constitute
a breach of any of the Finance Documents, an Event of Default or an event which
would trigger a mandatory prepayment under Clause 7 (Mandatory Prepayment and
Cancellation)) to the extent such action, transaction or circumstance has been
undertaken or entered into for the purposes of or in connection with effecting a
Flextech Disposal.

 


19.2        NEGATIVE PLEDGE


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall), create or permit to subsist any Encumbrance over all or any of its
present or future revenues or assets to secure or prefer any present or future
Financial Indebtedness of any Person other than an Encumbrance:

 


(A)           WHICH IS AN EXISTING ENCUMBRANCE SET OUT IN:


 

(I)            PART 1A OF SCHEDULE 10 (EXISTING ENCUMBRANCES) PROVIDED THAT SUCH
ENCUMBRANCE IS RELEASED WITHIN 10 DAYS FOLLOWING THE CLOSING DATE; OR

 

(II)           PART 1B OF SCHEDULE 10 (EXISTING ENCUMBRANCES) PROVIDED THAT THE
PRINCIPAL AMOUNT SECURED THEREBY MAY NOT BE INCREASED UNLESS ANY ENCUMBRANCE IN
RESPECT OF SUCH INCREASED AMOUNT WOULD BE PERMITTED UNDER ANOTHER PARAGRAPH OF
THIS CLAUSE 19.2;

 


(B)           WHICH ARISES (I) BY OPERATION OF LAW OR (II) UNDER A CONTRACT
HAVING A SIMILAR EFFECT, OR AN ESCROW ARRANGEMENT REQUIRED BY A TRADING
COUNTERPARTY OF ANY MEMBER OF THE TCN GROUP, IN EACH CASE ENTERED INTO THE
ORDINARY COURSE OF BUSINESS OF THE RELEVANT MEMBER OF THE TCN GROUP;


 


(C)           WHICH IS CREATED PURSUANT TO ANY OF THE FINANCE DOCUMENTS OR THE
SENIOR FINANCE DOCUMENTS;


 


(D)           ARISING FROM ANY FINANCE LEASES, SALE AND LEASEBACK ARRANGEMENTS
OR VENDOR FINANCING ARRANGEMENTS PERMITTED TO BE INCURRED PURSUANT TO CLAUSE
19.4 (FINANCIAL INDEBTEDNESS)


 


(E)           WHICH ARISES IN RESPECT OF ANY RIGHT OF SET-OFF, NETTING
ARRANGEMENT, TITLE TRANSFER OR TITLE RETENTION ARRANGEMENTS WHICH:


 

(I)            ARISES IN THE ORDINARY COURSE OF BUSINESS AND/OR BY OPERATION OF
LAW;

 

(II)           IS ENTERED INTO BY ANY MEMBER OF THE TCN GROUP IN THE NORMAL
COURSE OF ITS BANKING ARRANGEMENTS FOR THE PURPOSE OF NETTING DEBIT AND CREDIT
BALANCES ON BANK ACCOUNTS OF MEMBERS OF THE TCN GROUP OPERATED ON A NET BALANCE
BASIS;

 

93

--------------------------------------------------------------------------------


 

(III)         ARISES IN RESPECT OF NETTING OR SET OFF ARRANGEMENTS CONTAINED IN
ANY HEDGING AGREEMENT OR OTHER CONTRACT PERMITTED UNDER CLAUSE 19.12
(LIMITATIONS ON HEDGING) OR REQUIRED PURSUANT TO ANY OTHER PROVISION OF THIS
AGREEMENT;

 

(IV)          WHICH IS A RETENTION OF TITLE ARRANGEMENT WITH RESPECT TO CUSTOMER
PREMISES EQUIPMENT IN FAVOUR OF A SUPPLIER (OR ITS AFFILIATE) IN RESPECT OF
FINANCIAL INDEBTEDNESS REFERRED TO IN PARAGRAPH (F) OF CLAUSE 19.4 (FINANCIAL
INDEBTEDNESS); PROVIDED THAT THE TITLE IS ONLY RETAINED TO INDIVIDUAL ITEMS OF
CUSTOMER PREMISES EQUIPMENT IN RESPECT OF WHICH THE PURCHASE PRICE HAS NOT BEEN
PAID IN FULL; OR

 

(V)            IS ENTERED INTO BY ANY MEMBER OF THE TCN GROUP ON TERMS WHICH ARE
GENERALLY NO WORSE THAN THE COUNTERPARTY’S STANDARD OR USUAL TERMS AND ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT MEMBER OF THE TCN GROUP;

 


(F)            WHICH ARISES IN RESPECT OF ANY JUDGMENT, AWARD OR ORDER OR ANY
TAX LIABILITY FOR WHICH AN APPEAL OR PROCEEDINGS FOR REVIEW ARE BEING DILIGENTLY
PURSUED IN GOOD FAITH, PROVIDED THAT THE AFFECTED MEMBER OF THE TCN GROUP SHALL
HAVE OR WILL ESTABLISH SUCH RESERVES AS MAY BE REQUIRED UNDER APPLICABLE
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN RESPECT OF SUCH JUDGMENT, AWARD,
ORDER OR TAX LIABILITY;


 


(G)           WHICH IS CREATED BY ANY MEMBER OF THE TCN GROUP IN SUBSTITUTION
FOR ANY EXISTING ENCUMBRANCE REFERRED TO IN PARAGRAPH (A)(II) ABOVE OF THIS
CLAUSE 19.2, PROVIDED THAT THE PRINCIPAL AMOUNT SECURED THEREBY MAY NOT BE
INCREASED UNLESS ANY ENCUMBRANCE IN RESPECT OF SUCH INCREASED AMOUNT WOULD BE
PERMITTED UNDER ANOTHER PARAGRAPH OF THIS CLAUSE 19.2;


 


(H)           OVER OR AFFECTING ANY ASSET ACQUIRED BY ANY MEMBER OF THE TCN
GROUP AFTER THE DATE OF THIS AGREEMENT AND SUBJECT TO WHICH SUCH ASSET IS
ACQUIRED, IF:


 

(I)            SUCH ENCUMBRANCE WAS NOT CREATED IN CONTEMPLATION OF THE
ACQUISITION OF SUCH ASSET BY A MEMBER OF THE TCN GROUP; AND

 

(II)           THE FINANCIAL INDEBTEDNESS SECURED THEREBY IS FINANCIAL
INDEBTEDNESS OF, OR IS ASSUMED BY, THE RELEVANT ACQUIRING MEMBERS OF THE TCN
GROUP, IS FINANCIAL INDEBTEDNESS WHICH AT ALL TIMES FALLS WITHIN PARAGRAPH (J)
OR (M) OF CLAUSE 19.4 (FINANCIAL INDEBTEDNESS) AND THE AMOUNT OF FINANCIAL
INDEBTEDNESS SO SECURED IS NOT INCREASED AT ANY TIME;

 


(I)            OVER OR AFFECTING ANY ASSET OF ANY COMPANY WHICH BECOMES A MEMBER
OF THE TCN GROUP AFTER THE DATE OF THIS AGREEMENT, WHERE SUCH ENCUMBRANCE IS
CREATED PRIOR TO THE DATE ON WHICH SUCH COMPANY BECOMES A MEMBER OF THE TCN
GROUP, IF:


 

(I)            SUCH ENCUMBRANCE WAS NOT CREATED IN CONTEMPLATION OF THE
ACQUISITION OF SUCH COMPANY; AND

 

(II)           TO THE EXTENT NOT REPAID BY CLOSE OF BUSINESS ON THE DATE UPON
WHICH SUCH COMPANY BECAME A MEMBER OF THE TCN GROUP, THE FINANCIAL INDEBTEDNESS
SECURED BY SUCH ENCUMBRANCE AT ALL TIMES FALLS WITHIN PARAGRAPH (J) OR (M) OF
CLAUSE 19.4 (FINANCIAL INDEBTEDNESS);

 


(J)            CONSTITUTED BY A RENT DEPOSIT DEED ENTERED INTO ON ARM’S LENGTH
COMMERCIAL TERMS AND IN THE ORDINARY COURSE OF BUSINESS SECURING THE OBLIGATIONS
OF A MEMBER OF THE TCN GROUP IN RELATION TO PROPERTY LEASED TO A MEMBER OF THE
TCN GROUP;


 


(K)           CONSTITUTED BY AN ARRANGEMENT REFERRED TO IN PARAGRAPHS (D) OR (F)
OF THE DEFINITION OF FINANCIAL INDEBTEDNESS;

 

94

--------------------------------------------------------------------------------


 


(L)            WHICH IS GRANTED BY A MEMBER OF THE TCN GROUP OVER THE SHARES OF,
FINANCIAL INDEBTEDNESS OWED BY OR OTHER INTERESTS IT HOLDS IN, OR OVER THE
ASSETS (INCLUDING, WITHOUT LIMITATION, PRESENT OR FUTURE REVENUES) ATTRIBUTABLE
TO, A PROJECT COMPANY, AN EXCLUDED SUBSIDIARY OR A JOINT VENTURE;


 


(M)          OVER CASH DEPOSITED AS SECURITY FOR THE OBLIGATIONS OF A MEMBER OF
THE TCN GROUP IN RESPECT OF A PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF
CREDIT OR SIMILAR FACILITY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF
THE TCN GROUP;


 


(N)           OVER THE ASSETS AND UNDERTAKINGS OF ANY MEMBERS OF THE TCN GROUP
WHICH SECURES TARGET GROUP FINANCIAL INDEBTEDNESS AND/OR TARGET GROUP
REFINANCING INDEBTEDNESS AS AT CLOSE OF BUSINESS ON THE EFFECTIVE DATE OF THE
INTEGRATED MERGER EVENT UP TO AN AGGREGATE PRINCIPAL AMOUNT OF £2,425,000,000
(OR ITS EQUIVALENT IN OTHER CURRENCIES) OR WHICH SECURES FINANCIAL INDEBTEDNESS
CONSTITUTING A POST MERGER TARGET GROUP REFINANCING AND, IN EACH CASE, THE
PRIORITY OF WHICH IS PARI PASSU WITH THE SENIOR FACILITIES;


 


(O)           SECURING ANY SECOND LIEN REFINANCING; OR


 


(P)           SECURING FINANCIAL INDEBTEDNESS THE PRINCIPAL AMOUNT OF WHICH
(WHEN AGGREGATED WITH THE PRINCIPAL AMOUNT OF ANY OTHER FINANCIAL INDEBTEDNESS
WHICH HAS THE BENEFIT OF AN ENCUMBRANCE OTHER THAN AS PERMITTED PURSUANT TO
PARAGRAPHS (A) TO (O) ABOVE) DOES NOT EXCEED £125,000,000 (OR ITS EQUIVALENT IN
OTHER CURRENCIES), WHICH MAY BE SECURED:


 

(I)            ON ASSETS NOT SUBJECT TO THE SECURITY; AND/OR

 

(II)           OVER ASSETS SUBJECT TO THE SECURITY ON A BASIS RANKING PARI PASSU
WITH OR JUNIOR TO THE SECURITY, PROVIDED THAT SUCH SECURITY SHALL BE GRANTED ON
TERMS NO MORE FAVOURABLE TAKEN AS A WHOLE TO THE BENEFICIARIES THEREOF THAN THAT
GRANTED UNDER THIS AGREEMENT OR WHERE THE RIGHTS OF THE RELEVANT MORTGAGEE,
CHARGEE OR OTHER BENEFICIARY OF SUCH SECURITY IN RESPECT OF ANY PAYMENT WILL BE
PARI PASSU WITH OR SUBORDINATED TO THE RIGHTS OF THE FINANCE PARTIES UNDER THE
PRINCIPAL INTERCREDITOR DEED, ANY TGD INTERCREDITOR AGREEMENT OR ANY OTHER
INTERCREDITOR ARRANGEMENT WHICH IS EITHER:

 

(A)          ON TERMS SATISFACTORY TO THE FINANCE PARTIES; OR

 

(B)          IN THE CASE OF SUBORDINATED SECURITY ARRANGEMENTS, ON TERMS WHERE
THE RELEVANT MORTGAGEE, CHARGEE OR OTHER BENEFICIARY OF SUCH SECURITY SHALL NOT
BE ENTITLED TO EXERCISE ANY VOTING RIGHTS (OR SHALL TRANSFER ANY VOTING RIGHTS
TO WHICH IT MAY BE ENTITLED (WHETHER SUCH VOTING RIGHTS ARE GRANTED BY CONTRACT
OR APPLICABLE LAW) TO THE SECURITY TRUSTEE), SHALL AGREE TO TURNOVER ANY MONIES
IT RECEIVES IN RESPECT OF SUCH SECURITY, SHALL NOT ENFORCE ANY RIGHTS TO WHICH
IT MAY BE ENTITLED IN RESPECT OF THE FINANCIAL INDEBTEDNESS SECURED BY SUCH
SECURITY, DISPOSE OF, ENFORCE ANY ENCUMBRANCE OVER, AND SHALL NOT APPOINT ANY
RECEIVER, MANAGER, ATTORNEY OR ANY SIMILAR OFFICER OVER, OR OTHERWISE EXERCISE
ANY RIGHTS IN RESPECT OF, ALL OR ANY PART OF THE ASSETS SUBJECT TO SUCH SECURITY
UNTIL SUCH TIME THAT ALL AMOUNTS OUTSTANDING UNDER THE FINANCE DOCUMENTS HAVE
BEEN REPAID AND DISCHARGED IN FULL,

 

provided that in either case, each of the Finance Parties agrees to execute such
intercreditor deed as soon as practicable following request from TCN, and
provided further that any Encumbrances securing Target Group Financial
Indebtedness, Target Group Refinancing Indebtedness and/or Post Merger Target
Group Refinancing Indebtedness shall be limited as provided in paragraph (n) of
this Clause 19.2.

 

95

--------------------------------------------------------------------------------


 


19.3        LOANS AND GUARANTEES


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) grant any loan or credit or give any guarantee in any such case in
respect of Financial Indebtedness, other than:

 


(A)           ANY EXTENSION OF TRADE CREDIT OR GUARANTEES, BONDS OR INDEMNITIES
GRANTED IN THE ORDINARY COURSE OF BUSINESS ON USUAL AND CUSTOMARY TERMS;


 


(B)           ANY CREDIT GIVEN BY A MEMBER OF THE TCN GROUP TO ANOTHER MEMBER OF
THE TCN GROUP WHICH ARISES BY REASON OF CASH-POOLING, SET-OFF OR OTHER CASH
MANAGEMENT ARRANGEMENTS OF THE TCN GROUP;


 


(C)           THE EXISTING LOANS, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING THEREUNDER MAY NOT BE INCREASED FROM THAT EXISTING AT THE DATE OF
THIS AGREEMENT IN RELIANCE ON THIS PARAGRAPH (C), (EXCEPT WITH RESPECT TO THE
ACCRUAL OR CAPITALISATION OF INTEREST);


 


(D)           ANY LOANS OR CREDIT GRANTED:


 

(I)            BY A MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR TO AN
OBLIGOR BY WAY OF SUBORDINATED FUNDING;

 

(II)           BY ONE OBLIGOR TO ANOTHER OBLIGOR; OR

 

(III)         BY A MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR TO ANY OTHER
MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR;

 

(IV)          BY A MEMBER OF THE TCN GROUP TO ONE OR MORE MEMBERS OF THE
FLEXTECH GROUP; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL LOANS OR
CREDIT AT ANY TIME OUTSTANDING AND GRANTED AFTER THE CLOSING DATE PURSUANT TO
THIS CLAUSE (D)(IV) SHALL NOT EXCEED THE SUM OF £15,000,000 PLUS THAT AMOUNT
WHICH, WHEN TAKEN TOGETHER WITH THE AGGREGATE AMOUNT OF ANY LOANS, DISTRIBUTIONS
OR OTHER PAYMENTS TO, OR GUARANTEES FOR THE FINANCIAL INDEBTEDNESS OF, OR
ACQUISITIONS OF INTERESTS OR INVESTMENTS IN JOINT VENTURES DURING THE THEN
CURRENT FINANCIAL YEAR, DOES NOT EXCEED 3.5% OF TCN GROUP CONSOLIDATED REVENUES
FOR THE PRECEDING FINANCIAL YEAR CALCULATED BY REFERENCE TO THE ANNUAL FINANCIAL
INFORMATION FOR THE TCN GROUP DELIVERED IN RESPECT OF THE PRECEDING FINANCIAL
YEAR OF THE TCN GROUP PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS), AND
PROVIDED FURTHER THAT ANY SUCH LOANS OR CREDIT SHALL BE REPAID ON OR BEFORE ANY
FLEXTECH DISPOSAL THAT RESULTS IN THE RELEVANT MEMBER OF THE FLEXTECH GROUP
CEASING TO BE A MEMBER OF THE GROUP;

 

(V)            BY A MEMBER OF THE TCN GROUP TO THE RELEVANT MEMBER OF THE
FLEXTECH GROUP FOR THE PURPOSES OF FUNDING DRAWINGS AVAILABLE UNDER THE UNDRAWN
PORTION OF ANY EXISTING LOAN STOCK OF UP TO £50,000,000 IN AGGREGATE, PROVIDED
THAT ANY SUCH LOANS OR CREDIT GRANTED AFTER THE DATE OF THIS AGREEMENT SHALL BE
REPAID ON OR BEFORE ANY FLEXTECH DISPOSAL THAT RESULTS IN THE RELEVANT MEMBER OF
THE FLEXTECH GROUP CEASING TO BE A MEMBER OF THE GROUP;

 

(VI)          IN ACCORDANCE WITH CLAUSE 19.9 (JOINT VENTURES);

 

(VII)         BY THE US BORROWER PURSUANT TO THE TCN NOTES;

 


(E)           ANY LOANS MADE BY ANY MEMBER OF THE TCN GROUP TO ITS EMPLOYEES
EITHER:


 

(I)            IN THE ORDINARY COURSE OF ITS EMPLOYEES’ EMPLOYMENT; OR

 

96

--------------------------------------------------------------------------------


(II)           TO FUND THE EXERCISE OF SHARE OPTIONS OR OTHER PURCHASE OF
CAPITAL STOCK BY ITS EMPLOYEES,

 

provided that the aggregate principal amount of all such loans shall not at any
time exceed £2,500,000 (or its equivalent in other currencies);

 


(F)            ANY LOAN GRANTED AS A RESULT OF A SUBSCRIBER BEING ALLOWED TERMS,
IN THE ORDINARY COURSE OF TRADE, WHEREBY IT DOES NOT HAVE TO PAY FOR THE
SERVICES PROVIDED TO IT FOR A PERIOD AFTER THE PROVISION OF SUCH SERVICES;


 


(G)           ANY LOAN MADE BY A MEMBER OF THE TCN GROUP TO A MEMBER OF THE
GROUP, WHERE THE PROCEEDS OF SUCH LOAN ARE, OR ARE TO BE (WHETHER DIRECTLY OR
INDIRECTLY) USED;


 

(I)            PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR IS LIKELY TO OCCUR AS A RESULT THEREOF, TO FUND PERMITTED PAYMENTS; OR

 

(II)           AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, TO FUND
PERMITTED PAYMENTS (A) UNDER PARAGRAPH (A)(II) OF THE DEFINITION THEREOF TO THE
EXTENT MADE TO TELEWEST UK OR THE ULTIMATE PARENT (AND PROVIDED THAT
DOCUMENTATION DETAILING THE SAME IS PROVIDED TO THE FACILITY AGENT IN ADVANCE OF
MAKING ANY SUCH LOAN) OR (B) OTHERWISE TO THE EXTENT PERMITTED BY THE PRINCIPAL
INTERCREDITOR DEED OR ANY APPLICABLE TGD INTERCREDITOR AGREEMENT;

 


(H)           TRADE CREDIT GRANTED ON ARMS’ LENGTH TERMS BY ANY MEMBER OF THE
TCN GROUP TO A MEMBER OF THE FLEXTECH GROUP IN CONNECTION WITH INTRA-GROUP
SERVICES, PROVIDED THAT ANY SETTLEMENT OF ANY SUCH TRADE CREDIT MAY OCCUR BY WAY
OF SET-OFF AND FURTHER PROVIDED THAT ANY OVERPAYMENT OR UNDERPAYMENT ARISING AS
A RESULT OF THE SETTLEMENT OF ALL SUCH TRADE CREDIT MAY BE RETURNED TO THE
OVERPAYING PARTY OR PAID TO THE UNDERPAYING PARTY (AND ANY CREDIT OR FINANCIAL
INDEBTEDNESS ARISING AS A RESULT OF SUCH OVERPAYMENT OR UNDERPAYMENT PENDING
REPAYMENT TO THE OVERPAYING PARTY OR PAYMENT TO THE UNDERPAYING PARTY IS HEREBY
PERMITTED);


 


(I)            FOLLOWING AN INTEGRATED MERGER EVENT, ANY GUARANTEE GIVEN BY A
MEMBER OF THE TARGET GROUP OR THE TCN GROUP IN RESPECT OF FINANCIAL INDEBTEDNESS
PERMITTED UNDER PARAGRAPH (D) OF CLAUSE 19.4 (FINANCIAL INDEBTEDNESS);


 


(J)            ANY GUARANTEES ARISING UNDER THE FINANCE DOCUMENTS OR THE SENIOR
FINANCE DOCUMENTS;


 


(K)           ANY GUARANTEE GIVEN IN RESPECT OF MEMBERSHIP INTERESTS IN ANY
COMPANY LIMITED BY GUARANTEE WHERE THE ACQUISITION OF SUCH MEMBERSHIP INTEREST
IS PERMITTED UNDER CLAUSE 19.13 (ACQUISITIONS AND INVESTMENTS);


 


(L)            ANY GUARANTEE INCLUDED WITHIN OR GIVEN BY A MEMBER OF THE TCN
GROUP IN RESPECT OF OR CONSTITUTED BY ANY FINANCIAL INDEBTEDNESS PERMITTED UNDER
CLAUSE 19.4 (FINANCIAL INDEBTEDNESS) OR CLAUSE 19.10 (TRANSACTIONS WITH
AFFILIATES);


 


(M)          ANY CUSTOMARY TITLE GUARANTEE GIVEN IN CONNECTION WITH THE
ASSIGNMENT OF LEASES WHERE SUCH ASSIGNMENT IS PERMITTED UNDER CLAUSE 19.6
(DISPOSALS);


 


(N)           ANY LOAN OR CREDIT MADE TO ANY PERSON (OTHER THAN A MEMBER OF THE
TCN GROUP) FROM FLEXTECH ASSETS; OR


 


(O)           LOANS MADE, CREDIT GRANTED OR GUARANTEES GIVEN BY ANY MEMBER OF
THE TCN GROUP NOT FALLING WITHIN PARAGRAPHS (A) TO (N) ABOVE, IN AN AGGREGATE
AMOUNT NOT EXCEEDING £20,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES).

 

97

--------------------------------------------------------------------------------


 


19.4        FINANCIAL INDEBTEDNESS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) incur, create or permit to subsist or have outstanding any
Financial Indebtedness or enter into any agreement or arrangement whereby it is
entitled to incur, create or permit to subsist any Financial Indebtedness other
than in either case:

 


(A)           FINANCIAL INDEBTEDNESS ARISING UNDER OR PURSUANT TO THE FINANCE
DOCUMENTS OR THE SENIOR FINANCE DOCUMENTS;


 


(B)           EXISTING FINANCIAL INDEBTEDNESS, PROVIDED THAT ALL EXISTING
FINANCIAL INDEBTEDNESS DESCRIBED IN SECTION A OF PART 3 OF SCHEDULE 10 (EXISTING
FINANCIAL INDEBTEDNESS) SHALL BE REPAID IMMEDIATELY UPON THE MAKING OF THE FIRST
ADVANCE UNDER THIS AGREEMENT;


 


(C)           IN RELATION TO AN INTEGRATED MERGER EVENT:


 

(I)            ANY TARGET GROUP FINANCIAL INDEBTEDNESS EXISTING AS AT THE
EFFECTIVE DATE OF THE INTEGRATED MERGER EVENT;

 

(II)           ANY TARGET GROUP REFINANCING INDEBTEDNESS EXISTING AS AT OR
IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF THE INTEGRATED MERGER EVENT; AND

 

(III)         ANY POST MERGER TARGET GROUP REFINANCING;

 


(D)           FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE TCN GROUP FALLING
WITHIN, AND PERMITTED BY CLAUSE 19.3 (LOANS AND GUARANTEES);


 


(E)           FINANCIAL INDEBTEDNESS ARISING UNDER ANY HEDGING AGREEMENTS
PERMITTED UNDER CLAUSE 19.12 (LIMITATIONS ON HEDGING);


 


(F)            FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF ANY GUARANTEE GIVEN
BY TCN OR ANY OTHER MEMBER OF THE TCN GROUP IN RESPECT OF THE RELEVANT
BORROWER’S OBLIGATIONS UNDER ANY SECOND LIEN REFINANCING OR ANY OTHER TELEWEST
GLOBAL DEBT, PROVIDED THAT, EXCEPT AT THE OPTION OF TCN IN THE CASE OF A SECOND
LIEN REFINANCING, ANY SUCH GUARANTEE IS GIVEN ON A SUBORDINATED UNSECURED BASIS
AND IS SUBJECT TO THE TERMS OF A TGD INTERCREDITOR AGREEMENT, AND PROVIDED
FURTHER THAT IF AND TO THE EXTENT REQUIRED BY CLAUSE 7.5 (REPAYMENT FROM DEBT
PROCEEDS), THE NET PROCEEDS OF SUCH TELEWEST GLOBAL DEBT ARE APPLIED IN THE
PREPAYMENT OF THE OUTSTANDINGS;


 


(G)           FINANCIAL INDEBTEDNESS (I) ARISING UNDER FINANCE LEASES OR (II)
PROVIDED OR ARRANGED BY A SUPPLIER (OR ITS AFFILIATES) OF ASSETS (INCLUDING
EQUIPMENT) AND/OR RELATED SERVICES TO THE TCN GROUP (THE “VENDOR FINANCING
ARRANGEMENTS”), TO THE EXTENT THAT SUCH FINANCE LEASES AND/OR VENDOR FINANCING
ARRANGEMENTS (X) COMPRISE FINANCE LEASES AND/OR VENDOR FINANCING ARRANGEMENTS
WHICH WERE OUTSTANDING ON THE CLOSING DATE, DETAILS OF WHICH ARE SET OUT IN
SCHEDULE 12 (VENDOR FINANCING ARRANGEMENTS) OR ANY REFINANCING OR ROLLOVER
THEREOF, OR (Y) COMPRISE FINANCE LEASES AND/OR VENDOR FINANCING ARRANGEMENTS
ENTERED INTO AFTER THE CLOSING DATE, IN THE CASE OF CLAUSE (X) AND (Y) IN AN
AGGREGATE PRINCIPAL AMOUNT WHICH, TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT
OF ALL OUTSTANDING FINANCIAL INDEBTEDNESS INCURRED UNDER PARAGRAPH (M) BELOW,
DOES NOT AT ANY TIME EXCEED £125,000,000 PLUS THE PRINCIPAL AMOUNT OF SUCH
FINANCE LEASES AND VENDOR FINANCING ARRANGEMENTS OUTSTANDING ON THE CLOSING
DATE; PROVIDED IN EACH CASE THAT THE RELEVANT LESSOR OR PROVIDER OF VENDOR
FINANCING ARRANGEMENTS DOES NOT HAVE THE BENEFIT OF ANY ENCUMBRANCE OTHER THAN
OVER THE ASSETS THE SUBJECT OF SUCH VENDOR FINANCING ARRANGEMENTS AND/OR FINANCE
LEASES;

 

98

--------------------------------------------------------------------------------


 


(H)           FINANCIAL INDEBTEDNESS RELATING TO DEFERRAL OF PAYE TAXES WITH THE
AGREEMENT OF THE INLAND REVENUE BY ANY MEMBER OF THE TCN GROUP;


 


(I)            FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF EXISTING PERFORMANCE
BONDS OR ANY PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF CREDIT OR SIMILAR
FACILITY ENTERED INTO BY ANY MEMBER OF THE TCN GROUP TO THE EXTENT THAT CASH IS
DEPOSITED AS SECURITY FOR THE OBLIGATIONS OF SUCH MEMBER OF THE TCN GROUP
THEREUNDER;


 


(J)            OTHER THAN IN CONNECTION WITH THE INTEGRATED MERGER EVENT,
FINANCIAL INDEBTEDNESS OF ANY COMPANY WHICH BECAME OR BECOMES A MEMBER OF THE
TCN GROUP AFTER THE DATE OF THIS AGREEMENT, WHERE SUCH FINANCIAL INDEBTEDNESS
AROSE PRIOR TO THE DATE ON WHICH SUCH COMPANY BECAME OR BECOMES A MEMBER OF THE
TCN GROUP; IF:


 

(I)            SUCH FINANCIAL INDEBTEDNESS WAS NOT CREATED IN CONTEMPLATION OF
THE ACQUISITION OF SUCH COMPANY; AND

 

(II)           THE AGGREGATE PRINCIPAL AMOUNT OF ALL FINANCIAL INDEBTEDNESS
FALLING WITHIN THIS PARAGRAPH (J) EITHER (A) DOES NOT EXCEED £12,000,000 (OR ITS
EQUIVALENT IN OTHER CURRENCIES) OUTSTANDING AT ANY TIME OR (B) TO THE EXTENT
SUCH FINANCIAL INDEBTEDNESS DOES EXCEED £12,000,000, AN AMOUNT EQUAL TO SUCH
EXCESS IS REPAID IMMEDIATELY UPON SUCH COMPANY BECOMING A MEMBER OF THE TCN
GROUP;

 


(K)           FINANCIAL INDEBTEDNESS WHICH CONSTITUTES SUBORDINATED FUNDING
PROVIDED THAT EACH MEMBER OF THE TCN GROUP THAT IS A DEBTOR IN RESPECT OF
SUBORDINATED FUNDING SHALL PROCURE THAT THE RELEVANT CREDITOR OF SUCH
SUBORDINATED FUNDING, TO THE EXTENT NOT ALREADY A PARTY AT THE RELEVANT TIME,
ACCEDES TO THE PRINCIPAL INTERCREDITOR DEED OR ANY APPLICABLE TGD INTERCREDITOR
AGREEMENT, AS APPROPRIATE AND IN SUCH CAPACITY, UPON THE GRANTING OF SUCH
SUBORDINATED FUNDING;


 


(L)            THE TCN NOTES, ANY SENIOR DEBT REFINANCING AND ANY SECOND LIEN
REFINANCING; OR


 


(M)          FINANCIAL INDEBTEDNESS NOT FALLING WITHIN PARAGRAPHS (A) TO (L)
ABOVE, OF ANY MEMBER OF THE TCN GROUP PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH
FINANCIAL INDEBTEDNESS OUTSTANDING AT ANY TIME, WHEN TAKEN TOGETHER WITH THE
AGGREGATE OUTSTANDING AMOUNT IN RESPECT OF FINANCE LEASES AND VENDOR FINANCING
ARRANGEMENTS IN EXCESS OF THE AGGREGATE AMOUNT THEREOF OUTSTANDING AS AT THE
CLOSING DATE, DOES NOT EXCEED £125,000,000 (OR ITS EQUIVALENT IN OTHER
CURRENCIES) AND THE AGGREGATE AMOUNT OF ANY FINANCIAL INDEBTEDNESS, THE PROCEEDS
OF WHICH ARE NOT REQUIRED TO BE APPLIED IN PREPAYMENT OF OUTSTANDING AMOUNTS
PURSUANT TO PARAGRAPH (A) OF CLAUSE 7.5 (REPAYMENT FROM DEBT PROCEEDS) BY VIRTUE
OF THE EXCEPTION IN PARAGRAPH (B)(VIII) OF SUCH CLAUSE; AND FURTHER PROVIDED
THAT IN THE CASE OF ANY FINANCIAL INDEBTEDNESS CONSTITUTED BY AN OVERDRAFT
FACILITY WHICH OPERATES ON A GROSS/NET BASIS, ONLY THE NET AMOUNT OF SUCH
FACILITY SHALL COUNT TOWARDS SUCH AGGREGATE AMOUNT.


 


19.5        DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall):

 


(A)           DECLARE, MAKE OR PAY ANY DIVIDEND (OR INTEREST ON ANY UNPAID
DIVIDEND), CHARGE, FEE OR OTHER DISTRIBUTION (WHETHER IN CASH OR IN KIND) ON OR
IN RESPECT OF ANY OF ITS SHARES;


 


(B)           REDEEM, REPURCHASE, DEFEASE, RETIRE OR REPAY ANY OF ITS SHARE
CAPITAL, OR RESOLVE TO DO SO;


 


(C)           REPAY OR DISTRIBUTE ANY SHARE PREMIUM ACCOUNT; OR


 


(D)           REPAY OR OTHERWISE DISCHARGE OR PURCHASE ANY AMOUNT OF PRINCIPAL
OF (OR CAPITALISED INTEREST ON) OR PAY ANY AMOUNT OF INTEREST IN RESPECT OF
SUBORDINATED FUNDING,

 

99

--------------------------------------------------------------------------------


 

other than:

 

(I)            TO THE EXTENT THE SHARE CAPITAL OF SUCH TCN GROUP OBLIGOR IS HELD
BY ONE OR MORE OTHER TCN GROUP OBLIGORS OR TO THE EXTENT THE SHARE CAPITAL OF
ANY MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR IS HELD BY ONE OR MORE OTHER
MEMBERS OF THE TCN GROUP;

 

(II)           TO THE EXTENT DISCHARGED IN CONSIDERATION OF A TRANSFER OF ANY
NON-CASH ASSET THE DISPOSAL OF WHICH IS NOT OTHERWISE PROHIBITED BY THIS
AGREEMENT, BY THE WAIVER OF ANY PAYMENT WHERE NO CASH CONSIDERATION IS GIVEN IN
RESPECT OF SUCH WAIVER OR BY WAY OF CONVERSION INTO ANY SECURITIES (INCLUDING
CONVERTIBLE UNSECURED LOAN STOCK), (OR VICE VERSA), WHICH DO NOT INVOLVE ANY
CASH PAYMENTS OR BY WAY OF CAPITAL CONTRIBUTION TO THE DEBTOR IN RESPECT OF SUCH
SUBORDINATED FUNDING;

 

(III)         PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR IS LIKELY TO OCCUR AS A RESULT THEREOF, TO THE EXTENT REQUIRED TO FUND
PERMITTED PAYMENTS;

 

(IV)          AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, TO THE
EXTENT REQUIRED TO FUND PERMITTED PAYMENTS (A) UNDER PARAGRAPH (A)(II) OF THE
DEFINITION THEREOF TO THE EXTENT MADE TO TELEWEST UK OR THE ULTIMATE PARENT (AND
PROVIDED THAT DOCUMENTATION DETAILING THE SAME IS PROVIDED TO THE FACILITY AGENT
IN ADVANCE OF MAKING ANY SUCH LOAN) OR (B) OTHERWISE TO THE EXTENT NOT
PROHIBITED BY THE PRINCIPAL INTERCREDITOR DEED OR ANY APPLICABLE TGD
INTERCREDITOR AGREEMENT; OR

 

(V)            TO THE EXTENT SUCH REDEMPTION, REPURCHASE, DEFEASANCE, RETIREMENT
OR REPAYMENT IS IN RESPECT OF A NOMINAL AMOUNT.

 


19.6        DISPOSALS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall), either in a single transaction or in a series of related
transactions, engage in any Disposal other than:

 


(A)           ANY PAYMENT REQUIRED TO BE MADE UNDER THE FINANCE DOCUMENTS;


 


(B)           THE DISPOSAL OF OBSOLETE OR SURPLUS ASSETS NO LONGER REQUIRED FOR
THE EFFICIENT OPERATION OF THE CORE BUSINESS OF THE TCN GROUP, ON ARMS’ LENGTH
COMMERCIAL TERMS;


 


(C)           DISPOSALS OF CASH, THE LENDING OR REPAYMENT OF CASH OR THE
DISPOSAL OF CASH EQUIVALENT INVESTMENTS OR MARKETABLE SECURITIES, ON ARMS’
LENGTH COMMERCIAL TERMS WHERE THE SAME IS NOT OTHERWISE RESTRICTED BY THE TERMS
OF THE FINANCE DOCUMENTS;


 


(D)           DISPOSALS BY A TCN GROUP OBLIGOR TO ANOTHER TCN GROUP OBLIGOR,
PROVIDED THAT IF THE RELEVANT ASSETS ARE SUBJECT TO EXISTING SECURITY THEY
REMAIN SO OR WILL BE MADE SUBJECT TO SECURITY (IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND
SUBSTANCE AS MAY REASONABLY BE REQUIRED BY THE FACILITY AGENT) WITHIN 10
BUSINESS DAYS OF SUCH DISPOSAL;


 


(E)           DISPOSALS BY A MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR TO
ANOTHER MEMBER OF THE GROUP;


 


(F)            DISPOSALS ON ARM’S LENGTH COMMERCIAL TERMS WHERE THE CASH
PROCEEDS OF SUCH DISPOSALS ARE REINVESTED WITHIN 12 MONTHS OF THE DATE OF THE
RELEVANT DISPOSAL IN THE PURCHASE OF REPLACEMENT ASSETS OF SIMILAR NATURE AND TO
BE USED IN THE SAME JURISDICTION AS THE ASSETS WHICH IT REPLACES AND THE
BUSINESS OF THE TCN GROUP, SUCH REINVESTMENT TO BE ON NO WORSE THAN ARMS’ LENGTH
COMMERCIAL TERMS BY A MEMBER OF THE TCN GROUP, PROVIDED THAT WHERE THE

 

100

--------------------------------------------------------------------------------


 


PARTY MAKING SUCH DISPOSAL IS A TCN GROUP OBLIGOR, SUCH REPLACEMENT ASSETS ARE
EITHER SUBJECT TO EXISTING SECURITY GRANTED BY THE MEMBER OF THE TCN GROUP THAT
HAS ACQUIRED THE REPLACEMENT ASSETS, OR WILL BE MADE SUBJECT TO SECURITY BY SUCH
MEMBER OF THE TCN GROUP (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE
REQUIRED BY THE FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF THE ACQUISITION OF
SUCH REPLACEMENT ASSETS;


 


(G)           DISPOSALS OF ANY ACCOUNTS RECEIVABLE ON ARMS’ LENGTH COMMERCIAL
TERMS PURSUANT TO AN ASSET SECURITISATION PROGRAMME OR ONE OR MORE RECEIVABLES
FACTORING TRANSACTIONS PROVIDED THAT:


 

(I)            SUCH DISPOSAL IS CONDUCTED ON A NON-RECOURSE BASIS;

 

(II)           THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH SECURITISATIONS OR
FACTORING TRANSACTIONS CONDUCTED IN RELIANCE ON THIS PARAGRAPH (G) DOES NOT
EXCEED £100,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) AT ANY TIME; AND

 

(III)         THE AVAILABILITY OF THE REVOLVING FACILITY SHALL BE REDUCED BY THE
STERLING EQUIVALENT OF THE AGGREGATE PRINCIPAL AMOUNT OF ANY SUCH SECURITISATION
PROGRAMME;

 


(H)           DISPOSALS OF ANY SHARES OR OTHER INTERESTS IN ANY PROJECT COMPANY,
AN EXCLUDED SUBSIDIARY OR JOINT VENTURE OR THE ASSIGNMENT OF ANY FINANCIAL
INDEBTEDNESS OWED TO A MEMBER OF THE TCN GROUP BY A PROJECT COMPANY, EXCLUDED
SUBSIDIARY OR JOINT VENTURE;


 


(I)            DISPOSALS OF ASSETS, REVENUES OR RIGHTS OF ANY MEMBER OF THE TCN
GROUP ARISING FROM AN AMALGAMATION, CONSOLIDATION OR MERGER OF SUCH MEMBER OF
THE TCN GROUP WITH ANY OTHER PERSON WHICH IS PERMITTED BY CLAUSE 19.8 (MERGERS);


 


(J)            DISPOSALS OF ACCOUNTS RECEIVABLE WHICH HAVE REMAINED DUE AND
OWING FROM A THIRD PARTY FOR A PERIOD OF MORE THAN 90 DAYS AND IN RESPECT OF
WHICH THE RELEVANT MEMBER OF THE TCN GROUP HAS DILIGENTLY PURSUED PAYMENT IN THE
NORMAL COURSE OF ITS BUSINESS AND WHERE SUCH DISPOSAL IS ON NON-RECOURSE TERMS
TO SUCH MEMBER OF THE TCN GROUP;


 


(K)           DISPOSALS OF ASSETS SUBJECT TO FINANCE OR CAPITAL LEASES PURSUANT
TO THE EXERCISE OF AN OPTION BY THE LESSEE UNDER SUCH FINANCE OR CAPITAL LEASES;

 


(L)            DISPOSALS OF ASSETS IN EXCHANGE FOR THE RECEIPT OF ASSETS OF A
SIMILAR OR COMPARABLE VALUE PROVIDED THAT THE ASSETS RECEIVED BY ANY MEMBER OF
THE TCN GROUP FOLLOWING SUCH EXCHANGE ARE LOCATED IN THE UNITED KINGDOM OR
IRELAND, AND PROVIDED FURTHER THAT:


 

(I)            TO THE EXTENT THAT THE ASSETS BEING DISPOSED OF ARE SUBJECT TO
EXISTING SECURITY, THE ASSETS RECEIVED FOLLOWING SUCH EXCHANGE WILL BE SUBJECT
TO THE EXISTING SECURITY DOCUMENTS, OR WILL BE MADE SUBJECT TO SECURITY (IN FORM
AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY OR OTHERWISE IN
SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE REQUIRED BY THE FACILITY AGENT)
WITHIN 10 BUSINESS DAYS OF SUCH DISPOSAL; AND

 

(II)           WHERE THE AGGREGATE NET BOOK VALUE OF ALL ASSETS BEING EXCHANGED
IN RELIANCE ON THIS PARAGRAPH (L) EXCEEDS £2,000,000 (OR ITS EQUIVALENT IN OTHER
CURRENCIES) IN ANY FINANCIAL QUARTER, THERE IS DELIVERED TO THE FACILITY AGENT,
WITHIN 30 DAYS FROM THE END OF SUCH FINANCIAL QUARTER OF THE TCN GROUP, A
CERTIFICATE SIGNED BY TWO AUTHORISED OFFICERS OF TCN (GIVEN WITHOUT PERSONAL
LIABILITY) CERTIFYING THAT THE ASSETS RECEIVED BY SUCH MEMBER OF THE TCN GROUP
IN RELIANCE ON THIS PARAGRAPH (L) DURING SUCH FINANCIAL QUARTER ARE OF A SIMILAR
OR COMPARABLE VALUE TO THE ASSETS DISPOSED OF

 

101

--------------------------------------------------------------------------------


 

BY SUCH MEMBER OF THE TCN GROUP;

 


(M)          DISPOSALS OF TAX LOSSES BY ANY MEMBER OF THE TCN GROUP TO ANY
PERSON, PROVIDED THAT, IF THE ACQUIRING PERSON IS NOT A MEMBER OF THE TCN GROUP,
THE DISPOSING COMPANY RECEIVES FAIR MARKET VALUE FOR SUCH TAX LOSSES FROM THE
RECIPIENT AND PROVIDED FURTHER THAT WHERE THE ACQUIRING PERSON IS NOT A MEMBER
OF THE TCN GROUP AND THE FAIR MARKET VALUE TO THE RECIPIENT OF ANY TAX LOSSES SO
DISPOSED OF EXCEEDS £5,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES), NO LATER
THAN 30 DAYS AFTER THE PROPOSED SALE, TRANSFER, SURRENDER OR OTHER DISPOSAL,
THERE IS DELIVERED TO THE FACILITY AGENT A CERTIFICATE SIGNED BY TWO AUTHORISED
SIGNATORIES OF TCN (GIVEN WITHOUT PERSONAL LIABILITY) GIVING BRIEF DETAILS OF
THE RELEVANT TRANSACTION AND CERTIFYING:


 


(I)            THE FAIR MARKET VALUE RECEIVED BY THE TRANSFERRING COMPANY IN
RESPECT OF SUCH TAX LOSSES, AS DETERMINED BY TCN IN ITS REASONABLE OPINION,
AFTER TAKING ACCOUNT OF ADVICE FROM ITS EXTERNAL TAX ADVISERS; AND


 


(II)           THAT, TAKING INTO ACCOUNT THE AGGREGATE AMOUNT OF TAX LOSSES
DISPOSED OF BY MEMBERS OF THE TCN GROUP (WHETHER IN RELIANCE ON THIS PARAGRAPH
(M) OR OTHERWISE) AND ASSUMING THAT THE FINANCIAL PERFORMANCE OF THE TCN GROUP
IS IN ACCORDANCE WITH THE PROJECTIONS SET OUT IN THE LONG RANGE PLAN), THERE IS
NO REASONABLE EXPECTATION THAT ANY MEMBER OF THE TCN GROUP WILL BECOME A TAX
PAYER PRIOR TO THE FINAL MATURITY DATE AS A RESULT OF SUCH DISPOSAL OF TAX
LOSSES;


 


(N)           DISPOSALS OF ASSETS TO ANY PERSON WHO IS PROVIDING SERVICES THE
PROVISION OF WHICH HAS BEEN OR IS TO BE OUTSOURCED TO THAT PERSON BY ANY MEMBER
OF THE TCN GROUP PROVIDED THAT:


 

(I)            THE ASSETS BEING DISPOSED OF IN RELIANCE ON THIS PARAGRAPH (N)
SHALL BE ASSETS WHICH RELATE TO THE SERVICES WHICH ARE THE SUBJECT OF SUCH
OUTSOURCING;

 

(II)           THE PROJECTED CASH COST TO THE TCN GROUP OF SUCH OUTSOURCING
SHALL BE LESS THAN THE PROJECTED CASH COST TO THE TCN GROUP OF CARRYING OUT SUCH
OUTSOURCED ACTIVITIES AT THE LEVELS OF SERVICE TO BE PROVIDED BY THE SERVICE
PROVIDER WITHIN THE TCN GROUP;

 

(III)         THE ECONOMIC BENEFITS DERIVED FROM ANY SUCH OUTSOURCING CONTRACT
SHALL BE RECEIVED BY THE TCN GROUP DURING THE TERM OF SUCH CONTRACT;

 

(IV)          THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS DISPOSED OF SHALL
NOT EXCEED IN ANY FINANCIAL YEAR £75,000,000 (OR ITS EQUIVALENT IN OTHER
CURRENCIES); AND

 

(V)            NO LATER THAN 30 DAYS AFTER THE DATE OF SUCH OUTSOURCING WHERE
THE CONSIDERATION PAYABLE IN RESPECT OF THE ASSETS SUBJECT TO SUCH DISPOSAL
EXCEEDS £1,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES), A DULY AUTHORISED
OFFICER OF TCN SHALL HAVE PROVIDED TO THE FACILITY AGENT, A CERTIFICATE (WITHOUT
PERSONAL LIABILITY) VERIFYING EACH OF THE MATTERS SET OUT IN SUB-PARAGRAPHS (I)
TO (III) ABOVE AND CERTIFYING THAT AS AT THE DATE OF SUCH CERTIFICATE, THE
AGGREGATE FAIR MARKET VALUE OF ALL ASSETS DISPOSED OF IN RELIANCE ON THIS
PARAGRAPH (N) DURING SUCH FINANCIAL YEAR, DOES NOT EXCEED THE THRESHOLD
SPECIFIED IN SUB-PARAGRAPH (IV) ABOVE;

 


(O)           DISPOSALS OF ASSETS PURSUANT TO SALE AND LEASEBACK TRANSACTIONS
NOT CONSTITUTING FINANCIAL INDEBTEDNESS WHERE THE AGGREGATE FAIR MARKET VALUE OF
ANY ASSETS DISPOSED OF IN RELIANCE ON THIS PARAGRAPH (O) DOES NOT EXCEED
£50,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL YEAR OF TCN
AND ANY DISPOSALS OF ASSETS PURSUANT TO SALE AND LEASEBACK TRANSACTIONS
CONSTITUTING FINANCIAL INDEBTEDNESS TO THE EXTENT SUCH FINANCIAL INDEBTEDNESS IS
PERMITTED UNDER THIS AGREEMENT;

 

102

--------------------------------------------------------------------------------


 


(P)           DISPOSALS OF ANY HEDGING AGREEMENTS NO LONGER REQUIRED FOR THE
PURPOSE FOR WHICH IT WAS ORIGINALLY ENTERED INTO;


 


(Q)           DISPOSALS OF NON-CORE ASSETS ACQUIRED IN CONNECTION WITH A
TRANSACTION PERMITTED UNDER CLAUSE 19.13 (ACQUISITIONS AND INVESTMENTS);


 


(R)           ANY FLEXTECH DISPOSAL; AND


 


(S)           DISPOSALS NOT OTHERWISE PERMITTED UNDER THIS CLAUSE 19.6, PROVIDED
THAT THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS DISPOSED OF IN RELIANCE ON
THIS PARAGRAPH (S) DOES NOT EXCEED £50,000,000 DURING ANY GIVEN FINANCIAL YEAR
OR £250,000,000 FROM AND AFTER THE CLOSING DATE,


 

provided that in respect of any Disposal permitted under paragraphs (g), (k),
(m) (other than Disposals to a member of the TCN Group), (o) or (s) above:

 

(A)          (other than in respect of Disposals under paragraphs (k) or (m)
above) such Disposal shall be on arm’s length commercial terms;

 

(B)          at least 75% of the consideration for such Disposal shall be
comprised of cash, Cash Equivalent Investments or Marketable Securities,
provided that the aggregate amount of consideration received by way of
Marketable Securities shall not (valued as at the relevant time of receipt of
any Marketable Securities) at any time exceed £25,000,000 (or its equivalent in
other currencies) and provided further that any Cash Equivalent Investments
and/or Marketable Securities acquired pursuant to any such Disposal are
monetised within 3 months of the expiry of any lock-up arrangement entered into
by the relevant member of the TCN Group making such Disposal with any third
party (where such lock-up arrangement has a term not exceeding 12 months); and

 

(C)          in respect of any Disposal the fair market value of which exceeds
£5,000,000 (or its equivalent in other currencies) no later than 30 days after
the date of such Disposal, there shall have been delivered to the Facility
Agent, a certificate signed by two authorised officers of TCN providing brief
details of the transaction and certifying (in each case, to the extent
applicable) (1) (other than in respect of Disposals under paragraphs (k) or (m)
above) such Disposal shall be on arm’s length commercial terms or (in the case
of paragraph (m) such Disposals are for fair market value from the perspective
of the transferring company), (2) that not less than 75% of the consideration
for such Disposal shall be in cash, Cash Equivalent Investments or Marketable
Securities, and (3) to the extent any of the consideration will include
Marketable Securities, the name, amount and other brief details of such
Marketable Securities.

 


19.7        CHANGE OF BUSINESS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall), save as otherwise permitted by the terms of this Agreement make
any change in the nature of its business as carried on immediately prior to the
date of this Agreement, which would give rise to a substantial change in the
business of the TCN Group taken as a whole, provided that this Clause 19.7 shall
not be breached by any member of the TCN Group making a Disposal permitted by
Clause 19.6 (Disposals),  an acquisition or investment permitted by Clause 19.13
(Acquisitions and Investments) or as a result of any Flextech Disposal.

 

103

--------------------------------------------------------------------------------


 


19.8        MERGERS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) amalgamate, consolidate or merge with any other person unless:

 


(A)           SUCH AMALGAMATION, CONSOLIDATION OR MERGER CONSTITUTES AN
INTEGRATED MERGER EVENT OR AN UNINTEGRATED MERGER EVENT;


 


(B)           SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS BETWEEN TWO TCN
GROUP OBLIGORS OR A TCN GROUP OBLIGOR AND ANOTHER MEMBER OF THE GROUP WHERE THE
TCN GROUP OBLIGOR WILL BE THE SURVIVING ENTITY;


 


(C)           SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS BETWEEN TWO MEMBERS
OF THE TCN GROUP WHICH ARE NOT OBLIGORS;


 


(D)           ANY MEMBER OF THE TCN GROUP LIQUIDATES OR DISSOLVES IN EITHER CASE
ON A SOLVENT BASIS AND IN CONNECTION THEREWITH ALL OF ITS ASSETS ARE TRANSFERRED
TO ONE OR MORE TCN GROUP OBLIGORS OR, IF SUCH MEMBER IS NOT ITSELF A TCN GROUP
OBLIGOR TO ONE OR MORE MEMBERS OF THE TCN GROUP;


 


(E)           SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS BY A TCN GROUP
OBLIGOR (EXCLUDING TCN) (THE “ORIGINAL ENTITY”) INTO ONE OR MORE ENTITIES (EACH
A “MERGED ENTITY”); PROVIDED THAT:


 


(I)            SUCH MERGED ENTITY IS A TCN GROUP OBLIGOR AND IS LIABLE FOR THE
OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER THIS AGREEMENT AND THE
SECURITY WHICH REMAIN UNAFFECTED THEREBY AND ENTITLED TO THE BENEFIT OF ALL THE
RIGHTS OF SUCH ORIGINAL ENTITY;


 


(II)           IF REQUIRED BY THE FACILITY AGENT, SUCH MERGED ENTITY HAS ENTERED
INTO SECURITY WHICH PROVIDE SECURITY OVER THE SAME ASSETS OF AT LEAST AN
EQUIVALENT NATURE AND RANKING TO THE SECURITY PROVIDED BY THE RELEVANT ORIGINAL
ENTITY PURSUANT TO ANY SECURITY ENTERED INTO BY THEM AND ANY POSSIBILITY OF THE
SECURITY REFERRED TO IN THIS PARAGRAPH OR PARAGRAPH (III) BELOW BEING CHALLENGED
OR SET ASIDE IS NOT GREATER THAN ANY SUCH POSSIBILITY IN RELATION TO THE
SECURITY ENTERED INTO BY OR IN RESPECT OF THE SHARE CAPITAL OF ANY RELEVANT
ORIGINAL ENTITY; AND


 


(III)         (IF ALL OR ANY PART OF THE SHARE CAPITAL OF THE RELEVANT ORIGINAL
ENTITY WAS CHARGED PURSUANT TO THE SECURITY) THE EQUIVALENT PART OF THE ISSUED
SHARE CAPITAL OF SUCH MERGED ENTITY IS CHARGED PURSUANT TO SECURITY ON TERMS OF
AT LEAST AN EQUIVALENT NATURE AND RANKING AS THE SECURITY RELATING TO THE SHARES
IN THE RELEVANT ORIGINAL ENTITY; AND


 


(IV)          THE FACILITY AGENT IS SATISFIED (ACTING REASONABLY) THAT ALL THE
PROPERTY AND OTHER ASSETS OF THE RELEVANT ORIGINAL ENTITY ARE VESTED IN THE
MERGED ENTITY AND THAT THE MERGED ENTITY HAS ASSUMED ALL THE RIGHTS AND
OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER ALL MATERIAL NECESSARY
AUTHORISATIONS,


 

provided that in the case of paragraphs (b), (c), (d) and (e) above, no later
than 10 Business Days prior to the proposed amalgamation, consolidation or
merger a duly authorised officer of TCN shall have delivered to the Facility
Agent (in form and substance satisfactory to the Facility Agent, acting
reasonably) a certificate verifying compliance with the relevant matters set out
in such paragraph and to the extent deemed necessary, the Facility Agent shall
have received appropriate advice from counsel in any relevant jurisdiction that
such amalgamation, consolidation or merger (i) will not result in the breach of
any applicable law or regulation in any material respect and (ii) in the case of
an amalgamation, consolidation or merger involving a TCN Group Obligor, will not
have a materially adverse impact upon any of the obligations owed by such TCN
Group Obligor to the Finance Parties or upon the Security granted by such TCN
Group Obligor under any Security Document.

 

104

--------------------------------------------------------------------------------


 


19.9        JOINT VENTURES


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) enter into, make any loans, distributions or other payments to,
give any guarantees for the Financial Indebtedness of, or acquire any interest
or otherwise invest in, any Joint Venture other than such loans, distributions,
payments, guarantees or consideration for acquisitions or investments may be
made, paid or given by TCN Group Obligors in an aggregate amount during any
financial year of the TCN Group, which taken together with the aggregate
principal amount of loans or credit granted to any member of the Flextech Group
during such financial year which are then outstanding in excess of £15 million
under paragraph (d)(iv) of Clause 19.3 (Loans and Guarantees), do not exceed
3.5% of TCN Group Consolidated Revenues for the preceding financial year,
calculated by reference to the annual financial information for the TCN Group
delivered in respect of the preceding financial year of the TCN Group pursuant
to Clause 21.1 (Financial Statements).

 


19.10      TRANSACTIONS WITH AFFILIATES


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) enter into any arrangement, contract or transaction with any other
member of the Group which is not a TCN Group Obligor, other than:

 


(A)           TRANSACTIONS EXPRESSLY PERMITTED BY THE FINANCE DOCUMENTS;


 


(B)           TRANSACTIONS BETWEEN A MEMBER OF THE TCN GROUP WHICH IS NOT AN
OBLIGOR AND ANY OTHER MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR;


 


(C)           TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS AND EITHER ON NO
WORSE THAN ARM’S LENGTH TERMS OR, WHERE THERE IS NO AVAILABLE MARKET BY WHICH TO
ASSESS WHETHER SUCH A TRANSACTION IS ON NO WORSE THAN ARM’S LENGTH TERMS, ON
TERMS SUCH THAT THE TRANSACTION IS FINANCIALLY FAIR TO THE RELEVANT TCN GROUP
OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBERS OF THE TCN GROUP;


 


(D)           TRANSACTIONS WITH ANY MEMBER OF THE GROUP IN RELATION TO
MANAGEMENT SERVICES CONDUCTED AT NOT LESS THAN COST ON BEHALF OF SUCH MEMBER OF
THE GROUP;


 


(E)           TRANSACTIONS RELATING TO THE PROVISION OF INTRA-GROUP SERVICES;


 


(F)            TRANSACTIONS EITHER ON TERMS AND CONDITIONS (INCLUDING, WITHOUT
LIMITATION, AS TO ANY REASONABLE FEES PAYABLE IN CONNECTION WITH SUCH
TRANSACTIONS) NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT TCN GROUP
OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBERS OF THE TCN GROUP THAN WOULD BE
OBTAINABLE AT SUCH TIME IN COMPARABLE ARM’S LENGTH TRANSACTIONS WITH AN ENTITY
WHICH IS NOT AN AFFILIATE OR, WHERE THERE IS NO COMPARABLE ARM’S LENGTH
TRANSACTION BY WHICH TO ASSESS WHETHER SUCH A TRANSACTION IS ON TERMS AND
CONDITIONS NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT TCN GROUP OBLIGOR
OR, AS THE CASE MAY BE, OTHER MEMBERS OF THE TCN GROUP, ON SUCH TERMS AND
CONDITIONS (INCLUDING, WITHOUT LIMITATION, AS TO ANY FEES PAYABLE IN CONNECTION
WITH SUCH TRANSACTION) THAT THE TRANSACTION IS FINANCIALLY FAIR TO THE RELEVANT
TCN GROUP OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBERS OF THE TCN GROUP;


 


(G)           ANY TRANSACTION TO WHICH ONE OR MORE TCN GROUP OBLIGORS AND ONE OR
MORE MEMBERS OF THE GROUP WHO ARE NOT TCN GROUP OBLIGORS ARE PARTY WHERE THE
SOLE PURPOSE OF SUCH TRANSACTION IS FOR SUCH TCN GROUP OBLIGORS AND MEMBERS OF
THE GROUP TO EFFECT A TRANSACTION WITH A PERSON WHO IS NOT A MEMBER OF THE
GROUP;


 


(H)           TRANSACTIONS RELATING TO CAPITAL CONTRIBUTIONS BETWEEN TCN GROUP
OBLIGORS OR THE AMENDMENT OF THE TERMS OF ANY LOANS MADE BY OR ANY CONVERTIBLE
UNSECURED LOAN STOCK OR OTHER SECURITIES ISSUED BY ANY TCN GROUP OBLIGORS TO ANY
OTHER MEMBER OF THE GROUP (WHETHER BY WAY OF CONVERSION OF LOANS TO CONVERTIBLE
UNSECURED LOAN STOCK OR VICE VERSA OR OTHERWISE) OR THE

 

105

--------------------------------------------------------------------------------


 


CAPITALISATION OF, OR THE WAIVER OF OR THE REPAYMENT OF, LOANS MADE BY OR ANY
CONVERTIBLE UNSECURED LOAN STOCK ISSUED BY ANY TCN GROUP OBLIGORS TO ANY OTHER
TCN GROUP OBLIGOR;


 


(I)            TRANSACTIONS REQUIRED TO IMPLEMENT AN INTEGRATED MERGER EVENT;


 


(J)            TRANSACTIONS CONSTITUTING SUBORDINATED FUNDING;


 


(K)           TRANSACTIONS CONSTITUTING PERMITTED PAYMENTS;


 


(L)            TAX SHARING AGREEMENTS OR ARRANGEMENTS TO SURRENDER TAX LOSSES
AND PAYMENTS MADE PURSUANT THERETO, TO THE EXTENT SUCH TRANSACTIONS ARE NOT
PROHIBITED BY THIS AGREEMENT;


 


(M)          ANY ARRANGEMENTS ENTERED INTO IN CONNECTION WITH ANY GUARANTEE OF
ANY TELEWEST GLOBAL DEBT PERMITTED UNDER CLAUSE 19.3 (LOANS AND GUARANTEES)
AND/OR CLAUSE 19.4 (FINANCIAL INDEBTEDNESS); AND


 


(N)           ANY OTHER TRANSACTION OR ARRANGEMENT PERMITTED UNDER CLAUSE 19.3
(LOANS AND GUARANTEES), CLAUSE 19.4 (FINANCIAL INDEBTEDNESS), CLAUSE 19.5
(DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL), CLAUSE 19.6 (DISPOSALS), CLAUSE
19.8 (MERGERS), CLAUSE 19.9 (JOINT VENTURES) OR CLAUSE 19.13 (ACQUISITIONS AND
INVESTMENTS).


 


19.11      CHANGE IN FINANCIAL YEAR


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall), without the prior consent of the Facility Agent, change the end of
its financial year from 31 December.

 


19.12      LIMITATIONS ON HEDGING


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) enter into any Hedging Agreement other than:

 


(A)           THE HEDGING AGREEMENTS IDENTIFIED IN SCHEDULE 11(HEDGING
AGREEMENTS);


 


(B)           ANY HEDGING AGREEMENTS SPECIFICALLY REQUIRED UNDER CLAUSE 18.9
(HEDGING); OR


 


(C)           ANY HEDGING AGREEMENT ENTERED INTO IN CONNECTION WITH THE BUSINESS
OR ANY FINANCIAL INDEBTEDNESS OF THE TCN GROUP, IN EACH CASE WHICH IS NOT
ENTERED INTO FOR INVESTMENT OR SPECULATIVE PURPOSES AND, FOR THE AVOIDANCE OF
DOUBT (SUBJECT TO THE PROVISIONS OF CLAUSE 19.10 (TRANSACTIONS WITH
AFFILIATES)), ANY SUCH HEDGING AGREEMENT MAY BE ENTERED INTO WITH ANOTHER MEMBER
OF THE GROUP.


 


19.13      ACQUISITIONS AND INVESTMENTS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) purchase, subscribe for or otherwise acquire or invest in any
shares (or other securities or any interest in it) in, or incorporate, any
company or acquire (by subscription or otherwise) all or any substantial part of
the assets, property or business (including Content, save to the extent
envisaged in the Long Range Plan) of any other person or any assets that
constitute a division or operating unit of the business of any other person,
other than:

 


(A)           ANY ACQUISITION, INCORPORATION OR INVESTMENT RELATING TO AN
INTEGRATED MERGER EVENT;


 


(B)           THE PURCHASE OF OR INVESTMENT IN CASH EQUIVALENT INVESTMENTS OR
MARKETABLE SECURITIES (INCLUDING WITHOUT LIMITATION BY WAY OF CONSIDERATION IN
RESPECT OF ANY DISPOSAL AS

 

106

--------------------------------------------------------------------------------


 


CONTEMPLATED IN THE PROVISO TO CLAUSE 19.6 (DISPOSALS) AND SUBJECT TO THE
CONDITIONS SET OUT THEREIN);


 


(C)           THE INCORPORATION OF A COMPANY OR THE ACQUISITION OF AN
“OFF-THE-SHELF” COMPANY WHICH IS OR BECOMES A MEMBER OF THE TCN GROUP;


 


(D)           ANY ACQUISITION BY ANY MEMBER OF THE TCN GROUP IN CONNECTION WITH
A DISPOSAL PERMITTED BY THE PROVISIONS OF CLAUSE 19.6 (DISPOSALS) AND ANY
ACQUISITION OR SUBSCRIPTION BY A TCN GROUP OBLIGOR OF SHARES ISSUED BY ANOTHER
TCN GROUP OBLIGOR OR, AFTER AN INTEGRATED MERGER EVENT, A SUBSIDIARY OF THE
HOLDING COMPANY OF THE TARGET GROUP WHICH IS A MEMBER OF THE TCN GROUP WHICH
WILL, AFTER THE ACQUISITION OF SUCH SHARES, BECOME A WHOLLY-OWNED DIRECT OR
INDIRECT SUBSIDIARY OF TCN OR BY ANY OTHER MEMBER OF THE GROUP (NOT BEING A TCN
GROUP OBLIGOR) OF SHARES ISSUED BY ANY MEMBER OF THE GROUP OTHER THAN A TCN
GROUP OBLIGOR; PROVIDED IN EACH CASE THAT IF THE OTHER SHARES OF SUCH TCN GROUP
OBLIGOR OR OTHER MEMBER OF THE GROUP ARE SUBJECT TO EXISTING SECURITY, EITHER
(I) SUCH NEWLY ISSUED SHARES SHALL ALSO BE SUBJECT TO SECURITY (IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO ANY EXISTING SECURITY OR OTHERWISE IN SUCH
FORM AND SUBSTANCE AS MAY BE REASONABLY REQUIRED BY THE FACILITY AGENT) UPON
THEIR ISSUE OR (II) SUCH SHARES SHALL BE MADE SUBJECT TO SECURITY (IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO ANY EXISTING SECURITY OR OTHERWISE IN SUCH
FORM AND SUBSTANCE AS MAY BE REASONABLY REQUIRED BY THE FACILITY AGENT) WITHIN
10 BUSINESS DAYS OF THEIR ISSUE;


 


(E)           ANY ACQUISITION BY ANY MEMBER OF THE TCN GROUP OF ANY LOAN
RECEIVABLE, SECURITY OR OTHER ASSET BY WAY OF CAPITAL CONTRIBUTION OR IN
CONSIDERATION OF THE ISSUE OF ANY SECURITIES OR OF SUBORDINATED FUNDING;


 


(F)            ANY ACQUISITION OF SHARES, ASSETS, REVENUES OR RIGHTS ARISING
FROM AN AMALGAMATION, CONSOLIDATION OR MERGER OF A MEMBER OF THE TCN GROUP WITH
ANY OTHER PERSON WHICH IS PERMITTED BY CLAUSE 19.8 (MERGERS);


 


(G)           THE ACQUISITION OF ANY LEASEHOLD INTEREST IN ANY ASSETS WHICH ARE
THE SUBJECT OF A SALE AND LEASEBACK PERMITTED BY THE PROVISIONS OF PARAGRAPH (O)
OF CLAUSE 19.6 (DISPOSALS);


 


(H)           ANY PURCHASE OR ACQUISITION OF ASSETS OR REVENUES BY A MEMBER OF
THE TCN GROUP FROM A MEMBER OF THE TCN GROUP PROVIDED THAT THE DISPOSAL OF SUCH
ASSETS OR REVENUES BY THE RELEVANT MEMBER OF THE TCN GROUP IS PERMITTED UNDER
CLAUSE 19.6 (DISPOSALS);

 


(I)            ACQUISITIONS NOT FALLING WITHIN PARAGRAPHS (A) TO (H) ABOVE OF UP
TO AN AMOUNT OF £40,000,000; OR


 


(J)            ACQUISITIONS NOT FALLING WITHIN PARAGRAPHS (A) TO (I) ABOVE,
PROVIDED THAT TCN CAN DEMONSTRATE BY REFERENCE TO THE QUARTERLY INFORMATION MOST
RECENTLY DELIVERED PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS) THAT THE RATIO
OF CONSOLIDATED NET BORROWINGS (AS AT THE DATE OF SUCH FINANCIAL STATEMENTS,
CALCULATED ON A PRO FORMA BASIS GIVING EFFECT TO ANY FINANCIAL INDEBTEDNESS
INCURRED BY ANY MEMBER OF THE TCN GROUP IN CONNECTION WITH SUCH ACQUISITION AND
ANY FINANCIAL INDEBTEDNESS RAISED BY ANY MEMBER OF THE TCN GROUP SINCE THE DATE
OF SUCH QUARTERLY INFORMATION AND ON A PRO FORMA BASIS GIVING EFFECT TO THE
ACQUISITION) TO CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW FOR
THE SEMI-ANNUAL PERIOD THEN ENDED IS NOT MORE THAN 3.0 TO 1.0 AND PROVIDED
FURTHER THAT THE AGGREGATE VALUE OF ACQUISITIONS PERMITTED IN ANY FINANCIAL YEAR
OF THE TCN GROUP BY THIS PARAGRAPH (J) SHALL NOT EXCEED THE AGGREGATE OF 3% OF
TCN GROUP CONSOLIDATED REVENUES FOR THE PRECEDING FINANCIAL YEAR OF THE TCN
GROUP, CALCULATED BY REFERENCE TO THE ANNUAL FINANCIAL INFORMATION FOR THE TCN
GROUP DELIVERED IN RESPECT OF THE PRECEDING FINANCIAL YEAR OF THE TCN GROUP
PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS) PLUS ANY AMOUNT PERMITTED TO BE
USED DURING SUCH FINANCIAL YEAR FOR INVESTMENTS IN JOINT VENTURES IN ACCORDANCE
WITH CLAUSE 19.9 (JOINT VENTURES) WHICH HAS NOT BEEN SO USED.

 

107

--------------------------------------------------------------------------------


 


19.14      NO RESTRICTIONS ON PAYMENTS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) enter into any agreement, transaction or other arrangement which
restricts or attempts to restrict such TCN Group Obligor from making any
payments or other distributions in cash to any other TCN Group Obligor, if any
such restriction affects the ability of the TCN Group Obligors as a whole to
comply with the payment obligations under the Finance Documents or is reasonably
likely to result in the incurrence of significant costs, or any significant
increase in, any costs and expenses payable by or any taxes in any material
amount owing by the TCN Group Obligors as a whole, other than pursuant to or as
contemplated by the Finance Documents and/or the Senior Finance Documents.

 


19.15      TELEWEST UK COVENANTS


 


(A)           TELEWEST UK SHALL NOT:


 

(I)            CARRY ON TRADE;

 

(II)           CREATE OR PERMIT TO SUBSIST ANY ENCUMBRANCE OVER ITS SHARES IN
TCN OR OVER ITS RIGHTS, TITLE AND INTEREST IN ANY SUBORDINATED FUNDING OWED TO
IT BY TCN, OTHER THAN:

 

(A)          pursuant to the Security;

 

(B)          AFTER AN INTEGRATED MERGER EVENT, FOR THE PURPOSES OF SECURING
TARGET GROUP FINANCIAL INDEBTEDNESS, ANY TARGET GROUP REFINANCING INDEBTEDNESS
AND ANY POST MERGER TARGET GROUP REFINANCING TO THE EXTENT NOT OTHERWISE
PROHIBITED BY THIS AGREEMENT; OR

 

(C)          AS CONTEMPLATED BY ANY APPLICABLE TGD INTERCREDITOR AGREEMENT OR
THE PRINCIPAL INTERCREDITOR DEED;

 

(III)         DISPOSE OF ANY OR ALL OF ITS INTERESTS IN THE SHARES OF TCN OR ANY
OF ITS RIGHTS, TITLE AND INTEREST IN ANY SUBORDINATED FUNDING OWED TO IT BY TCN,
OTHER THAN PURSUANT TO OR AS CONTEMPLATED BY THE SECURITY DOCUMENTS OR AS
CONTEMPLATED BY ANY APPLICABLE TGD INTERCREDITOR AGREEMENT OR THE PRINCIPAL
INTERCREDITOR DEED; OR

 

(IV)          AMALGAMATE, CONSOLIDATE OR MERGE WITH ANY OTHER PERSON UNLESS SUCH
AMALGAMATION, MERGER OR CONSOLIDATION CONSTITUTES AN INTEGRATED MERGER EVENT OR
AN UNINTEGRATED MERGER EVENT.

 


(B)           PRIOR TO THE OCCURRENCE OF A MERGER EVENT, TELEWEST UK SHALL NOT,
AND SHALL PROCURE THAT THE ULTIMATE PARENT DOES NOT, INCUR, CREATE OR PERMIT TO
SUBSIST OR HAVE OUTSTANDING ANY FINANCIAL INDEBTEDNESS OR ENTER INTO ANY
AGREEMENT OR ARRANGEMENT WHEREBY IT IS ENTITLED TO INCUR, CREATE OR PERMIT TO
SUBSIST ANY FINANCIAL INDEBTEDNESS UNLESS TELEWEST UK CAN DEMONSTRATE BY
REFERENCE TO THE QUARTERLY INFORMATION FOR THE GROUP MOST RECENTLY DELIVERED
PURSUANT TO CLAUSE 16.1 (FINANCIAL STATEMENTS) THAT CONSOLIDATED GROUP NET
BORROWINGS (ADJUSTED TO TAKE ACCOUNT OF THE FINANCIAL INDEBTEDNESS IN QUESTION
AND ANY OTHER FINANCIAL INDEBTEDNESS RAISED BY THE ULTIMATE PARENT, TELEWEST UK
OR ANY MEMBER OF THE TCN GROUP SINCE THE DATE OF SUCH QUARTERLY INFORMATION) IS
NOT MORE THAN 4.25 TIMES CONSOLIDATED GROUP NET OPERATING CASH FLOW FOR THE
PERIOD OF FOUR CONSECUTIVE FINANCIAL QUARTERS ENDED ON THE LAST DAY OF THE
FINANCIAL QUARTER IN RESPECT OF WHICH SUCH QUARTERLY INFORMATION WAS DELIVERED,
PROVIDED THAT THE FOREGOING LIMITATIONS SHALL NOT APPLY TO:


 

(I)            ANY FINANCIAL INDEBTEDNESS ARISING UNDER OR PURSUANT TO THE
FINANCE DOCUMENTS OR THE TRANSFER AGREEMENT;

 

(II)           ANY FINANCIAL INDEBTEDNESS INCURRED BY THE ULTIMATE PARENT OR
TELEWEST UK TO REFINANCE ALL OR ANY PART OF ANY OUTSTANDING FINANCIAL
INDEBTEDNESS OF THE ULTIMATE

 

108

--------------------------------------------------------------------------------


 

PARENT, TELEWEST UK OR ANY MEMBER OF THE TCN GROUP, INCLUDING ANY FINANCIAL
INDEBTEDNESS INCURRED FOR THE PURPOSE OF THE PAYMENT OF ALL PRINCIPAL, INTEREST,
FEES, EXPENSES, COMMISSIONS, MAKE-WHOLE AND ANY OTHER CONTRACTUAL PREMIUM
PAYABLE IN RESPECT THEREOF, IN RESPECT OF SUCH OUTSTANDING FINANCIAL
INDEBTEDNESS AND ANY FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH
REFINANCING;

 

(III)         ANY FINANCIAL INDEBTEDNESS INCURRED (INCLUDING ANY SUCH FINANCIAL
INDEBTEDNESS EXISTING AS AT THE DATE OF THIS AGREEMENT) BY THE ULTIMATE PARENT
OR TELEWEST UK AND OWED TO THE ULTIMATE PARENT, TELEWEST UK OR ANY MEMBER OF THE
GROUP;

 

(IV)          ANY FINANCIAL INDEBTEDNESS INCURRED BY THE ULTIMATE PARENT OR
TELEWEST UK WHICH, IF IT HAD BEEN INCURRED BY TCN AT SUCH TIME, WOULD BE
PERMITTED TO BE INCURRED PURSUANT TO PARAGRAPH (G) AND/OR (M) OF CLAUSE 19.4
(FINANCIAL INDEBTEDNESS);

 

(V)            THE SENIOR FACILITIES, ANY SENIOR DEBT REFINANCING AND ANY SECOND
LIEN REFINANCING; OR

 

(VI)          ANY FINANCIAL INDEBTEDNESS OF THE TYPE REFERRED TO IN PARAGRAPH
(E), (H) AND (I) OF CLAUSE 19.4 (FINANCIAL INDEBTEDNESS).

 

For the avoidance of doubt, it is understood and agreed that nothing in this
Agreement shall limit or prohibit the incurrence of Financial Indebtedness by
any member of the Group other than the Ultimate Parent, Telewest UK and the
members of the TCN Group, and no Financial Indebtedness of any member of the
Group other than the Ultimate Parent, Telewest UK and the members of the TCN
Group shall be taken into consideration in the calculation of Consolidated Group
Net Borrowings for purposes of this paragraph (b). Upon the effectiveness of a
Merger Event, paragraph (b) of this Clause 19.15 shall cease to be effective.

 


19.16      FOLLOWING INTEGRATED MERGER EVENT


 

Following an Integrated Merger Event

 

(a)           the baskets set out in paragraph (p) of Clause 19.2 (Negative
Pledge), paragraphs (e) and (n) of Clause 19.3 (Loans and Guarantees),
paragraphs (g), (j) and (m) of Clause 19.4 (Financial Indebtedness) and
paragraphs (n), (o) and (r) of Clause 19.6 (Disposals) shall be adjusted so that
the baskets after such Integrated Merger Event shall bear the same relation to
the baskets prior to the Integrated Merger Event, as the combined Consolidated
Annualised TCN Group Net Operating Cash Flow for the Semi-Annual Period ending
on the most recent Quarter Date of the TCN Group prior to the effective date of
the Integrated Merger Event for which quarterly financial information is
available for the TCN Group and Target Group Net Operating Cash Flow for the
Semi-Annual Period ending on the most recent Quarter Date prior to the effective
date of the Integrated Merger Event for which quarterly financial information is
available for the Target Group, bears to the Consolidated Annualised TCN Group
Net Operating Cash Flow for the Semi-Annual Period ending on the most recent
Quarter Date for the TCN Group prior to the effective date of the Integrated
Merger Event; and

 

(b)           notwithstanding any contrary provision of this Agreement, no
transaction engaged in by any member of the Target Group which transaction is
permitted pursuant to the terms of any then applicable Target Group Financial
Indebtedness and/or Target Group Refinancing Indebtedness shall, or shall be
deemed to, violate any undertaking set forth in this Clause 19 or any other
provision of this Agreement or any other Finance Document, provided that if any
such transaction is entered into (i) after the Integrated Merger Event but prior
to the date that is six months after the date of the Integrated Merger Event
(the “Long Stop Date”), then if such transaction does not comply with this
Clause 19 as at the Long Stop Date, such

 

109

--------------------------------------------------------------------------------


 

transaction will constitute a breach of this Clause 19 on the Long Stop Date and
(ii) after the Long Stop Date, then if it does not comply with this Clause 19 as
at the date it is entered into it will constitute a breach of this Clause 19 as
at such date.  For the avoidance of doubt, no transaction referred to in (i) of
this paragraph (b) shall constitute or be deemed to constitute a Default or an
Event of Default prior to the Long Stop Date.

 


19.17      US BORROWER


 

The US Borrower shall not:

 


(A)           CARRY ON TRADE OR BUSINESS OTHER THAN AS MAY BE NECESSARY IN
CONNECTION WITH THE ACQUISITION AND OWNERSHIP OF THE TCN NOTES OR WITH ITS
VOLUNTARY WINDING-UP;


 


(B)           CREATE OR PERMIT TO SUBSIST ANY ENCUMBRANCE OVER ITS RIGHTS UNDER
OR TITLE AND INTEREST IN THE TCN NOTES, OTHER THAN:


 

(A)          pursuant to the Security;

 

(B)          after an Integrated Merger Event, for the purposes of securing
Target Group Financial Indebtedness, any Target Group Refinancing Indebtedness
and any Post Merger Target Group Refinancing to the extent not otherwise
prohibited by this Agreement; or

 

(C)          as contemplated by any applicable TGD Intercreditor Agreement or
the Principal Intercreditor Deed;

 


(C)           DISPOSE OF ANY OR ALL OF ITS RIGHTS, TITLE AND INTEREST IN THE TCN
NOTES OTHER THAN PURSUANT TO OR AS CONTEMPLATED BY THE SECURITY DOCUMENTS OR AS
CONTEMPLATED BY ANY APPLICABLE TGD INTERCREDITOR AGREEMENT OR THE PRINCIPAL
INTERCREDITOR DEED; OR


 


(D)           AMALGAMATE, CONSOLIDATE OR MERGE WITH ANY OTHER PERSON UNLESS SUCH
AMALGAMATION, MERGER OR CONSOLIDATION CONSTITUTES AN INTEGRATED MERGER EVENT OR
AN UNINTEGRATED MERGER EVENT.


 


20.          ACCESSION; US BORROWER; ACCEDING GUARANTORS


 


20.1        THE US BORROWER


 

                No later than the date of Utilisation under this Agreement, TCN
shall procure that there is delivered to the Facility Agent an Accession Notice
duly executed by itself and Telewest Global Finance LLC together with the
documents set out in Part 2 of Schedule 7 (Accession Documents) in relation to
Telewest Global Finance LLC and the US Borrower Security Documents, all in form
and substance satisfactory to the Facility Agent, acting reasonably.

 


20.2        ACCEDING GUARANTORS


 


(A)           TCN MAY, UPON NOT LESS THAN 3 BUSINESS DAYS’ PRIOR WRITTEN NOTICE
TO THE FACILITY AGENT, REQUEST THAT ANY MEMBER OF THE TCN GROUP (OR, IMMEDIATELY
PRIOR TO THE EFFECTIVE DATE OF THE INTEGRATED MERGER EVENT, ANY MEMBER OF THE
TARGET GROUP) BECOMES AN ACCEDING GUARANTOR UNDER THIS AGREEMENT.


 


(B)           TCN SHALL PROCURE THAT THERE IS DELIVERED, FOR THE PURPOSES OF
PARAGRAPH (A) ABOVE, AN ACCESSION NOTICE DULY EXECUTED BY ITSELF AND THE
RELEVANT MEMBER OF THE TCN GROUP OR THE TARGET GROUP TOGETHER WITH THE DOCUMENTS
SET OUT IN PART 2 OF SCHEDULE 7 (ACCESSION DOCUMENTS) AND SUCH OTHER DOCUMENTS
(INCLUDING ANY NEW SECURITY DOCUMENTS) AS THE

 

110

--------------------------------------------------------------------------------


 


FACILITY AGENT MAY REASONABLY REQUIRE, IN RELATION TO SUCH MEMBER OF THE TCN
GROUP OR THE TARGET GROUP ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY
AGENT, ACTING REASONABLY.


 


20.3        ASSUMPTION OF RIGHTS AND OBLIGATIONS


 


UPON SATISFACTORY DELIVERY OF A DULY EXECUTED ACCESSION NOTICE TO THE FACILITY
AGENT, TOGETHER WITH THE OTHER DOCUMENTS REQUIRED TO BE DELIVERED UNDER CLAUSE
20.1 (THE US BORROWER), OR PARAGRAPH (B) OF CLAUSE 20.2 (ACCEDING GUARANTORS)
THE US BORROWER OR THE RELEVANT MEMBER OF THE TCN GROUP (AS THE CASE MAY BE),
THE OBLIGORS AND THE FINANCE PARTIES, WILL ASSUME SUCH OBLIGATIONS TOWARDS ONE
ANOTHER AND/OR ACQUIRE SUCH RIGHTS AGAINST EACH OTHER AS THEY WOULD EACH HAVE
ASSUMED OR ACQUIRED HAD US BORROWER OR THE SUCH MEMBER OF THE TCN GROUP BEEN AN
ORIGINAL PARTY TO THIS AGREEMENT AS A BORROWER AND/OR AN ORIGINAL GUARANTOR (AS
THE CASE MAY BE), AND THE US BORROWER OR SUCH MEMBER OF THE TCN GROUP SHALL
BECOME A PARTY TO THIS AGREEMENT AS A BORROWER AND/OR AN ACCEDING GUARANTOR (AS
THE CASE MAY BE).


 


21.          EVENTS OF DEFAULT


 


21.1        EVENTS OF DEFAULT


 

Each of Clauses 21.2 (Non-Payment) to Clause 21.16 (Material Proceedings)
describes the circumstances which constitute an Event of Default for the
purposes of this Agreement.

 


21.2        NON-PAYMENT


 

Any Obligor fails to pay any sum due from it under any Finance Document at the
time, in the currency and in the manner specified in such Finance Document
within (a) 1 Business Day of the due date, in the case of payments of principal
where failure to pay was due solely to technical or administrative error in the
transmission of funds, (b) 3 Business Days of the due date, in the case of
payments of interest, or (c) 5 Business Days of the due date, in respect of
payments of any other amounts.

 


21.3        COVENANTS


 


(A)           ANY TCN GROUP OBLIGOR FAILS DULY TO PERFORM OR COMPLY WITH ANY
OBLIGATION EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 18.1 (APPLICATION OF
ADVANCES), CLAUSE 19.2 (NEGATIVE PLEDGE), CLAUSE 19.3 (LOANS AND GUARANTEES),
CLAUSE 19.4 (FINANCIAL INDEBTEDNESS), CLAUSE 19.5 (DIVIDENDS, DISTRIBUTIONS AND
SHARE CAPITAL), CLAUSE 19.8 (MERGERS), CLAUSE 19.9 (JOINT VENTURES) OR CLAUSE
19.13 (ACQUISITIONS AND INVESTMENTS).


 


(B)           TELEWEST UK FAILS TO DULY PERFORM OR COMPLY WITH ANY OBLIGATION
EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 19.15 (TELEWEST UK COVENANTS).


 


(C)           ANY OBLIGOR FAILS DULY TO PERFORM OR COMPLY WITH ANY OBLIGATION
EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 16 (FINANCIAL INFORMATION), CLAUSE 18.12
(FURTHER ASSURANCE) OR CLAUSE 18.9 (HEDGING), AND SUCH FAILURE, IF CAPABLE OF
REMEDY IS NOT SO REMEDIED WITHIN 10 BUSINESS DAYS OF THE EARLIER OF SUCH OBLIGOR
BECOMING AWARE OF SUCH FAILURE TO PERFORM OR COMPLY AND THE FACILITY AGENT
HAVING GIVEN NOTICE OF SUCH FAILURE TO TCN.


 


(D)           THERE IS ANY BREACH OF CLAUSE 17.1 (RATIOS) OR CLAUSE 17.2
(PERMITTED CAPITAL EXPENDITURE).


 


(E)           THERE IS ANY BREACH OF CLAUSE 19.6 (DISPOSALS), PROVIDED THAT
WHERE THE FAILURE TO COMPLY WITH ANY OBLIGATION UNDER CLAUSE 19.6 (DISPOSALS)
RELATES TO THE OBLIGATION TO DELIVER A CERTIFICATE WITHIN A SPECIFIED TIME
PERIOD, NO EVENT OF DEFAULT SHALL BE DEEMED TO HAVE OCCURRED UNLESS TCN SHALL
HAVE FAILED TO DELIVER THE REQUIRED CERTIFICATE WITHIN SUCH TIME PERIOD AND UPON
REQUEST BY THE FACILITY AGENT FOR A DESCRIPTION OF THE TRANSACTIONS RELATING TO

 

111

--------------------------------------------------------------------------------


 


SUCH CERTIFICATE WHICH WAS NOT DELIVERED, TCN FAILS TO PROVIDE SUCH DETAILS
WITHIN 10 BUSINESS DAYS AFTER SUCH REQUEST.


 


21.4        OTHER OBLIGATIONS


 

Any member of the Group fails duly to perform or comply with any of the
obligations expressed to be assumed by it in any of the Finance Documents (other
than any of those referred to in Clauses 21.2 (Non-Payment) and 21.3
(Covenants)) and such failure, if capable of remedy, is not so remedied within
30 days of the earlier of such Obligor becoming aware of such failure to perform
or comply and the Facility Agent having given notice of such failure to TCN.

 


21.5        MISREPRESENTATION


 

Any representation or statement made or repeated by any member of the Group (or,
prior to its accession hereto, Telewest Global Finance LLC) in any Finance
Document or in any notice or other document or certificate delivered by it
pursuant to a Finance Document is or proves to have been incorrect or misleading
in any material respect when made or repeated where the circumstances giving
rise to such inaccuracy, if capable of remedy or change are not remedied or do
not change within 30 days of the earlier of the relevant Obligor becoming aware
of such circumstances and the Facility Agent having notified TCN of such
misrepresentation having occurred.

 


21.6        CROSS DEFAULT


 


(A)           ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE TCN GROUP IS NOT
PAID AT ITS SPECIFIED MATURITY OR BECOMES DUE AND PAYABLE PRIOR TO THE DATE WHEN
IT WOULD OTHERWISE HAVE BECOME DUE;


 


(B)           ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE TCN GROUP IS
DECLARED (OR BECOMES CAPABLE OF BEING DECLARED) TO BE OR OTHERWISE BECOMES DUE
AND PAYABLE PRIOR TO ITS SPECIFIED MATURITY AS A RESULT OF AN EVENT OF DEFAULT
(HOWEVER DESCRIBED), AFTER TAKING INTO ACCOUNT ANY APPLICABLE GRACE PERIOD;


 


(C)           ANY COMMITMENT FOR ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE
TCN GROUP IS CANCELLED OR SUSPENDED BY A CREDITOR OF ANY MEMBER OF THE TCN GROUP
AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER DEFINED); OR


 


(D)           THERE OCCURS UNDER ANY HEDGING AGREEMENT (OTHER THAN A HEDGING
AGREEMENT THE OBLIGATIONS UNDER WHICH CONSTITUTE FINANCIAL INDEBTEDNESS), AN
EARLY TERMINATION DATE (AS DEFINED IN SUCH HEDGING AGREEMENT) RESULTING FROM (I)
ANY EVENT OF DEFAULT UNDER SUCH HEDGING AGREEMENT AS TO WHICH ANY MEMBER OF THE
TCN GROUP IS THE DEFAULTING PARTY (AS DEFINED IN SUCH HEDGING AGREEMENT) OR (II)
ANY TERMINATION EVENT (AS SO DEFINED) AS TO WHICH ANY MEMBER OF THE TCN GROUP IS
AN AFFECTED PARTY (AS SO DEFINED);


 

provided that no Event of Default will occur under this Clause 21.6:

 

(I)            IF THE AGGREGATE AMOUNT OF FINANCIAL INDEBTEDNESS, COMMITMENT FOR
FINANCIAL INDEBTEDNESS AND/OR DERIVATIVES TERMINATION VALUE OWED BY A MEMBER OF
THE TCN GROUP FALLING WITHIN PARAGRAPHS (A) TO (D) ABOVE IS LESS THAN
£35,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES);

 

(II)           IF THE RELEVANT FINANCIAL INDEBTEDNESS OR DERIVATIVES TERMINATION
VALUE IS CASH-COLLATERALISED AND SUCH CASH IS AVAILABLE FOR APPLICATION IN
SATISFACTION OF SUCH FINANCIAL INDEBTEDNESS OR DERIVATIVES TERMINATION VALUE; OR

 

112

--------------------------------------------------------------------------------


 

(III)         IF SUCH FINANCIAL INDEBTEDNESS OR DERIVATIVES TERMINATION VALUE IS
OWED BY A MEMBER OF THE TCN GROUP TO TELEWEST UK OR ANOTHER MEMBER OF THE TCN
GROUP.

 


21.7        INSOLVENCY


 


(A)           THE ULTIMATE PARENT, TELEWEST UK, TCN OR ANY OTHER TCN GROUP
OBLIGOR THAT IS A MATERIAL SUBSIDIARY IS UNABLE TO PAY ITS DEBTS AS THEY FALL
DUE, CEASES OR SUSPENDS GENERALLY THE PAYMENT OF ITS DEBTS OR ANNOUNCES AN
INTENTION TO DO SO, OR MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF OR A
COMPOSITION WITH ITS CREDITORS GENERALLY OR A GENERAL MORATORIUM IS DECLARED IN
RESPECT OF THE FINANCIAL INDEBTEDNESS OF THE ULTIMATE PARENT, TELEWEST UK, TCN
OR SUCH OTHER TCN GROUP OBLIGOR.


 


(B)           AT ANY TIME, ONE OR MORE TCN GROUP OBLIGORS WHOSE CONTRIBUTIONS TO
CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW IN AGGREGATE REPRESENT
5% OR MORE OF THE CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW ARE
UNABLE TO PAY THEIR DEBTS AS THEY FALL DUE, CEASE OR SUSPEND GENERALLY THE
PAYMENT OF THEIR DEBTS OR ANNOUNCE AN INTENTION TO DO SO, OR MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF OR A COMPOSITION WITH THEIR CREDITORS GENERALLY OR
A GENERAL MORATORIUM IS DECLARED IN RESPECT OF THEIR FINANCIAL INDEBTEDNESS.


 


21.8        WINDING-UP


 

After the date of this Agreement, the Ultimate Parent, Telewest UK, TCN, or any
other TCN Group Obligor that is a Material Subsidiary, takes any corporate
action or formal legal proceedings are started and served (not being actions or
proceedings which can be demonstrated to the satisfaction of the Facility Agent
by providing an opinion of a leading firm of London solicitors (within 30 days
of any such action or proceedings having commenced) to that effect, as
frivolous, vexatious or an abuse of the process of the court or related to a
claim to which such Person has a good defence and which is being vigorously
contested by such body) for its winding-up, dissolution, administration or
reorganisation or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of any or all of its revenues and assets other than where any such legal
proceedings in respect of the Ultimate Parent, Telewest UK, TCN or other TCN
Group Obligor which is a Material Subsidiary (a)(i) do not relate to the
appointment of an administrator and (ii) are stayed or discharged within 30 days
from their commencement or (b) relate to a solvent liquidation or dissolution
permitted under paragraph (d) of Clause 19.8 (Mergers).

 


21.9        EXECUTION OR DISTRESS


 

Any execution, distress or diligence is levied against, or an encumbrancer takes
possession of, the whole or any part of, the property, undertaking or assets
having an aggregate value of more than £1,000,000 (or its equivalent in other
currencies) of Telewest UK or any TCN Group Obligor which is a Material
Subsidiary and the same is not discharged within 30 days.

 


21.10      SIMILAR EVENTS


 

Any event occurs which, under the laws of any jurisdiction, has a similar or
analogous effect to any of those events mentioned in Clause 21.7 (Insolvency),
21.8 (Winding-up) or Clause 21.9 (Execution or Distress).

 


21.11      REPUDIATION


 

Any member of the Group repudiates any of the Finance Documents to which it is
party.

 

113

--------------------------------------------------------------------------------


 


21.12      ILLEGALITY


 

Save as provided in the Reservations, at any time it is or becomes unlawful for
any member of the Group to perform or comply with any or all of its obligations
under any of the Finance Documents to which it is party or any of the
obligations of any member of the Group under any of the Finance Documents to
which it is party are not or cease to be legal, valid and binding except as
contemplated by the Reservations and, if capable of remedy, is not remedied
within 10 Business Days of the earlier of such member of the Group becoming
aware of the relevant illegality and the Facility Agent having given notice of
the same to TCN.

 


21.13      INTERCREDITOR DEFAULT


 

Any member of the Group which is party to the Principal Intercreditor Deed, any
applicable TGD Intercreditor Agreement or any other applicable intercreditor
agreement fails to comply with its obligations under it and such failure, if
capable of remedy, is not remedied within 30 days of the earlier of such member
of the Group becoming aware of the relevant failure to comply and the Facility
Agent having given notice of the same to TCN.

 


21.14      REVOCATION OF NECESSARY AUTHORISATIONS


 

Any Necessary Authorisation is revoked and where such revocation is reasonably
likely to have a Material Adverse Effect, is not replaced within 10 Business
Days.

 


21.15      MATERIAL ADVERSE EFFECT


 

Any event or circumstance occurs which would have a Material Adverse Effect.

 


21.16      RESIGNATION OF AUDITORS


 

The auditors resign their appointment as auditors of the Group or the TCN Group
as a result of the investigation detailed in the Supplement under circumstances
which, in the opinion of the Facility Agent, acting on the instructions of an
Instructing Group are materially adverse to the credit of the Obligors (taken as
a whole).

 


21.17      MATERIAL PROCEEDINGS


 

Any litigation, arbitration or administrative proceeding of or before any court,
arbitral body, or agency is commenced against any member of the Group, which is
reasonably likely to be adversely determined and which, if adversely determined,
is reasonably likely to have a Material Adverse Effect.

 


21.18      ACCELERATION


 

Upon the occurrence of an Event of Default and while the same is continuing at
any time thereafter, the Facility Agent may (and, if so instructed by an
Instructing Group, shall) by written notice to TCN:

 


(A)           DECLARE ALL OR ANY PART OF THE OUTSTANDINGS TO BE IMMEDIATELY DUE
AND PAYABLE (WHEREUPON THE SAME SHALL BECOME SO PAYABLE TOGETHER WITH ACCRUED
INTEREST THEREON AND ANY OTHER SUMS THEN OWED BY ANY OBLIGOR UNDER THE FINANCE
DOCUMENTS) OR DECLARE ALL OR ANY PART OF THE OUTSTANDINGS TO BE DUE AND PAYABLE
ON DEMAND OF THE FACILITY AGENT; AND/OR


 


(B)           DECLARE THAT ANY UNUTILISED PORTION OF THE FACILITY SHALL BE
CANCELLED, WHEREUPON THE SAME SHALL BE CANCELLED AND THE CORRESPONDING
COMMITMENTS OF EACH LENDER SHALL BE REDUCED TO ZERO; AND/OR

 

114

--------------------------------------------------------------------------------


 


(C)           EXERCISE OR DIRECT THE SECURITY TRUSTEE TO EXERCISE ANY RIGHTS AND
REMEDIES (INCLUDING ANY RIGHT TO DEMAND CASH COLLATERAL BY DEPOSIT IN SUCH
INTEREST-BEARING ACCOUNT AS THE FACILITY AGENT MAY SPECIFY) TO WHICH THE
FACILITY AGENT, THE SECURITY TRUSTEE OR THE LENDERS MAY BE ENTITLED.


 


21.19      REPAYMENT ON DEMAND


 

If, pursuant to paragraph (a) of Clause 21.18 (Acceleration), the Facility Agent
declares all or any part of the Outstandings to be due and payable on demand of
the Facility Agent, then, and at any time thereafter, the Facility Agent may
(and, if so instructed by an Instructing Group, shall) by written notice to the
relevant Borrowers:

 


(A)           REQUIRE REPAYMENT OF ALL OR THE RELEVANT PART OF THE OUTSTANDINGS
ON SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE (WHEREUPON THE SAME SHALL BECOME
DUE AND PAYABLE ON SUCH DATE TOGETHER WITH ACCRUED INTEREST THEREON AND ANY
OTHER SUMS THEN OWED BY ANY OBLIGOR UNDER THE FINANCE DOCUMENTS) OR WITHDRAW ITS
DECLARATION WITH EFFECT FROM SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE; AND/OR


 


(B)           SELECT AS THE DURATION OF ANY INTEREST PERIOD WHICH BEGINS WHILST
SUCH DECLARATION REMAINS IN EFFECT A PERIOD OF 6 MONTHS OR LESS.


 


22.          DEFAULT INTEREST


 


22.1        CONSEQUENCES OF NON-PAYMENT


 

If any sum due and payable by any Obligor under this Agreement is not paid on
the due date therefor in accordance with the provisions of Clause 27 (Payments)
or if any sum due and payable by an Obligor pursuant to a judgment of any court
in connection with this Agreement is not paid on the date of such judgment, the
period beginning on such due date or, as the case may be, the date of such
judgment and ending on the Business Day on which the obligation of such Obligor
to pay the Unpaid Sum is discharged shall be divided into successive periods,
each of which (other than the first) shall start on the last day of the
preceding such period (which shall be a Business Day) and the duration of each
of which shall (except as otherwise provided in this Clause 22) be selected by
the Facility Agent.

 


22.2        DEFAULT RATE


 

During each such period relating thereto as is mentioned in Clause 22.1
(Consequences of Non-Payment) an Unpaid Sum shall bear interest at the rate per
annum which is the sum from time to time of 1%, the Margin, the Associated Costs
Rate at such time and LIBOR on the Quotation Date, provided that:

 


(A)           IF, FOR ANY SUCH PERIOD, LIBOR CANNOT BE DETERMINED, THE RATE OF
INTEREST APPLICABLE TO EACH LENDER’S PORTION OF SUCH UNPAID SUM SHALL BE THE
RATE PER ANNUM WHICH IS THE SUM OF 1%, THE MARGIN, (AS AFORESAID), AND THE
ASSOCIATED COSTS RATE AT SUCH TIME AND THE RATE PER ANNUM THAT SHALL BE NOTIFIED
TO THE FACILITY AGENT BY SUCH LENDER AS SOON AS PRACTICABLE AFTER THE BEGINNING
OF SUCH PERIOD AS BEING THAT WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE
COST TO SUCH LENDER OF FUNDING FROM WHATEVER SOURCES IT MAY REASONABLY SELECT
ITS PORTION OF SUCH UNPAID SUM DURING SUCH PERIOD; AND


 


(B)           IF SUCH UNPAID SUM IS ALL OR PART OF AN ADVANCE WHICH BECAME DUE
AND PAYABLE ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD RELATING
THERETO, THE FIRST INTEREST PERIOD APPLICABLE TO IT SHALL BE OF A DURATION EQUAL
TO THE UNEXPIRED PORTION OF THAT INTEREST PERIOD AND THE RATE OF INTEREST
APPLICABLE THERETO FROM TIME TO TIME DURING SUCH INTEREST PERIOD SHALL BE THAT
WHICH EXCEEDS BY 1% THE RATE WHICH WOULD HAVE BEEN APPLICABLE TO IT HAD IT NOT
SO FALLEN DUE.

 

115

--------------------------------------------------------------------------------


 


22.3        MATURITY OF DEFAULT INTEREST


 

Any interest which shall have accrued under Clause 22.2 (Default Rate) in
respect of an Unpaid Sum shall be due and payable and shall be paid by the
Obligor owing such sum at the end of the period by reference to which it is
calculated or on such other dates as the Facility Agent may specify by written
notice to such Obligor.

 


22.4        CONSTRUCTION OF UNPAID SUM


 

Any Unpaid Sum shall (for the purposes of this Clause 22 (Default Interest),
Clause 12 (Increased Costs), Clause 25 (TCN’s Indemnities) and Schedule 6
(Associated Costs Rate)) be treated as an advance and accordingly in those
provisions the term “Advance” includes any Unpaid Sum and the term “Interest
Period”, in relation to an Unpaid Sum, includes each such period relating
thereto as is mentioned in Clause 22.1 (Consequences of Non-Payment).

 


23.          GUARANTEE AND INDEMNITY


 


23.1        GUARANTEE


 

With effect from the Closing Date or if later, the date on which it accedes to
this Agreement in such capacity, each Guarantor irrevocably and unconditionally
guarantees, jointly and severally, to each of the Finance Parties the due and
punctual payment by each of the Borrowers of all sums payable by each of them
under each of the Finance Documents and agrees that promptly on demand it will
pay to the Facility Agent each and every sum of money which either of the
Borrowers is at any time liable to pay to any Finance Party under or pursuant to
any Finance Document and which has become due and payable but has not been paid
at the time such demand is made.

 


23.2        INDEMNITY


 

With effect from the Closing Date, or if later, the date upon which it accedes
to this Agreement in such capacity, each Guarantor irrevocably and
unconditionally agrees, jointly and severally, as primary obligor and not only
as surety, to indemnify and hold harmless each Finance Party on demand by the
Facility Agent from and against any loss incurred by such Finance Party as a
result of any of the obligations of the Borrowers or either of them under or
pursuant to any Finance Document being or becoming void, voidable, unenforceable
or ineffective as against the Borrowers for any reason whatsoever (whether or
not known to that Finance Party or any other person) the amount of such loss
being the amount which the Finance Party suffering it would otherwise have been
entitled to recover from the Borrowers or either of them.

 


23.3        CONTINUING AND INDEPENDENT OBLIGATIONS


 

The obligations of each Guarantor under this Agreement shall constitute and be
continuing obligations which shall not be released or discharged by any
intermediate payment or settlement of all or any of the obligations of the
Borrowers under the Finance Documents, shall continue in full force and effect
until the unconditional and irrevocable payment and discharge in full of all
amounts owing by the Borrowers and either of them under each of the Finance
Documents and are in addition to and independent of, and shall not prejudice or
merge with, any other security (or right of set-off) which any Finance Party may
at any time hold in respect of such obligations or any of them.

 


23.4        AVOIDANCE OF PAYMENTS


 

Where any release, discharge or other arrangement in respect of any obligation
of either Borrower, or any Security held by any Finance Party therefor, is given
or made in reliance on any payment or other disposition which is avoided or must
be repaid (whether in whole or in part) in an insolvency, liquidation or
otherwise and whether or not any Finance Party has conceded or compromised any

 

116

--------------------------------------------------------------------------------


 

claim that any such payment or other disposition will or should be avoided or
repaid (in whole or in part), the provisions of this Clause 23 shall continue as
if such release, discharge or other arrangement had not been given or made.

 


23.5        IMMEDIATE RECOURSE


 

None of the Finance Parties shall be obliged, before exercising or enforcing any
of the rights conferred upon them in respect of the Guarantors by this Agreement
or by Law, to seek to recover amounts due from either Borrower or to exercise or
enforce any other rights or Security any of them may have or hold in respect of
any of the obligations of the Borrowers or either of them under any of the
Finance Documents.

 


23.6        WAIVER OF DEFENCES


 

Neither the obligations of the Guarantors contained in this Agreement nor the
rights, powers and remedies conferred on the Finance Parties in respect of the
Guarantors by this Agreement or by Law shall be discharged, impaired or
otherwise affected by:

 


(A)           THE WINDING-UP, DISSOLUTION, ADMINISTRATION OR REORGANISATION OF
EITHER BORROWER OR ANY OTHER PERSON OR ANY CHANGE IN THE STATUS, FUNCTION,
CONTROL OR OWNERSHIP OF ANY BORROWER OR ANY SUCH PERSON;


 


(B)           ANY OF THE OBLIGATIONS OF EITHER BORROWER OR ANY OTHER PERSON
UNDER ANY FINANCE DOCUMENT OR ANY SECURITY HELD BY ANY FINANCE PARTY THEREFOR
BEING OR BECOMING ILLEGAL, INVALID, UNENFORCEABLE OR INEFFECTIVE IN ANY RESPECT;


 


(C)           ANY TIME OR OTHER INDULGENCE BEING GRANTED TO OR AGREED (I) TO OR
WITH EITHER BORROWER OR ANY OTHER PERSON IN RESPECT OF ITS OBLIGATIONS OR (II)
IN RESPECT OF ANY SECURITY GRANTED UNDER ANY FINANCE DOCUMENTS;


 


(D)           UNLESS OTHERWISE AGREED, ANY AMENDMENT TO, OR ANY VARIATION,
WAIVER OR RELEASE OF, ANY OBLIGATION OF, OR ANY SECURITY GRANTED BY, EITHER
BORROWER OR ANY OTHER PERSON UNDER ANY FINANCE DOCUMENT;


 


(E)           ANY TOTAL OR PARTIAL FAILURE TO TAKE, OR PERFECT, ANY SECURITY
PROPOSED TO BE TAKEN IN RESPECT OF THE OBLIGATIONS OF THE BORROWERS OR EITHER OF
THEM OR ANY OTHER PERSON UNDER THE FINANCE DOCUMENTS;


 


(F)            ANY TOTAL OR PARTIAL FAILURE TO REALISE THE VALUE OF, OR ANY
RELEASE, DISCHARGE, EXCHANGE OR SUBSTITUTION OF, ANY SECURITY HELD BY ANY
FINANCE PARTY IN RESPECT OF ANY OBLIGATION OF A BORROWER UNDER ANY FINANCE
DOCUMENT; OR


 


(G)           ANY OTHER ACT, EVENT OR OMISSION WHICH MIGHT OPERATE TO DISCHARGE,
IMPAIR OR OTHERWISE AFFECT ANY OF THE OBLIGATIONS OF ANY OF THE GUARANTORS UNDER
THIS AGREEMENT OR ANY OF THE RIGHTS, POWERS OR REMEDIES CONFERRED UPON THE
FINANCE PARTIES OR ANY OF THEM BY THIS AGREEMENT OR BY LAW.


 


23.7        NO COMPETITION


 

Until all amounts which may become payable by the Borrowers and either of them
under or in connection with the Finance Documents have been paid in full, any
rights which any Guarantor may at any time have by way of contribution or
indemnity in relation to any of the obligations of the Borrowers or either of
them under any of the Finance Documents or to claim or prove as a creditor of
the Borrowers or either of them or any other person or its estate in competition
with the Finance Parties or any of them, shall be exercised by such Guarantor
only if and to the extent that the Facility

 

117

--------------------------------------------------------------------------------


 

Agent so requires and in such manner and upon such terms as the Facility Agent
may specify and each Guarantor shall hold any moneys, rights or security held or
received by it as a result of the exercise of any such rights on trust for the
Facility Agent for application in or towards payment of any sums at any time
owed by the Borrowers or either of them under any of the Finance Documents as if
such moneys, rights or security were held or received by the Facility Agent
under this Agreement.

 


23.8        APPROPRIATION


 

To the extent any Finance Party receives any sum from any Guarantor in respect
of the obligations of any other Obligor under any of the Finance Documents which
is insufficient to discharge all sums which are then due and payable in respect
of such obligations of such other Obligor, such Finance Party shall not be
obliged to apply any such sum in or towards payment of amounts owing by such
other Obligor under any of the Finance Documents, and any such sum may, in the
relevant Finance Party’s discretion, be credited to a suspense or impersonal
account and held in such account pending the application from time to time (as
the relevant Finance Party may think fit) of such sums in or towards the
discharge of such liabilities owed to it by such other Obligor under the Finance
Documents as such Finance Party may select provided that such Finance Party
shall promptly make such application upon receiving sums sufficient to discharge
all sums then due and payable to it by such other Obligor under the Finance
Documents.

 


23.9        LIMITATION OF LIABILITIES OF UNITED STATES GUARANTORS


 

Each Guarantor organised or established in the United States of America (a “US
Guarantor”) and each of the Finance Parties (by its acceptance of the benefits
of the guarantee under this Clause 23) hereby confirms its intention that this
guarantee should not constitute a fraudulent transfer or conveyance for the
purposes of any bankruptcy, insolvency or similar law, the United States Uniform
Fraudulent Conveyance Act or any similar Federal, state or foreign law.  To
effectuate the foregoing intention, each US Guarantor and each of the Finance
Parties (by its acceptance of the benefits of the guarantee under this Clause
23) hereby irrevocably agrees that its obligations under this Clause 23 shall be
limited to the maximum amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such US Guarantor
that are relevant under such laws, and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such US Guarantor and the other Guarantors, result in the obligations of
such US Guarantor in respect of such maximum amount not constituting a
fraudulent transfer or conveyance.

 


23.10      DROIT DE DISCUSSION / DROIT DE DIVISION


 


(A)           ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR MAY HAVE UNDER THE
EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE DROIT DE DISCUSSION
OR OTHERWISE TO REQUIRE THAT RECOURSE BE HAD TO THE ASSETS OF ANY OTHER PERSON
BEFORE ANY CLAIM IS ENFORCED AGAINST SUCH GUARANTOR IN RESPECT OF THE
OBLIGATIONS ASSUMED BY SUCH GUARANTOR UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT IS HEREBY WAIVED.


 


(B)           ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR MAY HAVE UNDER THE
EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE DROIT DE DIVISION OR
OTHERWISE TO REQUIRE THAT ANY LIABILITY UNDER ANY GUARANTEE OR INDEMNITY GIVEN
IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT BE DIVIDED OR APPORTIONED WITH ANY
OTHER PERSON OR REDUCED IN ANY MANNER WHATSOEVER IS HEREBY WAIVED.


 


24.          AGENTS


 


24.1        APPOINTMENT OF THE AGENTS


 

Each of the other Finance Parties appoints the Facility Agent and the US Paying
Agent to act as its agent under and in connection with the Finance Documents and
authorises the Facility Agent and the US Paying Agent to exercise the rights,
powers, authorities and discretions specifically delegated to it

 

118

--------------------------------------------------------------------------------


 

under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 


24.2        DUTIES OF THE FACILITY AGENT/US PAYING AGENT


 


(A)           THE FACILITY AGENT AND/OR THE US PAYING AGENT, AS APPLICABLE,
SHALL PROMPTLY INFORM EACH LENDER OF THE CONTENTS OF ANY NOTICE OR DOCUMENT
RECEIVED BY IT IN ITS CAPACITY AS AGENT FROM ANY OF THE OBLIGORS UNDER THE
FINANCE DOCUMENTS.


 


(B)           THE FACILITY AGENT SHALL PROMPTLY NOTIFY THE LENDERS OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR ANY DEFAULT BY AN OBLIGOR IN THE DUE
PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER ANY FINANCE DOCUMENT
UPON BECOMING AWARE OF THE SAME.


 


(C)           IF SO INSTRUCTED BY AN INSTRUCTING GROUP, THE FACILITY AGENT SHALL
REFRAIN FROM EXERCISING ANY POWER OR DISCRETION VESTED IN IT AS AGENT UNDER ANY
FINANCE DOCUMENT.


 


(D)           THE DUTIES OF THE FACILITY AGENT AND THE US PAYING AGENT, AS THE
CASE MAY BE, UNDER THE FINANCE DOCUMENTS ARE, SAVE TO THE EXTENT OTHERWISE
EXPRESSLY PROVIDED, SOLELY MECHANICAL AND ADMINISTRATIVE IN NATURE.


 


24.3        ROLE OF THE MANDATED LEAD ARRANGERS


 

Except as specifically provided in the Finance Documents, the Mandated Lead
Arrangers shall not have any obligations of any kind to any other party under or
in connection with any Finance Document.

 


24.4        NO FIDUCIARY DUTIES


 


(A)           NOTHING IN THE FINANCE DOCUMENTS CONSTITUTES THE FACILITY AGENT,
THE US PAYING AGENT OR ANY OF THE MANDATED LEAD ARRANGERS AS A TRUSTEE OR
FIDUCIARY OF ANY OTHER PERSON.


 


(B)           NONE OF THE FACILITY AGENT, THE US PAYING AGENT OR ANY OF THE
MANDATED LEAD ARRANGERS SHALL BE BOUND TO ACCOUNT TO ANY LENDER FOR ANY SUM OR
THE PROFIT ELEMENT OF ANY SUM RECEIVED BY IT FOR ITS OWN ACCOUNT.


 


24.5        BUSINESS WITH THE GROUP


 

Any of the Facility Agent, the US Paying Agent and the Mandated Lead Arrangers
may accept deposits from, lend money to and generally engage in any kind of
banking or other business with any member of the Group.

 


24.6        DISCRETION OF THE FACILITY AGENT/US PAYING AGENT


 


(A)           THE FACILITY AGENT, OR THE US PAYING AGENT (AS THE CASE MAY BE),
MAY RELY ON:


 

(I)            ANY REPRESENTATION, NOTICE OR DOCUMENT BELIEVED BY IT TO BE
GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)           ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED SIGNATORY OR
EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY BE ASSUMED TO
BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(B)           THE FACILITY AGENT, OR THE US PAYING AGENT (AS THE CASE MAY BE),
MAY ASSUME, UNLESS IT HAS RECEIVED NOTICE TO THE CONTRARY IN ITS CAPACITY AS
AGENT FOR THE LENDERS, THAT:


 

(I)            NO DEFAULT HAS OCCURRED;

 

119

--------------------------------------------------------------------------------


 

(II)           ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN THIS
AGREEMENT UPON ANY PARTY, THE LENDERS OR AN INSTRUCTING GROUP HAS NOT BEEN
EXERCISED; AND

 

(III)         ANY NOTICE OR REQUEST MADE BY THE OBLIGORS’ AGENT IS MADE ON
BEHALF OF AND WITH THE CONSENT AND KNOWLEDGE OF ALL THE OBLIGORS.

 


(C)           EACH OF THE FACILITY AGENT AND THE US PAYING AGENT MAY ENGAGE, PAY
FOR AND RELY ON THE ADVICE OR SERVICES OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR
OTHER EXPERTS.


 


(D)           EACH OF THE FACILITY AGENT AND THE US PAYING AGENT MAY ACT IN
RELATION TO THE FINANCE DOCUMENTS THROUGH ITS PERSONNEL AND AGENTS.


 


24.7        INSTRUCTING GROUP’S INSTRUCTIONS


 


(A)           UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT, THE
FACILITY AGENT (OR THE US PAYING AGENT, AS APPLICABLE) SHALL (I) ACT IN
ACCORDANCE WITH ANY INSTRUCTIONS GIVEN TO IT BY AN INSTRUCTING GROUP (OR, IF SO
INSTRUCTED BY AN INSTRUCTING GROUP, REFRAIN FROM ACTING OR EXERCISING ANY RIGHT,
POWER, AUTHORITY OR DISCRETION VESTED IN IT AS AGENT) AND (II) SHALL NOT BE
LIABLE TO ANY FINANCE PARTY FOR ANY ACT (OR OMISSION) IF IT ACTS (OR REFRAINS
FROM TAKING ANY ACTION) IN ACCORDANCE WITH SUCH AN INSTRUCTION OF AN INSTRUCTING
GROUP.


 


(B)           UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT, ANY
INSTRUCTIONS GIVEN BY AN INSTRUCTING GROUP WILL BE BINDING ON ALL THE FINANCE
PARTIES.


 


(C)           THE FACILITY AGENT MAY REFRAIN FROM ACTING IN ACCORDANCE WITH THE
INSTRUCTIONS OF AN INSTRUCTING GROUP (OR, IF APPROPRIATE, THE LENDERS) UNTIL IT
HAS RECEIVED SUCH SECURITY OR COLLATERAL AS IT MAY REQUIRE FOR ANY COST, LOSS OR
LIABILITY WHICH IT MAY INCUR IN COMPLYING WITH SUCH INSTRUCTIONS.


 


(D)           IN THE ABSENCE OF INSTRUCTIONS FROM AN INSTRUCTING GROUP (OR, IF
APPROPRIATE, THE LENDERS), THE FACILITY AGENT MAY ACT (OR REFRAIN FROM TAKING
ACTION) AS IT CONSIDERS TO BE IN THE BEST INTEREST OF THE LENDERS.


 


(E)           NEITHER THE FACILITY AGENT NOR THE US PAYING AGENT SHALL BE
AUTHORISED TO ACT ON BEHALF OF A LENDER IN ANY LEGAL OR ARBITRATION PROCEEDINGS
RELATING TO ANY FINANCE DOCUMENT WITHOUT FIRST OBTAINING THE LENDER’S CONSENT TO
DO SO.


 


24.8        NO RESPONSIBILITY


 

None of the Facility Agent, the US Paying Agent or any of the Mandated Lead
Arrangers shall be:

 


(A)           RESPONSIBLE FOR THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF ANY
INFORMATION (WHETHER ORAL OR WRITTEN) SUPPLIED BY ANY FINANCE PARTY OR AN
OBLIGOR OR ANY OTHER PERSON IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT,
INCLUDING THE INFORMATION MEMORANDUM, THE LONG RANGE PLAN AND ANY BUDGET; OR


 


(B)           RESPONSIBLE FOR THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF ANY FINANCE DOCUMENT OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF OR IN CONNECTION WITH
ANY FINANCE DOCUMENT.


 


24.9        EXCLUSION OF LIABILITY


 


(A)           WITHOUT LIMITING PARAGRAPH (B) OF THIS CLAUSE, NEITHER THE
FACILITY AGENT NOR THE US PAYING AGENT WILL BE LIABLE TO ANY FINANCE PARTY FOR
ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION

 

120

--------------------------------------------------------------------------------


 


WITH ANY FINANCE DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.


 


(B)           EACH OF THE LENDERS AGREES THAT IT WILL NOT TAKE ANY PROCEEDINGS,
OR ASSERT OR SEEK TO ASSERT ANY CLAIM, AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF
THE FACILITY AGENT, OR OF THE US PAYING AGENT (AS APPLICABLE), IN RESPECT OF ANY
CLAIM IT MIGHT HAVE AGAINST IT OR IN RESPECT OF ANY ACT OR OMISSION OF ANY KIND
BY THAT OFFICER, EMPLOYEE OR AGENT IN RELATION TO ANY FINANCE DOCUMENT AND
AGREES THAT ANY OFFICER, EMPLOYEE OR AGENT OF THE FACILITY AGENT, OR OF THE US
PAYING AGENT (AS APPLICABLE), MAY ENFORCE THIS PROVISION.


 


(C)           NEITHER THE FACILITY AGENT NOR US PAYING AGENT WILL BE LIABLE FOR
ANY FAILURE TO NOTIFY ANY PERSON OF ANY MATTER REFERRED TO IN CLAUSE 8.5
(NOTIFICATION) OR ANY DELAY (OR ANY RELATED CONSEQUENCES) IN CREDITING AN
ACCOUNT WITH AN AMOUNT REQUIRED UNDER THE FINANCE DOCUMENTS TO BE PAID BY IT IF
IT HAS TAKEN ALL REASONABLE STEPS TO COMPLY WITH CLAUSE 8.5 (NOTIFICATION) AND
TAKEN ALL NECESSARY STEPS AS SOON AS REASONABLY PRACTICABLE TO COMPLY WITH THE
REGULATIONS OR OPERATING PROCEDURES OF ANY RECOGNISED CLEARING OR SETTLEMENT
SYSTEM USED BY IT FOR THAT PURPOSE.


 


24.10      LENDER’S INDEMNITY


 

Each Lender shall (in its relevant Proportion (as determined at all times for
these purposes in accordance with paragraph (c) of the definition of
“Proportion”) indemnify each of the Facility Agent and the US Paying Agent (as
applicable) from time to time on demand by the relevant Agent against any cost,
loss or liability incurred by the relevant Agent (otherwise than by reason of
its gross negligence or wilful misconduct) in acting as an Agent under the
Finance Documents (unless it has been reimbursed therefor by an Obligor pursuant
to the terms of the Finance Documents).

 


24.11      RESIGNATION


 


(A)           THE FACILITY AGENT OR THE US PAYING AGENT MAY RESIGN AND APPOINT
ONE OF ITS RESPECTIVE AFFILIATES ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM
(OR, IN THE CASE OF THE US PAYING AGENT, ACTING THROUGH AN OFFICE IN THE STATE
OF NEW YORK) AS SUCCESSOR AGENT BY GIVING NOTICE TO THE LENDERS AND TCN.


 


(B)           THE FACILITY AGENT OR THE US PAYING AGENT MAY RESIGN WITHOUT
HAVING DESIGNATED A SUCCESSOR AS AGENT UNDER PARAGRAPH (A) ABOVE (AND SHALL DO
SO IF SO REQUIRED BY AN INSTRUCTING GROUP) BY GIVING NOTICE TO THE LENDERS AND
TCN, IN WHICH CASE AN INSTRUCTING GROUP MAY APPOINT A SUCCESSOR FACILITY AGENT
(ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM), OR A SUCCESSOR US PAYING AGENT
(ACTING THROUGH AN OFFICE IN THE STATE OF NEW YORK) APPROVED BY TCN, ACTING
REASONABLY.  IF AN INSTRUCTING GROUP HAS NOT APPOINTED A SUCCESSOR AGENT IN
ACCORDANCE WITH THIS PARAGRAPH (B) WITHIN 30 DAYS AFTER NOTICE OF RESIGNATION
WAS GIVEN, THE FACILITY AGENT MAY APPOINT A SUCCESSOR FACILITY AGENT (ACTING
THROUGH AN OFFICE IN THE UNITED KINGDOM) AND THE US PAYING AGENT MAY APPOINT A
SUCCESSOR US PAYING AGENT (ACTING THROUGH AN OFFICE IN THE STATE OF NEW YORK)
APPROVED BY TCN, ACTING REASONABLY.


 


(C)           THE RETIRING AGENT SHALL, AT TCN’S COST, MAKE AVAILABLE TO ITS
SUCCESSOR SUCH DOCUMENTS AND RECORDS AND PROVIDE SUCH ASSISTANCE AS ITS
SUCCESSOR MAY REASONABLY REQUEST FOR THE PURPOSES OF PERFORMING ITS FUNCTIONS AS
AGENT UNDER THE FINANCE DOCUMENTS.


 


(D)           THE RESIGNATION NOTICE OF THE FACILITY AGENT OR THE US PAYING
AGENT SHALL ONLY TAKE EFFECT UPON THE APPOINTMENT OF A RELEVANT SUCCESSOR AGENT.


 


(E)           UPON THE APPOINTMENT OF A SUCCESSOR, THE RETIRING AGENT SHALL BE
DISCHARGED FROM ANY FURTHER OBLIGATION IN RESPECT OF THE FINANCE DOCUMENTS BUT
SHALL REMAIN ENTITLED TO THE BENEFIT OF THIS CLAUSE 24.  THE AGENT’S SUCCESSOR
AND EACH OF THE OTHER PARTIES TO THIS AGREEMENT SHALL HAVE

 

121

--------------------------------------------------------------------------------



THE SAME RIGHTS AND OBLIGATIONS AMONGST THEMSELVES AS THEY WOULD HAVE HAD IF
SUCH SUCCESSOR AGENT HAD BEEN AN ORIGINAL PARTY AS FACILITY AGENT OR AS US
PAYING AGENT, AS THE CASE MAY BE.


 


24.12      CONFIDENTIALITY

 


(A)           THE FACILITY AGENT AND THE US PAYING AGENT (IN ACTING AS AGENT FOR
THE FINANCE PARTIES) SHALL BE REGARDED AS ACTING THROUGH ITS AGENCY DIVISION
WHICH SHALL BE TREATED AS A SEPARATE ENTITY FROM ANY OTHER OF ITS DIVISIONS OR
DEPARTMENTS.


 


(B)           IF INFORMATION IS RECEIVED BY ANOTHER DIVISION OR DEPARTMENT OF
ANY AGENT, IT MAY BE TREATED AS CONFIDENTIAL TO THAT DIVISION OR DEPARTMENT AND
THE RELEVANT AGENT SHALL NOT BE DEEMED TO HAVE NOTICE OF IT.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF ANY FINANCE DOCUMENT TO THE
CONTRARY, THE FINANCE PARTIES ARE NOT OBLIGED TO DISCLOSE TO ANY OTHER PERSON
(I) ANY CONFIDENTIAL INFORMATION OR (II) ANY OTHER INFORMATION IF THE DISCLOSURE
WOULD, OR MIGHT IN ITS REASONABLE OPINION, CONSTITUTE A BREACH OF ANY LAW.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF ANY FINANCE DOCUMENT, THE
PARTIES (AND EACH EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF THE PARTIES) MAY
DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX
TREATMENT AND ANY FACTS THAT MAY BE RELEVANT TO THE TAX STRUCTURE OF THE
TRANSACTION, PROVIDED, HOWEVER, THAT NO PARTY (AND NO EMPLOYEE, REPRESENTATIVE,
OR OTHER AGENT THEREOF) SHALL DISCLOSE ANY OTHER INFORMATION THAT IS NOT
RELEVANT TO UNDERSTANDING THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION
(INCLUDING THE IDENTITY OF ANY PARTY AND ANY INFORMATION THAT COULD LEAD ANOTHER
TO DETERMINE THE IDENTITY OF ANY PARTY), OR ANY OTHER INFORMATION TO THE EXTENT
THAT SUCH DISCLOSURE COULD REASONABLY RESULT IN A VIOLATION OF ANY APPLICABLE
SECURITIES LAW.


 


24.13      FACILITY OFFICE

 

The Facility Agent and/or the US Paying Agent, as applicable, may treat each
Lender as a Lender, entitled to payments under this Agreement and acting through
its Facility Office unless it has received not less than 5 Business Days’ prior
notice from that Lender to the contrary in accordance with the terms of this
Agreement.

 


24.14      LENDERS’ ASSOCIATED COSTS DETAILS

 

To the extent applicable, each Lender shall supply the Facility Agent and/or the
US Paying Agent, as applicable, with any information required by such Agent in
order to calculate the Associated Costs Rate in accordance with Schedule 6
(Associated Costs Rate).

 


24.15      CREDIT APPRAISAL BY THE LENDERS

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent, the US Paying Agent and the Mandated Lead
Arrangers that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including but not limited to:

 


(A)           THE FINANCIAL CONDITION, STATUS AND NATURE OF EACH MEMBER OF THE
GROUP;


 


(B)           THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY
OF ANY FINANCE DOCUMENT AND ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED
INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY
FINANCE DOCUMENT;

 

122

--------------------------------------------------------------------------------


 


(C)           WHETHER THAT LENDER HAS RECOURSE, AND THE NATURE AND EXTENT OF
THAT RECOURSE, AGAINST ANY PARTY OR ANY OF ITS RESPECTIVE ASSETS UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS CONTEMPLATED BY THE
FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO,
MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT; AND


 


(D)           THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF THE INFORMATION
MEMORANDUM, THE LONG RANGE PLAN AND EACH BUDGET AND ANY OTHER INFORMATION
PROVIDED BY THE FACILITY AGENT THE MANDATED LEAD ARRANGERS OR BY ANY OTHER
PERSON UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS
CONTEMPLATED BY THE FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT.


 


24.16      DEDUCTION FROM AMOUNTS PAYABLE BY THE AGENTS

 

If any amount is due and payable by any party to the Facility Agent or the US
Paying Agent under any Finance Document the Facility Agent or the US Paying
Agent may, after giving notice to that party, deduct an amount not exceeding
that amount from any payment to that party which the Facility Agent or the US
Paying Agent would otherwise be obliged to make under the Finance Documents and
apply the amount deducted in or towards satisfaction of the amount owed.  For
the purposes of the Finance Documents that party shall be regarded as having
received such payment without any such deduction.

 


24.17      OBLIGORS’ AGENT

 


(A)           EACH OBLIGOR (OTHER THAN TCN) IRREVOCABLY AUTHORISES TCN TO ACT ON
ITS BEHALF AS ITS AGENT IN RELATION TO THE FINANCE DOCUMENTS AND IRREVOCABLY
AUTHORISES:


 

(I)            TCN ON ITS BEHALF TO SUPPLY ALL INFORMATION CONCERNING ITSELF,
ITS FINANCIAL CONDITION AND OTHERWISE TO THE RELEVANT PERSONS CONTEMPLATED UNDER
THIS AGREEMENT AND TO GIVE ALL NOTICES AND INSTRUCTIONS TO EXECUTE ON ITS BEHALF
ANY FINANCE DOCUMENT AND TO ENTER INTO ANY AGREEMENT IN CONNECTION WITH THE
FINANCE DOCUMENTS NOTWITHSTANDING THAT THE SAME MAY AFFECT SUCH OBLIGOR, WITHOUT
FURTHER REFERENCE TO OR THE CONSENT OF SUCH OBLIGOR; AND

 

(II)           EACH FINANCE PARTY TO GIVE ANY NOTICE, DEMAND OR OTHER
COMMUNICATION TO BE GIVEN TO OR SERVED ON SUCH OBLIGOR PURSUANT TO THE FINANCE
DOCUMENTS TO TCN ON ITS BEHALF,

 

and in each such case such Obligor will be bound thereby as though such Obligor
itself had supplied such information, given such notice and instructions,
executed such Finance Document and agreement or received any such notice, demand
or other communication.

 


(B)           EVERY ACT, OMISSION, AGREEMENT, UNDERTAKING, SETTLEMENT, WAIVER,
NOTICE OR OTHER COMMUNICATION GIVEN OR MADE BY THE OBLIGORS’ AGENT UNDER ANY
FINANCE DOCUMENT, OR IN CONNECTION WITH THIS AGREEMENT (WHETHER OR NOT KNOWN TO
ANY OTHER OBLIGOR, AS THE CASE MAY BE, AND WHETHER OCCURRING BEFORE OR AFTER
SUCH PERSON BECAME PARTY TO THIS AGREEMENT), SHALL BE BINDING FOR ALL PURPOSES
ON ALL OTHER OBLIGORS AS IF THE OTHER OBLIGORS HAD EXPRESSLY MADE, GIVEN OR
CONCURRED WITH THE SAME.  IN THE EVENT OF ANY CONFLICT BETWEEN ANY NOTICES OR
OTHER COMMUNICATIONS OF THE OBLIGORS’ AGENT AND ANY OTHER OBLIGOR, THOSE OF THE
OBLIGORS’ AGENT SHALL PREVAIL.


 


24.18      CO-OPERATION WITH THE FACILITY AGENT/US PAYING AGENT

 

Each Lender and each Obligor will co-operate with the Facility Agent and/or the
US Paying Agent, as applicable, to complete any legal requirements imposed on
the Facility Agent or the US Paying Agent

 

123

--------------------------------------------------------------------------------


 

in connection with the performance of its duties under this Agreement and shall
supply any information requested by the relevant Agent in connection with the
proper performance of those duties provided that no Obligor shall be under any
obligation to provide any information the supply of which would be contrary to
any confidentiality obligation binding on any member of the Group or prejudice
the retention of legal privilege in such information and provided further that
no Obligor shall (and TCN shall procure that no member of the TCN Group shall)
be able to deny the Facility Agent any such information by reason of it having
entered into a confidentiality undertaking which would prevent it from
disclosing, or be able to claim any legal privilege in respect of, any financial
information relating to itself or the Group.

 


24.19      “KNOW YOUR CLIENT” CHECKS

 

Nothing in this Agreement shall oblige the Facility Agent or the Mandated Lead
Arrangers to carry out any “know your client” or other applicable anti-money
laundering checks in relation to the identity of any person on behalf of any
Lender and each Lender confirms to the Facility Agent and the Mandated Lead
Arrangers that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by any other person.

 


24.20      AGENT’S MANAGEMENT TIME

 

Any amount payable to the Facility Agent under Clause 32 (Costs and Expenses)
and Clause 24.10 (Lender’s Indemnity) shall include the reasonable cost of
utilising the Facility Agent’s management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to TCN and the Lenders and is in addition to any fee paid or
payable to the Facility Agent under Clause 10 (Commissions and Fees).

 


25.          TCN’S INDEMNITIES


 


25.1        GENERAL INDEMNITIES

 

With effect from the Closing Date, TCN undertakes to indemnify:

 


(A)           EACH OF THE FINANCE PARTIES AGAINST ANY OUT OF POCKET COST, CLAIM,
LOSS, EXPENSE (INCLUDING LEGAL FEES) OR LIABILITY, WHICH ANY OF THEM MAY SUSTAIN
OR INCUR AS A CONSEQUENCE OF THE OCCURRENCE OF ANY DEFAULT; AND


 


(B)           EACH LENDER AGAINST ANY OUT OF POCKET LOSS IT MAY SUFFER OR INCUR
AS A RESULT OF ITS FUNDING OR MAKING ARRANGEMENTS TO FUND ITS PORTION OF AN
ADVANCE REQUESTED BY ANY BORROWER (OR, PRIOR TO ITS ACCESSION HERETO, TELEWEST
GLOBAL FINANCE LLC) UNDER THIS AGREEMENT BUT NOT MADE BY REASON OF THE OPERATION
OF ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT (SAVE AS A RESULT OF SUCH
LENDER’S OWN GROSS NEGLIGENCE OR WILFUL DEFAULT).


 


25.2        BREAK COSTS


 


(A)           EACH BORROWER SHALL, WITHIN 3 BUSINESS DAYS OF DEMAND BY A FINANCE
PARTY, PAY TO THAT FINANCE PARTY ITS BREAK COSTS ATTRIBUTABLE TO ALL OR ANY PART
OF ANY ADVANCE OR UNPAID SUM BEING PAID BY THAT BORROWER ON A DAY OTHER THAN THE
LAST DAY OF AN INTEREST PERIOD FOR THAT ADVANCE OR UNPAID SUM.


 


(B)           EACH LENDER SHALL, AS SOON AS REASONABLY PRACTICABLE AFTER A
DEMAND BY THE FACILITY AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS
BREAK COSTS FOR ANY INTEREST PERIOD IN WHICH THEY ACCRUE.

 

124

--------------------------------------------------------------------------------


 


26.          CURRENCY OF ACCOUNT


 


26.1        CURRENCY


 

Sterling is the currency of account and payment for each and every sum at any
time due from any Obligor under this Agreement provided that:

 


(A)           EACH REPAYMENT OF ANY OUTSTANDINGS OR UNPAID SUM (OR PART OF IT)
SHALL BE MADE IN THE CURRENCY IN WHICH THOSE OUTSTANDINGS OR UNPAID SUM ARE
DENOMINATED ON THEIR DUE DATE;


 


(B)           INTEREST SHALL BE PAYABLE IN THE CURRENCY IN WHICH THE SUM IN
RESPECT OF WHICH SUCH INTEREST IS PAYABLE WAS DENOMINATED WHEN THAT INTEREST
ACCRUED;


 


(C)           EACH PAYMENT IN RESPECT OF COSTS AND EXPENSES SHALL BE MADE IN THE
CURRENCY IN WHICH THE SAME WERE INCURRED; AND


 


(D)           EACH PAYMENT PURSUANT TO CLAUSE 11.2 (TAX INDEMNITY) OR CLAUSE
12.1 (INCREASED COSTS) SHALL BE MADE IN THE CURRENCY SPECIFIED BY THE FINANCE
PARTY CLAIMING UNDER IT, ACTING REASONABLY.


 


26.2        CURRENCY INDEMNITY


 

If any sum due from any Obligor under this Agreement or any order or judgment
given or made in relation to this Agreement has to be converted from the
currency (the “first currency”) in which the same is payable under this
Agreement or under such order or judgment into another currency (the “second
currency”) for the purpose of (a) making or filing a claim or proof against such
Obligor, (b) obtaining an order or judgment in any court or other tribunal or
(c) enforcing any order or judgment given or made in relation to this Agreement,
each Borrower agrees, with effect from the Closing Date, to indemnify and hold
harmless each of the persons to whom such sum is due from and against any loss
suffered or incurred as a result of any discrepancy between (x) the rate of
exchange used for such purpose to convert the sum in question from the first
currency into the second currency and (y) the rate or rates of exchange at which
such person may in the ordinary course of business purchase the first currency
with the second currency at the time of receipt of the sum paid to it in
satisfaction, in whole or in part, of any such order, judgment, claim or proof.

 


27.          PAYMENTS


 


27.1        PAYMENT TO THE FACILITY AGENT AND THE US PAYING AGENT

 

On each date on which this Agreement requires an amount to be paid by any
Obligor or any of the Lenders under this Agreement, such Obligor or, as the case
may be, such Lender shall make the same available to the Facility Agent or, in
the case of payments by the US Borrower, the US Paying Agent by payment in same
day funds (or such other funds as may for the time being be customary for the
settlement of transactions in the relevant currency) to such account or bank as
the Facility Agent or US Paying Agent, as applicable, (acting reasonably) may
have specified for this purpose and any such payment which is made for the
account of another person shall be made in time to enable the Facility Agent or
US Paying Agent, as applicable, to make available such person’s portion of it to
such other person in accordance with Clause 27.2 (Same Day Funds).

 


27.2        SAME DAY FUNDS


 

Save as otherwise provided in this Agreement, each payment received by the
Facility Agent or US Paying Agent, as applicable, for the account of another
person shall be made available by the Facility Agent to such other person (in
the case of a Lender, for the account of its Facility Office) for value the same
day by transfer to such account of such person with such bank in a Participating
Member State

 

125

--------------------------------------------------------------------------------


 

or London as such person shall have previously notified to the Facility Agent or
US Paying Agent, as applicable, for this purpose.

 


27.3        CLEAR PAYMENTS


 

Any payment required to be made by any Obligor under this Agreement shall be
calculated without reference to any set-off or counterclaim and shall be made
free and clear of, and without any deduction for or on account of, any set-off
or counterclaim.

 


27.4        PARTIAL PAYMENTS


 

If the Facility Agent or US Paying Agent, as applicable, receives a payment that
is insufficient to discharge all the amounts then due and payable by any Obligor
under this Agreement, the Facility Agent or US Paying Agent, as applicable,
shall, unless otherwise instructed by an Instructing Group, apply that payment
towards the obligations of that Obligor under this Agreement in the following
order:

 


(A)           FIRST, IN PAYMENT IN OR TOWARDS PAYMENT PRO RATA OF ANY UNPAID
FEES, COSTS AND EXPENSES INCURRED BY THE FACILITY AGENT OR US PAYING AGENT, AS
APPLICABLE, UNDER THIS AGREEMENT;


 


(B)           SECONDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY ACCRUED INTEREST
OR COMMISSION DUE BUT UNPAID UNDER THIS AGREEMENT;


 


(C)           THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY PRINCIPAL DUE BUT
UNPAID UNDER THIS AGREEMENT; AND


 


(D)           FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY OTHER SUM DUE BUT
UNPAID UNDER THIS AGREEMENT,


 

and such application shall override any appropriation made by an Obligor.

 


27.5        INDEMNITY

 

Where a sum is to be paid under the Finance Documents to the Facility Agent or
the US Paying Agent, as applicable, for the account of another person, the
Facility Agent or the US Paying Agent, as applicable, shall not be obliged to
make the same available to that other person (or to enter into or perform any
exchange contract in connection therewith) until it has been able to establish
to its satisfaction that it has actually received such sum, but if it does so
and it proves to be the case that it had not actually received such sum, then
the person to whom such sum (or the proceeds of such exchange contract) was (or
were) so made available shall on request refund the same to the Facility Agent
or the US Paying Agent, as applicable, together with an amount sufficient to
indemnify and hold harmless the Facility Agent or the US Paying Agent, as
applicable, from and against any cost or loss it may have suffered or incurred
by reason of its having paid out such sum (or the proceeds of such exchange
contract) prior to its having received such sum.  This indemnity shall only
apply to the Obligors with effect from the Closing Date.

 


27.6        NOTIFICATION OF PAYMENT

 

Without prejudice to the liability of each party to this Agreement to pay each
amount owing by it under this Agreement on the due date therefor, whenever a
payment is expected to be made by any of the Finance Parties, the Facility Agent
or the US Paying Agent, as applicable, shall give notice prior to the expected
date for such payment, notify all such Finance Parties of the amount, currency
and timing of such payment.

 

126

--------------------------------------------------------------------------------


 


27.7        BUSINESS DAYS

 


(A)           ANY PAYMENT WHICH IS DUE TO BE MADE ON A DAY THAT IS NOT A
BUSINESS DAY SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY IN THE
SAME CALENDAR MONTH (IF THERE IS ONE) OR THE IMMEDIATELY PRECEDING BUSINESS DAY
(IF THERE IS NOT).


 


(B)           DURING ANY EXTENSION OF THE DUE DATE FOR PAYMENT OF ANY PRINCIPAL
OR AN UNPAID SUM UNDER THIS AGREEMENT, INTEREST IS PAYABLE ON SUCH AMOUNT AT THE
RATE PAYABLE ON THE ORIGINAL DUE DATE.


 


28.          SET-OFF

 


28.1        RIGHT TO SET-OFF

 

With effect from the Closing Date, each of the Obligors authorises each Lender
to apply any credit balance to which such Obligor is entitled on any account of
such Obligor with that Lender in satisfaction of any sum due and payable from
such Obligor to such Lender under this Agreement but unpaid; for this purpose,
each Lender is authorised to purchase with the moneys standing to the credit of
any such account such other currencies as may be necessary to effect such
application.

 


28.2        NO OBLIGATION

 

No Lender shall be obliged to exercise any right given to it by Clause 28.1
(Right to Set-Off).

 


29.          SHARING AMONG THE FINANCE PARTIES


 


29.1        PAYMENTS TO FINANCE PARTIES


 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from any Obligor other than in accordance with Clause 27 (Payments) and
applies that amount to a payment due under the Finance Documents then:

 


(A)           THE RECOVERING FINANCE PARTY SHALL, WITHIN 3 BUSINESS DAYS, NOTIFY
DETAILS OF THE RECEIPT OR RECOVERY TO THE FACILITY AGENT;


 


(B)           THE FACILITY AGENT SHALL DETERMINE WHETHER THE RECEIPT OR RECOVERY
IS IN EXCESS OF THE AMOUNT THE RECOVERING FINANCE PARTY WOULD HAVE BEEN PAID HAD
THE RECEIPT OR RECOVERY BEEN RECEIVED OR MADE BY THE FACILITY AGENT AND
DISTRIBUTED IN ACCORDANCE WITH CLAUSE 27.4 (PARTIAL PAYMENTS), WITHOUT TAKING
ACCOUNT OF ANY TAX WHICH WOULD BE IMPOSED ON THE FACILITY AGENT IN RELATION TO
THE RECEIPT, RECOVERY OR DISTRIBUTION; AND


 


(C)           THE RECOVERING FINANCE PARTY SHALL, WITHIN 3 BUSINESS DAYS OF
DEMAND BY THE FACILITY AGENT, PAY TO THE FACILITY AGENT AN AMOUNT (THE “SHARING
PAYMENT”) EQUAL TO SUCH RECEIPT OR RECOVERY LESS ANY AMOUNT WHICH THE FACILITY
AGENT DETERMINES MAY BE RETAINED BY THE RECOVERING FINANCE PARTY AS ITS SHARE OF
ANY PAYMENT TO BE MADE, IN ACCORDANCE WITH CLAUSE 27.4 (PARTIAL PAYMENTS).


 


29.2        REDISTRIBUTION OF PAYMENTS


 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and shall distribute it between the Finance Parties (other than
the Recovering Finance Party) in accordance with Clause 27.4 (Partial Payments).

 

127

--------------------------------------------------------------------------------


 


29.3        RECOVERING FINANCE PARTY’S RIGHTS


 


(A)           ON A DISTRIBUTION BY THE FACILITY AGENT UNDER CLAUSE 29.2
(REDISTRIBUTION OF PAYMENTS), THE RECOVERING FINANCE PARTY WILL BE SUBROGATED TO
THE RIGHTS OF THE FINANCE PARTIES WHICH HAVE SHARED IN THE REDISTRIBUTION.


 


(B)           IF AND TO THE EXTENT THAT THE RECOVERING FINANCE PARTY IS NOT ABLE
TO RELY ON ITS RIGHTS UNDER PARAGRAPH (A) ABOVE, THE RELEVANT OBLIGOR SHALL BE
LIABLE TO THE RECOVERING FINANCE PARTY FOR A DEBT EQUAL TO THE SHARING PAYMENT
WHICH IS IMMEDIATELY DUE AND PAYABLE.


 


29.4        REVERSAL OF REDISTRIBUTION


 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 


(A)           EACH FINANCE PARTY WHICH HAS RECEIVED A SHARE OF THE RELEVANT
SHARING PAYMENT PURSUANT TO CLAUSE 29.2 (REDISTRIBUTION OF PAYMENTS) SHALL, UPON
THE REQUEST OF THE FACILITY AGENT, PAY TO THE FACILITY AGENT FOR ACCOUNT OF THAT
RECOVERING FINANCE PARTY AN AMOUNT EQUAL TO ITS SHARE OF THE SHARING PAYMENT
(TOGETHER WITH AN AMOUNT AS IS NECESSARY TO REIMBURSE THAT RECOVERING FINANCE
PARTY FOR ITS SHARE OF ANY INTEREST ON THE SHARING PAYMENT WHICH THAT RECOVERING
FINANCE PARTY IS REQUIRED TO PAY); AND


 


(B)           THAT RECOVERING FINANCE PARTY’S RIGHTS OF SUBROGATION IN RESPECT
OF ANY REIMBURSEMENT SHALL BE CANCELLED AND THE RELEVANT OBLIGOR WILL BE LIABLE
TO THE REIMBURSING FINANCE PARTY FOR THE AMOUNT SO REIMBURSED.


 


29.5        EXCEPTIONS


 


(A)           THIS CLAUSE 29 SHALL NOT APPLY TO THE EXTENT THAT THE RECOVERING
FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT PURSUANT TO THIS CLAUSE, HAVE
A VALID AND ENFORCEABLE CLAIM AGAINST THE RELEVANT OBLIGOR.


 


(B)           A RECOVERING FINANCE PARTY IS NOT OBLIGED TO SHARE WITH ANY OTHER
FINANCE PARTY UNDER THIS CLAUSE 29, ANY AMOUNT WHICH THE RECOVERING FINANCE
PARTY HAS RECEIVED OR RECOVERED AS A RESULT OF TAKING LEGAL OR ARBITRATION
PROCEEDINGS, IF:


 

(I)            IT NOTIFIED SUCH OTHER FINANCE PARTY OF THE LEGAL OR ARBITRATION
PROCEEDINGS; AND

 

(II)           SUCH OTHER FINANCE PARTY HAD AN OPPORTUNITY TO PARTICIPATE IN
THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT DO SO AS SOON AS REASONABLY
PRACTICABLE HAVING RECEIVED NOTICE OF IT OR DID NOT TAKE SEPARATE LEGAL OR
ARBITRATION PROCEEDINGS.

 


30.          CALCULATIONS AND ACCOUNTS


 


30.1        DAY COUNT CONVENTION


 

Interest and commitment commission shall accrue from day to day and shall be
calculated on the basis of a year of 365 days and the actual number of days
elapsed.

 


30.2        REFERENCE BANKS


 

Save as otherwise provided in this Agreement, on any occasion a Reference Bank
or Lender fails to supply the Facility Agent with an interest rate quotation
required of it under the foregoing provisions of this Agreement, the rate for
which such quotation was required shall be determined from those quotations
which are supplied to the Facility Agent.

 

128

--------------------------------------------------------------------------------


 


30.3        MAINTAIN ACCOUNTS


 

Each Lender shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it under this
Agreement.

 


30.4        CONTROL ACCOUNTS


 

The Facility Agent shall maintain on its books a control account or accounts in
which shall be recorded:

 


(A)           THE AMOUNT OF ANY ADVANCE OR UNPAID SUM AND EACH LENDER’S SHARE IN
IT;


 


(B)           THE AMOUNT OF ALL PRINCIPAL, INTEREST AND OTHER SUMS DUE OR TO
BECOME DUE FROM EACH OF THE OBLIGORS TO ANY OF THE LENDERS UNDER THE FINANCE
DOCUMENTS AND EACH LENDER’S SHARE IN IT; AND


 


(C)           THE AMOUNT OF ANY SUM RECEIVED OR RECOVERED BY THE FACILITY AGENT
UNDER THIS AGREEMENT AND EACH LENDER’S SHARE IN IT.


 


30.5        PRIMA FACIE EVIDENCE


 

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries made in the accounts maintained pursuant to Clause 30.4
(Maintain Accounts) and Clause 30.5 (Control Accounts) shall, in the absence of
manifest error, be prima facie evidence of the existence and amounts of the
specified obligations of the Obligors.

 


30.6        CERTIFICATE OF FINANCE PARTY


 

A certificate of a Finance Party as to the amount for the time being required to
indemnify it against any Tax Liability pursuant to Clause 11.2 (Tax Indemnity)
or any Increased Cost pursuant to Clause 12.1 (Increased Costs) shall, in the
absence of manifest error, be prima facie evidence of the existence and amounts
of the specified obligations of any Borrower.

 


30.7        CERTIFICATE OF THE FACILITY AGENT


 

A certificate of the Facility Agent as to the amount at any time due from any
Borrower under this Agreement (or the amount which, but for any of the
obligations of any Borrower under this Agreement being or becoming void,
unenforceable or ineffective, at any time, would have been due from such
Borrower under this Agreement) shall, in the absence of manifest error, be prima
facie evidence for the purposes of Clause 23 (Guarantee and Indemnity).

 


31.          ASSIGNMENTS AND TRANSFERS


 


31.1        SUCCESSORS AND ASSIGNEES


 

This Agreement shall be binding upon and enure to the benefit of each party to
this Agreement and its or any subsequent successors, permitted assignees and
Transferees.

 


31.2        ASSIGNMENT OR TRANSFERS BY OBLIGORS


 

None of the rights, benefits and obligations of an Obligor under this Agreement
shall be capable of being assigned or transferred and each Obligor undertakes
not to seek to assign or transfer any of its rights, benefits and obligations
under this Agreement.

 

129

--------------------------------------------------------------------------------


 


31.3        ASSIGNMENTS OR TRANSFERS BY LENDERS


 


(A)           ANY LENDER MAY, AT ANY TIME, ASSIGN ALL OR ANY OF ITS RIGHTS AND
BENEFITS UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH CLAUSE 31.4
(ASSIGNMENTS) OR TRANSFER ALL OR ANY OF ITS RIGHTS, BENEFITS AND OBLIGATIONS
UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH CLAUSE 31.5 (TRANSFER DEED)
PROVIDED THAT:


 

(I)            THE PRIOR CONSULTATION OF TCN SHALL BE REQUIRED IN RESPECT OF ANY
ASSIGNMENT OR TRANSFER ARISING PRIOR TO THE ACHIEVEMENT OF SUCCESSFUL
SYNDICATION;

 

(II)           THE PRIOR CONSENT OF TCN SHALL BE REQUIRED IN RESPECT OF ANY
ASSIGNMENT OR TRANSFER WHICH BECOMES EFFECTIVE AFTER THE ACHIEVEMENT OF
SUCCESSFUL SYNDICATION (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
EXCEPT WHERE SUCH ASSIGNMENT OR TRANSFER IS TO AN AFFILIATE OF THE RELEVANT
LENDER WHICH IS A QUALIFYING LENDER PROVIDED THAT SUCH CONSENT SHALL BE DEEMED
TO HAVE BEEN GIVEN IF NOT DECLINED, IN WRITING, WITHIN 10 BUSINESS DAYS OF A
REQUEST BY ANY LENDER FOR SUCH CONSENT; AND

 

(III)         IF THE PROPOSED TRANSFEREE PURPORTS TO BE A UK NON-BANK LENDER, IT
PROVIDES TCN WITH THE INFORMATION REQUIRED UNDER PARAGRAPH 9 OF THE TRANSFER
DEED.

 


(B)           NO LENDER SHALL BE ENTITLED TO:


 

(I)            EFFECT ANY ASSIGNMENT OR TRANSFER WHICH WOULD RESULT IN IT OR THE
PROPOSED ASSIGNEE OR TRANSFEREE HOLDING AN AGGREGATE PARTICIPATION OF MORE THAN
ZERO BUT LESS THAN £5,000,000 IN THE FACILITY, SAVE THAT AN ASSIGNMENT OR
TRANSFER MAY BE MADE TO OR BY A TRUST, FUND OR OTHER NON-BANK ENTITY WHICH
CUSTOMARILY PARTICIPATES IN THE INSTITUTIONAL MARKET WHICH WOULD RESULT IN SUCH
ENTITY HOLDING AN AGGREGATE PARTICIPATION OF AT LEAST £1,000,000 IN THE
FACILITY; OR

 

(II)           IN RELATION TO ANY SUB-PARTICIPATION OF ITS RIGHTS AND
OBLIGATIONS UNDER THE FACILITY, RELINQUISH SOME OR ALL OF ITS VOTING RIGHTS IN
RESPECT OF THE FACILITY TO ANY PERSON IN RESPECT OF ANY SUCH SUB-PARTICIPATION
OTHER THAN VOTING RIGHTS IN RESPECT OF THE MATTERS REFERRED TO IN PARAGRAPHS
(B), (C), (D) OR (E) OF CLAUSE 37.2 (CONSENT).

 


(C)           IF:


 

(I)            ANY SUM PAYABLE TO ANY LENDER BY AN OBLIGOR IS REQUIRED TO BE
INCREASED UNDER CLAUSE 11.1 (TAX GROSS-UP);

 

(II)           A LENDER CLAIMS INDEMNIFICATION FROM EITHER BORROWER UNDER THE
PROVISIONS OF CLAUSE 11.2 (TAX INDEMNITY) OR CLAUSE 12.1 (INCREASED COSTS); OR

 

(III)         IN RELATION TO ANY EVENT OR MATTER REQUIRING UNANIMOUS CONSENT OF
THE LENDERS UNDER CLAUSE 37 (AMENDMENTS), LENDERS REPRESENTING NOT LESS THAN 85%
OF THE OUTSTANDINGS CONSENT TO SUCH EVENT OR MATTER,

 

TCN may within 90 days of such requirement or position being notified to TCN
request that such Lender assigns or transfers all of its rights and obligations
under this Agreement at par (including any rights and obligations it may have in
its capacity as a Hedge Counterparty) to any person selected by TCN that has
agreed to accept such assignment or transfer, and such Lender shall effect such
assignment or transfer within 10 Business Days of such request.  On the date of
such assignment or transfer, TCN shall pay to the dissenting Lender an amount
equal to either (i) the Applicable Make Whole Premium, if the assignment or
transfer occurs on a date falling during the Non-Call Period or (ii) the
applicable Prepayment Premium, if the assignment or transfer occurs on a date
falling after the Non-Call Period but prior to the Third Anniversary.

 

130

--------------------------------------------------------------------------------


 


31.4        ASSIGNMENTS


 

If any Lender wishes to assign all or any of its rights and benefits under the
Finance Documents, unless and until the relevant assignee has agreed with the
other Finance Parties that it shall be under the same obligations towards each
of them as it would have been under if it had been an original party to the
Finance Documents as a Lender, such assignment shall not become effective and
the other Finance Parties shall not be obliged to recognise such assignee as
having the rights against each of them which it would have had if it had been
such a party to this Agreement.

 


31.5        TRANSFER DEED


 


(A)           IF ANY LENDER WISHES TO TRANSFER ALL OR ANY OF ITS RIGHTS,
BENEFITS AND/OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS, SUCH TRANSFER MAY BE
EFFECTED BY NOVATION THROUGH THE DELIVERY TO THE FACILITY AGENT OF A DULY
COMPLETED AND DULY EXECUTED TRANSFER DEED.


 


(B)           THE FACILITY AGENT SHALL ONLY BE OBLIGED TO EXECUTE A TRANSFER
DEED DELIVERED TO IT PURSUANT TO PARAGRAPH (A) ABOVE, UPON ITS SATISFACTION WITH
THE RESULTS OF ALL “KNOW YOUR CLIENT” OR OTHER APPLICABLE ANTI-MONEY LAUNDERING
CHECKS RELATING TO THE IDENTITY OF ANY PERSON THAT IT IS REQUIRED TO CARRY OUT
IN RELATION TO SUCH TRANSFEREE.


 


(C)           UPON ITS EXECUTION OF THE TRANSFER DEED PURSUANT TO PARAGRAPH (B)
ABOVE ON THE LATER OF THE TRANSFER DATE SPECIFIED IN SUCH TRANSFER DEED AND THE
FIFTH BUSINESS DAY AFTER (OR SUCH EARLIER BUSINESS DAY ENDORSED BY THE FACILITY
AGENT ON SUCH TRANSFER DEED FALLING ON OR AFTER) THE DATE OF EXECUTION OF SUCH
TRANSFER DEED BY THE FACILITY AGENT:


 

(I)            TO THE EXTENT THAT IN SUCH TRANSFER DEED THE LENDER PARTY TO IT
SEEKS TO TRANSFER ITS RIGHTS, BENEFITS AND OBLIGATIONS UNDER THE FINANCE
DOCUMENTS, EACH OF THE OBLIGORS AND SUCH LENDER SHALL BE RELEASED FROM FURTHER
OBLIGATIONS TOWARDS ONE ANOTHER UNDER THE FINANCE DOCUMENTS TO THAT EXTENT AND
THEIR RESPECTIVE RIGHTS AGAINST ONE ANOTHER SHALL BE CANCELLED TO THAT EXTENT
(SUCH RIGHTS AND OBLIGATIONS BEING REFERRED TO IN THIS CLAUSE 31.5 AS
“DISCHARGED RIGHTS AND OBLIGATIONS”);

 

(II)           EACH OF THE OBLIGORS AND THE TRANSFEREE PARTY TO IT SHALL ASSUME
OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER WHICH
DIFFER FROM THE DISCHARGED RIGHTS AND OBLIGATIONS ONLY INSOFAR AS SUCH OBLIGOR
AND SUCH TRANSFEREE HAVE ASSUMED AND/OR ACQUIRED THE SAME IN PLACE OF SUCH
OBLIGOR AND SUCH LENDER;

 

(III)         THE OTHER FINANCE PARTIES AND THE TRANSFEREE SHALL ACQUIRE THE
SAME RIGHTS AND BENEFITS AND ASSUME THE SAME OBLIGATIONS BETWEEN THEMSELVES AS
THEY WOULD HAVE ACQUIRED AND ASSUMED HAD SUCH TRANSFEREE BEEN AN ORIGINAL PARTY
TO THE FINANCE DOCUMENTS AS A LENDER WITH THE RIGHTS, BENEFITS AND OBLIGATIONS
ACQUIRED OR ASSUMED BY IT AS A RESULT OF SUCH TRANSFER; AND

 


(D)           SUCH TRANSFEREE SHALL BECOME A PARTY TO THIS AGREEMENT AS A
LENDER.


 


31.6        TRANSFER FEE


 

On the date upon which a transfer takes effect pursuant to Clause 31.5 (Transfer
Deed) the Transferee in respect of such transfer shall pay to the Facility Agent
for its own account a transfer fee of £1,500 provided that this fee shall not be
payable by any Lender party to this Agreement on the date of this Agreement in
respect of transfers made by such Lender prior to the earlier of the Syndication
Date and the date that is three months after the date of launch of primary
syndication.

 

131

--------------------------------------------------------------------------------


 


31.7        DISCLOSURE OF INFORMATION


 


(A)           EACH OF THE FACILITY AGENT, THE US PAYING AGENT, THE SECURITY
TRUSTEE, THE MANDATED LEAD ARRANGERS AND THE LENDERS AGREES TO MAINTAIN THE
CONFIDENTIALITY OF ALL INFORMATION RECEIVED FROM THE ULTIMATE PARENT OR ANY
MEMBER OF THE GROUP RELATING TO THE ULTIMATE PARENT OR ANY MEMBER OF THE GROUP
OR ITS BUSINESS OTHER THAN ANY SUCH INFORMATION THAT:


 

(I)            IS OR BECOMES PUBLIC KNOWLEDGE OTHER THAN AS A DIRECT RESULT OF
ANY BREACH OF THIS CLAUSE; OR

 

(II)           IS AVAILABLE TO THE FACILITY AGENT, THE US PAYING AGENT, THE
SECURITY TRUSTEE, THE MANDATED LEAD ARRANGERS AND THE LENDERS ON A
NON-CONFIDENTIAL BASIS PRIOR TO RECEIPT THEREOF FROM THE RELEVANT MEMBER OF THE
GROUP; OR

 

(III)         IS LAWFULLY OBTAINED BY ANY OF FACILITY AGENT, THE US PAYING
AGENT, THE SECURITY TRUSTEE, THE MANDATED LEAD ARRANGERS AND THE LENDERS AFTER
THAT DATE OF RECEIPT OTHER THAN FROM A SOURCE WHICH IS CONNECTED WITH THE GROUP
AND WHICH, AS FAR AS THE RELEVANT RECIPIENT THEREOF IS AWARE, HAS NOT BEEN
OBTAINED IN VIOLATION OF, AND IS NOT OTHERWISE SUBJECT TO, ANY OBLIGATION OF
CONFIDENTIALITY.

 


(B)           NOTWITHSTANDING PARAGRAPH (A) OF THIS CLAUSE 31.7, ANY LENDER MAY
DISCLOSE TO ANY OF ITS AFFILIATES, TO ANY ACTUAL OR POTENTIAL ASSIGNEE,
TRANSFEREE OR SUB PARTICIPANT, TO ANY PERSON WHO MAY OTHERWISE ENTER INTO
CONTRACTUAL RELATIONS WITH SUCH LENDER IN RELATION TO CREDIT DERIVATIVES
TRANSACTIONS IN RELATION TO THIS AGREEMENT OR ANY PERSON TO WHOM, AND TO THE
EXTENT THAT, INFORMATION IS REQUIRED TO BE DISCLOSED BY ANY APPLICABLE LAW, SUCH
INFORMATION ABOUT THE ULTIMATE PARENT, ALL OR ANY OF THE OBLIGORS OR THE GROUP
AS A WHOLE AS SUCH LENDER SHALL CONSIDER APPROPRIATE PROVIDED THAT ANY SUCH
AFFILIATE OR ACTUAL OR POTENTIAL ASSIGNEE, TRANSFEREE OR SUB PARTICIPANT OR
OTHER PERSON WHO MAY OTHERWISE ENTER INTO CONTRACTUAL RELATIONS IN RELATION TO
CREDIT DERIVATIVES TRANSACTIONS IN RELATION TO THIS AGREEMENT SHALL FIRST HAVE
ENTERED INTO A CONFIDENTIALITY UNDERTAKING ON SUBSTANTIALLY THE SAME TERMS AS
THIS CLAUSE 31.7.


 


31.8        NO INCREASED OBLIGATIONS


 

If:

 


(A)           A LENDER ASSIGNS OR TRANSFERS ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THE FINANCE DOCUMENTS OR CHANGES ITS FACILITY OFFICE; AND


 


(B)           AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE OF THE
ASSIGNMENT, TRANSFER OR CHANGE OF FACILITY OFFICE, AN OBLIGOR WOULD BE OBLIGED
TO MAKE A PAYMENT TO THE ASSIGNEE, TRANSFEREE OR THE LENDER ACTING THROUGH ITS
NEW FACILITY OFFICE UNDER CLAUSE 11.1 (TAX GROSS-UP), 11.2 (TAX INDEMNITY) OR
CLAUSE 11 (INCREASED COSTS),


 

then the assignee, Transferee or the Lender acting through its new Facility
Office shall only be entitled to receive payment under those Clauses to the same
extent as the assignor, transferor or the Lender acting through its previous
Facility Office would have been if the assignment, transfer or change had not
occurred.

 


31.9        NOTIFICATION


 

The Facility Agent shall, within 10 Business Days of receiving a Transfer Deed
or a notice relating to an assignment pursuant to Clause 31.4 (Assignments),
notify TCN of any such assignment or transfer.

 

132

--------------------------------------------------------------------------------


 


32.          COSTS AND EXPENSES


 


32.1        TRANSACTION COSTS


 

TCN shall, from time to time no later than 10 Business Days after demand from
the Facility Agent (unless the relevant cost or expense is being queried by TCN
in good faith), reimburse the Facility Agent, the Security Trustee and each of
the Mandated Lead Arrangers for all reasonable out of pocket costs and expenses
(including reasonable third party costs and expenses, legal fees and
disbursements of legal counsel, and all travel and other reasonable
out-of-pocket expenses) incurred by them in connection with the negotiation,
preparation, execution, printing and distribution of the Finance Documents and
the completion of the transactions therein contemplated and the syndication of
the Facility prior to the Syndication Date (including publicity expenses) up to
the levels agreed with TCN.

 


32.2        PRESERVATION AND ENFORCEMENT COSTS


 

TCN shall, from time to time on demand of the Facility Agent, reimburse each
Finance Party for all third party costs and expenses (including legal fees)
incurred in or in connection with the preservation and/or enforcement of any of
the rights of such Finance Party under the Finance Documents provided that any
such costs and expenses incurred in connection with the preservation of such
rights are reasonable.

 


32.3        STAMP TAXES


 

TCN shall pay all stamp, registration, documentary and other taxes (including
any penalties, additions, fines, surcharges or interest relating thereto) to
which any of the Finance Documents (other than any Transfer Deed) or any
judgment given in connection therewith is or at any time may be subject and
shall with effect from the Closing Date and from time to time thereafter within
10 Business Days of demand from the Facility Agent, indemnify the Finance
Parties against any liabilities, costs, claims and expenses resulting from any
failure to pay or any delay in paying those taxes.  The Facility Agent shall be
entitled (but not obliged) to pay those taxes (whether or not they are its
primary responsibility) and to the extent that it does so claim under this
Clause 32.3.

 


32.4        AMENDMENTS, CONSENTS AND WAIVERS


 

If an Obligor requests any amendment, consent or waiver in accordance with
Clause 37 (Amendments), the relevant Obligor shall, on demand of the Facility
Agent, reimburse the Finance Parties for all third party costs and expenses
(including legal fees) incurred by any of the Finance Parties in responding to
or complying with such request.

 


32.5        LENDERS’ INDEMNITY


 

If any Obligor fails to perform any of its obligations under this Clause 32,
each Lender shall indemnify and hold harmless the Facility Agent, the Mandated
Lead Arrangers and/or the Security Trustee from and against its Proportion (as
determined at all times for these purposes in accordance with paragraph (c) of
the definition of “Proportion”) of any loss incurred by any of them as a result
of such failure and the relevant Obligor shall forthwith reimburse each Lender
for any payment made by it pursuant to this Clause 32.

 


32.6        VALUE ADDED TAX


 


(A)           ALL AMOUNTS EXPRESSED TO BE PAYABLE UNDER ANY FINANCE DOCUMENT BY
ANY OBLIGOR TO A FINANCE PARTY SHALL BE EXCLUSIVE OF ANY VAT.  IF VAT IS
CHARGEABLE ON ANY SUPPLY MADE BY A FINANCE PARTY TO ANY OBLIGOR UNDER ANY
FINANCE DOCUMENT (WHETHER THAT SUPPLY IS TAXABLE PURSUANT TO THE EXERCISE OF AN
OPTION OR OTHERWISE), THE RELEVANT FINANCE PARTY SHALL PROVIDE A

 

133

--------------------------------------------------------------------------------


 


VAT INVOICE TO THE OBLIGOR AND THAT OBLIGOR SHALL PAY TO THAT FINANCE PARTY (IN
ADDITION TO AND AT THE SAME TIME AS PAYING THAT CONSIDERATION) THE VAT AS
FURTHER CONSIDERATION.


 


(B)           NO PAYMENT OR OTHER CONSIDERATION TO BE MADE OR FURNISHED TO ANY
OBLIGOR PURSUANT TO OR IN CONNECTION WITH ANY FINANCE DOCUMENT MAY BE INCREASED
OR ADDED TO BY REFERENCE TO (OR AS A RESULT OF ANY INCREASE IN THE RATE OF) ANY
VAT WHICH SHALL BE OR MAY BECOME CHARGEABLE IN RESPECT OF ANY TAXABLE SUPPLY.


 


(C)           WHERE A FINANCE DOCUMENT REQUIRES ANY PARTY TO REIMBURSE A FINANCE
PARTY FOR ANY COSTS OR EXPENSES, THAT PARTY SHALL ALSO PAY ANY AMOUNT OF THOSE
COSTS OR EXPENSES INCURRED REFERABLE TO VAT CHARGEABLE THEREON.


 


33.          REMEDIES AND WAIVERS


 

No failure to exercise, nor any delay in exercising, on the part of the Finance
Parties or any of them, any right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy.  The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by Law.

 


34.          NOTICES AND DELIVERY OF INFORMATION


 


34.1        WRITING


 

Each communication to be made under this Agreement shall be made in writing and,
unless otherwise stated, shall be made by fax, telex or letter.

 


34.2        GIVING OF NOTICE


 

Any communication or document to be made or delivered by one person to another
pursuant to this Agreement shall in the case of any person other than a Lender
(unless that other person has by 10 Business Days’ written notice to the
Facility Agent specified another address) be made or delivered to that other
person at the address identified with its signature below or, in the case of a
Lender, at the address from time to time designated by it to the Facility Agent
for the purpose of this Agreement (or, in the case of a Transferee at the end of
the Transfer Deed to which it is a party as Transferee) and shall be deemed to
have been made or delivered when despatched (in the case of any communication
made by fax) or (in the case of any communication made by letter) when left at
the address or (as the case may be) 5 Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address provided
that any communication or document to be made or delivered to the Facility Agent
shall be effective only when received by the Facility Agent and then only if the
same is expressly marked for the attention of the department or officer
identified with the Facility Agent’ signature below (or such other department or
officer as the relevant Agent shall from time to time specify by not less than
10 Business Days’ prior written notice to TCN for this purpose).

 


34.3        USE OF WEBSITES/E-MAIL


 


(A)           AN OBLIGOR MAY (AND UPON REQUEST BY THE FACILITY AGENT, SHALL)
SATISFY ITS OBLIGATIONS UNDER THIS AGREEMENT TO DELIVER ANY INFORMATION IN
RELATION TO THOSE LENDERS (THE “WEBSITE LENDERS”) WHO HAVE NOT OBJECTED TO THE
DELIVERY OF INFORMATION ELECTRONICALLY BY POSTING THIS INFORMATION ONTO AN
ELECTRONIC WEBSITE DESIGNATED BY TCN AND THE FACILITY AGENT (THE “DESIGNATED
WEBSITE”) OR BY E-MAILING SUCH INFORMATION TO THE FACILITY AGENT, IF:


 

(I)            THE FACILITY AGENT EXPRESSLY AGREES THAT IT WILL ACCEPT
COMMUNICATION AND DELIVERY OF ANY DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO
THIS AGREEMENT BY THIS METHOD;

 

134

--------------------------------------------------------------------------------


 

(II)           IN THE CASE OF POSTING TO THE DESIGNATED WEBSITE, TCN AND THE
FACILITY AGENT IS AWARE OF THE ADDRESS OF, AND ANY RELEVANT PASSWORD
SPECIFICATIONS FOR, THE DESIGNATED WEBSITE; AND

 

(III)         THE INFORMATION IS IN A FORMAT PREVIOUSLY AGREED BETWEEN TCN AND
THE FACILITY AGENT.

 


(B)           IF ANY LENDER (A “PAPER FORM LENDER”) OBJECTS TO THE DELIVERY OF
INFORMATION ELECTRONICALLY THEN THE FACILITY AGENT SHALL NOTIFY TCN ACCORDINGLY
AND TCN SHALL SUPPLY THE INFORMATION TO THE FACILITY AGENT (IN SUFFICIENT COPIES
FOR EACH PAPER FORM LENDER) IN PAPER FORM.


 


(C)           THE FACILITY AGENT SHALL SUPPLY EACH WEBSITE LENDER WITH THE
ADDRESS OF, AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR, THE DESIGNATED WEBSITE
FOLLOWING DESIGNATION OF THAT WEBSITE BY TCN AND THE FACILITY AGENT.


 


(D)           ANY WEBSITE LENDER MAY REQUEST, THROUGH THE FACILITY AGENT, ONE
PAPER COPY OF ANY INFORMATION REQUIRED TO BE PROVIDED UNDER THIS AGREEMENT WHICH
IS POSTED ONTO THE DESIGNATED WEBSITE.  TCN SHALL COMPLY WITH ANY SUCH REQUEST
WITHIN 10 BUSINESS DAYS.


 


(E)           SUBJECT TO THE OTHER PROVISIONS OF THIS CLAUSE 34.3, ANY OBLIGOR
MAY DISCHARGE ITS OBLIGATION TO SUPPLY MORE THAN ONE COPY OF A DOCUMENT UNDER
THIS AGREEMENT BY POSTING ONE COPY OF SUCH DOCUMENT TO THE DESIGNATED WEBSITE OR
E-MAILING ONE COPY OF SUCH DOCUMENT TO THE FACILITY AGENT.


 


(F)            FOR THE PURPOSES OF PARAGRAPH (A) ABOVE, THE FACILITY AGENT
HEREBY EXPRESSLY AGREES THAT:


 

(I)            THEY WILL ACCEPT DELIVERY OF DOCUMENTS REQUIRED TO BE DELIVERED
UNDER CLAUSE 16 (FINANCIAL INFORMATION) BY THE POSTING OF SUCH DOCUMENTS TO THE
DESIGNATED WEBSITE OR BY EMAIL DELIVERY TO THE FACILITY AGENT; AND

 

(II)           THEY HAVE AGREED TO THE FORMAT OF THE INFORMATION REQUIRED TO BE
DELIVERED UNDER CLAUSE 16 (FINANCIAL INFORMATION).

 


34.4        ELECTRONIC COMMUNICATION


 


(A)           ANY COMMUNICATION TO BE MADE BETWEEN THE FACILITY AGENT AND ANY
LENDER UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS MAY BE MADE BY
ELECTRONIC MAIL OR OTHER ELECTRONIC MEANS, IF THE RELEVANT AGENT AND THE
RELEVANT LENDER:


 

(I)            AGREE THAT, UNLESS AND UNTIL NOTIFIED TO THE CONTRARY, THIS IS TO
BE AN ACCEPTED FORM OF COMMUNICATION;

 

(II)           NOTIFY EACH OTHER IN WRITING OF THEIR ELECTRONIC MAIL ADDRESS
AND/OR ANY OTHER INFORMATION REQUIRED TO ENABLE THE SENDING AND RECEIPT OF
INFORMATION BY THAT MEANS; AND

 

(III)         NOTIFY EACH OTHER OF ANY CHANGE TO THEIR ADDRESS OR ANY OTHER SUCH
INFORMATION SUPPLIED BY THEM.

 


(B)           ANY ELECTRONIC COMMUNICATION MADE BETWEEN THE FACILITY AGENT AND A
LENDER WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED IN READABLE FORM AND IN THE
CASE OF ANY ELECTRONIC COMMUNICATION MADE BY A LENDER TO AN AGENT ONLY IF IT IS
ADDRESSED IN SUCH A MANNER AS THE FACILITY AGENT SHALL SPECIFY FOR THIS PURPOSE.

 

135

--------------------------------------------------------------------------------


 


34.5        CERTIFICATES OF OFFICERS


 

All certificates of officers of any company hereunder may be given on behalf of
the relevant company and in no event shall personal liability attach to such an
officer.

 


35.          ENGLISH LANGUAGE


 

Each communication and document made or delivered by one party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation of it into English certified (by an officer of the person making or
delivering the same) as being a true and accurate translation of it.

 


36.          PARTIAL INVALIDITY


 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under the Law of any jurisdiction, such
illegality, invalidity or unenforceability shall not affect:

 


(A)           THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT; OR


 


(B)           THE LEGALITY, VALIDITY OR ENFORCEABILITY OF SUCH PROVISION UNDER
THE LAW OF ANY OTHER JURISDICTION.


 


37.          AMENDMENTS


 


37.1        AMENDMENTS


 

Subject to the provisions of the Principal Intercreditor Deed, except as
provided in Clauses 37.2 (Consent), 37.3 (Technical Amendments), 37.4
(Guarantees and Security) and 37.5 (Release of Guarantees and Security), the
Facility Agent, if it has the prior written consent of an Instructing Group, and
the Obligors affected thereby, may from time to time agree in writing to amend
any Finance Document or to consent to or waive, prospectively or
retrospectively, any of the requirements of any Finance Document and any
amendments, consents or waivers so agreed shall be binding on all the Finance
Parties and the Obligors.  For the avoidance of doubt, any amendments relating
to this Agreement shall only be made in accordance with the provisions of this
Agreement and any amendments relating to a Hedging Agreement shall only be made
in accordance with the provisions of such Hedging Agreement, in each case
notwithstanding any other provisions of the Finance Documents.

 


37.2        CONSENT


 

Subject to the Principal Intercreditor Deed, an amendment, consent or waiver
relating to the following matters shall not be made without the prior written
consent of each Lender affected thereby:

 


(A)           ANY INCREASE IN THE COMMITMENT OF SUCH LENDER;


 


(B)           A REDUCTION IN THE PROPORTION OF ANY AMOUNT RECEIVED OR RECOVERED
(WHETHER BY WAY OF SET-OFF, COMBINATION OF ACCOUNTS OR OTHERWISE) IN RESPECT OF
ANY AMOUNT DUE FROM ANY OBLIGOR UNDER THIS AGREEMENT TO WHICH SUCH LENDER IS
ENTITLED;

 

136

--------------------------------------------------------------------------------


 


(C)           A DECREASE IN THE MARGIN FOR, OR THE PRINCIPAL AMOUNT OF, ANY
ADVANCE OR ANY INTEREST PAYMENT, FEES OR OTHER AMOUNTS DUE UNDER THIS AGREEMENT
TO SUCH LENDER FROM ANY OBLIGOR OR ANY OTHER PARTY TO THIS AGREEMENT;


 


(D)           ANY CHANGE IN THE CURRENCY OF ACCOUNT (OTHER THAN A CHANGE
RESULTING FROM THE UNITED KINGDOM BECOMING A PARTICIPATING MEMBER STATE);


 


(E)           UNLESS OTHERWISE SPECIFIED, THE DEFERRAL OF THE DATE FOR PAYMENT
OF ANY PRINCIPAL, INTEREST, FEE OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT TO
SUCH LENDER FROM ANY OBLIGOR OR ANY OTHER PARTY TO THIS AGREEMENT;


 


(F)            THE DEFERRAL OF THE TERMINATION DATE;


 


(G)           ANY REDUCTION TO THE PERCENTAGE SET FORTH IN THE DEFINITION OF
INSTRUCTING GROUP; OR


 


(H)           A CHANGE TO CLAUSE 37.4 (GUARANTEES AND SECURITY) OR ANY PROVISION
WHICH CONTEMPLATES THE NEED FOR THE CONSENT OR APPROVAL OF ALL THE LENDERS.


 


37.3        TECHNICAL AMENDMENTS


 

Notwithstanding Clause 37.1 (Amendments), the Facility Agent may determine
administrative matters and make technical amendments arising out of manifest
errors on the face of any Finance Document, where such amendments would not
prejudice or otherwise be adverse to the position of any Lender, without further
reference to the Lenders.

 


37.4        GUARANTEES AND SECURITY


 

A waiver of issuance or the release of all or substantially all of the
Guarantors from any of their respective obligations under Clause 23 (Guarantee
and Indemnity) or a release of all or substantially all of the Security under
the Security Documents, in each case, other than in accordance with the terms of
any Finance Document shall require the prior written consent of affected Lenders
whose Available Commitments plus Outstandings (as appropriate) amount in
aggregate to more than 90 per cent. of the Available Facility or aggregate
Outstandings (as appropriate).

 


37.5        RELEASE OF GUARANTEES AND SECURITY


 


(A)           SUBJECT TO PARAGRAPH (B) BELOW, AT THE TIME OF COMPLETION OF ANY
DISPOSAL BY ANY OBLIGOR OF ANY SHARES, ASSETS OR REVENUES THE SECURITY TRUSTEE
SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER FINANCE PARTIES TO) AT THE
REQUEST OF AND COST OF TCN, EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED TO:


 

(I)            RELEASE THOSE SHARES, ASSETS OR REVENUES FROM SECURITY
CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENT OR CERTIFY THAT ANY FLOATING
CHARGE CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENTS OVER SUCH ASSETS, REVENUES
OR RIGHTS HAS NOT CRYSTALLISED; AND

 

(II)           RELEASE ANY PERSON WHICH AS A RESULT OF THAT DISPOSAL, CEASES TO
BE ANY OBLIGOR, FROM ANY GUARANTEE, INDEMNITY OR SECURITY DOCUMENT TO WHICH IT
IS A PARTY AND ITS OTHER OBLIGATIONS UNDER ANY OTHER FINANCE DOCUMENT.

 


(B)           THE SECURITY TRUSTEE SHALL ONLY BE REQUIRED UNDER PARAGRAPH (A)
ABOVE TO GRANT THE RELEASE OF ANY SECURITY OR TO DELIVER A CERTIFICATE OF
NON-CRYSTALLISATION ON ACCOUNT OF A DISPOSAL AS DESCRIBED IN THAT PARAGRAPH
DESCRIBED IN THAT PARAGRAPH IF: -


 

(I)            THE DISPOSAL IS PERMITTED UNDER CLAUSE 19.6 (DISPOSALS) OR
OTHERWISE WITH THE CONSENT OF AN INSTRUCTING GROUP;

 

137

--------------------------------------------------------------------------------


 

(II)           (TO THE EXTENT THAT ANY PROCEEDS OF THAT DISPOSAL ARE TO BE
APPLIED IN REPAYMENT OF THE FACILITY) THE FACILITY AGENT HAS RECEIVED (OR IS
SATISFIED, ACTING REASONABLY, THAT IT WILL RECEIVE IMMEDIATELY FOLLOWING THE
DISPOSAL) THE APPROPRIATE AMOUNT OF THOSE PROCEEDS; AND

 

(III)         (TO THE EXTENT THAT THE DISPOSAL IS TO BE IN EXCHANGE FOR
REPLACEMENT ASSETS) THE SECURITY TRUSTEE HAS EITHER RECEIVED (OR IS SATISFIED,
ACTING REASONABLY, THAT IT WILL RECEIVE IMMEDIATELY FOLLOWING THE DISPOSAL) ONE
OR MORE DULY EXECUTED SECURITY DOCUMENTS GRANTING SECURITY OVER THOSE
REPLACEMENT ASSETS OR IS SATISFIED, ACTING REASONABLY, THAT THE REPLACEMENT
ASSETS WILL BE SUBJECT TO SECURITY PURSUANT TO ANY EXISTING SECURITY DOCUMENTS.

 


(C)           IF AT ANY TIME, A COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO
CLAUSE 16.4(A) (COMPLIANCE CERTIFICATES) SHOWS THAT THE OBLIGORS UNDER THIS
AGREEMENT AT THE RELEVANT TIME REPRESENT A PERCENTAGE WHICH IS GREATER THAN THAT
REQUIRED TO SATISFY THE 95% SECURITY TEST AND TCN IS ABLE, AT SUCH TIME, TO
DEMONSTRATE TO THE SATISFACTION OF THE FACILITY AGENT (ACTING REASONABLY) THAT
UPON THE RELEASE OF ONE OR MORE SPECIFIED OBLIGORS FROM ITS OBLIGATIONS UNDER
THIS AGREEMENT THE 95% SECURITY TEST WOULD CONTINUE TO BE SATISFIED, THE
SECURITY TRUSTEE SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER FINANCE PARTIES
TO) AT THE REQUEST AND COST OF TCN, EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED TO
RELEASE SUCH SPECIFIED OBLIGORS FROM ANY GUARANTEES, INDEMNITIES AND SECURITY
DOCUMENTS TO WHICH IT IS A PARTY AND TO RELEASE IT FROM ITS OTHER OBLIGATIONS
UNDER ANY FINANCE DOCUMENT.


 


37.6        AMENDMENTS AFFECTING THE FACILITY AGENT


 

Notwithstanding any other provision of this Agreement, the Facility Agent shall
not be obliged to agree to any amendment, consent or waiver if the same would:

 


(A)           AMEND OR WAIVE ANY PROVISION OF CLAUSES 24 (AGENTS), CLAUSE 32
(COSTS AND EXPENSES) OR THIS CLAUSE 37; OR


 


(B)           OTHERWISE AMEND OR WAIVE ANY OF THE FACILITY AGENT’S RIGHTS UNDER
THIS AGREEMENT OR SUBJECT THE FACILITY AGENT TO ANY ADDITIONAL OBLIGATIONS UNDER
THIS AGREEMENT.


 


37.7        DEEMED CONSENT


 

Where a request for a waiver of, or an amendment to, any provision of any
Finance Document has been sent by the Facility Agent to the Lenders at the
request of an Obligor, each Lender will be deemed to have consented to such
waiver or amendment 30 days after receipt by it of such request save to the
extent such consent is expressly refused by it prior to such date.

 


38.          THIRD PARTY RIGHTS


 


(A)           A PERSON WHICH IS NOT A PARTY TO THIS AGREEMENT (A “THIRD PARTY”)
SHALL HAVE NO RIGHT TO ENFORCE ANY OF ITS PROVISIONS EXCEPT THAT:


 

(I)            A THIRD PARTY SHALL HAVE THOSE RIGHTS IT WOULD HAVE HAD IF THE
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 HAD NOT COME INTO EFFECT; AND

 

(II)           EACH OF CLAUSE 24.9 (EXCLUSION OF LIABILITY), CLAUSE 11.2 (TAX
INDEMNITY), CLAUSE 12 (INCREASED COSTS) AND CLAUSE 24.9(B) (EXCLUSION OF
LIABILITY) SHALL BE ENFORCEABLE BY ANY THIRD PARTY REFERRED TO IN SUCH CLAUSE AS
IF SUCH THIRD PARTY WERE A PARTY TO THIS AGREEMENT.

 

138

--------------------------------------------------------------------------------


 


(B)           THE PARTIES TO THIS AGREEMENT MAY WITHOUT THE CONSENT OF ANY THIRD
PARTY VARY OR RESCIND THIS AGREEMENT.


 


39.          COUNTERPARTS


 

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 


40.          GOVERNING LAW


 


40.1        GOVERNING LAW OF AGREEMENT


 

This Agreement shall be governed by and construed in accordance with, English
law.

 


40.2        GOVERNING LAW OF CLAIMS AGAINST US BORROWER


 

Notwithstanding the provisions of Clause 40.1 (Governing Law of Agreement), any
proceedings in relation to a debt claim against the US Borrower shall be
governed by the internal laws of the state of New York, provided always that no
other Obligor may rely upon, or otherwise challenge any right of any Finance
Party on the basis of this Clause 40.2.

 


41.          JURISDICTION


 


41.1        COURTS


 


(A)           THE US BORROWER AND EACH OF THE OTHER PARTIES TO THIS AGREEMENT
IRREVOCABLY AGREES FOR THE BENEFIT OF THE FINANCE PARTIES THAT THE COURTS OF THE
STATE OF NEW YORK AND/OR THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
SITTING IN THE STATE OF NEW YORK IN DIVERSITY JURISDICTION SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDINGS, AND TO
SETTLE ANY DISPUTES WHICH MAY ARISE OUT OF OR IN CONNECTION WITH THE RIGHTS OR
OBLIGATIONS OF THE US BORROWER UNDER THE FINANCE DOCUMENTS AND, FOR SUCH
PURPOSES, IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS.


 


(B)           EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY AGREES FOR THE
BENEFIT OF EACH OF THE FINANCE PARTIES THAT, EXCEPT AS SET FORTH IN PARAGRAPH
(A) ABOVE, THE COURTS OF ENGLAND SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY SUIT, ACTION OR PROCEEDINGS, AND TO SETTLE ANY DISPUTES, WHICH MAY
ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT (RESPECTIVELY “PROCEEDINGS”
AND “DISPUTES”) AND, FOR SUCH PURPOSES, IRREVOCABLY SUBMITS TO THE JURISDICTION
OF SUCH COURTS.


 


41.2        WAIVER


 

Each of the Obligors other than the US Borrower irrevocably waives any objection
which it might now or hereafter have to Proceedings being brought or Disputes
settled in the courts of England and agrees not to claim that any such court is
an inconvenient or inappropriate forum.  The US Borrower and each of the Finance
Parties irrevocably waives any objection which it might now or hereafter have to
Proceedings being brought by or against the US Borrower or Disputes with the US
Borrower being settled in the courts of the State of New York.

 


41.3        SERVICE OF PROCESS


 

Each of the Obligors (other than the US Borrower) which is not incorporated in
England agrees that the process by which any Proceedings are begun may be served
on it by being delivered in connection with any Proceedings in England, to TCN
at its registered office for the time being and TCN, by its signature to this
Agreement, accepts its appointment as such in respect of each such Obligor.  If
the

 

139

--------------------------------------------------------------------------------


 

appointment of the person mentioned in this Clause ceases to be effective in
respect of any of the Obligors the relevant Obligor shall immediately appoint a
further person in England to accept service of process on its behalf in England
and, failing such appointment within 15 days, the Facility Agent shall be
entitled to appoint such person by notice to the relevant Obligor. Nothing
contained in this Agreement shall affect the right to serve process in any other
manner permitted by Law.

 


41.4        PROCEEDINGS IN OTHER JURISDICTIONS


 

Nothing in Clause 41.1 (Courts) shall (and shall not be construed so as to)
limit the right of the Finance Parties or any of them to take Proceedings
against any of the Obligors other than the US Borrower in any other court of
competent jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable Law.

 


41.5        GENERAL CONSENT


 

Each of the Obligors consents generally in respect of any Proceedings to the
giving of any relief or the issue of any process in connection with such
Proceedings including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such Proceedings.

 


41.6        WAIVER OF IMMUNITY


 

To the extent that any Obligor may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), such Obligor
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

140

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PART 1 - LENDERS AND COMMITMENTS

 

Lender

 

Facility Commitment

 

 

 

(£)

 

Barclays Bank PLC

 

50,000,000

 

BNP Paribas

 

25,000,000

 

Citibank, N.A.

 

50,000,000

 

Credit Suisse First Boston

 

50,000,000

 

Deutsche Bank AG London

 

50,000,000

 

The Royal Bank of Scotland plc

 

25,000,000

 

 

 

 

 

Total Commitments

 

250,000,000

 

 

PART 2 - UK NON-BANK LENDERS

 

Lender

 

Paragraph (a) or (b) of definition of
UK Non Bank Lender

 

 

 

 

 

 

 

Paragraph [(a)/(b)]

 

 

141

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

THE ORIGINAL GUARANTORS

 

English Obligors

 

Company Number

 

Birmingham Cable Corporation Limited

 

2170379

 

Birmingham Cable Limited

 

2244565

 

Cable Camden Limited

 

01795642

 

Cable Enfield Limited

 

02466511

 

Cable Hackney & Islington Limited

 

01795641

 

Cable Haringey Limited

 

01808589

 

Cable London Limited

 

01794264

 

Central Cable Holdings Limited

 

3008567

 

Crystal Palace Radio Limited

 

01459745

 

Filegale Limited

 

2804553

 

General Cable Group Limited

 

2872852

 

General Cable Holdings Limited

 

2798236

 

General Cable Limited

 

2369824

 

Imminus Limited

 

1785381

 

Middlesex Cable Limited

 

2460325

 

Sheffield Cable Communications Limited

 

2465953

 

Southwestern Bell International Holdings Limited

 

2378768

 

Telewest Communications (Central Lancashire) Limited

 

1737862

 

Telewest Communications (Cotswolds) Limited

 

1743081

 

Telewest Communications (Liverpool) Limited

 

1615567

 

Telewest Communications (London South) Limited

 

1697437

 

Telewest Communications (Midlands and North West) Limited

 

2795350

 

Telewest Communications (Midlands) Limited

 

1882074

 

Telewest Communications (North East) Limited

 

2378214

 

Telewest Communications (North West) Limited

 

2321124

 

Telewest Communications (South East) Limited

 

2270764

 

Telewest Communications (South Thames Estuary) Limited

 

2270763

 

Telewest Communications (South West) Limited

 

2271287

 

Telewest Communications (St. Helens & Knowsley) Limited

 

2466599

 

 

142

--------------------------------------------------------------------------------


 

English Obligors

 

Company Number

 

Telewest Communications (Tyneside) Limited

 

2407676

 

Telewest Communications (Wigan) Limited

 

2451112

 

Telewest Communications Cable Limited

 

2883742

 

Telewest Communications Group Limited

 

2514287

 

Telewest Communications Holdings Limited

 

2982404

 

Telewest Communications (Nominees) Limited

 

2318746

 

Telewest Limited

 

03291383

 

Telewest Parliamentary Holdings Limited

 

2514316

 

The Cable Corporation Limited

 

2075227

 

Theseus No. 1 Limited

 

2994027

 

Theseus No. 2 Limited

 

2994061

 

Windsor Television Limited

 

1745542

 

Yorkshire Cable Communications Limited

 

2490136

 

The Yorkshire Cable Group Limited

 

2782818

 

Eurobell (Holdings) Limited

 

29404215

 

Eurobell (Sussex) Limited

 

2272340

 

Eurobell (South West) Limited

 

1796131

 

Eurobell (West Kent) Limited

 

2886001

 

Eurobell (IDA) Limited

 

3373001

 

Eurobell Internet Services Limited

 

3172207

 

Eurobell CPE Limited

 

2742145

 

Eurobell Limited

 

2983427

 

EMS Investments Limited

 

3373057

 

Eurobell (No.2) Limited

 

3405634

 

Eurobell (No.3) Limited

 

3006948

 

Eurobell (No.4) Limited

 

2983110

 

 

Scottish Obligors

 

Company Number

 

Telewest Communications (Dundee & Perth) Limited

 

SC096816

 

Telewest Communications (Motherwell) Limited

 

SC121617

 

Telewest Communications (Scotland Holdings) Limited

 

SC150058

 

Telewest Communications (Scotland) Limited

 

SC80891

 

 

143

--------------------------------------------------------------------------------


 

Jersey Obligors

 

Company Number

 

Birmingham Cable Finance Limited

 

60972

 

 

Partnership Obligors

 

Principal Place of Business

 

Avon Cable Joint Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Avon Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Cotswolds Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Edinburgh Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Estuaries Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

London South Cable Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

TCI/US WEST Cable Communications Group

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (London South) Joint Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (Cotswolds) Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (North East) Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (Scotland) Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (South East) Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Tyneside Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

United Cable (London South) Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

 

144

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF DEED OF TRANSFER AND ACCESSION

 

To:          [•] as Facility Agent

 

This Deed is dated [•] and relates to:

 

(a)           the second lien facility agreement dated [•] (as from time to time
amended, varied, novated or supplemented, the “Second Lien Facility Agreement”)
whereby a term loan facility in a maximum aggregate amount of £250,000,000 was
made available to Telewest Communications Networks Limited and Telewest Global
Finance LLC under the guarantee of the Guarantors, by a group of banks and other
financial institutions on whose behalf [                              ] acts as
Facility Agent in connection therewith;

 

(b)           the Principal Intercreditor Deed;

 

[(c)          the TGD Intercreditor Agreement; [; and]]

 

[(d)          the [                  ] intercreditor agreement dated
[               ] and between [               ] (the “[               ]
Intercreditor Agreement”).](1)

 

1.             Terms defined in the Second Lien Facility Agreement shall,
subject to any contrary indication, have the same meanings in this Deed.  The
terms “Lender”, “Transferee”, “Lender’s Participation” and “Portion Transferred”
are defined in the Schedule to this Deed.

 

2.             The Lender:

 

(a)           confirms that the details in the Schedule to this Deed are an
accurate summary of the Lender’s Participation in the Second Lien Facility
Agreement and the Interest Periods for existing Advances as at the date of this
Deed; and

 

(b)           requests the Transferee to accept and procure the transfer by
novation to the Transferee of the Portion Transferred by countersigning and
delivering this Deed to the Facility Agent at its address for the service of
notices designated to the Facility Agent in accordance with the Second Lien
Facility Agreement.

 

3.             The Transferee requests the Facility Agent to accept this Deed as
being delivered to the Facility Agent pursuant to and for the purposes of Clause
31.5 (Transfer Deed) of the Second Lien Facility Agreement so as to take effect
in accordance with the terms of it on the Transfer Date or on such later date as
may be determined in accordance with the terms of it.

 

4.             The Transferee confirms that it has received a copy of the Second
Lien Facility Agreement and each of the Intercreditor Deeds listed above
together with such other information as it has required in connection with this
transaction and that it has not relied and will not rely on the Lender to check
or enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of any such information and further agrees that it has
not relied and will not rely on the Lender to assess or keep under review on its
behalf the financial condition, creditworthiness, condition, affairs, status or
nature of any Obligor.

 

5.             The Transferee undertakes with the Lender and each of the other
parties to the Second Lien Facility Agreement that it will perform in accordance
with their terms all those obligations

 

--------------------------------------------------------------------------------

(1)           Delete or complete as appropriate.

 

145

--------------------------------------------------------------------------------


 

which by the terms of the Finance Documents will be assumed by it after delivery
of this Deed to the Facility Agent and satisfaction of the conditions (if any)
subject to which this Deed is expressed to take effect.

 

6.             The Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Second Lien Facility Agreement, any other Finance
Document or other document relating to it and assumes no responsibility for the
financial condition of any Obligor or for the performance and observance by any
Obligor of any of its obligations under the Second Lien Facility Agreement, any
Finance Document or any other document relating to it and any and all such
conditions and warranties, whether express or implied by Law or otherwise, are
excluded.

 

7.             The Lender gives notice that nothing in this Deed or in the
Second Lien Facility Agreement (or any Finance Document or other document
relating to it) shall oblige the Lender (a) to accept a re-transfer from the
Transferee of the whole or any part of its rights, benefits and/or obligations
under the Finance Documents transferred pursuant to this Deed or (b) to support
any losses directly or indirectly sustained or incurred by the Transferee for
any reason whatsoever (including the failure by any Obligor or any other party
to the Finance Documents (or any document relating to them) to perform its
obligations under any such document) and the Transferee acknowledges the absence
of any such obligation as is referred to in (a) and (b) above.

 

8.             [The Transferee is a UK Non-Bank Lender and falls within
paragraph [(a)/(b)]* of the definition thereof.].

 

OR

 

[The Transferee is a UK Bank Lender.]

 

OR

 

[The Transferee is a UK Treaty Lender.]

 

9.             [Any Transferee which is a UK Non-Bank Lender will provide
evidence reasonably satisfactory to TCN that it is a UK Non-Bank Lender,
assuming, for this purpose, that no direction under section 349C of the Taxes
Act will be given by the Inland Revenue in relation to interest payments on any
Advance by that Transferee.]

 

ACCESSION TO THE PRINCIPAL INTERCREDITOR DEED

 

The Transferee hereby agrees with each other person who is or becomes party to
the Principal Intercreditor Deed in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the Principal
Intercreditor Deed as a Second Lien TCN Group Lender as if it had been an
original party thereto in such capacity.

 

[ACCESSION TO THE TGD INTERCREDITOR AGREEMENT

 

The Transferee hereby agrees with each other person who is or becomes party to
the TGD Intercreditor Agreement in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the TGD Intercreditor
Agreement as a [TGD Creditor] as if it had been an original party thereto in
such capacity.](2)

 

--------------------------------------------------------------------------------

*              Delete as appropriate.

 

(2)           Delete if inapplicable.

 

146

--------------------------------------------------------------------------------


[ACCESSION TO THE [OTHER APPLICABLE] INTERCREDITOR AGREEMENT

 

The Transferee hereby agrees with each other person who is or becomes party to
the [                      ] Intercreditor Agreement in accordance with the
terms thereof that with effect on and from the date hereof, it will be bound by
the [                             ] Intercreditor Agreement as a TCN Group
Lender as if it had been an original party thereto in such capacity.](3)

 

This Deed and the rights, benefits and obligations of the parties hereunder
shall be governed by and construed in accordance with English Law.

 

IN WITNESS WHEREOF this Deed has been executed as a deed by the parties hereto
and is delivered on the date written above.

 

--------------------------------------------------------------------------------

(3)           Delete or complete as appropriate.

 

147

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

1.

 

Lender:

 

 

 

 

 

 

 

 

 

 

 

2.

 

Transferee:

 

 

 

 

 

 

 

 

 

 

 

3.

 

Transfer Date:

 

 

 

 

 

 

 

 

 

 

 

[4.

 

Lender’s Participation in
Facility                                         Portion Transferred

 

 

 

 

 

 

 

 

 

 

 

Lender’s Available Commitment

 

 

 

 

 

 

 

 

 

 

 

 

(a)

US Borrower

 

 

 

 

 

 

 

 

 

 

 

 

(b)

TCN

 

 

 

 

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

 

 

 

 

 

 

[4.

 

Lender’s Participation in Outstandings

 

Interest Period

 

Portion
Transferred

 

 

 

 

 

 

 

 

(a)

US Borrower

 

 

 

 

 

 

 

 

 

 

 

 

(b)

TCN

 

 

 

 

 

148

--------------------------------------------------------------------------------


 

The Lender

The Transferee

 

 

EXECUTED as a DEED by

EXECUTED as a DEED by

 

 

[•] for and on

[•] for and on

 

 

behalf of [•]

behalf of [•]

 

Administrative Details of Transferee and its Facility Office

 

Facility Office Address:

 

Contact Name:

 

Account for Payments:

 

Fax:

 

Telephone:

 

Email address:

 

Registered address of the office having the beneficial ownership of the
Participation (if different from the address for the Facility Office):

 

149

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PART 1 - CONDITIONS PRECEDENT TO FIRST UTILISATION

 

1.             Corporate Documents

 

In relation to each Original Obligor:

 

(a)           a copy of its up to date constitutional documents (including, in
the case of those Original Obligors that are partnerships, the Partnership
Agreements), together with a copy of any written resolution requested by the
Facility Agent prior to the date of this Agreement relating to any amendments to
such constitutional documents;

 

(b)           a copy of a board resolution or a manager’s or partner’s
resolution of such person approving the execution, delivery and performance of
the Finance Documents to which it is party and the terms and conditions of such
Finance Documents and authorising a person or persons identified by name or
office to sign the Finance Documents to which it is party and any documents to
be delivered by such person pursuant to it;

 

(c)           a duly completed certificate of a duly authorised officer of such
person in the form attached in Part 2 of Schedule 4 (Form of Certificate of
Obligor); and

 

(d)           copy resolutions signed by all the holders of the issued shares of
the Jersey Obligor and the Scottish Obligors approving the terms of, and the
transactions contemplated by, the Finance Documents to which each such Obligor
is a party.

 

2.             Authorisations and Clearances

 

A copy of each Necessary Authorisation as is, in the reasonable opinion of
counsel to the Lenders, necessary to render the Finance Documents to which each
Original Obligor is party legal, valid, binding and enforceable, to make the
Finance Documents to which each Original Obligor is party admissible in evidence
in such Original Obligor’s jurisdiction of incorporation and in England and to
enable such Original Obligor to perform its obligations thereunder, save in each
case, for any registration or recording required for the perfection of the
Security Documents and subject to the Reservations (to the extent applicable).

 

3.             Financial Statements

 

A copy of the Original Financial Statements.

 

4.             Fees

 

Original duly executed copies of the Fee Letters and evidence that all fees and
expenses (excluding legal fees) due and payable under this Agreement or in
connection with this Agreement as at the date of Utilisation, the quantum of
which have been notified to TCN in writing no less than two Business Days prior
to the Closing Date, have been or, simultaneously with the Utilisation, will be
paid.

 

5.             Finance Documents

 

Original duly executed copies of:

 

(a)           this Agreement;

 

(b)           the Senior Facilities Agreement;

 

(c)           the Principal Intercreditor Deed;

 

150

--------------------------------------------------------------------------------


 

(d)           the Initial Security Documents; and

 

(e)           the Barclays Intercreditor Agreement.

 

6.             Group Structure Chart

 

A copy of a chart showing the structure of the TCN Group (including any Joint
Ventures) and the Holding Companies of TCN evidencing all material ownership
interests (including the matters set forth in paragraphs (b), (c) and (d) of
Clause 15.18 (Structure)) thereof as at the Closing Date.

 

7.             Existing Encumbrances and Indebtedness

 

Evidence satisfactory to the Facility Agent that:

 

(a)           unless otherwise agreed with the facility agent in respect of the
Existing Credit Facility, a notice of prepayment in full has been delivered by
TCN to such facility agent and that all amounts of principal, interest, fees,
commissions and any other amounts due and outstanding under the Existing Credit
Facility and any other agreements entered into in connection therewith have been
or will be repaid in full and all commitments thereunder have been or will be
cancelled and reduced to zero, in each case, on the Closing Date; and

 

(b)           all Existing Encumbrances set out in Part 1A of Schedule 10
(Existing Encumbrances) will within 10 days of the Closing Date be, released or
discharged.

 

8.             Legal Opinions

 

An opinion of:

 

(a)           White & Case, London, legal advisers to the Facility Agent and the
Mandated Lead Arrangers on matters of English law;

 

(b)           White & Case, New York, legal advisers to the Facility Agent and
the Mandated Lead Arrangers on matters of New York law

 

(c)           Fried, Frank, Harris, Shriver & Jacobson (London) LLP, legal
advisers to the US Borrower on matters of New York law;

 

(d)           Dundas & Wilson CS, legal advisers to the Facility Agent and the
Mandated Lead Arrangers on matters of Scots law;

 

(e)           Mourant du Feu & Jeune, legal advisers to the Facility Agent and
the Mandated Lead Arrangers on matters of Jersey law; and

 

(f)            Morrison & Foerster LLP, legal advisers to the Facility Agent and
the Mandated Lead Arrangers on matters of Colorado law,

 

in each case addressed to the Finance Parties and in substantially the form
agreed prior to the date of this Agreement.

 

9.             Existing Hedging Agreements

 

Copies of each of the Existing Hedging Agreements.

 

10.          TCN Short Term Notes

 

A copy of the TCN Short Term Notes.

 

151

--------------------------------------------------------------------------------


 

PART 2 - FORM OF CERTIFICATE OF OBLIGOR

 

To:          [                              ] (as Facility Agent)

 

We refer to the second lien facility agreement dated [•] (as from time to time
amended, varied, novated or supplemented, the “Second Lien Facility Agreement”)
and made between Telewest UK Limited, Telewest Communications Networks Limited,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston, Deutsche Bank AG London and The Royal Bank of Scotland plc as
Mandated Lead Arrangers, Barclays Bank PLC as Facility Agent, US Paying Agent
and Security Trustee and the financial and other institutions named in it as
Lenders.  Terms defined in the Second Lien Facility Agreement shall have the
same meanings in this Certificate.

 

I, [name], a Director/Partner/Officer of [name of Obligor] of [address] (the
“Company”/the “Partnership”(1))

 

CERTIFY without personal liability, that:

 

(a)           attached to this Certificate marked “A” are true, correct,
complete and up-to-date copies of all documents which contain or establish or
relate to the [constitution of the Company]/[due formation of the Partnership];

 

(b)           attached to this Certificate marked “B” is a true, correct and
complete copy of resolutions duly passed [at a meeting of the [Board of
Directors] [managers] [partners] or the equivalent thereof duly convened and
held on [                   ] [by a written resolution of the
[Company/Partnership] approving the Finance Documents to which the
[Company/Partnership] is a party and authorising their execution, signature,
delivery and performance and such resolutions have not been amended, modified or
revoked and are in full force and effect;

 

(c)           [attached to this Certificate and marked “C” is a true, correct
and complete copy of all the Necessary Authorisations referred to in paragraph 2
of Part 1 of Schedule 4 (Conditions Precedent to Utilisation) / paragraph 3 of
Part 2 of Schedule 7 (Accession Documents);](1)

 

(d)           [attached to this Certificate marked “D” is a true, complete and
correct copy of the acceptance by the agent in England of its appointment as
agent of the [Company/Partnership] for the purpose of accepting service of
process.  I confirm that such agent’s appointment remains in force as at the
date of this Certificate;](2)

 

(e)           the entry into and performance of the Finance Documents by the
[Company/Partnership] will not breach any borrowing or other Indebtedness limit
to which the [Company/Partnership] is subject other than any such limit imposed
by the Existing Credit Facility; and

 

(f)            subject to the Reservations, the execution, delivery and
performance of the Accession Notice and the performance by the
[Company/Partnership] of its obligations under the Finance Documents and any
other agreement or document executed pursuant thereto does not breach any
agreement binding on the [Company/Partnership] in any manner that could
reasonably be expected to have a Material Adverse Effect, and all Necessary
Authorisations in connection therewith have been obtained and are current,
except where any failure to maintain any Necessary Authorisations in full force
and effect, any non compliance or any proceedings or

 

--------------------------------------------------------------------------------

(1)           delete as appropriate.

 

(2)           To be given by any Obligor which is not incorporated or
established in England.

 

152

--------------------------------------------------------------------------------


 

revocations in respect thereof could not reasonably be expected to have a
Material Adverse Effect.

 

The following signatures are the true signatures of the persons who have been
authorised to sign the relevant Finance Documents on behalf of the
[Company/Partnership] and to give notices and communications, (including
Utilisation Requests), under or in connection with the Finance Documents on
behalf of the [Company/Partnership].

 

153

--------------------------------------------------------------------------------


 

Name

 

Position

 

Signature

 

 

 

 

 

[•]

 

[•]

 

[•]

 

Signed:

 

 

 

Director/Partner/Officer

 

 

 

 

Date:

[•]

 

 

I, [name], a [Director/Secretary/Partner] of [name of Obligor] (the
“Company”/the “Partnership”(1)), certify that the persons whose names and
signatures are set out above are duly appointed [directors/partners/officers] of
the [Company/Partnership] and that the signatures of each of them above are
their respective signatures.

 

Signed:

 

 

 

[Director/Secretary]/[Partner]

 

 

 

 

Date:

[•]

 

 

--------------------------------------------------------------------------------

(1)           delete as appropriate

 

154

--------------------------------------------------------------------------------


 

PART 3 - INITIAL SECURITY DOCUMENTS

 

1.             Composite Debenture granted by each of the Obligors incorporated
in England and Wales, Scotland and Jersey in favour of the Security Trustee.

 

2.             Share Charge Agreement granted by Telewest UK in favour of the
Security Trustee in respect of all of its shares in TCN.

 

3.             Assignment of Loans granted by Telewest UK in favour of the
Security Trustee in respect of receivables arising under any Financial
Indebtedness owed to it by members of the TCN Group.

 

4.             US Pledge Agreement granted by the US Borrower in favour of the
Security Trustee in respect of all its rights, title and interest in and under
the TCN Notes.

 

5.             Charge over Bank Account granted by TCN in respect of the Blocked
Account.

 

6.             US Share Pledge Agreement granted by TCN in favour of the
Security Trustee in respect of all of its shares in US Borrower.

 

7.             US Reimbursement and Contribution Agreement between TCN and each
of the Partnership Obligors formed in the State of Colorado.

 

8.             Scottish Bond and Floating Charges entered into by each Obligor
incorporated in Scotland in favour of the Security Trustee.

 

9.             Scottish Share Pledges entered into by each of Telewest Limited
and Telewest Communications (Scotland Holdings) Limited as pledgors in respect
of their rights and interests in the shares in those TCN Group Obligors
incorporated in Scotland.

 

10.           Jersey Share Pledge entered into by Birmingham Cable Limited in
respect of its rights and interests in the shares in Birmingham Cable Finance
Limited, together with (a) original share certificates, (b) signed, undated
transfer forms, (c) signed, undated notices of assignment and (d) certified
copies of the registers of members in respect of Birmingham Cable Limited.

 

11.           US Pledge and Security Agreements entered into in favour of the
Security Trustee by each of the partners in each of the Partnership Obligors
formed in the State of Colorado.

 

155

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART 1 - FORM OF UTILISATION REQUEST

 

From:      Telewest Communications Networks Limited (“TCN”) /Telewest Global
Finance LLC (“TGF”)

 

To:          [        ]
as Facility Agent

 

Date:

 

Dear Sirs

 

We refer to the second lien facility agreement dated [•] (as from time to time
amended, varied, novated or supplemented, the “Second Lien Facility Agreement”)
and made between Telewest UK Limited, Telewest Communications Networks Limited,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston, Deutsche Bank AG London and The Royal Bank of Scotland plc as
Mandated Lead Arrangers, Barclays Bank PLC as Facility Agent, US Paying Agent
and Security Trustee and the financial and other institutions named in it as
Lenders.  Terms defined in the Second Lien Facility Agreement shall have the
same meanings in this Utilisation Request.

 

We, [•] and [•], being authorised signatories of [TCN/TGF], give you notice
that, pursuant to the Second Lien Facility Agreement, we wish the Lenders to
make the Advance to us on the following terms:

 

(a)           Amount: £[•]

 

(b)           Interest Period: [•] month[s]

 

(c)           Proposed date of Advance: [•] (or if that day is not a Business
Day, the next Business Day)

 

We hereby inform you that as of the date of this Utilisation Request no Default
is continuing or would result from the Advance.

 

156

--------------------------------------------------------------------------------


 

The proceeds of this Utilisation should be credited to [insert account details].

 

Yours faithfully,

 

 

 

 

 

 

 

 

 

 

Authorised Signatory
for and on behalf of
Telewest Communications Networks Limited

Authorised Signatory
for and on behalf of
Telewest Communications Networks Limited

 

 

 

 

 

 

 

 

 

 

Authorised Signatory
for and on behalf of
Telewest Global Finance LLC

Authorised Signatory
for and on behalf of
Telewest Global Finance LLC

 

157

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

ASSOCIATED COSTS RATE

 

1.             On the first day of each Interest Period (or as soon as possible
thereafter) the Lender shall determine the percentage rate per annum for such
Interest Period which is the applicable “Associated Costs Rate” (as calculated
in paragraph 2 or 3 below).

 

2.             The Associated Costs Rate if the Lender is lending from a
Facility Office in a Participating Member State shall be the percentage
certified by the Lender to the Borrowers as being its reasonable determination
of the cost (expressed as a percentage of the Lender’s participation in all
Advances made from that Facility Office) to the Lender of complying with the
minimum reserve requirements of the European Central Bank in respect of Advances
made from that Facility Office.

 

3.             The Associated Costs Rate if the Lender is lending from a
Facility Office in the United Kingdom shall be calculated as follows:

 

AB + C(B - D) + E x 0.01

 

per cent per annum

100 - (A + C)

 

 

where:

 

A             is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which the Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

B             is the percentage rate of interest (excluding the Margin and the
Associated Costs Rate and, if the relevant amount is an Unpaid Sum, the
additional rate of interest specified in Clause 22.2 (Default Rate)), payable
for the relevant Interest Period in respect of the relevant Advance.

 

C             is the percentage (if any) of Eligible Liabilities which the
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.

 

D             is the percentage rate per annum payable by the Bank of England to
the Lender on interest bearing Special Deposits.

 

E              is designed to compensate the Lender in relation to the rate of
charge payable by the Lender to the Financial Services Authority pursuant to the
Fees Rules and expressed in pounds per £1,000,000 of the Tariff Base of the
Lender.

 

4.             For the purposes of paragraph 3 of this Schedule:

 

(a)           “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England; and

 

(b)           “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits.

 

5.             In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5% will be included in the formula
as 5 and not as 0.05).  A negative result obtained by subtracting D from B shall
be taken as zero.  The resulting figures shall be rounded to 4 decimal places.

 

158

--------------------------------------------------------------------------------


 

6.             For the purposes of paragraph 3 of this Schedule:

 

(a)           “Fee Tariffs” means the fee tariffs specified in the Fees Rules
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

 

(b)           “Tariff Base” has the meaning given to it, and will be calculated
in accordance with, the Fees Rules.

 

7.             Any determination by the Lender pursuant to this Schedule in
relation to a formula, an Associated Costs Rate or any amount payable to the
Lender shall, in the absence of manifest error, be conclusive and binding on the
Borrowers and the Lender.

 

8.             The Lender may from time to time, after consultation with the
Borrowers specify any amendments which are required to be made to this
Schedule in order to comply with any change in Law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all the
parties to this Agreement.

 

159

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

PART 1 - FORM OF ACCESSION NOTICE

 

THIS ACCESSION NOTICE is entered into on [•] by [insert name of
Subsidiary/Partnership] (the “Proposed Guarantor”) and Telewest Communications
Networks Limited by way of a deed in favour of the Facility Agent, the Mandated
Lead Arrangers and the Lenders (each as defined in the Second Lien Facility
Agreement referred to below).

 

BACKGROUND

 

A             By a second lien facility agreement dated [•] (as from time to
time amended, varied, novated or supplemented, the “Second Lien Facility
Agreement”) and made between Telewest UK Limited as Parent, Telewest
Communications Networks Limited as Borrower, Barclays Capital, BNP Paribas,
Citigroup Global Markets Limited, Credit Suisse First Boston, Deutsche Bank AG
London and The Royal Bank of Scotland plc as Mandated Lead Arrangers, Barclays
Bank PLC as Facility Agent, US Paying Agent and Security Trustee and the
financial and other institutions named in it as Lenders, the Lenders agreed to
make a term facility available to the Borrowers.

 

[B            Telewest LLC is required to accede to the Facilities Agreement as
a Borrower and Guarantor pursuant to Clause 20.1 (The US Borrower) of the
Facilities Agreement.]

 

or

 

[B            TCN has requested that the Proposed Guarantor become an Acceding
Guarantor pursuant to Clause 20.2 (Acceding Guarantors) of the Facilities
Agreement.]

 

NOW THIS DEED WITNESS AS FOLLOWS:

 

1.             Terms defined in the Second Lien Facility Agreement have the same
meanings in this Accession Notice.

 

2.             The Proposed Guarantor is a company [or specify other type of
entity] duly incorporated, established or organised under the laws of [insert
relevant jurisdiction].

 

3.             [Telewest LLC/The Proposed Guarantor] confirms that it has
received from TCN a true and up-to-date copy of the Second Lien Facility
Agreement and the other Finance Documents.

 

4.             [Telewest LLC/The Proposed Guarantor] undertakes, upon its
becoming a party to the Second Lien Facility Agreement, to perform all the
obligations expressed to be undertaken under the Second Lien Facility Agreement
and the other Finance Documents by a [Borrower and a] Guarantor and agrees that
it shall be bound by the Second Lien Facility Agreement and the other Finance
Documents in all respects as if it had been an original party to them as [the US
Borrower and] an Original Guarantor.

 

5.             TCN:

 

(a)           repeats the Repeating Representations identified as being made by
it under Clause 15 (Representations and Warranties) upon the date [Telewest
LLC/the Proposed Guarantor] accedes to the Second Lien Facility Agreement; and

 

(b)           confirms that no Default [(other than any Default which will be
remedied by the accession of the Acceding Guarantor and each other person
acceding as a Guarantor on or about the date of this Accession Notice)] is
continuing or will occur as a result

 

160

--------------------------------------------------------------------------------


 

of [Telewest LLC/the Proposed Guarantor] becoming [a Borrower and] an Acceding
Guarantor.

 

6.             [Telewest LLC/The Proposed Guarantor] makes, in relation to
itself, the representations and warranties expressed to be made by [the US
Borrower/a Guarantor] in Clause 15 (Representations and Warranties) of the
Second Lien Facility Agreement.]

 

7.             [Telewest LLC/the Proposed Guarantor] confirms that it has
appointed (and TCN confirms by its signature below its acceptance of such
appointment) Telewest Communications Networks Limited to be its process agent
for the purposes of accepting service of Proceedings on it.](4)

 

8.             The Proposed Guarantor’s administrative details for the purposes
of the Second Lien Facility Agreement are as follows:

 

Address:

 

Contact:

 

Telephone No:

 

Fax No:

 

9.             This Accession Notice and the rights, benefits and obligations of
the parties under this Accession Notice shall be governed by and construed in
accordance with English Law.

 

This Accession Notice has been executed as a Deed by TCN and [Telewest LLC/the
Proposed Guarantor] and signed by the Facility Agent on the date written at the
beginning of this Accession Notice.

 

 

PROPOSED GUARANTOR

 

EXECUTED as a DEED by
[Telewest Global Finance LLC/Name of Proposed Guarantor]

 

acting by

 

Director

)

 

 

 

 

[insert name of director]

 

 

 

Director/Secretary

)

 

 

 

 

[insert name of director/secretary]]

 

TCN

 

--------------------------------------------------------------------------------

(4)           Non-English entities only

 

161

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by
TELEWEST COMMUNICATIONS NETWORKS LIMITED

 

acting by

 

Director

)

 

 

 

 

[insert name of director]

 

 

 

Director/Secretary

)

 

 

 

 

[insert name of director/secretary]

 

 

THE FACILITY AGENT

 

[                                         ]

 

By:

 

162

--------------------------------------------------------------------------------


 

PART 2 - ACCESSION DOCUMENTS

 

1.             Corporate Documents

 

(a)           A copy of its up-to-date constitutional documents.

 

(b)           A board resolution or a manager’s resolution or a partner’s
resolution of such person approving the execution and delivery of the relevant
Accession Notice, its accession to the Second Lien Facility Agreement as the US
Borrower and/or an Acceding Guarantor and the performance of its obligations
under the Finance Documents and authorising a person or persons identified by
name or office to sign such Accession Notice and any other documents to be
delivered by it pursuant thereto.

 

(c)           To the extent legally necessary, a copy of a shareholders’
resolution of all the shareholders of such person approving the execution,
delivery and performance of the Finance Documents to which it is a party and the
terms and conditions to it.

 

(d)           A duly completed certificate, of a duly authorised officer of such
person in the form of Part 2 of Schedule 4 (Form of Certificate of Obligor).

 

2.             Legal Opinions

 

Such legal opinions as the Facility Agent may reasonably require of such legal
advisers as may be acceptable to the Facility Agent, as to:

 

(a)           the due incorporation, capacity and authorisation of Telewest LLC
or the relevant Acceding Guarantor; and

 

(b)           the relevant obligations to be assumed by Telewest LLC or Acceding
Guarantor under the Finance Documents to which it is a party being legal, valid,
binding and enforceable against it,

 

in each case, under the relevant laws of the jurisdiction of organisation or
establishment of Telewest LLC or such Acceding Guarantor.

 

3.             Necessary Authorisations

 

A copy of any Necessary Authorisation as is in, the reasonable opinion of
counsel to the Lenders necessary to render the Finance Documents to which
Telewest LLC or the Acceding Guarantor, is or is to be party legal, valid,
binding and enforceable to make the Finance Documents to which Telewest LLC or
the Acceding Guarantor is or is to be party admissible in evidence in Telewest
LLC or such Acceding Guarantor’s jurisdiction of incorporation and (if
different) in England and to enable Telewest LLC or such Acceding Guarantor to
perform its obligations thereunder, as a matter of law save, in the case of
Telewest LLC or any Acceding Guarantor, for any registrations or recordings
required for the perfection of the Security Documents and subject to the
Reservations (to the extent applicable).

 

4.             Security Documents

 

At least 2 original copies of the US Borrower Security Documents in the case of
Telewest LLC and in the case of a proposed Acceding Guarantor any Security
Documents required by the Facility Agent, acting reasonably in accordance with
the terms of this Agreement in each case, duly executed by Telewest LLC or the
proposed Acceding Guarantor together with all documents required to be delivered
pursuant to such Security Documents provided the Acceding Guarantor shall be
under no

 

163

--------------------------------------------------------------------------------


 

obligation to procure the granting of Security over any shares, in receivables
owed by, or any other interest in any Excluded Subsidiary or Project Company.

 

164

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

PART 1 - FORM OF QUARTERLY COMPLIANCE CERTIFICATE

 

To:          [      ]

 

[Date]

 

Dear Sirs

 

Certificate in respect of the [insert details of relevant testing period] ended
[insert relevant Quarter Date] (the “Certification Date”)

 

We refer to the second lien facility agreement dated [•] (as from time to time
amended, varied, novated or supplemented, the “Second Lien Facility Agreement”)
and made between Telewest UK Limited, Telewest Communications Networks Limited,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston, Deutsche Bank AG London and The Royal Bank of Scotland plc as
Mandated Lead Arrangers, Barclays Bank PLC as Facility Agent, US Paying Agent
and Security Trustee and the financial and other institutions named in it as
Lenders.  Terms defined in the Second Lien Facility Agreement shall have the
same meanings in this Compliance Certificate.

 

1.             This Compliance Certificate is provided in accordance with
paragraph (a) of Clause 16.4 (Compliance Certificates) of the Second Lien
Facility Agreement.

 

2.             We, [•] and [•](1), being duly authorised signatories of TCN as
at the date of this Compliance Certificate, confirm that the financial covenants
contained in Clause 17 (Financial Condition) of the Second Lien Facility
Agreement have been complied with as at the Certification Date.  This
confirmation is based on the following (applying the rules for calculation set
out in Clause 17 (Financial Condition)):

 

(a)           The ratio of Consolidated Net Borrowings to Consolidated
Annualised TCN Group Net Operating Cash Flow for the period ending on the
Certification Date was [•].

 

(b)           The ratio of Consolidated Annualised TCN Group Net Operating Cash
Flow to Total Interest Charges for the period ending on the Certification Date
was [•].

 

(c)           The ratio of Consolidated TCN Group Cash Flow to Consolidated Debt
Service for the period ending on the Certification Date was [•].

 

(d)           The amount of Capital Expenditure of the TCN Group during the
period to which this Compliance Certificate relates was £[•].

 

3.             The information contained in the Attached Working Paper has been
prepared on the basis of the same information and methodology used to prepare
the appropriate financial information.

 

4.             [The Obligors party to the Agreement as at the Certification Date
represent not less than 95% of the Consolidated Annualised TCN Group Net
Operating Cash Flow calculated as at the Certification Date and accordingly the
95% Security Test was satisfied as at that date.]

 

OR

 

--------------------------------------------------------------------------------

(1)           At least one of whom shall be a Financial Officer

 

165

--------------------------------------------------------------------------------


 

[The Obligors party to the Agreement as at the Certification Date represent not
less than 90% of the Consolidated Annualised TCN Group Net Operating Cash Flow
calculated as at the Certification Date and TCN is unable to procure that
additional members of the TCN Group accede to the Agreement as Obligors by
reason of one or more legal restrictions preventing such member of the TCN Group
from becoming an Obligor.]

 

5.             We further confirm that no Default is continuing as at the
Certification Date.

 

6.             This Compliance Certificate is given by the authorised
signatories of TCN named below and is given without personal liability.

 

Yours faithfully,

 

 

 

 

 

 

 

 

 

 

Authorised Signatory
for and on behalf of

Telewest Communications Networks Limited

Authorised Signatory
for and on behalf of

Telewest Communications Networks Limited

 

166

--------------------------------------------------------------------------------


 

PART 2 - FORM OF COMPLIANCE CERTIFICATE FOLLOWING INTEGRATED MERGER EVENT

 

To:          [       ]

 

[Date]

 

Dear Sirs

 

Certificate in respect of an Integrated Merger Event

 

We refer to the second lien facility agreement dated [•] (as from time to time
amended, varied, novated or supplemented, the “Second Lien Facility Agreement”)
and made between Telewest UK Limited, Telewest Communications Networks Limited,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston Deutsche Bank AG London and The Royal Bank of Scotland plc as
Mandated Lead Arrangers, Barclays Bank PLC as Facility Agent, US Paying Agent
and Security Trustee and the financial and other institutions named in it as
Lenders.  Terms defined in the Second Lien Facility Agreement shall have the
same meanings in this Compliance Certificate.

 

1.             This Compliance Certificate is provided in accordance with
paragraph (b) of Clause 16.4 (Compliance Certificates) of the Second Lien
Facility Agreement.

 

2.             We, [•] and [•](5), being authorised signatories of TCN confirm
that:

 

(a)           the Integrated Merger Event became effective on [•] (the
“Effective Date”);

 

(b)           such members of the Target Group as are necessary to ensure that
paragraph (b) of the Merger Event Conditions is satisfied have acceded to the
Second Lien Facility Agreement as Acceding Guarantors pursuant to Clause 20.1
(Acceding Guarantors) of the Second Lien Facility Agreement;

 

(c)           the Integrated Merger Senior Leverage Ratio as at the Effective
Date did not exceed 2.95:1;

 

(d)           the Integrated Merger Trailing Debt Coverage Ratio, calculated in
accordance with paragraph (d)(i) of the definition of “Merger Event Integration
Tests” was not less than [•];

 

(e)           the Integrated Merger Projected Debt Coverage Ratio as at (i) the
Quarter Date ending on the first full Financial Quarter after the Effective Date
is projected in the combined business plan of the TCN Group and Target Group to
be not less than [•] and (ii) as at the end of each subsequent Financial Quarter
is projected in the enclosed combined business plan of the TCN Group and Target
Group to be not less than each of the ratios set out in paragraph (d)(ii) of the
definition of “Merger Event Integration Tests”), in each case, calculated in
accordance with paragraph (d)(ii) of the definition of “Merger Event Integration
Tests”;

 

(f)            [the ratio of projected Consolidated Net Borrowings and Pro Forma
Target Group Debt to Consolidated Annualised TCN Group Net Operating Cash Flow
and Target Group Net Operating Cash Flow, calculated in accordance with
paragraph (e) of the

 

--------------------------------------------------------------------------------

(5)           At least one of whom shall be a Financial Officer

 

167

--------------------------------------------------------------------------------


 

definition of “Merger Event Integration Tests”, as at the most recent Quarter
Date prior to the Effective Date, was not less than [•];]

 

OR

 

[pursuant to our written notice to you dated [•], we have designated Target
Group Acquisition Indebtedness in an aggregate principal amount of £[•] as
Serviceable Non-TCN Group Debt and accordingly, we confirm that the ratio of
projected Consolidated Net Borrowings (calculated on a pro forma basis to
include such Target Group Acquisition Indebtedness) plus Pro Forma Target Group
Debt to Consolidated Annualised TCN Group Net Operating Cash Flow plus Target
Group Net Operating Cash Flow, calculated in accordance with paragraph (f) of
the definition of “Merger Event Integration Tests”, as at the most recent
Quarter Date prior to the Effective Date, was not less than [•];][and/or]

 

AND/OR

 

[(A) the amount of Target Group Interim Indebtedness plus Target Group Financial
Indebtedness included for the purposes of the Merger Event Integration Tests
exceeds the amount of Target Group Financial Indebtedness as of the date of the
Unintegrated Merger Event; and (B) during the period between the effective date
of the Unintegrated Merger Event and the proposed effective date of the
Integrated Merger Event, the Target Group entered into or made acquisitions of
businesses or investments in joint ventures outside the ordinary course of
business (in each case excluding businesses or joint ventures acquired from or
entered into with other members of the Group and excluding acquisitions of
assets made in exchange for similar assets) or paid any dividends or
distributions to any member of the Group other than to another member of the
Target Group or to a member of the TCN Group where the consideration paid, the
investments contractually committed and the dividends or distributions paid in
aggregate exceeded £250,000,000 (or its equivalent in other currencies)] [and]

 

(g)           the ratio of Consolidated Annualised TCN Group Net Operating Cash
Flow plus Target Group Net Operating Cash Flow to Total Interest Charges plus
Pro Forma Target Group Total Interest Charges, calculated in accordance with
paragraph (g) of the definition of “Merger Event Integration Tests”, as at the
most recent Quarter Date prior to the Effective Date, was not less than [•].

 

[Set out confirmations of each element required to determine each ratio]

 

4.             This Compliance Certificate is given by the authorised
signatories of TCN named below and is given without personal liability.

 

Yours faithfully,

 

 

 

 

 

 

 

 

 

 

Authorised Signatory
for and on behalf of

Telewest Communications Networks Limited

Authorised Signatory
for and on behalf of

Telewest Communications Networks Limited

 

168

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

PART 1 - MEMBERS OF THE TCN GROUP

 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

 

Avon Cable Investments Limited

 

ENG

 

02487110

 

Avon Cable Joint Venture

 

ENG

 

-

 

Avon Cable Limited Partnership

 

US

 

-

 

Barnsley Cable Communications Limited

 

ENG

 

2466594

 

Birmingham Cable Corporation Limited

 

ENG

 

2170379

 

Birmingham Cable Finance Limited

 

JERSEY

 

60972

 

Birmingham Cable Limited

 

ENG

 

2244565

 

Blue Yonder Workwise Limited

 

ENG

 

4055742

 

Bradford Cable Communications Limited

 

ENG

 

2664803

 

Cable Adnet Limited

 

ENG

 

3283202

 

Cable Camden Limited

 

ENG

 

01795642

 

Cable Communications (Telecom) Limited

 

ENG

 

02423585

 

Cable Communications Limited

 

ENG

 

01860121

 

Cable Enfield Limited

 

ENG

 

02466511

 

Cable Finance Limited

 

JERSEY

 

FC61656

 

Cable Guide Limited

 

ENG

 

2025654

 

Cable Hackney & Islington Limited

 

ENG

 

01795641

 

Cable Haringey Limited

 

ENG

 

01808589

 

Cable Interactive Limited

 

ENG

 

03006851

 

Cable Internet Limited

 

ENG

 

3085918

 

Cable London Limited

 

ENG

 

01794264

 

Cable on Demand Limited

 

ENG

 

03039816

 

Capital City Cablevision Limited

 

ENG

 

SC80665

 

Central Cable Holdings Limited

 

ENG

 

3008567

 

Central Cable Limited

 

ENG

 

3008681

 

Central Cable Sales Limited

 

ENG

 

2985669

 

Chariot Collection Services Limited (dormant)

 

ENG

 

3155349

 

Cobweb Business Solutions Limited

 

ENG

 

04523555

 

Cotswolds Cable Limited Partnership

 

US

 

-

 

Crystal Palace Radio Limited

 

ENG

 

01459745

 

Crystalvision Productions Limited

 

ENG

 

01947225

 

 

169

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

 

Doncaster Cable Communications Limited

 

ENG

 

2407940

 

Dundee Cable & Satellite

 

ENG

 

SC093114

 

Edinburgh Cable Limited Partnership

 

US

 

-

 

Edinburgh Cablevision Limited

 

ENG

 

SC078895

 

EMS Investments Limited

 

ENG

 

3373057

 

Estuaries Cable Limited Partnership

 

US

 

-

 

Eurobell (Holdings) Limited

 

ENG

 

2904215

 

Eurobell (IDA) Limited

 

ENG

 

3373001

 

Eurobell (No.2) Limited

 

ENG

 

3405634

 

Eurobell (No.3) Limited

 

ENG

 

3006948

 

Eurobell (No.4) Limited

 

ENG

 

2983110

 

Eurobell (South West) Limited

 

ENG

 

1796131

 

Eurobell (Sussex) Limited

 

ENG

 

2272340

 

Eurobell (West Kent) Limited

 

ENG

 

2886001

 

Eurobell CPE Limited

 

ENG

 

2742145

 

Eurobell Internet Services Limited

 

ENG

 

3172207

 

Eurobell Limited

 

ENG

 

2983427

 

European Business Network Limited (dormant)

 

ENG

 

2146363

 

Fastrak Limited

 

ENG

 

1804294

 

Filegale Limited

 

ENG

 

2804553

 

Front Row Television Limited

 

ENG

 

3261331

 

General Cable Group Limited

 

ENG

 

2872852

 

General Cable Holdings Limited

 

ENG

 

2798236

 

General Cable Investments Limited

 

ENG

 

2885920

 

General Cable Limited

 

ENG

 

2369824

 

General Cable Programming Limited

 

ENG

 

2906200

 

Halifax Cable Communications Limited

 

ENG

 

2459173

 

Hieronymous Limited

 

ENG

 

SC80135

 

Imminus (Ireland) Limited

 

ENG

 

267096

 

Imminus Limited

 

ENG

 

1785381

 

Lewis Reed Debt Recovery Limited

 

ENG

 

3008683

 

London South Cable Partnership

 

US

 

-

 

Matchco Directors Limited

 

ENG

 

3840851

 

MatchCo Limited

 

ENG

 

3405630

 

 

170

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

 

Matchco Secretaries Limited

 

ENG

 

4038220

 

Mayfair Way Management Limited

 

ENG

 

2681702

 

Middlesex Cable Limited

 

ENG

 

2460325

 

Northern Credit Limited

 

ENG

 

2743896

 

Perth Cable Television Limited

 

ENG

 

SC032627

 

Rapture TV Limited Joint Venture (in liquidation)

 

ENG

 

3196831

 

Rotherham Cable Communications Limited

 

ENG

 

2455726

 

Sheffield Cable Communications Limited

 

ENG

 

2465953

 

Silverlink Business Management Limited

 

ENG

 

03535390

 

Southwestern Bell International Holdings Limited

 

ENG

 

2378768

 

TCI US West Cable Communications Group

 

US

 

-

 

Telewest Carrier Services Limited

 

ENG

 

2475098

 

Telewest Communications (Central Lancashire) Limited

 

ENG

 

1737862

 

Telewest Communications (Cotswold) Limited

 

ENG

 

1743081

 

Telewest Communications (Cotwolds) Venture

 

ENG

 

-

 

Telewest Communications (Cumbenauld) Limited

 

ENG

 

SC121614

 

Telewest Communications (Dumbarton) Limited

 

ENG

 

SC121700

 

Telewest Communications (Dundee and Perth) Limited

 

ENG

 

SC096816

 

Telewest Communications (East Lothian and Fife) Limited

 

ENG

 

SC150057

 

Telewest Communications (Falkirk) Limited

 

ENG

 

SC122481

 

Telewest Communications (Fylde & Wyre) Limited

 

ENG

 

02935056

 

Telewest Communications (Glenrothes) Limited

 

ENG

 

SC119523

 

Telewest Communications (Internet) Limited

 

ENG

 

03141035

 

Telewest Communications (Liverpool) Limited

 

ENG

 

1615567

 

Telewest Communications (London South) Joint Venture

 

ENG

 

-

 

Telewest Communications (London South) Limited

 

ENG

 

1697437

 

Telewest Communications (Midlands & North West) Limited

 

ENG

 

2795350

 

Telewest Communications (Midlands) Limited

 

ENG

 

1882074

 

Telewest Communications (Motherwell) Limited

 

ENG

 

SC121617

 

Telewest Communications (Nominees) Limited

 

ENG

 

2318746

 

Telewest Communications (North East) Limited

 

ENG

 

2378214

 

Telewest Communications (North East) Partnership

 

ENG

 

-

 

 

171

--------------------------------------------------------------------------------


Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

 

Telewest Communications (North West) Limited

 

ENG

 

2321124

 

Telewest Communications (Publications) Limited

 

ENG

 

03860829

 

Telewest Communications (Scotland) Limited

 

ENG

 

SC80891

 

Telewest Communications (Scotland Holdings) Limited

 

ENG

 

SC150058

 

Telewest Communications (Scotland) Venture

 

ENG

 

-

 

Telewest Communications (South East) Limited

 

ENG

 

2270764

 

Telewest Communications (South East) Partnership

 

ENG

 

-

 

Telewest Communications (South Thames Estuary) Limited

 

ENG

 

2270763

 

Telewest Communications (South West) Limited

 

ENG

 

2271287

 

Telewest Communications (Southport) Limited

 

ENG

 

03085912

 

Telewest Communications (St Helens & Knowsley) Limited

 

ENG

 

2466599

 

Telewest Communications (Taunton & Bridgewater) Limited

 

ENG

 

3184760

 

Telewest Communications (Telford) Limited

 

ENG

 

2389377

 

Telewest Communications (Tyneside) Limited

 

ENG

 

2407676

 

Telewest Communications (Wigan) Limited

 

ENG

 

2451112

 

Telewest Communications Cable Limited

 

ENG

 

2883742

 

Telewest Communications Group Limited

 

ENG

 

2514287

 

Telewest Communications Holdings Limited

 

ENG

 

2982404

 

Telewest Communications Networks Limited

 

ENG

 

3071086

 

Telewest Communications Services Limited

 

ENG

 

2415291

 

Telewest Health Trustees Limited

 

ENG

 

3936764

 

Telewest Limited

 

ENG

 

03291383

 

Telewest Parliamentary Holdings Limited

 

ENG

 

2514316

 

Telewest Share Trust Limited

 

ENG

 

02472760

 

Telewest Trustees Limited

 

ENG

 

03071066

 

Telewest Workwise Limited

 

ENG

 

4055744

 

The Cable Corporation Equipment Limited

 

ENG

 

2116958

 

The Cable Corporation Limited

 

ENG

 

2075227

 

The Cable Equipment Store Limited

 

ENG

 

2693805

 

The North London Channel Limited

 

ENG

 

02527764

 

The Yorkshire Cable Group Limited

 

ENG

 

2782818

 

Theseus No.1 Limited

 

ENG

 

02994027

 

 

172

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

 

Theseus No.2 Limited

 

ENG

 

02994061

 

Tyneside Cable Limited Partnership

 

US

 

-

 

United Cable (London South) Limited Partnership

 

US

 

-

 

Wakefield Cable Communications Limited

 

ENG

 

2400909

 

West Midlands Credit Limited

 

ENG

 

2989858

 

Windsor Television Limited

 

ENG

 

1745542

 

Yorkshire Cable Communications Limited

 

ENG

 

2490136

 

Yorkshire Cable Finance Limited

 

ENG

 

2993376

 

Yorkshire Cable Limited

 

ENG

 

02792601

 

Yorkshire Cable Properties Limited

 

ENG

 

02951884

 

Yorkshire Cable Telecom Limited

 

ENG

 

2743897

 

 

173

--------------------------------------------------------------------------------


 

PART 2 - MEMBERS OF THE FLEXTECH GROUP

 

Name

 

Jurisdiction of
Incorporation

 

Company
number (if
applicable)

 

Flextech Broadcasting Limited

 

ENG

 

04125325

 

UK Living Limited

 

ENG

 

02802598

 

Starstream Limited

 

ENG

 

01733724

 

Maidstone Broadcasting

 

ENG

 

02721189

 

Bravo TV Limited

 

ENG

 

02342064

 

Ed Stone Limited

 

ENG

 

4170969

 

Flextech Broadband Limited

 

ENG

 

04125315

 

UKTV Interactive Limited

 

ENG

 

3950210

 

UKTV New Ventures Limited

 

ENG

 

04266373

 

UKTV New Ventures Joint Venture

 

ENG

 

partnership

 

United Artists Investments Limited

 

ENG

 

2761569

 

Flextech Business News Limited

 

ENG

 

02954531

 

Continental Shelf 16 Limited

 

ENG

 

03005499

 

UK Channel Management Limited

 

ENG

 

3322468

 

UK Gold Holdings Limited

 

ENG

 

3298738

 

TVS Television Limited

 

ENG

 

591652

 

TVS Pension Fund Trustees Limited

 

ENG

 

1539051

 

Telso Communications Limited

 

ENG

 

2067186

 

Screenshop Limited

 

ENG

 

3529106

 

Flextech Rights Limited

 

ENG

 

2981104

 

Minotaur International Limited

 

ENG

 

3059563

 

Flextech Television Limited

 

ENG

 

2294553

 

Vis ITV Limited (Joint Venture of FTL)

 

ENG

 

4000147

 

Flextech Interactive Limited

 

ENG

 

3184754

 

Interactive Digital Sales Limited

 

ENG

 

4257717

 

Flextech Satellite Investments Limited

 

ENG

 

2710978

 

UK Gold Services Limited

 

ENG

 

2702737

 

UK Gold Television Limited

 

ENG

 

2702652

 

UK Gold Broadcasting Limited

 

ENG

 

2702650

 

IVS Cable Holdings Limited

 

JER

 

41688

 

Flextech Music Publishing Limited

 

ENG

 

3673917

 

Flextech (1992) Limited

 

ENG

 

1190025

 

 

174

--------------------------------------------------------------------------------


 

Flextech Media Holdings Limited

 

ENG

 

2678886

 

Flextech (Kindernet Investment) Limited

 

ENG

 

1260228

 

Flextech-Flexinvest Limited

 

ENG

 

1192945

 

Flextech IVS Limited

 

ENG

 

2678882

 

Flextech Family Channel Limited

 

ENG

 

2856303

 

Flextech Distribution Limited

 

ENG

 

2678883

 

Flextech Childrens Channel Limited

 

ENG

 

2678881

 

Flextech Communications Limited

 

ENG

 

2588902

 

Flextech (Travel Channel) Limited

 

ENG

 

3427763

 

Flextech Digital Broadcasting Limited

 

ENG

 

3298737

 

Flextech Living Health Limited

 

ENG

 

3673915

 

Flextech Video Games Limited

 

ENG

 

2670829

 

Action Stations (2000) Limited

 

ENG

 

2851455

 

Action Stations (Lakeside) Limited

 

ENG

 

2870844

 

Action Stations (Millennium) Limited

 

ENG

 

3450308

 

Supporthaven Plc

 

ENG

 

2792466

 

Flextech Limited

 

ENG

 

2688411

 

Flexmedia Limited

 

ENG

 

5217460

 

Flextech Investments (Jersey) Limited

 

JER

 

66951

 

Flextech Broadband Holdings Limited

 

ENG

 

4197227

 

Flextech Homeshopping Limited

 

ENG

 

3156792

 

Multimedia Mapping Limited

 

ENG

 

3059563

 

Recommend Limited

 

ENG

 

3692064

 

Sit-up Limited

 

ENG

 

3877786

 

UK Programme Distribution Limited

 

ENG

 

3323782

 

Xrefer.com Limited

 

ENG

 

3840990

 

 

PART 3 - EXCLUDED SUBSIDIARIES

 

Name*

 

Jurisdiction of
Incorporation

 

Company
number (if
applicable)

 

Telewest Finance Corporation

 

Delaware

 

 

 

 

--------------------------------------------------------------------------------

*      Telwest to provide list/details.

 

175

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 1 - EXISTING ENCUMBRANCES

 

A: Existing Encumbrances to be discharged in full within 10 days of the Closing
Date:

 

I.

 

July 2004 Documents

 

 

 

1.

 

New Composite Guarantee and Debenture dated 14 July 2004 granted by TCN and
certain of its subsidiaries and associated partnerships in favour of CIBC World
Markets PLC as security trustee to the extent representing the obligations of
those chargors that are not Original Guarantors.

 

 

 

2.

 

Composite Guarantee and Debenture dated 14 July 2004 granted by Flextech
Limited, Fleximedia Limited and Telewest Communications Holdco Limited in favour
of CIBC World Markets PLC as security trustee.

 

 

 

3.

 

Security Account Charge dated 14 July 2004 granted by TCN in in favour of CIBC
World Markets PLC as security trustee.

 

 

 

4.

 

Charge Over Shares dated 14 July 2004 granted by Telewest Global, Inc. in favour
of CIBC World Markets PLC as security trustee in respect of the shares of
Telewest UK.

 

 

 

5.

 

New Charge Over Shares dated 14 July 2004 granted by Telewest Communications plc
in favour of CIBC World Markets PLC as security trustee.

 

 

 

6.

 

Assignment of Loans dated 14 July 2004 granted by Telewest Global, Inc. in
favour of CIBC World Markets PLC as security trustee.

 

 

 

7.

 

New Assignment of Loans dated 14 July 2004 granted by Telewest Communications
plc in favour of CIBC World Markets PLC as security trustee.

 

 

 

8.

 

Security Agreement dated 14 July 2004 granted by Birmingham Cable Limited in
favour of CIBC World Markets PLC as security trustee.

 

 

 

9.

 

Security Agreement (Jersey) dated 14 July 2004 granted by Birmingham Cable
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

 

10.

 

Security Agreement (Jersey) dated 14 July 2004 granted by Flextech Broadband
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

 

11.

 

Security Agreement (Jersey) dated 14 July 2004 granted by Flextech (1992)
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

 

12.

 

Share Pledge (Scotland) dated 14 July 2004 granted by Telewest Limited in favour
of CIBC World Markets PLC as security trustee.

 

 

 

13.

 

Share Pledge (Scotland) dated 14 July 2004 granted by Telewest Communications
(Scotland Holdings) Limited in favour of CIBC World Markets PLC as security
trustee.

 

 

 

14.

 

Deed of Subordination dated 14 July 2004 between Telewest Global Inc. and CIBC
World Markets PLC as security trustee.

 

176

--------------------------------------------------------------------------------


 

15.

 

Deed of Subordination dated 14 July 2004 between Telewest UK and CIBC World
Markets PLC as security trustee.

 

 

 

16.

 

Deed of Subordination dated 14 July 2004 between Flextech Limited, Fleximedia
Limited and Telewest Communications Holdco Limited and CIBC World Markets PLC as
security trustee.

 

 

 

17.

 

New Deed of Subordination dated 14 July 2004 between Telewest Communications plc
and CIBC World Markets PLC as security trustee.

 

 

 

II.

 

March 2001 Documents

 

 

 

1.

 

Composite Guarantee and Debenture dated 16 March 2001 granted by TCN, Telewest
Finance Corporation and certain Subsidiaries and associated partnerships of TCN
in favour of CIBC World Markets PLC as security trustee, to the extent
representing the obligations of those chargors that are not Original Guarantors.

 

 

 

2.

 

Assignment of Loans dated 16 March 2001 granted by Telewest Communications Plc
in favour of CIBC World Markets PLC as security trustee.

 

 

 

3.

 

Share Charge dated 16 March 2001 granted by Telewest Communications Plc in
favour of CIBC World Markets PLC as security trustee in relation to its shares
in TCN.

 

 

 

4.

 

Share Pledge (Scotland) dated 16 March 2001granted by Telewest Limited in favour
of CIBC World Markets PLC as security trustee.

 

 

 

5.

 

Share Pledge (Scotland) dated 16 March 2001 granted by Telewest Communications
(Scotland Holdings) Limited in favour of CIBC World Markets PLC as security
trustee.

 

 

 

6.

 

Security Agreement (Jersey) dated 16 March 2001 granted by Birmingham Cable
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

 

7.

 

Security Agreement (Jersey) dated 16 March 2001 granted by Flextech Broadband
Limited (formerly Cheltrading 283 Limited) in favour of CIBC World Markets PLC
as security trustee.

 

 

 

8.

 

Security Agreement (Jersey) dated 16 March 2001 granted by Flextech (1992)
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

 

9.

 

Charge over Deposit Account dated 27 September 2002 granted by TCN in favour of
CIBC World Markets PLC as security trustee.

 

 

 

10.

 

Deed of Subordination dated 16 March 2001 between Telewest Communications plc
and CIBC World Markets PLC as security trustee.

 

177

--------------------------------------------------------------------------------


 

B: Existing Encumbrances

 

I.

 

July 2004 Documents

 

 

 

1.

 

New Composite Guarantee and Debenture dated 14 July 2004 granted by TCN and
certain Subsidiaries and associated partnerships of TCN in favour of CIBC World
Markets PLC as security trustee to the extent representing the obligations of
those chargors that are Original Guarantors

 

 

 

2.

 

Bond and Floating Charge (Scotland) dated 14 July 2004 granted by Telewest
Communications (Scotland Holdings) Limited in favour of CIBC World Markets PLC
as security trustee.

 

 

 

3.

 

Bond and Floating Charge (Scotland) dated 14 July 2004 granted by Telewest
Communications (Scotland) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

 

4.

 

Bond and Floating Charge (Scotland) dated 14 July 2004 granted by Telewest
Communications (Dundee & Perth) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

 

5.

 

Bond and Floating Charge (Scotland) dated 14 July 2004 granted by Telewest
Communications (Motherwell) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

 

6.

 

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Avon Cable Limited Partnership.

 

 

 

7.

 

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Cotswolds Cable Limited Partnership.

 

 

 

8.

 

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Edinburgh Cable Limited Partnership.

 

 

 

9.

 

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Estuaries Cable Limited Partnership.

 

 

 

10

 

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Tyneside Cable Limited Partnership.

 

 

 

11.

 

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in United Cable (London South) Limited
Partnership.

 

 

 

12.

 

Pledge and Security Agreement (US) dated 14 July 2004 granted by Theseus No.1
and Theseus No.2 in favour of CIBC World Markets PLC as security trustee
regarding interests in TCI/US West Cable Communications Group.

 

 

 

13.

 

Pledge and Security Agreement (US) dated 14 July 2004 granted by United Cable
(London South) Limited Partnership and Crystal Palace Radio Limited in favour of
CIBC World

 

178

--------------------------------------------------------------------------------


 

 

 

Markets PLC as security trustee regarding interests in London South Cable
Partnership.

 

 

 

14.

 

Amended and Restated Reimbursement and Contribution Agreement dated 14 July 2004
and made between TCN, Avon Cable Limited Partnership, Cotswolds Cable Limited
Partnership, Edinburgh Cable Limited Partnership, Estuaries Cable Limited
Partnership, TCI/US West Cable Communications Group, Tyneside Cable Limited
Partnership, United Cable (London South) Limited Partnership and London South
Cable Partnership.

 

 

 

II.

 

March 2001 Documents

 

 

 

1.

 

Composite Guarantee and Debenture dated 16 March 2001 granted by TCN, Telewest
Finance Corporation and certain Subsidiaries and associated partnerships of TCN
in favour of CIBC World Markets PLC as security trustee, to the extent
representing the obligations of those chargors that are Original Guarantors.

 

 

 

2.

 

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Avon Cable Limited Partnership.

 

 

 

3.

 

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Cotswolds Cable Limited Partnership.

 

 

 

4.

 

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Edinburgh Cable Limited Partnership.

 

 

 

5.

 

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Estuaries Cable Limited Partnership.

 

 

 

6.

 

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Tyneside Cable Limited Partnership.

 

 

 

7.

 

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in United Cable (London South) Limited Partnership.

 

 

 

8.

 

Pledge and Security Agreement (US) dated 16 March 2001 granted by Theseus No.1
and Theseus No.2 in favour of CIBC World Markets PLC as security trustee
regarding interests in TCI/US West Cable Communications Group.

 

 

 

9.

 

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by United Cable (London South) Limited
Partnership and Crystal Palace Radio Limited in favour of CIBC World Markets PLC
as security trustee regarding interests in London South Cable Partnership.

 

179

--------------------------------------------------------------------------------


 

10.

 

Bond and Floating Charge (Scotland) dated 16 March 2001 granted by Telewest
Communications (Scotland Holdings) Limited in favour of CIBC World Markets PLC
as security trustee.

 

 

 

11.

 

Bond and Floating Charge (Scotland) dated 16 March 2001 granted by Telewest
Communications (Scotland) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

 

12.

 

Bond and Floating Charge (Scotland) dated 16 March 2001 granted by Telewest
Communications (Dundee & Perth) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

 

13.

 

Bond and Floating Charge (Scotland) dated 16 March 2001 granted by Telewest
Communications (Motherwell) Limited in favour of CIBC World Markets PLC as
security trustee.

 

III.             Other

 

Charge

 

Chargor

 

Details of Encumbrance

 

Date

 

 

 

 

 

 

 

 

 

1.

 

Collateral Account Security Assignment in favour of Lloyds (Nimrod) Specialist
Finance Limited

 

Cable Corporation Limited (The)

 

Collateral Account Security Assignment in favour of Lloyds (Nimrod) Specialist
Finance Limited created 18/05/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with any of the Lease documents

SHORT PARTICULARS: The Assignor assigns and agrees to assign the Lessor
Collateral Account and the deposit (the deposit being all sums standing to the
credit of the Collateral Account)

 

18/05/99

 

 

 

 

 

 

 

 

 

2.

 

Legal Charge in favour of Barclays Bank PLC

 

Cable London Limited

 

Legal Charge in favour of Barclays Bank PLC created 27/07/1990

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Television House, Clarendon Road, Turnpike Lane L/B Haringey
T/N: NGL L29756

 

27/07/90

 

180

--------------------------------------------------------------------------------


 

3.

 

Legal Charge in favour of Barclays Bank PLC

 

Cable London Limited

 

Legal Charge in favour of Barclays Bank PLC created 22/10/1992

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Land at rear of 60/70 Clarendon Road, Hornsey, Haringey,
London, and known as Car Park No 2

 

22/10/92

 

 

 

 

 

 

 

 

 

4.

 

Legal Charge in favour of Barclays Bank PLC

 

Cable London Limited

 

Legal Charge in favour of Barclays Bank PLC created 22/10/1992

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Site 14, Clarendon Road Estate, Clarendon Road, Haringey,
London T/N: NGL 361617

 

22/10/92

 

 

 

 

 

 

 

 

 

5.

 

Legal Charge in favour of Barclays Bank PLC

 

Cable London Limited

 

Legal Charge in favour of Barclays Bank PLC created 03/01/1995

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Car Park No 1 & No 2 60/70 (inclusive) Clarendon Road, L/B of
Haringey

 

03/01/95

 

 

 

 

 

 

 

 

 

6.

 

Deposit Agreement to Secure own Liabilities in favour of Lloyds TSB Bank plc

 

Eurobell (Holdings) Limited

 

Deposit Agreement to Secure own Liabilities in favour of Lloyds TSB Bank Plc
created 01/11/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: The deposit (debts on account 7955640 and interest due)

 

01/11/99

 

 

 

 

 

 

 

 

 

7.

 

Deposit Agreement to Secure own Liabilities in favour of Lloyds Bank plc

 

Eurobell (South West) Limited

 

Deposit Agreement to Secure own Liabilities in favour of Lloyds TSB Bank Plc
created 29/05/1997

AMOUNT SECURED: All monies due or to become due from the

 

29/05/97

 

181

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Company to the Chargee under or in connection with the Indemnity

SHORT PARTICULARS: All such rights to the repayment of the deposit

 

 

 

 

 

 

 

 

 

 

 

8.

 

Deposit Agreement to secure own liabilities in favour of Lloyds Bank plc

 

Eurobell (Sussex) Limited

 

Deposit Agreement to secure own liabilities in favour of Lloyds Bank plc created
29/05/1997

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with the Indemnity

SHORT PARTICULARS: All such rights to the repayment of the deposit as the
Company then had under the terms upon which the deposit was made and the
provisions contained in the Agreement

 

29/05/97

 

 

 

 

 

 

 

 

 

9.

 

Deposit Agreement to secure own liabilities in favour of Lloyds Bank plc

 

Eurobell (West Kent) Limited

 

Deposit Agreement to secure own liabilities in favour of Lloyds Bank plc created
29/05/1997

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: All such rights to the repayment of the deposit

 

29/05/97

 

 

 

 

 

 

 

 

 

10.

 

Charge on cash deposit in favour of Crosby Sterling Limited

 

General Cable Limited

 

Charge on cash deposit in favour of Crosby Sterling Limited created 25/05/1995

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under the terms of the Option Agreement or Charge

SHORT PARTICULARS: The Chargor charges the deposit by way of first fixed charge
in favour of the Chargee.

 

25/05/95

 

182

--------------------------------------------------------------------------------


 

11.

 

Legal Charge in favour of Barclays Bank PLC

 

Sheffield Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: L/H property K/A, 1 Chippingham Street, Sheffield

 

24/12/96

 

 

 

 

 

 

 

 

 

12.

 

Legal Charge in favour of Barclays Bank PLC

 

Sheffield Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 12/11/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: L/Hold property known as 1.62 acres of land at Sheffield
Technology Park, Chippenham Street, Sheffield

 

12/11/99

 

 

 

 

 

 

 

 

 

13.

 

Deed of Charge over Credit Balances in favour of Barclays Bank PLC

 

TCN

 

Deed of Charge over Credit Balances in favour of Barclays Bank PLC created
15/10/2004

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Fixed charge over all the specified deposits together with
all interest accruing on such deposits. Assignment by the Chargor for the
purposes of and to give effect to the security over the right of the Chargor to
require repayment of such deposits and interest thereon

 

15/10/04

 

183

--------------------------------------------------------------------------------


 

14.

 

Deed of Charge in favour of The Toronto Dominion Bank

 

Telewest Communications (London South) Limited

 

Deed of Charge in favour of The Toronto Dominion Bank created 12/11/1985

AMOUNT SECURED: All monies due or to become due from the Company and/or Crystal
Palace Radio Limited and/or Colourvision UK Limited Partnership under the terms
of the Loan and Guarantee Facility Agreement

SHORT PARTICULARS: First fixed charge over all its rights, title and interest in
and to all monies whatsoever from time to time or payable or from time to time
accruing from the borrowers to the Chargee etc.

 

12/11/85

 

 

 

 

 

 

 

 

 

15.

 

Supplemental Deed in favour of The Toronto Dominion Bank (and its successors and
permitted assigns)

 

Telewest Communications (London South) Limited

 

Supplemental Deed in favour of The Toronto Dominion Bank (and its successors and
permitted assigns) created 13/09/1989

AMOUNT SECURED: All monies due or to become due from the Company and/or any of
the other companies named therein to the Chargee under the terms of this Charge
and the Agreements defined therein

SHORT PARTICULARS: First fixed charge on all or any of the Charged Assets

 

13/09/89

 

 

 

 

 

 

 

 

 

16.

 

Mortgage of Deposited Monies in favour of Electricity Supply Nominees Limited

 

Telewest Communications (South East) Limited

 

Mortgage of Deposited Monies in favour of Electricity Supply Nominees Limited
created 21/01/1994

AMOUNT SECURED: The obligations covenants and liabilities of the Company to the
Chargee under the provision of two leases

SHORT PARTICULARS: A book debt in the sum of £160,000 standing to the credit of
the company’s account

 

21/01/94

 

184

--------------------------------------------------------------------------------


 

17.

 

Deed of Variation and Further Charge in favour of Electricity Supply Nominees
Limited

 

Telewest Communications (South East) Limited

 

Deed of Variation and Further Charge in favour of Electricity Supply Nominees
Limited created 26/06/1995

AMOUNT SECURED: The obligations covenants and liabilities of the Company to the
Chargee under a lease dated 21 January 1995 as varied by a supplemental lease

SHORT PARTICULARS: The book debts in the sum of £160,000 owing by Midland Bank
Plc to the Company

 

26/06/95

 

 

 

 

 

 

 

 

 

18.

 

Collateral Account Security Assignment in favour of Robert Fleming Leasing
(Number 4) Limited

 

The Yorkshire Cable Group Limited

 

Collateral Account Security Assignment in favour of Robert Fleming Leasing
(Number 4) Limited created 18/05/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with any of the Lease Documents

SHORT PARTICULARS: The Assignor assigns and agrees to assign the Lessor
Collateral Account and the deposit

 

18/05/99

 

 

 

 

 

 

 

 

 

19.

 

Collateral Account Security Assignment in favour of Robert Fleming Leasing
(Number 4) Limited

 

The Yorkshire Cable Group Limited

 

Collateral Account Security Assignment in favour of Robert Fleming Leasing
(Number 4) Limited created 16/03/2001

AMOUNT SECURED: All monies, debts, obligations and liabilities due or to become
due from the Company to the Chargee under or in connection with any of the Lease
Agreements to which the Company is a party

SHORT PARTICULARS: All the right, title, benefit and interest of the Company in
the Lessor Collateral Account and the deposit

 

16/03/01

 

185

--------------------------------------------------------------------------------


 

20.

 

Collateral Account Security Assignment in favour of Lloyds (Nimrod) Specialist
Finance Limited

 

The Yorkshire Cable Group Limited

 

Collateral Account Security Assignment in favour of Lloyds (Nimrod) Specialist
Finance Limited created 18/05/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with any of the Lease documents

SHORT PARTICULARS: The Assignor assigns and agrees the assign the Lessor
Collateral Account and the deposit

 

18/05/99

 

 

 

 

 

 

 

 

 

21.

 

Collateral Account Security Assignment in favour of Lombard Commercial Limited

 

The Yorkshire Cable Group Limited

 

Collateral Account Security Assignment in favour of Lombard Commercial Limited
created 18/05/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with any of the Lease documents

SHORT PARTICULARS: The Assignor assigns and agrees to assign the Lessor
Collateral Account and the deposit

 

18/05/99

 

 

 

 

 

 

 

 

 

22.

 

Deed as to Deposit Monies in favour of Langley Quay Investments Limited

 

Windsor Television Limited

 

Deed as to Deposit Monies in favour of Langley Quay Investments Limited created
09/07/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: £44,000 and, in addition, all interest and other accruals
from time to time standing to the credit of the account opened by the Landlord

 

09/07/99

 

186

--------------------------------------------------------------------------------


 

23.

 

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Properties Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company and/or The
Yorkshire Cable Group Limited to the Chargee on any account

SHORT PARTICULARS: F/H Property K/A Units 8 & 9 &10 & adjoining land Mayfair
Business Park, Broad Lane, Bradford, West Yorkshire T/N: WYK510647

 

24/12/96

 

 

 

 

 

 

 

 

 

24.

 

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 16/06/1992

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Units 8, 9, 10 and adjoining land, Mayfair Business Park,
Sticker Lane, Bradford, West Yorkshire T/N:WYK452168

 

16/06/92

 

 

 

 

 

 

 

 

 

25.

 

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: F/H Property K/A Units 4 & 5 Mayfair Business Park, Broad
Lane, Bradford, West Yorkshire

 

24/12/96

 

 

 

 

 

 

 

 

 

26.

 

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: L/H Property K/A Units 8 & 9 & 10 & adjoining land Mayfair
Business Park, Broad Lane, Bradford

 

24/12/96

 

187

--------------------------------------------------------------------------------


 

27.

 

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: F/H Property K/A Units 6 & 7 Mayfair Business Park, Broad
Lane, Bradford, West Yorkshire T/N: WYK535713

 

24/12/96

 

188

--------------------------------------------------------------------------------


 

PART 2 - EXISTING LOANS

 

Closing balance in GBP

 

31 October 04

 

 

 

 

 

(UK GAAP)

 

 

 

Debtor

 

Amount

 

 

 

 

 

Flextech 1992 Limited owing to Yorkshire Cable Communications Ltd.

 

2,475,596

 

Flextech Digital Broadcasting Limited owing to Telewest Communications Group Ltd

 

500

 

Flextech Interactive Limited owing to Yorkshire Cable Communications Ltd

 

2,636,998

 

Flextech Rights Limited owing to Yorkshire Cable Communications Ltd

 

125,438,385

 

Flextech Television Limited owing to Telewest Communications Networks Ltd

 

193,125,916

 

Flextech Television Limited owing to Yorkshire Cable Communications Ltd

 

63,860,409

 

HSN Direct International Limited owing to Yorkshire Cable Communications Ltd

 

12,280

 

Interactive Digital Sales Limited owing to Telewest Communications Group Ltd

 

862,805

 

Minotaur International Limited owing to Yorkshire Cable Communications Ltd

 

3,390

 

Screenshop Limited owing to Yorkshire Cable Communications Ltd

 

12,751

 

Smashedatom Limited owing to Yorkshire Cable Communications Ltd

 

50

 

Telewest Communications Holdco Ltd owing to Yorkshire Cable Communications Ltd

 

1,545,208

 

Telewest UK Ltd owing to Yorkshire Cable Communications Ltd

 

2,108,121

 

Telewest Global Inc owing to Telewest Communications Networks Ltd

 

545,108

 

Network Gaming Consultancy owing to Yorkshire Cable Communications Ltd

 

67,521

 

TVS Television Limited owing to Telewest Communications Group Ltd

 

3,000

 

TVS Television Limited owing to Yorkshire Cable Communications Ltd

 

765,497

 

Blue Yonder Workwise owing to Avon Cable Joint Venture

 

469,198

 

Blue Yonder Workwise owing to Telewest Communications Group Ltd

 

219,406

 

Blue Yonder Workwise owing to Yorkshire Cable Communications

 

1,379132

 

Cable Adnet Ltd owing to Telewest Communications Group Ltd

 

3,755,437

 

Cable Finance Ltd owing to Telewest Communications Group Ltd

 

369

 

Cable Guide Ltd owing to Cable London Ltd

 

394

 

General Cable Programming owing to Yorkshire Cable Communications

 

23

 

Imminus (Ireland) Ltd owing to Telewest Communications Group Ltd

 

98

 

General Cable Programming Ltd owing to Telewest Communications Networks Ltd

 

23,400

 

General Cable Programming Ltd. owing to General Cable Ltd.

 

160,001

 

 

 

 

 

 

 

399,470,993

 

 

189

--------------------------------------------------------------------------------


 

PART 3 - EXISTING FINANCIAL INDEBTEDNESS

 

Closing balance in GBP

 

31 October 04

 

 

 

 

 

(UK GAAP)

 

 

 

A: Existing Financial Indebtedness to be repaid in full on the Closing Date:

 

 

 

 

 

 

 

Financial Indebtedness under the Existing Credit Facility

 

1,840,000,000

 

 

 

 

 

B: Existing Financial Indebtedness:

 

 

 

 

 

 

 

Property mortgages

 

 

 

 

 

 

 

Yorkshire Cable Communications Ltd Treasury Loan with Barclays Bank

 

802,549

 

 

 

 

 

Sheffield Cable Communications Ltd Treasury Loan with Barclays Bank

 

3,075,268

 

 

 

 

 

Sheffield Cable Communications Ltd Treasury Loan with Barclays Bank

 

1,058,466

 

 

 

 

 

Yorkshire Cable Communications Ltd Commercial Mortgage with Barclays Bank

 

528,000

 

 

 

 

 

Cable London Ltd Medium Term Loan with Barclays Bank

 

515,100

 

 

 

 

 

Teleinvest loan

 

500,000

 

 

 

 

 

Finance lease creditors (details set out in Schedule 15)

 

127,506,116

 

 

 

 

 

Flextech loan stock

 

28,000

 

 

190

--------------------------------------------------------------------------------


 

Intercompany Indebtedness

 

 

 

 

 

 

 

Telewest Communications Group Ltd owing to Bravo TV Limited

 

176,193

 

Yorkshire Cable Communications Ltd owing to Bravo TV Limited

 

30,102,631

 

Yorkshire Cable Communications Ltd owing to Continental Shelf 16 Limited

 

860,153

 

Yorkshire Cable Communications Ltd owing to Ed Stone Limited

 

4,319

 

Telewest Communications Networks Limited owing to Flextech (Travel Channel)
Limited

 

19,500,000

 

Telewest Communications Group Ltd owing to Flextech 1992 Limited

 

1,013,798

 

Telewest Communications Networks Limited owing to Flextech Communications
Limited

 

147,330,000

 

Telewest Communications Networks Limited owing to Flextech Digital Broadcasting
Limited

 

363,400,000

 

Yorkshire Cable Communications Ltd owing to Flextech Digital Broadcasting
Limited

 

6,671,719

 

Telewest Communications Networks Limited owing to Flextech Family Channel
Limited

 

197,000,000

 

Telewest Communications Group Limited owing to Flextech Interactive Limited

 

673,721

 

Telewest Communications Group Limited owing to Flextech Living Health Limited

 

8,983

 

Yorkshire Cable Communications Ltd owing to Flextech Living Health Limited

 

1,225,556

 

Telewest Communications Group Ltd owing to Flextech Rights Limited

 

4,000,000

 

Telewest Communications Group Ltd owing to Flextech Television Limited

 

29,118,569

 

Telewest Communications Networks Limited owing to Flextech Video Games Limited

 

261,800,000

 

Yorkshire Cable Communications Ltd owing to Interactive Digital Sales Limited

 

114,768,672

 

Telewest Communications Group Ltd owing to Maidstone Broadcasting

 

70,673

 

Yorkshire Communications Group Ltd owing to Maidstone Broadcasting

 

23,754,374

 

Telewest Communications Group Ltd owing to Starstream Limited

 

63,077

 

Yorkshire Cable Communications Ltd owing to Starstream Limited

 

25,621,749

 

Telewest Communications Group Ltd owing to UK Living Limited

 

6,051,381

 

Yorkshire Cable Communications Ltd owing to UK Living Limited

 

68,003,152

 

Telewest Communications Networks Limited owing to United Artists Investments
Limited

 

856,830,000

 

Telewest Workwise Limited owing to Telewest Communications Holdco Ltd

 

2,694,000

 

 

 

4,134,756,219

 

 

191

--------------------------------------------------------------------------------


 

PART 4 - EXISTING PERFORMANCE BONDS

 

Beneficiary/
Customer

 

Date
Issued

 

Expiry
Date

 

Amount
(in GBP)

 

Bank

 

Secured
with cash
deposit

 

ACE Insurance S.A. – N.V.

 

29/09/2004

 

29/09/2005

 

700,000.00

 

Barclays

 

Yes in full

 

Basildon Council + others

 

02/04/1997

 

01/04/2001

 

103,000.00

 

Barclays

 

No

 

Birmingham City Council

 

30/11/2000

 

 

 

75,000.00

 

The Royal Bank of Scotland

 

No

 

Blackpool Borough Council

 

04/03/1998

 

 

 

112,406.00

 

Barclays

 

No

 

Borough of Croydon

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

Borough of Kingston & Richmond

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

Boroughs of Merton & Sutton

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

Carmock Council & Others (#3)

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

 

Cheltenham Borough Council

 

26/06/1997

 

25/06/2001

 

225,000.00

 

Barclays

 

No

 

Council + 5

 

17/04/1997

 

01/04/2001

 

104,000.00

 

Barclays

 

No

 

Dudley Council & Others (#3)

 

02/04/1997

 

01/04/2001

 

103,000.00

 

Barclays

 

No

 

Edinburgh + Lothian Councils

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

 

Essex County Council

 

17/04/1997

 

01/04/2001

 

103,000.00

 

Barclays

 

No

 

Fife Council + others (#2)

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

 

Fylde Council

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

 

Gloucestershire County Council

 

17/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

HM Customs and Excise

 

13/11/2000

 

continuous

 

20,000.00

 

Barclays

 

No

 

Islington Council

 

27/10/2000

 

30/04/2004

 

50,000.00

 

Barclays

 

No

 

Liverpool & Sefton Councils

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

 

192

--------------------------------------------------------------------------------


 

Beneficiary/
Customer

 

Date
Issued

 

Expiry
Date

 

Amount
(in GBP)

 

Bank

 

Secured
with cash
deposit

 

Liverpool City Council

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

Local authority

 

 

 

 

 

154,498.00

 

Lloyds

 

Yes in full

 

Local authority

 

 

 

 

 

194,643.00

 

Lloyds

 

Yes in full

 

Local authority

 

 

 

 

 

143,549.00

 

Lloyds

 

Yes in full

 

Lothian Council + others (#3)

 

02/04/1997

 

01/04/2001

 

102,000.00

 

Barclays

 

No

 

Rent guarantee

 

 

 

 

 

103,483.10

 

Lloyds

 

Yes in full

 

Sefton Council

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

Slough Borough Council

 

05/07/2002

 

July-05

 

35,000.00

 

Barclays

 

No

 

South Glous + North Somerset Council

 

02/04/1997

 

01/04/2001

 

102,000.00

 

Barclays

 

No

 

St Helens & Knowsley Council

 

02/04/1997

 

01/04/2001

 

102,000.00

 

Barclays

 

No

 

Staffordshire Council & Others (#2)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

Strathclyde Council + others (#2)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

Strathclyde Council + others (#4)

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

 

Tayside Council + others (#1)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

Tayside Council + others (#2)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

The appropriate authorities – Telecoms Act 84/ Licence

 

01/06/2002

 

25/07/2005

 

1,500,000.00

 

Barclays

 

No

 

W. Dunbartonshire Council

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

West Lancs Council & others (#3)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

West Midlands Police Authority

 

31/08/2001

 

30/09/2005

 

250,000.00

 

Barclays

 

No

 

Wigan Council

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

 

193

--------------------------------------------------------------------------------


 

PART 5 - EXISTING LOAN STOCK

 

1.             The variable rate unsecured loan stock in a principal amount of
£97,000,000 issued to Flextech Digital Broadcasting Limited by the BBC Joint
Venture (UK Channel Management Limited).

 

2.             The floating rate redeemable unsecured loan stock issued by UK
Gold in a principal amount of £12,517,000 to Cox Programming Limited ((now
Flextech Satellite Investments Limited) and transferred to Flextech IVS Limited
and then subsequently transferred to United Artists Investments Limited) and in
a principal amount of £8,942,653 to United Artists Investments Limited.

 

3.             The floating rate redeemable unsecured loan stock issued by UK
Living in a principal amount of £8,271,047 to United Artists Investments Limited
and in a principal amount of £11,579,556.00 to Cox Programming Limited ((now
Flextech Satellite Investments Limited) and transferred to Flextech IVS Limited
and then subsequently transferred to United Artists Investments Limited).

 

4.             The non-interest bearing unsecured loan stock in a principal
amount of £18,000,000 issued by the UK Gold Joint Venture (UK Gold Holdings
Limited) to Flextech Limited (formerly Flextech plc) (and transferred to United
Artists Investments Limited).

 

5.             The variable rate first call option unsecured loan stock in a
principal amount of £32,208,000 and the split rate second call option unsecured
loan stock in a principal amount of £20,300,000 in each case issued by the UK
Gold Joint Venture (UK Gold Holdings Limited) to Flextech Limited (formerly
Flextech plc) (and, in each case, transferred to United Artists Investments
Limited).

 

6.             The variable rate unsecured loan stock of a principal amount of
£36,000,000 issued by the UK Gold Joint Venture (UK Gold Holdings Limited) to
Flextech Limited (formerly Flextech plc) (and transferred to United Artists
Investments Limited).

 

7.             The variable rate unsecured loan stock issued, or to be issued,
to United Artists Investments Limited by the UK Gold Joint Venture (UK Gold
Holdings Limited) in connection with the funding from time to time of the UK
Gold Joint Venture.

 

8.             The £50 million unsecured variable rate loan stock to be issued
to Flextech Broadband Limited pursuant to the loan stock instrument constituted
in respect of UKTV New Ventures dated 15 July 2004.

 

9.             The £21 million loan stock contemplated by the 15 July 2004
letter agreement between Flextech Broadband Limited and BBC Worldwide Limited to
be issued to Flextech Broadband Limited by UKTV Interactive Limited.

 

10.           £20 million Cumulative and £13.75 million non-cumulative,
non-voting preference shares issued by UK Gold Holdings Limited.

 

194

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

HEDGING AGREEMENTS

 

Existing Hedge Counterparty/Contact Details

 

Existing Hedge Agreements

 

 

 

JPMorgan Chase Bank
125 London Wall
London EC2Y 5AJ

 

Tel:                         +44(0)207 777 3250
Fax:                         +44(0)207 777 3459

Attention:              Mike Wharrad

 

•      ISDA Master Agreement dated 15 July 2004 made between JP Morgan Chase
Bank and TCN.

•      Confirmation with trade date 20 July 2004 relating to a fixed for
floating rate swap with a notional amount of £256 million.

 

 

 

Calyon
Broadwalk House
5 Appold Street
London EC2A 2DA

 

Tel:                         +44(0)207 214 7009
Fax:                         +44(0)207 214 7159
Attention:              Steve Tubb

 

•      ISDA Master Agreement dated 15 July 2004 made between Calyon and TCN

•      Confirmation with trade date 21 July 2004 relating to a fixed for
floating rate swap with a notional amount of £322 million.

 

 

 

The Royal Bank of Scotland plc
Corporate Restructuring Unit
Specialised Lending Services
10th Floor
280 Bishopsgate
London EC2M 4RB

 

Tel:                         0207 672 0269/0207 672 1827
Fax:                         0207 672 0324
Attention:              Neil Wright / Mike Birch

 

•      ISDA Master Agreement dated 15 July 2004 made between The Royal Bank of
Scotland plc and TCN.

•      Confirmation with trade date 19 July 2004 relating to a fixed for
floating rate swap with a notional amount of £355 million.

•      Confirmation with trade date 7 March 2002 relating to a fixed for
floating rate swap with a notional amount of £100 million.

 

 

 

The Bank of New York
One Canada Square
Canary Wharf
London E14 5AL

 

Tel:                         +44(0)207 570 0892
Fax:                         +44(0)207 964 6034
Attention:              Stuart Pitfieldand:

 

Tel:                         +44(0)207 964 6533
Fax:                         +44(0)207 964 6193
Attention:              Jason Garwood

 

With copy to:
The Bank of New York
Derivatives Desk
Global Markets Division
32 Old Slip
15th Floor
New York

 

•      ISDA Master Agreement dated 15 July 2004 made between The Bank of New
York and TCN.

•      Confirmation with trade date 19 July 2004 relating to a fixed for
floating rate swap with a notional amount of £66 million.

 

195

--------------------------------------------------------------------------------


 

Tel:                         +1 (212) 804 2137
Fax:                         +1 (212) 495 1015
Attention:              James G. McAuliffe

 

The Bank of New York
Legal Department
One Wall Street
10th FloorNY 10286

 

Tel:                         +1 (212) 635 1688
Fax:                         +1 (212) 635 1958
Attention:              General Counsel

 

 

 

 

 

Bayerische Landesbank Girozentrale
acting through its London branch
Bavaria House13/14
Appold Street
London EC2A 2NB

 

Tel:                         +44 (0)207 955 5173
Fax:                         +44 (0)207 247 0056

Attention:              Loans Administration

 

•      ISDA Master Agreement dated June 11, 2001 made between Bayerische
Landesbank Girozentrale and TCN.

•      Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £150 million.

 

 

 

Barclays Bank PLC
Murray Bouse
1 Royal Mint Court
London EC3N 4HH

 

Tel:                         +44 (0)171 696 2700
Fax:                         +44 (0) 171 696 3228
Attention:              Operations BZW Debt Capital Markets

 

•      ISDA Master Agreement dated September 3, 1996 made between Barclays Bank
PLC and TCN.

•      Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £50 million.

•      Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £100 million.

 

196

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

VENDOR FINANCING ARRANGEMENTS

 

Lessor

 

Type of
Vendor Financing

 

Closing Balance in GBP
October 31, 2004
(UK GAAP)

 

HBOS – Bank of Scotland

 

Switches

 

(1,975,941

)

Capital Asset Finance

 

Vehicles

 

(5,739

)

Cisco

 

Network Hardware

 

(7,457,515

)

GE Capital

 

IT

 

(1,190,623

)

Hewlett Packard

 

IT

 

(42,718

)

IBM

 

Switches

 

(4,230,611

)

IBM

 

IT

 

(295,671

)

Ing Car Lease

 

Vehicles

 

(937,341

)

Interleasing

 

Vehicles

 

2,587

 

Lombard

 

Vehicles

 

(970,404

)

Marshall

 

Vehicles

 

(10,433

)

RBC-Royal Bank

 

Switches

 

(42,306,051

)

The Royal Bank of Scotland

 

Switches

 

(28,286,706

)

Capital Bank

 

Vehicles

 

(2,344,695

)

Societe Europeenne des Satellites

 

Transponders

 

(21,068,814

)

Crown Castle UK Limited

 

Spectrum

 

(16,385,440

)

 

197

--------------------------------------------------------------------------------


 

SIGNATORIES

 

 

TELEWEST COMMUNICATIONS NETWORKS LIMITED

 

 

 

By:

/s/

 

 

 

 

 

/s/

 

 

 

 

Address:

160 Great Portland Street

 

 

London

 

 

W1W 5QA

 

 

 

 

Telefax:

+44(0)20 7299 6400

 

 

 

 

Attention:

Group Treasurer

 

 

 

 

With a copy to:

Group General Counsel

 

 

 

 

Telefax:

+44(0)20 7299 5495

 

 

 

 

 

 

 

THE PARENT

 

 

 

 

 

TELEWEST UK LIMITED

 

 

 

 

By:

/s/

 

 

 

 

 

/s/

 

 

 

 

Address:

160 Great Portland Street

 

 

London

 

 

W1W 5QA

 

 

 

 

 

 

 

Telefax:

020 7299 6400

 

 

 

 

Attention:

Group Treasurer

 

 

 

 

With a copy to:

Group General Counsel

 

 

 

 

Telefax:

020 7299 5495

 

 

198

--------------------------------------------------------------------------------


 

THE MANDATED LEAD ARRANGERS

 

 

 

 

BARCLAYS CAPITAL

 

 

 

 

By:

/s/

 

 

 

 

Address:

5 The North Colonnade

 

 

Canary Wharf

 

 

London E14 4BB

 

 

 

 

Attention:

Neil McKenzie

 

 

 

 

Fax:

+44 (0)20 7773 1840

 

 

 

 

Tel:

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ François Artignan  /s/ Louis Kenna

 

 

 

 

Address:

10 Harewood Avenue

 

 

London NW1 6AA

 

 

 

 

Attention:

Louis Kenna / Claire Guglielmi

 

 

 

 

Fax:

+44 (0)20 7595 5019

 

 

 

 

Tel:

+44 (0)20 7595 2475 / 7595 4381

 

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS LIMITED

 

 

 

 

By:

/s/

 

 

 

 

Address:

Citigroup Centre

 

 

33 Canada Square

 

 

Canary Wharf

 

 

London E14 5LF

 

 

 

 

Attention:

Michael Llewelyn - Jones

 

 

 

 

Fax:

+44 (0)20 7986 2331

 

 

 

 

Tel:

+44 (0)20 7986 5855

 

 

199

--------------------------------------------------------------------------------


 

CREDIT SUISSE FIRST BOSTON

 

 

 

By:

/s/ Tom Muoio

 

 

 

 

Address:

1 Cabot Square

 

 

London E14 4QJ

 

 

 

 

Attention:

Kamlesh Vara (kamlesh.vara@csfb.com)

 

 

 

Fax:

+44 (0)20 7888 4155

 

 

 

 

Tel:

+44 (0)20 7888 8316

 

 

 

 

 

 

 

DEUTSCHE BANK AG LONDON

 

 

 

 

By:

/s/

 

 

 

 

Address:

Winchester House

 

 

1 Great Winchester Street

 

 

London EC2N 2DB

 

 

 

 

Attention:

Paul Gaines

 

 

 

 

Fax:

+44 (0)20 7545 4638

 

 

 

 

Tel:

+44 (0)20 7545 7191

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

/s/ Mike Cunningham

 

 

 

 

Address:

135 Bishopsgate

 

 

London EC2M 3UR

 

 

 

 

Attention:

Mike Cunningham

 

 

 

 

Fax:

+44(0)20 7375 8549

 

 

 

 

Tel:

+44(0)20 7375 8941

 

 

200

--------------------------------------------------------------------------------


 

THE FACILITY AGENT AND SECURITY TRUSTEE

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/

 

 

 

 

Address:

5 The North Colonnade

 

 

Canary Wharf

 

 

London E14 4BB

 

 

 

 

Attention:

Frank Rogers

 

 

 

 

Fax:

+44 (0)20 7773 4893

 

 

 

 

Tel:

 

 

 

 

 

 

 

 

THE US PAYING AGENT

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/

 

 

 

 

Address:

5 The North Colonnade

 

 

Canary Wharf

 

 

London E14 4BB

 

 

 

 

Attention:

Frank Rogers

 

 

 

 

Fax:

+44 (0)20 7773 4893

 

 

 

 

Tel:

 

 

 

 

 

 

 

 

THE LENDERS

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/

 

 

 

 

Address:

5 The North Colonnade

 

 

Canary Wharf

 

 

London E14 4BB

 

 

 

 

Attention:

John Atkinson

 

 

 

 

Fax:

+44 (0)20 7773 1840

 

 

 

 

Tel:

 

 

 

201

--------------------------------------------------------------------------------


 

BNP PARIBAS

 

 

 

By:

/s/ François Artignan  /s/ Louis Kenna

 

 

 

 

Address:

10 Harewood Avenue

 

 

London NW1 6AA

 

 

 

 

Attention:

Louis Kenna / Claire Guglielmi

 

 

 

 

Fax:

+44 (0)20 7595 5019

 

 

 

 

Tel:

+44 (0)20 7595 2475 / 7595 4381

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/

 

 

 

 

Address:

Citigroup Centre

 

 

33 Canada Square

 

 

London E14 5LB

 

 

 

 

Attention:

Jillian Hanley

 

 

 

 

Fax:

+44 (0)20 7942 7512

 

 

 

 

Tel:

+44 (0)20 7500 1093

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

By:

/s/                      /s/ Tom Muoio

 

 

 

 

Address:

1 Cabot Square

 

 

London E14 4QJ

 

 

 

 

Attention:

Kamlesh Vara (kamlesh.vara@csfb.com)

 

 

 

Fax:

+44 (0)20 7888 4155

 

 

 

 

Tel:

+44 (0)20 7888 8316

 

 

202

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG LONDON

 

 

 

By:

/s/

 

 

 

 

Address:

Winchester House

 

 

1 Great Winchester Street

 

 

London EC2N 2DB

 

 

 

 

Attention:

Paul Gaines

 

 

 

 

Fax:

+44 (0)20 7545 4638

 

 

 

 

Tel:

+44 (0)20 7545 7191

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

/s/ Mike Cunningham

 

 

 

 

Address:

135 Bishopsgate

 

 

London EC2M 3UR

 

 

 

 

Attention:

Mike Cunningham

 

 

 

 

Fax:

+44(0)20 7375 8549

 

 

 

 

Tel:

+44(0)20 7375 8941

 

 

203

--------------------------------------------------------------------------------


 

THE ORIGINAL GUARANTORS

 

 

 

TELEWEST COMMUNICATIONS NETWORKS LIMITED

 

 

 

By:

/s/

 

 

 

 

 

/s/

 

 

 

 

Address:

160 Great Portland Street

 

 

London

 

 

W1W 5QA

 

 

 

 

 

 

 

Telefax:

+44(0)20 7299 6400

 

 

 

 

Attention:

Group Treasurer

 

 

 

 

With a copy to:

Group General Counsel

 

 

 

 

Telefax:

+44(0)20 7299 5495

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

/s/

 

 

For an on behalf of

 

BIRMINGHAM CABLE CORPORATION LIMITED

BIRMINGHAM CABLE FINANCE LIMITED

BIRMINGHAM CABLE LIMITED

CABLE CAMDEN LIMITED

CABLE ENFIELD LIMITED

CABLE HACKNEY & ISLINGTON LIMITED

CABLE HARINGEY LIMITED

CABLE LONDON LIMITED

CENTRAL CABLE HOLDINGS LIMITED

CRYSTAL PALACE RADIO LIMITED

FILEGALE LIMITED

GENERAL CABLE GROUP LIMITED

GENERAL CABLE HOLDINGS LIMITED

GENERAL CABLE LIMITED

IMMINUS LIMITED

MIDDLESEX CABLE LIMITED

SHEFFIELD CABLE COMMUNICATIONS LIMITED

SOUTHWESTERN BELL INTERNATIONAL HOLDINGS LIMITED

TELEWEST COMMUNICATIONS (CENTRAL LANCASHIRE) LIMITED

TELEWEST COMMUNICATIONS (COTSWOLDS) LIMITED

TELEWEST COMMUNICATIONS (DUNDEE & PERTH) LIMITED

TELEWEST COMMUNICATIONS (LIVERPOOL) LIMITED

TELEWEST COMMUNICATIONS (LONDON SOUTH) LIMITED

TELEWEST COMMUNICATIONS (MIDLANDS AND NORTH WEST) LIMITED

TELEWEST COMMUNICATIONS (MIDLANDS) LIMITED

TELEWEST COMMUNICATIONS (MOTHERWELL) LIMITED

 

204

--------------------------------------------------------------------------------


 

TELEWEST COMMUNICATIONS (NORTH EAST) LIMITED

TELEWEST COMMUNICATIONS (NORTH WEST) LIMITED

TELEWEST COMMUNICATIONS (SCOTLAND HOLDINGS) LIMITED

TELEWEST COMMUNICATIONS (SCOTLAND) LIMITED

TELEWEST COMMUNICATIONS (SOUTH EAST) LIMITED

TELEWEST COMMUNICATIONS (SOUTH THAMES ESTUARY) LIMITED

TELEWEST COMMUNICATIONS (SOUTH WEST) LIMITED

TELEWEST COMMUNICATIONS (ST. HELENS & KNOWSLEY) LIMITED

TELEWEST COMMUNICATIONS (TYNESIDE) LIMITED

TELEWEST COMMUNICATIONS (WIGAN) LIMITED

TELEWEST COMMUNICATIONS CABLE LIMITED

TELEWEST COMMUNICATIONS GROUP LIMITED

TELEWEST COMMUNICATIONS HOLDINGS LIMITED

TELEWEST COMMUNICATIONS (NOMINEES) LIMITED

TELEWEST LIMITED

TELEWEST PARLIAMENTARY HOLDINGS LIMITED

THE CABLE CORPORATION LIMITED

THESEUS NO. 1 LIMITED

THESEUS NO. 2 LIMITED

WINDSOR TELEVISION LIMITED

YORKSHIRE CABLE COMMUNICATIONS LIMITED

THE YORKSHIRE CABLE GROUP LIMITED

EUROBELL (HOLDINGS) LIMITED

EUROBELL (SUSSEX) LIMITED

EUROBELL (SOUTH WEST) LIMITED

EUROBELL (WEST KENT) LIMITED

EUROBELL (IDA) LIMITED

EUROBELL INTERNET SERVICES LIMITED

EUROBELL CPE LIMITED

EUROBELL LIMITED

EMS INVESTMENTS LIMITED

EUROBELL (NO.2) LIMITED

EUROBELL (NO.3) LIMITED

EUROBELL (NO.4) LIMITED

 

205

--------------------------------------------------------------------------------


 

The Colorado Limited Partnerships

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

AVON CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

/s/

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

COTSWOLDS CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

/s/

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

EDINBURGH CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

/s/

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

ESTUARIES CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

/s/

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

206

--------------------------------------------------------------------------------


 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

TYNESIDE CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

/s/

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

TYNESIDE CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

UNITED CABLE (LONDON

)

/s/

 

SOUTH) LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

207

--------------------------------------------------------------------------------


 

Colorado General Partnerships

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

LONDON SOUTH CABLE

)

/s/

 

PARTNERSHIP

)

/s/

 

by its managing partner

)

 

 

UNITED CABLE (LONDON SOUTH)

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

/s/

 

CRYSTAL PALACE RADIO LIMITED

)

/s/

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

TCI/US WEST CABLE

)

 

 

COMMUNICATIONS GROUP

)

/s/

 

by its general partner

)

/s/

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

English Partnerships

 

 

 

 

 

 

 

The Partners of Avon Cable Joint Venture

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

AVON CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

208

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

)

by

)

/s/

 

TELEWEST COMMUNICATIONS

)

/s/

 

(SOUTH WEST) LIMITED

)

 

 

The Partners of Telewest Communications

 

(London South) Joint Venture

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

LONDON SOUTH CABLE

)

PARTNERSHIP

)

by its managing partner

)

UNITED CABLE (LONDON

)

SOUTH) LIMITED PARTNERSHIP

)

by its general partner

)

THESEUS NO.1 LIMITED

)

 

 

and by its general partner

)

THESEUS NO.2 LIMITED

)

 

 

EXECUTED and DELIVERED as a DEED

)

by

)

TELEWEST COMMUNICATIONS

)

/s/

 

(LONDON SOUTH) LIMITED

)

/s/

 

 

 

The Partners of Telewest Communications (Scotland)
Venture

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

EDINBURGH CABLE

)

LIMITED PARTNERSHIP

)

by its general partner

)

THESEUS NO.1 LIMITED

)

 

 

and by its general partner

)

THESEUS NO.2 LIMITED

)

 

 

EXECUTED and DELIVERED as a DEED

)

by

)

TELEWEST COMMUNICATIONS

)

/s/

 

(SCOTLAND) LIMITED

)

/s/

 

 

209

--------------------------------------------------------------------------------


 

The Partners of Telewest Communications (Cotswolds)
Venture

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

COTSWOLDS CABLE

)

LIMITED PARTNERSHIP

)

by its general partner

)

THESEUS NO.1 LIMITED

)

 

 

and by its general partner

)

THESEUS NO.2 LIMITED

)

 

 

EXECUTED and DELIVERED as a DEED

)

by

)

TELEWEST COMMUNICATIONS

)

/s/

 

(COTSWOLDS) LIMITED

)

/s/

 

 

 

The Partners of Telewest Communications

 

(South East) Partnership

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

ESTUARIES CABLE

)

LIMITED PARTNERSHIP

)

by its general partner

)

THESEUS NO.1 LIMITED

)

 

 

and by its general partner

)

THESEUS NO.2 LIMITED

)

 

 

EXECUTED and DELIVERED as a DEED

)

by

)

TELEWEST COMMUNICATIONS

)

/s/

 

(SOUTH EAST) LIMITED

)

/s/

 

 

 

EXECUTED and DELIVERED as a DEED

)

by

)

TELEWEST COMMUNICATIONS

)

/s/

 

(SOUTH THAMES ESTUARY) LIMITED

)

/s/

 

 

210

--------------------------------------------------------------------------------


 

The Partners of Telewest Communications

 

 

 

(North East) Partnership

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

TYNESIDE CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

(NORTH EAST) LIMITED

)

/s/

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

(TYNESIDE) LIMITED

)

/s/

 

 

211

--------------------------------------------------------------------------------